 

Exhibit 10.1

 

EXECUTIVE VERSION

 

FIFTH AMENDED AND RESTATED
CREDIT AGREEMENT

Dated as of March 9, 2020

Among

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

as Borrower

and

ALLIANCE RESOURCE PARTNERS, L.P.

as Parent

and

THE INITIAL LENDERS, INITIAL ISSUING BANKS AND

SWING LINE BANK NAMED HEREIN

as Initial Lenders,  Initial Issuing Banks and Swing Line Bank

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent and Collateral Agent

and

JPMORGAN CHASE BANK, N.A.

CITIGROUP GLOBAL MARKETS INC.

PNC BANK, NATIONAL ASSOCIATION

BOKF, NA DBA BANK OF OKLAHOMA

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Lead Arrangers

and

JPMORGAN CHASE BANK, N.A.

CITIGROUP GLOBAL MARKETS INC.

PNC BANK, NATIONAL ASSOCIATION

BOKF, NA DBA BANK OF OKLAHOMA

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Bookrunners

and

 



 



 

 

FIFTH THIRD BANK, NATIONAL ASSOCIATION

SUMITOMO MITSUI BANKING CORPORATION

PLANTERS BANK

GOLDMAN SACHS BANK USA

STIFEL BANK & TRUST

CENTRAL BANK

CHANG HWA COMMERCIAL BANK, LTD., LA BRANCH

COMMERCE BANK

MABREY BANK

WELLS FARGO BANK, NATIONAL ASSOCIATION

ARVEST BANK

 

as Documentation Agents

 

 



 

 

 

 

 

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

Table of Contents

 

 

 

 

 

 

Page

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

SECTION 1.01

Certain Defined Terms


5

SECTION 1.02

Computation of Time Periods; Rules of Interpretation; Other Definitional
Provisions


52

SECTION 1.03

Accounting Terms; Pro Forma Basis


53

SECTION 1.04

Interest Rates; LIBOR Notification


53

SECTION 1.05

Divisions


54

 

 

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

 

 

 

 

SECTION 2.01

The Advances and the Letters of Credit


54

SECTION 2.02

Making the Advances


56

SECTION 2.03

Issuance of and Drawings and Reimbursement Under Letters of Credit


58

SECTION 2.04

Repayment of Advances


60

SECTION 2.05

Termination or Reduction of the Revolving Credit Commitments


62

SECTION 2.06

Prepayments


62

SECTION 2.07

Interest


63

SECTION 2.08

Fees


66

SECTION 2.09

Conversion of Advances


67

SECTION 2.10

Increased Costs, Etc.


68

SECTION 2.11

Payments and Computations


70

SECTION 2.12

Taxes


71

SECTION 2.13

Sharing of Payments, Etc.


74

SECTION 2.14

Use of Proceeds


75

SECTION 2.15

Defaulting Lenders


75

SECTION 2.16

Evidence of Debt


77

SECTION 2.17

Mitigation; Replacement of Lenders


78

 

 

 

ARTICLE III

 

CONDITIONS OF LENDING

 

 

 

 

SECTION 3.01

Conditions Precedent to Amendment and Restatement


79

SECTION 3.02

Conditions Precedent to Each Borrowing and Issuance and Renewal


84

SECTION 3.03

Determinations Under Section 3.01


84

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 4.01

Representations and Warranties


84

 

 



 

 

 

 

i

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

 

 

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

 

 

SECTION 5.01

Affirmative Covenants


94

SECTION 5.02

Negative Covenants


110

SECTION 5.03

Reporting Requirements


124

SECTION 5.04

Financial Covenants


128

 

 

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

 

 

SECTION 6.01

Events of Default


128

SECTION 6.02

Actions in Respect of the Letters of Credit upon Default


131

SECTION 6.03

Application of Funds


132

 

 

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

 

 

SECTION 7.01

Agency Provisions


133

SECTION 7.02

Indemnification


137

SECTION 7.03

Collateral and Guaranty Matters


138

SECTION 7.04

Secured Cash Management Agreements and Secured Hedge Agreements


140

SECTION 7.05

Intercreditor Agreements


140

SECTION 7.06

Credit Bidding


140

SECTION 7.07

Certain ERISA Matters


141

 

 

 

ARTICLE VIII

 

MISCELLANEOUS

 

 

 

SECTION 8.01

Amendments, Etc.


143

SECTION 8.02

Notices, Etc.


143

SECTION 8.03

No Waiver; Remedies


145

SECTION 8.04

Costs and Expenses


145

SECTION 8.05

Right of Set-off


147

SECTION 8.06

Binding Effect


147

SECTION 8.07

Assignments and Participations


147

SECTION 8.08

Execution in Counterparts


151

SECTION 8.09

No Liability of the Issuing Banks


151

SECTION 8.10

Confidentiality


151

SECTION 8.11

Jurisdiction, Etc.


152

SECTION 8.12

Governing Law


153

SECTION 8.13

Non-Recourse to the General Partner and Associated Persons


153

SECTION 8.14

Patriot Act Notice


153

SECTION 8.15

Entire Agreement


153

SECTION 8.16

Waiver of Conflicts; No Fiduciary Duty


154

SECTION 8.17

Acknowledgment and Consent to Bail-In of EEA Financial Institutions


154

SECTION 8.18

Acknowledgement Regarding Any Supported QFCs


155

 





 

 

 

 

ii

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

 

 

 

SECTION 8.19

WAIVER OF JURY TRIAL


155

 

 

ARTICLE IX

 

PARENT GUARANTY

 

 

 

SECTION 9.01

Parent Guaranty; Limitation of Liability


156

SECTION 9.02

Guaranty Absolute


157

SECTION 9.03

Waivers and Acknowledgments


158

SECTION 9.04

Subrogation


159

SECTION 9.05

Payments Free and Clear of Taxes, Etc


160

SECTION 9.06

Right of Set-off


161

SECTION 9.07

Indemnification


161

SECTION 9.08

Subordination


162

SECTION 9.09

Continuing Guaranty; Assignments


163

 

 

 



 

 

 

 

iii

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

 

 

 

SCHEDULES

Schedule I

-

Commitments

Schedule II

-

Subsidiary Guarantors

Schedule III

-

Existing Letters of Credit

Schedule 1.01(a)

-

Excluded Property

Schedule 1.01(b)

-

Mines and Mining Facilities

Schedule 1.01(c)

-

Mortgaged Property

Schedule 4.01(a)

-

Capital Stock

Schedule 4.01(b)

-

Subsidiaries

Schedule 4.01(d)

-

Authorizations, Approvals, Actions, Notices and Filings

Schedule 4.01(f)

-

Disclosed Litigation

Schedule 4.01(n)

-

Plans and Multiemployer Plans

Schedule 4.01(o)

-

Environmental Disclosure

Schedule 4.01(p)

-

Open Years

Schedule 4.01(r)

-

Existing Debt

Schedule 4.01(s)

-

Surviving Debt

Schedule 4.01(t)

-

Liens

Schedule 4.01(u)

-

Investments

Schedule 5.01(q)

-

Initial Unrestricted Subsidiaries

Schedule 5.02(a)

-

Existing Liens

Schedule 5.02(b)

-

Permitted Surviving Debt

Schedule 5.02(q)

-

Transactions with Affiliates

 

 

 

 

EXHIBITS

 

Exhibit A-1

-

[Reserved]

Exhibit A-2

-

Form of Revolving Credit Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Assignment and Assumption

Exhibit D

-

Form of Subsidiary Guaranty

Exhibit E

-

Form of Security Agreement

Exhibit F-1

-

Form of Perfection Certificate

Exhibit F-2

-

Form of Perfection Certificate Supplement

Exhibit G

-

Form of Solvency Certificate

Exhibit H

-

Form of Mortgage

 

 



 

 

 

 

iv

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 9, 2020 (this
“Agreement”) among (a) ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a Delaware
limited partnership (the “Borrower”), ALLIANCE RESOURCE PARTNERS, L.P., a
Delaware limited partnership (the “Parent” or “MLP”), (c) the banks, financial
institutions and other institutional lenders listed on the signature pages
hereof as the Initial Lenders (the “Initial Lenders”), (d) the banks listed on
the signature pages hereof as the Initial Issuing Banks (the “Initial Issuing
Banks”), (e) the Swing Line Bank, (f) JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as
administrative agent (together with any successor administrative agent appointed
pursuant to Article VII, the “Administrative Agent”) for the Lenders (as
hereinafter defined), (g) JPMORGAN, CITIGROUP GLOBAL MARKETS INC., PNC BANK,
NATIONAL ASSOCIATION, BOKF, NA DBA BANK OF OKLAHOMA and SUNTRUST ROBINSON
HUMPHREY, INC. as joint lead arrangers (collectively, the “Joint Lead
Arrangers”), (h) JPMORGAN, CITIGROUP GLOBAL MARKETS INC., PNC BANK, NATIONAL
ASSOCIATION, BOKF, NA DBA BANK OF OKLAHOMA and SUNTRUST ROBINSON HUMPHREY, INC.,
as joint bookrunners, and (i) FIFTH THIRD BANK, NATIONAL ASSOCIATION, SUMITOMO
MITSUI BANKING CORPORATION, PLANTERS BANK, GOLDMAN SACHS BANK USA, STIFEL BANK &
TRUST, CENTRAL BANK, CHANG HWA COMMERCIAL BANK, LTD., LA BRANCH, COMMERCE BANK,
MABREY BANK, WELLS FARGO BANK, NATIONAL ASSOCIATION and ARVEST BANK, as
documentation agents.

PRELIMINARY STATEMENT:

1.         The Borrower, the banks, financial institutions and other
institutional lenders party thereto, JPMorgan, as administrative agent, are
parties to the Fourth Amended and Restated Credit Agreement, dated as of January
27, 2017 (as amended to the date hereof, the “Existing Credit Agreement”).

2.         The Borrower has requested that, upon the Effective Date (as
hereinafter defined), the Lenders amend and restate in its entirety the Existing
Credit Agreement on the terms and conditions hereinafter set forth.  The
Required Lenders have indicated their willingness to so agree on the terms and
conditions of this Agreement.

NOW,  THEREFORE, in consideration of the premises and of the mutual covenants
and agreements contained herein, the parties hereto hereby agree to amend and
restate the Existing Credit Agreement in full as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01        Certain Defined Terms.    As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

“Acceptable Bank” means (a) any bank or trust company (i) which is organized
under the laws of the United States of America or any State thereof, (ii) which
has capital,

 

 



 



 

 

surplus and undivided profits aggregating at least $500,000,000, and (iii)(A)
whose long-term unsecured debt obligations (or the long-term unsecured debt
obligations of the holding company owning all of the capital stock of such bank
or trust company) shall have been given a rating of “AA-” or better by S&P,
“Aa3” or better by Moody’s or an equivalent rating by any other credit rating
agency of recognized national standing or (B) the commercial paper or other
short-term unsecured debt obligations of which (or the short‑term unsecured debt
obligations of the holding company owning all of the capital stock of such bank
or trust company) shall have been given a rating of “Al” or better by S&P or
“Prime 1” or better by Moody’s or an equivalent rating by any other credit
rating agency of recognized national standing or (b) any Lender.

“Acceptable Broker-Dealer” means any Person other than a natural person
(a) which is registered as a broker or dealer pursuant to the Exchange Act and
(b) whose long-term unsecured debt obligations shall have been given a rating of
“AA-” or better by S&P, “Aa3” or better by Moody’s or an equivalent rating by
any other credit rating agency of recognized national standing.

“Acquired Consolidated Cash Flow” means, with respect to any Acquired Entity or
Business or any Converted Restricted Subsidiary (any of the foregoing, a “Pro
Forma Entity”) for any period, the amount for such period of Consolidated Cash
Flow of such Pro Forma Entity (determined using such definitions as if
references to the Borrower and its Restricted Subsidiaries therein were to such
Pro Forma Entity and (x) in the case of any Acquired Entity or Business, its
Subsidiaries and (y) in the case of any Converted Restricted Subsidiary, its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity.

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated Cash Flow.”

“Additional Real Property” has the meaning specified in Section 5.01(i)(F).

“Administrative Agent” has the meaning specified in the Preamble.

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with JPMorgan at its office at 500
Stanton Christiana Road, NCC2, Floor 03, Newark, DE, 19713-2107, United States,
Account No. 9008113381H0456, or such other account as the Administrative Agent
shall specify in writing to the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a Revolving Credit Advance, a Swing Line Advance or a Letter of
Credit Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the





 

 

 

 

6

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

terms “controlling”, “controlled by” and “under common control with”) of a
Person means the possession, direct or indirect, of the power to vote 10% or
more of the Voting Stock of such Person or to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
Voting Stock, by contract or otherwise.  Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Borrower; provided,  however, the Borrower shall not be an Affiliate of any
Subsidiary and no Subsidiary shall be an Affiliate of the Borrower or any
Subsidiary.

“Agreement” has the meaning specified in the Preamble.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means with respect to the Revolving Credit Advances, a
percentage per annum determined by reference to the Consolidated Debt to
Consolidated Cash Flow Ratio as set forth below:

 

Consolidated Debt to
Consolidated Cash Flow Ratio

Base Rate
Advances

Eurodollar
Rate Advances

Level I

1.50:1.0 or greater

1.850%

2.850%

Level II

1.00:1.0 or greater, but less than 1.50:1.0

1.600%

2.600%

Level III

0.50:1.0 or greater, but less than 1.00:1.0

1.350%

2.350%

Level IV

less than 0.50:1.0

1.000%

2.000%

 

The Applicable Margin for each Advance shall be determined by reference to the
Consolidated Debt to Consolidated Cash Flow Ratio in effect from time to time,
which ratio shall be determined by reference to the financial statements most
recently delivered in accordance with Section 5.03(b) or (c), as the case may
be; provided,  however, that the Applicable Margin shall be at Level I for so
long as the Borrower has not submitted to the Administrative Agent the financial
statements as and when required under Section 5.03(b)





 

 

 

 

7

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

or (c), as the case may be.  Each change in the Applicable Margin shall become
effective as of the first Business Day following the receipt by the
Administrative Agent of the financial statements delivered in accordance with
Section 5.03(b) or (c), as the case may be, or the failure to timely deliver the
financial statements in accordance with Section 5.03(b) or (c), as the case may
be.  As of the Effective Date (until required delivery of Financial Statements
in accordance with Section 5.03(b) or (c), as contemplated above), the
Applicable Margin shall be at Level II.

“Applicable Percentage” means a percentage per annum determined by reference to
the Consolidated Debt to Consolidated Cash Flow Ratio as set forth below:

 

 

 

Consolidated Debt to
Consolidated Cash Flow Ratio

Applicable Percentage

Level I

1.50:1.0 or greater

0.350%

Level II

1.00:1.0 or greater, but less than 1.50:1.0

0.350%

Level III

0.50:1.0 or greater, but less than 1.00:1.0

0.350%

Level IV

less than 0.50:1.0

0.350%

 

The Applicable Percentage shall be determined by reference to the Consolidated
Debt to Consolidated Cash Flow Ratio, in effect from time to time, which ratio
shall be determined by reference to the financial statements most recently
delivered in accordance with Section 5.03(b) or (c), as the case may be;
provided,  however, that the Applicable Percentage shall be at Level I for so
long as the Borrower has not submitted to the Administrative Agent the financial
statements as and when required under Section 5.03(b) or (c), as the case may
be.  Each change in the Applicable Percentage shall become effective as of the
first Business Day following the receipt by the Administrative Agent of the
financial statements delivered in accordance with Section 5.03(b) or (c), as the
case may be, or the failure to timely deliver the financial statements in
accordance with Section 5.03(b) or (c), as the case may be.

“Appropriate Lender” means, at any time, with respect to (a) the Revolving
Credit Facility, a Revolving Credit Lender, (b) the Letter of Credit Facility,
(i) any Issuing Bank and (ii) to the extent the other Revolving Credit Lenders
have made Letter of Credit Advances pursuant to Section 2.03(c) that are
outstanding at such time, each such other Revolving Credit Lender, and (c) the
Swing Line Facility, (i) the Swing Line Bank and (ii) to the extent the other
Revolving Credit Lenders have made Swing Line Advances





 

 

 

 

8

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

pursuant to Section 2.02(b) that are outstanding at such time, each such other
Revolving Credit Lender.

“Asset Acquisition” means (a) an Investment by the Borrower or any Restricted
Subsidiary in any other Person pursuant to which such Person shall become a
Restricted Subsidiary or shall be merged with or into the Borrower or any
Restricted Subsidiary, (b) the acquisition by the Borrower or any Restricted
Subsidiary of the assets of any Person (other than a Restricted Subsidiary)
which constitute all or substantially all of the assets of such Person or (c)
the acquisition by the Borrower or any Restricted Subsidiary of any division or
line of business of any Person (other than a Restricted Subsidiary).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 8.07 and in substantially the form of Exhibit C hereto.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business (including the Federal Deposit Insurance Corporation or any other
bank regulatory authority) appointed for it, or, in the good faith determination
of the Administrative Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment; provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof; provided,
 further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States of
America or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(f)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

“Base Rate” means, for any day, a rate per annum equal to the greatest of:





 

 

 

 

9

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(a)        the Prime Rate in effect on such day;

(b)        the NYFRB Rate in effect on such day plus ½ of 1%; and

(c)        the Eurodollar Rate for a one month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1%;

provided that, for the avoidance of doubt, the Eurodollar Rate for any day shall
be based on the LIBO Screen Rate (or if the LIBO Screen Rate is not available
for such one month Interest Period, the Interpolated Rate) at approximately
11:00 a.m. London time on such day.  Any change in the Base Rate due to a change
in the Prime Rate, the NYFRB Rate or the Eurodollar Rate shall be effective from
and including the effective date of such change in the Prime Rate, the NYFRB
Rate or the Eurodollar Rate, respectively.  If, at any time, the Base Rate is
being used as an alternate rate of interest pursuant to Section 2.07(d), then
the Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.

 “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Benchmark Replacement” means the sum of:  (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Margin).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including





 

 

 

 

10

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides in its
reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:  (1) in the case of clause (1) or (2) of the
definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of the LIBO Screen Rate permanently or
indefinitely ceases to provide the LIBO Screen Rate; or (2) in the case of
clause (3) of the definition of “Benchmark Transition Event,” the date of the
public statement or publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:  (1) a public statement or
publication of information by or on behalf of the administrator of the LIBO
Screen Rate announcing that such administrator has ceased or will cease to
provide the LIBO Screen Rate, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the LIBO Screen Rate; (2) a public statement or
publication of information by the regulatory supervisor for the administrator of
the LIBO Screen Rate, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for the LIBO Screen Rate, a resolution
authority with jurisdiction over the administrator for the LIBO Screen Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for the LIBO Screen Rate, in each case which states that the
administrator of the LIBO Screen Rate has ceased or will cease to provide the
LIBO Screen Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBO Screen Rate; and/or (3) a public statement or publication of
information by the regulatory supervisor for the administrator of the LIBO
Screen Rate announcing that the LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower,





 

 

 

 

11

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

the Administrative Agent (in the case of such notice by the Required Lenders)
and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.07(d) and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.07(d).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrower” has the meaning specified in the Preamble.

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with Fifth Third Bank, National Association at its office at
Cincinnati, Ohio, ABA No. 042000314, Account No. 7021290650, or such other
account as the Borrower shall specify in writing to the Administrative Agent.

“Borrowing” means a Revolving Credit Borrowing, or a Swing Line Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

“Business Plan” means a rolling five year business plan for the Borrower and its
Restricted Subsidiaries which shall include, without limitation, forecasts
prepared by management of the Borrower, in form satisfactory to the
Administrative Agent, of balance sheets, income statements and cash flow
statements on an annual basis for each of the next five Fiscal Years and which
shall set forth (without limitation) mine development plans, an analysis of
business outlook for the term of the Facilities in form and scope reasonably
satisfactory to the Administrative Agent, capital expenditures, coal reserve
profiles, property acquisitions, production levels and other similar items,
which Business Plan may





 

 

 

 

12

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

be revised by the Borrower from time to time to reflect changes in operating and
market conditions.

 “Capital Stock”  shall mean, with respect to any Person, any and all shares,
units representing interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, including, (a) with respect
to partnerships, partnership interests (whether general or limited) and any
other interest or participation that confers upon a Person the right to receive
a share of the profits and losses of, or distributions of assets of, such
partnership, (b) with respect to limited liability companies, member interests,
and (c) with respect to any Person, any rights (other than debt securities
convertible into capital stock), warrants or options exchangeable for or
convertible into such capital stock.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for L/C Exposure or obligations of Lenders to fund
participations in respect of L/C Exposure, cash or deposit account balances or,
if the Administrative Agent and each applicable Issuing Bank shall agree in its
sole discretion, other credit support, in each case in an amount equal to 103%
of such L/C Exposure or obligations and pursuant to documentation in form and
substance satisfactory to the Administrative Agent and each applicable Issuing
Bank.  “Cash Collateral” shall have a meaning analogous to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Restricted Subsidiaries free and clear of all Liens and,
unless otherwise specified below, having a maturity of not greater than two
years from the date of acquisition thereof:

(a)        United States Governmental Securities maturing within one year from
the date of acquisition;

(b)        certificates of deposit, banker’s acceptances or other bank
instruments maturing within one year from the date of acquisition thereof,
issued by Acceptable Banks;

(c)        Repurchase Agreements;

(d)        obligations of any state of the United States of America, or any
municipality of any such state, in each case rated “AA” or better by S&P, “Aa2”
or better by Moody’s or an equivalent rating by any other credit rating agency
of recognized national standing; provided that such obligations mature within
one year from the date of acquisition thereof; and

(e)        commercial paper maturing in 270 days or less from the date of
issuance which, at the time of acquisition by the Borrower or any Restricted
Subsidiary, is rated A-l or better by S&P or P-1 or better by Moody’s or an
equivalent rating by any other credit rating agency of recognized national
standing.





 

 

 

 

13

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to a Cash Management Agreement.

 “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change of Control” means the occurrence of any of the following: (a)
C-Holdings, LLC, a Delaware limited liability company, (“C-Holdings”) at any
time for any reason, ceasing to (i) possess the right, directly or indirectly,
to elect or appoint the majority of the board of directors of the general
partner of the MLP and the managing general partner of the Borrower or (ii)
control, directly or indirectly, the general partner of the MLP and the managing
general partner of the Borrower, (b) there at any time being a general partner
of the MLP that is not controlled, directly or indirectly, by C-Holdings, (c)
there at any time being a managing general partner of the Borrower that is not
controlled, directly or indirectly, by C-Holdings or (d) the Permitted Holders
shall cease, at any time for any reason, to directly or indirect beneficially
and of record cease to own the Capital Stock of C-Holdings representing more
than 50% of the aggregate ordinary voting power and economic interests
represented by the issued and outstanding common Capital Stock of C-Holdings.

“Code” means the Internal Revenue Code of 1986 as amended from time to time, and
the regulations promulgated and rulings issued thereunder.

“Collateral” means all of the “Collateral” and “Mortgaged Property” or “Trust
Property” or other similar term referred to in the Collateral Documents and all
of the other property that is or is intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Collateral Agent for the
benefit of the Secured Parties; provided that in no event shall any Excluded
Asset or Excluded Property constitute Collateral.

“Collateral Agent” means JPMorgan, in its capacity as “Collateral Agent” under
the Security Agreement and the other Collateral Documents, and any successor
thereto in such capacity.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each Intercreditor Agreement, each of the other mortgages, collateral
assignments, security agreements, pledge agreements, control agreements,
collateral agency agreements, or other similar agreements delivered to the
Administrative Agent or the Collateral Agent, as applicable, pursuant to the
other Collateral Documents or Section 5.01(i), to grant a valid, perfected
security interest in any property as collateral for





 

 

 

 

14

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

the Obligations, and each of the other agreements, instruments or documents that
creates or purports to create a security interest or Lien in favor of the
Collateral Agent for the benefit of the Secured Parties.

“Commitment” means a Revolving Credit Commitment, a Swing Line Commitment or a
Letter of Credit Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:  (1) the rate, or methodology for
this rate, and conventions for this rate selected or recommended by the Relevant
Governmental Body for determining compounded SOFR; provided that:  (2) if, and
to the extent that, the Administrative Agent determines that Compounded SOFR
cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that the Administrative
Agent determines in its reasonable discretion are substantially consistent with
any evolving or then-prevailing market convention for determining compounded
SOFR for U.S. dollar-denominated syndicated credit facilities at such time;
provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Cash Flow” means, as of any date of determination for any
applicable period, the excess, if any, of (a) the sum of, without duplication,
the amounts for such period, taken as a single accounting period, of (i)
Consolidated Net Income for such period, plus (ii) to the extent deducted in the
determination of Consolidated Net Income for such period, without duplication,
(A) Consolidated Non-Cash Charges, (B) Consolidated Interest Expense and (C)
Consolidated Income Tax Expense, over (b) the sum of, without duplication, the
amounts for such period, taken as a single accounting period, of (i) any
non-cash items increasing Consolidated Net Income for such period (x) to the
extent that such items constitute reversals of Consolidated Non-Cash Charges for
a previous period and which were included in the computation of Consolidated
Cash Flow for such previous period pursuant to the provisions of the preceding
clause (a) or (y) for unrealized gains under derivative instruments, and (ii)
any cash charges for such period to the extent that such charges constituted
non-cash items for a previous period and to the





 

 

 

 

15

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

extent such charges are not otherwise included in the determination of
Consolidated Net Income; provided that Consolidated Cash Flow shall be increased
or decreased by (without duplication):

(x) there shall be included in determining Consolidated Cash Flow for any
period, without duplication, the Acquired Consolidated Cash Flow of any Person
or business, or attributable to any property or asset acquired by the Borrower
or any Restricted Subsidiary during such period (but not the Acquired
Consolidated Cash Flow of any related Person or business or any Acquired
Consolidated Cash Flow attributable to any assets or property, in each case to
the extent not so acquired) to the extent not subsequently sold, transferred,
abandoned or otherwise disposed by the Borrower or such Restricted Subsidiary
(each such Person, business, property or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”) and the Acquired Consolidated
Cash Flow of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), based
on the actual Acquired Consolidated Cash Flow of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion); and

(y) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated Cash Flow for any period the Disposed Cash Flow of
any Person, property, business or asset sold, transferred, abandoned or
otherwise disposed of, closed or classified as discontinued operations by the
Borrower or any Restricted Subsidiary during such period (each such Person,
property, business or asset so sold or disposed of, a “Sold Entity or
Business”), and the Disposed Cash Flow of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”) based on the actual Disposed Cash Flow of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition or conversion).

Notwithstanding clause (y) above, the distributions of any Converted
Unrestricted Subsidiary that were made to the Borrower and other Restricted
Subsidiaries during such period shall be included (without duplication) in
Consolidated Cash Flow to the extent such distributions would have been
considered Eligible CNI Distributions had such Converted Unrestricted Subsidiary
been an Unrestricted Subsidiary during such period (net of cash contributions
during the relevant calculation period from the Borrower and the other
Restricted Subsidiaries into such Converted Unrestricted Subsidiaries).

“Consolidated Debt” means, as of any date of determination, the aggregate
outstanding principal amount of all Debt of the Borrower and its Restricted
Subsidiaries outstanding on such date, after eliminating all offsetting debits
and credits between the Borrower and its Restricted Subsidiaries and all other
items required to be eliminated in the course of the preparation of consolidated
financial statements of the Borrower and its Restricted Subsidiaries in
accordance with GAAP.





 

 

 

 

16

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

“Consolidated Debt to Consolidated Cash Flow Ratio” means, at any date of
determination, the ratio of Consolidated Debt of the Borrower and its Restricted
Subsidiaries as at the end of the most recently ended fiscal quarter of the
Borrower for which financial statements are required to be delivered to the
Lenders pursuant to Section 5.03(b) or (c), as the case may be, to Consolidated
Cash Flow of the Borrower and its Restricted Subsidiaries for such fiscal
quarter and the immediately preceding three fiscal quarters.

“Consolidated First Lien Debt” means Consolidated Debt other than any
Consolidated Debt that is (i) unsecured or (ii) secured by a Lien on the
Collateral that is contractually junior to the Lien securing the Obligations.
“Consolidated First Lien Debt” shall include any Debt described in
Section 5.02(b)(iii)(H) and Finance Lease Obligations.  For purposes of
clarification, a guaranty of Debt by a Person shall not cause such Debt to be
considered “secured” for purposes of clause (i) of this definition.

“Consolidated First Lien Debt to Consolidated Cash Flow Ratio” means, at any
date of determination, the ratio of Consolidated First Lien Debt of the Borrower
and its Restricted Subsidiaries as at the end of the most recently ended fiscal
quarter of the Borrower for which financial statements are required to be
delivered to the Lenders pursuant to Section 5.03(b) or (c), as the case may be,
to Consolidated Cash Flow of the Borrower and its Restricted Subsidiaries for
such fiscal quarter and the immediately preceding three fiscal quarters.

“Consolidated Fixed Charges” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, the sum of Consolidated Interest Expense
plus cash distributions for such period, in each case, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Income Tax Expense” means, with respect to any period, all
provisions for Federal, state, local and foreign income taxes of the Borrower
and its Restricted Subsidiaries for such period as determined on a consolidated
basis in accordance with GAAP.

“Consolidated Interest Expense” means, as of any date of determination for any
applicable period, the sum (without duplication) of the following (in each case,
eliminating all offsetting debits and credits between the Borrower and its
Restricted Subsidiaries and all other items required to be eliminated in the
course of the preparation of consolidated financial statements of the Borrower
and its Restricted Subsidiaries in accordance with GAAP):  (a) all interest in
respect of Debt of the Borrower and its Restricted Subsidiaries whether paid or
accrued (including non-cash interest payments and imputed interest on Finance
Lease Obligations) deducted in determining Consolidated Net Income for such
period, and (b) all debt discount (but not expense) amortized or required to be
amortized in the determination of Consolidated Net Income for such period.

“Consolidated Net Income” means, with reference to any period, (i) the net
income (or loss) of the Borrower and its Restricted Subsidiaries (other than any
Joint Ventures) for such period (taken as a cumulative whole), as determined in
accordance with GAAP, plus





 

 

 

 

17

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

(ii) without duplication, any Eligible CNI Distributions actually received in
cash by the Borrower or a Restricted Subsidiary (other than any Joint Venture)
from any Unrestricted Subsidiary and/or Joint Venture during such period to the
extent not already included therein; provided that there shall be excluded from
clause (i):

(a)        the income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary or is merged into or consolidated with the
Borrower or a Restricted Subsidiary, and the income (or loss) of any Person,
substantially all of the assets of which have been acquired in any manner,
realized by such other Person prior to the date of acquisition,

(b)        any aggregate net gain or loss during such period arising from the
sale, conversion, exchange or other disposition of capital assets (such term to
include, without limitation, (i) all non-current assets, and, without
duplication, (ii) the following, whether or not current:  all fixed assets,
whether tangible or intangible, all inventory sold in conjunction with the
disposition of fixed assets, and all Securities);

(c)        debt extinguishment costs and expenses in an amount not to exceed
$25,000,000 until the latest Termination Date under the Revolving Credit
Facility;

(d)        transaction costs, fees and expenses in connection with any
acquisition or issuance of Debt or equity (whether or not successful) by the
Borrower or any of its Restricted Subsidiaries; and

(e)        the amount of any non-cash unusual or non-recurring restructuring or
similar charges; provided that any determination of whether a charge is unusual
or non-recurring shall be made by the Borrower’s chief financial officer (or
person acting in a similar capacity) pursuant to such officer’s good faith
judgment;

 “Consolidated Non-Cash Charges” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, the aggregate depreciation, depletion
and amortization (other than amortization of debt discount and expense), the
non-cash portion of advance royalties, any non-cash employee compensation
expenses for such period, impairment charges, unrealized losses and gains under
derivative instruments and non-cash charges due to cumulative effects of changes
in accounting principles, in each case, reducing Consolidated Net Income of the
Borrower and its Restricted Subsidiaries for such period as determined on a
consolidated basis in accordance with GAAP.

“Constitutive Documents” means, with respect to any Person, the certificate of
incorporation or registration or formation (including, if applicable,
certificate of change of name), articles of incorporation or association,
memorandum of association, charter, bylaws, partnership agreement, trust
agreement, joint venture agreement, limited liability company operating or
members agreement, joint venture agreement or one or more similar agreements,
instruments or documents constituting the organization or formation of such
Person.





 

 

 

 

18

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d),  2.09
or 2.10.

“Converted Restricted Subsidiary” has the meaning provided in the definition of
the term “Consolidated Cash Flow.”

“Converted Unrestricted Subsidiary” has the meaning provided in the definition
of the term “Consolidated Cash Flow.”

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Debt” means, with respect to any Person, without duplication,

(a)        its liabilities for borrowed money;

(b)        its liabilities for the deferred purchase price of property acquired
by such Person (excluding accounts payable arising in the ordinary course of
business but including, without limitation, all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);

(c)        its Finance Lease Obligations;

(d)        all liabilities secured by any Lien with respect to any property
owned by such Person (whether or not it has assumed or otherwise become liable
for such liabilities); provided,  however, that for purposes of determining the
amount of liabilities included in this clause (d), such liabilities shall be
limited to the fair market value of the property of such Person subject to such
Lien unless such Person shall have otherwise become liable for or assumed such
liabilities (in which case the total amount of such liabilities shall be
included in this clause (d));

(e)        all its liabilities in respect of letters of credit or instruments
serving a similar function or surety bonds issued or accepted for its account by
banks or other financial institutions (whether or not representing obligations
for borrowed money), other than any such liabilities that are incurred in the
ordinary course of business of such Person and:

(i)         that consist of liabilities in respect of surety bonds (other than
liabilities in respect of letters of credit issued to any insurance company or
other issuer of a surety bond as credit support for such Person’s reimbursement
obligations to such insurance company or other institution acting as issuer of
such





 

 

 

 

19

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

surety bond) where such surety bonds are issued to support such Person’s
obligations in respect of workmen’s compensation, unemployment insurance,
reclamation laws or mining activities or activities incidental, supplemental or
related to mining activities, the payment of retirement benefits or performance
guarantees relating to coal deliveries or insurance deductibles, or

(ii)        that consist of liabilities in respect of letters of credit or
instruments serving a similar function which are issued to support such Person’s
obligations (including surety bond obligations) in respect of workmen’s
compensation, unemployment insurance, reclamation laws or mining activities or
activities incidental, supplemental or related to mining activities, the payment
of retirement benefits or performance guarantees relating to coal deliveries or
insurance deductibles and aggregating no more than $40,000,000 at any time
outstanding for all of the liabilities contemplated by this clause (ii); or

(iii)      which are issued in respect of current trade payables of such Person;

(f)         Swaps of such Person, to the extent required to be reflected on a
balance sheet of such Person prepared as of any date of determination in
accordance with GAAP;

(g)        Preferred Stock of Subsidiaries owned by Persons other than the
Borrower, a Subsidiary Guarantor or a Wholly Owned Subsidiary; and

(h)        any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (g) hereof.

The amount of any indebtedness of a Joint Venture secured by a Lien on property
owned or being purchased by the Borrower or its Restricted Subsidiaries as of
any date shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the indebtedness that is secured by such Lien and (b) the
maximum amount for which the Borrower or its Restricted Subsidiaries may be
liable (which may be determined with reference to the fair market value of the
property securing such indebtedness as reasonably determined by the Borrower in
good faith) pursuant to the terms of such indebtedness.  Except as set forth in
the sentence immediately above, the amount of indebtedness of any Joint Venture,
which is attributable to the Borrower or any Restricted Subsidiary shall be
deemed to equal the amount of indebtedness that would be attributable to the
Borrower or any Restricted Subsidiary in accordance with GAAP.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Advances, (ii) fund any portion of its participations in Letters of Credit or
Swing Line Advances or (iii) pay over to any Loan Party any other amount
required to be paid by it hereunder,





 

 

 

 

20

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Administrative Agent, the Borrower or any Loan Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding an Advance
under this Agreement cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after request by the Administrative Agent or a Loan Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Advances and participations in then outstanding
Letters of Credit and Swing Line Advances under this Agreement; provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon the Administrative Agent’s or such Loan Party’s, as the case may be,
receipt of such certification in form and substance satisfactory to the
Administrative Agent and, if applicable, such Loan Party, (d) has become the
subject of a Bankruptcy Event or (e) has, or has a direct or indirect parent
company that has become the subject of a Bail-In Action.

“Disclosed Litigation” has the meaning specified in Section 3.01(d).

“Disposed Cash Flow” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated Cash Flow of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated Cash Flow were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.

“Domestic Lending Office” means, with respect to any Initial Lender, the office
of such Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Administrative Agent, or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“Dotiki Mine” means the mine commonly known as the Dotiki Mine located at (i)
1758 State Route 874, Clay, KY 42404, (ii) 4611 State Route 270 West, Clay, KY
42404, (iii) 2668 State Route 120 East, Providence, KY 42450, and (iv) 1586
Balls Hill Road, Nebo, KY 42441 (collectively, the “Dotiki Mine”), and covered
by that certain (i) Fee and Leasehold Mortgage, Security Agreement, Assignment
of Rents and Leases and Fixture Filing (Kentucky), dated as of July 17, 2017, by
Alliance Resource Properties, LLC (“Alliance Resource Properties”), Alliance
Land, LLC, Alliance Properties, LLC, Webster





 

 

 

 

21

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

County Coal, LLC and Hopkins County Coal, LLC to Collateral Agent, as recorded
in the land records of Hopkins County, Kentucky and Webster County, Kentucky,
(ii) Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents and
Leases and Fixture Filing (Kentucky), dated as of March 8, 2018, by Alliance
Resource Properties to Collateral Agent, and (iii) Fee and Leasehold Mortgage,
Security Agreement, Assignment of Rents and Leases and Fixture Filing
(Kentucky), dated as of March 12, 2019, by Alliance Resource Properties to
Collateral Agent.

“Early Opt-in Election” means the occurrence of:  (1)(i) a determination by the
Administrative Agent or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 2.07(d) are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate, and (2)(i) the
election by the Administrative Agent or (ii) the election by the Required
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by the Administrative Agent of written notice of such election to
the Borrower and the Lenders or by the Required Lenders of written notice of
such election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the first date on which the conditions set forth in
Article III shall have been satisfied.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b) (subject to such consents, if any, as may be
required under Section 8.07(b)(i);  provided that, for the avoidance of doubt,
no Ineligible Assignee shall be an Eligible Assignee.

“Eligible CNI Distributions” means, with reference to any period, with respect
to any Unrestricted Subsidiary or any Joint Venture, the net income (or loss) of
any Unrestricted Subsidiary (and its consolidated Subsidiaries) or any  Joint
Venture (and its





 

 

 

 

22

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

consolidated Subsidiaries), as applicable, for such period (taken as a
cumulative whole), as determined in accordance with GAAP (as calculated on a
consolidated stand-alone basis), (A) adding back, to the extent deducted in such
net income, and without duplication, the aggregate depreciation, depletion and
amortization (other than amortization of debt discount and expense), the
non-cash portion of advance royalties, any non-cash employee compensation
expenses, impairment charges, unrealized losses and gains under derivative
instruments and non-cash charges due to cumulative effects of changes in
accounting principles, in each case, of the applicable Unrestricted Subsidiary
(and its consolidated Subsidiaries) or Joint Venture (and its consolidated
Subsidiaries)  as determined in accordance with GAAP (as calculated on a
consolidated stand-alone basis) and (B) excluding (x) any extraordinary,
special, one-time or unusual income (or loss), (y) any income (or loss)
resulting from any condemnation or casualty events (other than any such income
arising directly from net cash proceeds of any sale of assets by the applicable
Unrestricted Subsidiary or Joint Venture; provided that any Eligible CNI
Distributions arising from this parenthetical shall not exceed $5,000,000 in the
aggregate in any twelve-month period).  For the avoidance of doubt, if a net
loss of any Unrestricted Subsidiary (and its consolidated Subsidiaries) or any
Joint Venture (and its consolidated Subsidiaries), as applicable, for such
period, is calculated in accordance with this definition, then no Eligible CNI
Distributions shall arise with respect to such Unrestricted Subsidiary (and its
consolidated Subsidiaries) or such Joint Venture (and its consolidated
Subsidiaries), as the case may be, for such period.  For purposes of this
definition, “net income” shall be determined for each Unrestricted Subsidiary
(and its consolidated Subsidiaries) and each Joint Venture (and its consolidated
Subsidiaries) in the same manner as Consolidated Net Income is determined for
the Borrower and its Restricted Subsidiaries, including applying the exclusions
contemplated in clauses (a) – (e) of the definition of “Consolidated Net
Income”, with such changes applied to the definition of (I) “Consolidated Net
Income” as is necessary to reflect net income is being determined for
Unrestricted Subsidiaries and Joint Ventures and their respective consolidated
Subsidiaries and (II) “Eligible CNI Distributions” as is necessary to reflect in
“net income” of the Unrestricted Subsidiaries and the Joint Ventures and their
respective consolidated Subsidiaries distributions received from Investments
they have in Persons that are not consolidated Subsidiaries.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non‑compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages and (b) by any Governmental Authority or third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.





 

 

 

 

23

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Code.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA Affiliate
from a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; (h) the
determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA); or (i) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such
Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Lending Office” means, with respect to any Initial Lender, the
office of such Lender specified as its “Eurodollar Lending Office” in its
Administrative Questionnaire delivered to the Administrative Agent, or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.

“Eurodollar Rate” means, with respect to any Eurodollar Rate Advance comprising
part of the same Borrowing for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Eurodollar Rate Reserve
Percentage.





 

 

 

 

24

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System to which the
Administrative Agent is subject with respect to the Eurodollar Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors of the Federal Reserve System).  Such
reserve percentage shall include those reserve percentages imposed pursuant to
such Regulation D.  Eurodollar Rate Advances shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation.  The Eurodollar Rate Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Events of Default” has the meaning specified in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets” has the meaning assigned to such term in the Security
Agreement.

“Excluded Property” means the inactive and closed mining facilities and other
assets identified on Schedule 1.01(a) and all real property, including leasehold
interests, not included and not otherwise required to be included in the
Mortgaged Property (without giving effect to the proviso in such definition),
provided that in the event any inactive and closed mining facility becomes a
Reactivated Mining Facility, such Reactivated Mining Facility shall be
automatically removed from the definition of Excluded Property.

“Excluded Swap Guarantor” means any Transaction Party (other than the Borrower)
all or a portion of whose Guaranty of, or grant of a security interest to
secure, any Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).

“Excluded Swap Obligations” means, with respect to any Transaction Party, any
Swap Obligation if, and to the extent that, all or a portion of the Guaranty of
such Transaction Party of, or the grant by such Transaction Party of a security
interest to secure, such Swap Obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Transaction Party’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 17 of the
Subsidiary Guaranty and any other “keepwell, support or other





 

 

 

 

25

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

agreement” for the benefit of such Transaction Party and any and all guarantees
of such Transaction Party’s Swap Obligations by other Transaction Parties) at
the time the Guaranty of such Transaction Party, or a grant by such Transaction
Party of a security interest, becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or the Administrative Agent or required to be withheld or deducted from
a payment to a Lender or the Administrative Agent, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Lender or the
Administrative Agent being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.17) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section 2.12
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Lender or the Administrative Agent’s failure to comply with Section 2.12(e) and
(d) any withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning specified in the Recitals.

“Existing Debt” means Debt of each Loan Party and its Restricted Subsidiaries
outstanding immediately before the occurrence of the Effective Date.

“Existing Mortgages” means each Mortgage made in favor of the Collateral Agent
in connection with the Existing Credit Agreement.

“Extending Lender”  means each Lender listed as an “Extending Lender” on
Schedule I hereto, and any other Lender that elects to become an Extending
Lender by notice to the Borrower and the Administrative Agent, subject to the
Borrower’s prior consent.

“Facility” means the Revolving Credit Facility, the Swing Line Facility or the
Letter of Credit Facility.

“FATCA” means Sections 1471 through 1474 of the Code, or any amended or
successor version to the extent substantively comparable and not materially more
onerous to comply with, any current or future regulations or official
interpretations thereof, any





 

 

 

 

26

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

agreements entered into pursuant to Section 1471(b)(1) of the Code, any
published intergovernmental agreement entered into in connection with the
implementation of such sections of the Code and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to any such published
intergovernmental agreement.

“Federal Funds Rate”  means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Rate shall be less than zero, such rate shall be deemed to zero for the purposes
of this Agreement.

“Fee Letters” mean, collectively, (a) the Fee Letter, dated January 7, 2020,
between the Borrower and JPMorgan, (b) the Fee Letter, dated January 7, 2020,
between the Borrower and  Citigroup Global Markets, Inc., (c) the Fee Letter,
dated January 7, 2020, between the Borrower and PNC Capital Markets LLC, (d) the
Fee Letter, dated February 6, 2020, between the Borrower and BOKF, NA dba Bank
of Oklahoma and (e) the Fee Letter, dated February 21, 2020, by and between the
Borrower and Suntrust Robinson Humphrey, Inc., in each case, as any such Fee
Letter may be amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with its terms.

“Finance Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP or a lease that is otherwise
required by GAAP to be classified as a finance lease. “Finance Lease” includes
equipment lease financings whether the liability thereunder is required by GAAP
to be recorded as debt or a finance lease, and includes leases that were entered
on or prior to December 31, 2018 that were classified as “capital leases” when
entered.  “Finance Lease” does not include operating leases.

“Finance Lease Obligation” means, with respect to any Person and a Finance
Lease, the amount of the obligation of such Person as the lessee under such
Finance Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Fixed Charge Ratio” means the ratio of (a) Consolidated Cash Flow minus (i)
Consolidated Income Tax Expense, minus (ii) Maintenance Cap Ex to (b)
Consolidated Fixed Charges of the Borrower and its Restricted Subsidiaries for
each rolling four-quarter period (any such period, a “FCC Test Period”);
provided that in the event that the Borrower or any Restricted Subsidiary
incurs, assumes, repays, guarantees or redeems any Debt or issues or redeems
Preferred Stock subsequent to the commencement of the FCC Test Period but prior
to or simultaneously with the date of determination, then the Fixed Charge Ratio
shall be calculated giving Pro Forma Effect to such incurrence, assumption,
repayment, guarantee or redemption of Debt, or such issuance or redemption of
Preferred





 

 

 

 

27

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

Stock (in each case, including a pro forma application of the net proceeds
therefrom), as if the same had occurred at the beginning of the FCC Test Period.

For purposes of calculating the Fixed Charge Ratio, Investments, acquisitions,
dispositions, mergers, consolidations and disposed operations (as determined in
accordance with GAAP) that have been made by the Borrower or any Restricted
Subsidiary during the FCC Test Period or subsequent to such FCC Test Period and
on or prior to or simultaneously with the date of determination shall be
calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (and
the change in any associated fixed charge obligations and the change in
Consolidated Cash Flow resulting therefrom) had occurred on the first day of the
FCC Test Period.  If since the beginning of such period any Person (that
subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any Restricted Subsidiary since the beginning of such period) shall
have made any Investment, acquisition, disposition, merger, consolidation or
disposed operation that would have required adjustment pursuant to this
definition, then the Fixed Charge Ratio shall be calculated giving Pro Forma
Effect thereto for such FCC Test Period as if such Investment, acquisition,
disposition, merger, consolidation or disposed operation had occurred at the
beginning of the FCC Test Period.

For purposes of this definition, whenever Pro Forma Effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower.  If any Debt bears
a floating rate of interest and is being given Pro Forma Effect, the interest on
such Debt shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any hedging obligations applicable to such Debt).  Interest on a Finance
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by a responsible financial or accounting officer of the Borrower to
be the rate of interest implicit in such Finance Lease Obligation in accordance
with GAAP.  For purposes of making the computation referred to above, interest
on any Debt under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Debt during the
applicable period.  Interest on Debt that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate.

“Flood Hazard Property” has the meaning specified in Section 5.01(i)(iv)(G).

“Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction other than the United States or any State thereof or the District
of Columbia.

“GAAP” has the meaning specified in Section 1.03.

“General Partner” means MGP II, LLC, a Delaware limited liability company,
together with its successors and permitted assigns as the “managing general
partner” of the Borrower.





 

 

 

 

28

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, any governmental,
executive, legislative, judicial, administrative or regulatory agency,
department, authority, instrumentality, commission, board, bureau or similar
body, whether federal, state, provincial, territorial, local or foreign, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Greenfield Project” means any mine development project involving the
expenditure of greater than $5,000,000 for the development of mine
infrastructure to access unmined reserves.

“Guarantors” means MLP and the Subsidiary Guarantors, collectively, and
“Guarantor” means any of MLP or the Subsidiary Guarantors, as applicable.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt of any other Person in any manner, whether directly or indirectly,
including (without limitation) obligations incurred through an agreement,
contingent or otherwise, by such Person:

(a)        to purchase such Debt or any property constituting security therefor;

(b)        to advance or supply funds (i) for the purchase or payment of such
Debt, or (ii) to maintain any working capital or other balance sheet condition
or any income statement condition of any other Person or otherwise to advance or
make available funds for the purchase or payment of such Debt;

(c)        to lease properties or to purchase properties or services primarily
for the purpose of assuring the owner of such Debt of the ability of any other
Person to make payment of the Debt; or

(d)        otherwise to assure the owner of such Debt against loss in respect
thereof.

In any computation of the Debt of the obligor under any Guaranty, the Debt that
is the subject of such Guaranty shall be assumed to be a direct obligation of
such obligor.  The





 

 

 

 

29

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

amount of any Guaranty shall be equal to the outstanding amount of the Debt
guaranteed, or such lesser amount to which the maximum exposure of such Person
shall have been specifically limited.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into an interest rate
Swap Contract permitted under Section 5.02, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Swap Contract.

“Indemnified Costs” has the meaning specified in Section 7.02(a).

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indenture” means the Indenture, dated April 24, 2017, among the Borrower and
Alliance Resource Finance Corporation, as issuers, MLP, the guarantors party
thereto and Wells Fargo Bank, National Association, as trustee.

“Indenture Guaranty” has the meaning specified in Section 5.01(r).

“Ineligible Assignee” means (a) the Borrower or any of its Affiliates or
Subsidiaries, (b) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (b), (c) any Person that is engaged
directly in the business of (i) the mining, production, washing, refinement,
preparation, sale, marketing or transportation of coal or (ii) leasing coal
reserves or other interests in minerals or mineral rights to entities engaged in
the mining, production, sale or marketing of coal, and any subsidiary of such
Person, (d) a natural person or (e) a company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural person or
relative(s) thereof; provided that, such company, investment vehicle or trust
shall not constitute an Ineligible Assignee if it (i) has not been established
for the primary purpose of acquiring any Advances or Commitments, (ii) is
managed by a professional advisor, who is not such natural person or a relative
thereof, having significant experience in the business of making or purchasing
commercial loans and (iii) has assets greater than $100,000,000 and a
significant part of its activities consist of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business.

“Initial Issuing Banks” has the meaning specified in the Preamble.

“Initial Lenders” has the meaning specified in the Preamble.





 

 

 

 

30

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

“Insurance Subsidiary” means Wildcat Insurance, LLC, a Delaware limited
liability company.

“Intellectual Property Security Agreements” has the meaning assigned to such
term in the Security Agreement.

“Intercreditor Agreement” means each Second Lien Intercreditor Agreement and any
other intercreditor agreement in form and substance reasonably satisfactory to
the Administrative Agent, the Collateral Agent, the Required Lenders, and the
Borrower, as applicable.

“Interest Coverage Ratio” means, at any date of determination, the ratio of
Consolidated Cash Flow of the Borrower and its Restricted Subsidiaries as at the
end of the most recently ended fiscal quarter of the Borrower for which
financial statements are required to be delivered to the Lenders pursuant to
Section 5.03(b) or (c), as the case may be, to Consolidated Interest Expense of
the Borrower and its Restricted Subsidiaries for such fiscal quarter and the
immediately preceding three fiscal quarters (any such period, the “ICR Test
Period”); provided that in the event that the Borrower or any Restricted
Subsidiary incurs, assumes, guarantees or redeems any Debt or issues or redeems
Preferred Stock subsequent to the commencement of the ICR Test Period but prior
to or simultaneously with the date of determination, then the Interest Coverage
Ratio shall be calculated giving Pro Forma Effect to such incurrence,
assumption, guarantee or redemption of Debt, or such issuance or redemption of
Preferred Stock (in each case, including a pro forma application of the net
proceeds therefrom), as if the same had occurred at the beginning of the ICR
Test Period.

For purposes of calculating the Interest Coverage Ratio, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by the Borrower or any
Restricted Subsidiary during the ICR Test Period or subsequent to such ICR Test
Period and on or prior to or simultaneously with the date of determination shall
be calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (and
the change in any associated fixed charge obligations and the change in
Consolidated Cash Flow resulting therefrom) had occurred on the first day of the
ICR Test Period.  If since the beginning of such period any Person (that
subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any Restricted Subsidiary since the beginning of such period) shall
have made any Investment, acquisition, disposition, merger, consolidation or
disposed operation that would have required adjustment pursuant to this
definition, then the Interest Coverage Ratio shall be calculated giving Pro
Forma Effect thereto for such ICR Test Period as if such Investment,
acquisition, disposition, merger, consolidation or disposed operation had
occurred at the beginning of the ICR Test Period.

For purposes of this definition, whenever Pro Forma Effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower.  If any Debt bears
a floating rate of interest and is being given Pro Forma Effect, the interest on
such Debt shall be calculated as if the





 

 

 

 

31

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any hedging obligations applicable to such
Debt).  Interest on a Finance Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer of the Borrower to be the rate of interest implicit in such Finance
Lease Obligation in accordance with GAAP.  For purposes of making the
computation referred to above, interest on any Debt under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Debt during the applicable period.  Interest on Debt that
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two, three or six or, if available to each Appropriate Lender, nine or
twelve months, as the Borrower may, upon notice received by the Administrative
Agent not later than 12:00 noon (New York City time) on the third Business Day
prior to the first day of such Interest Period, select; provided,  however,
that:

(a)        the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after the latest Termination
Date for such Facility;

(b)        Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;

(c)        whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided,  however, that,
if such extension would cause the last day of such Interest Period to occur in
the next succeeding calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day;

(d)        whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and

(e)        on the Effective Date, the existing “Interest Period” (under and as
defined in the Existing Credit Agreement) immediately prior to the Effective
Date





 

 

 

 

32

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

for any outstanding “Advances” (under and as defined in the Existing Credit
Agreement) shall continue hereunder until such Interest Period expires by its
terms.

“Interpolated Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”

“Inventory” means inventory held for sale or lease in the ordinary course of
business.

“Investment” means any investment, made in cash or by delivery of property, by
the Borrower or any of its Restricted Subsidiaries (a) in any Person, whether by
acquisition of stock, debt or other obligations or Security, or by loan,
guaranty of any debt, advance, capital contribution or otherwise or (b) in any
property.  For purposes of covenant compliance, the amount of any Investment
shall be (i) the amount actually invested, as determined immediately prior to
the time of each such Investment (provided, that such amount shall be deemed to
be, in the case of any asset other than cash or Cash Equivalent, its fair market
value as reasonably determined by (x) the Borrower if such fair market value is
less than $10,000,000, (y) the board of directors of the general partner of MLP
if such fair market value is at least $10,000,000 but less than $50,000,000, and
(z) both the Borrower and the Administrative Agent (or at the election of any of
them, by a third party appraiser designated by such party and approved by the
other) if such fair market value is at least $50,000,000), without adjustment
for subsequent increases or decreases in the value of such Investment minus (ii)
the amount of dividends or distributions received in connection with such
Investment and any return of capital and any payment of principal received in
respect of such Investment that in each case is received in cash or Cash
Equivalents.

“IRS” means the United States Internal Revenue Service.

“Issuing Banks” means each Initial Issuing Bank, any other Lender approved as an
Issuing Bank by the Administrative Agent and any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 8.07 so long as each such Lender or each such Eligible Assignee
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Administrative Agent of its Applicable
Lending Office and the amount of its Letter of Credit Commitment (which
information shall be recorded by the Administrative Agent in the Register)
pursuant to, in the case of a Lender, an agreement in form and substance
satisfactory to the Administrative Agent and, in the case of an Eligible
Assignee, an Assignment and Assumption substantially in the form of Exhibit C
hereto, for so long as such Initial Issuing Bank, Lender or Eligible Assignee,
as the case may be, shall have a Letter of Credit Commitment; provided,
 however, that in all cases, no Lender (other than the Initial Issuing Banks) or
Eligible Assignee shall qualify as or constitute an Issuing Bank hereunder
unless it is a commercial bank organized under the laws of the United States or
any state thereof, has capital and surplus of not less than $500,000,000 and is,
so long as no Event of Default has occurred and is continuing, reasonably
acceptable to the Borrower.  The Borrower shall have the right to request from
time to time that any Lender or Eligible Assignee become





 

 

 

 

33

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

an Issuing Bank hereunder, in which case the Administrative Agent and the
Issuing Banks shall cooperate with the reasonable requests of the Borrower and
assign a portion of their respective Unused Letter of Credit Commitments to such
Lender or Eligible Assignee (in accordance with the provisions of this
definition of Issuing Banks); provided that there shall be no more than five
Issuing Banks at any time.  For purposes of this definition, “Unused Letter of
Credit Commitment” means, with respect to any Issuing Bank, the obligations of
such Issuing Bank to issue Letters of Credit to the Borrower in an amount equal
to the excess of (a) the amount of its Letter of Credit Commitment over (b) the
aggregate Available Amount of all Letters of Credit issued by such Issuing Bank.

“Joint Lead Arrangers” has the meaning specified in the Preamble.

“Joint Venture” means any Person (a) other than a Subsidiary of the Borrower in
which the Borrower or its Restricted Subsidiaries (but not any Unrestricted
Subsidiary) hold an ownership interest, (b) which is an unincorporated joint
venture of the Borrower or any Restricted Subsidiary (but not any Unrestricted
Subsidiary) or (c) any Subsidiary (but not any Unrestricted Subsidiary) of the
Borrower which is not Wholly-Owned by the Borrower or any other Wholly-Owned
Subsidiary of the Borrower.

“JPMorgan” has the meaning specified in the Preamble.

“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by each Issuing Bank, over which such Issuing Bank
shall have sole dominion and control, upon terms as may be satisfactory to such
Issuing Bank.

“L/C Disbursement” means a payment or disbursement made by any Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” means at any time the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all L/C Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The L/C Exposure of any Lender at any time shall equal
its Pro Rata Share of the aggregate L/C Exposure at such time.

“L/C Related Documents” has the meaning specified in Section 2.04(d)(ii)(A).

“Lenders” means the Initial Lenders, each Eligible Assignee that shall become a
Lender hereunder pursuant to Section 8.07, each Issuing Bank and the Swing Line
Bank for so long as such Initial Lender or Person, as the case may be, shall be
a party to this Agreement.

“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.03(c).

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under





 

 

 

 

34

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

the caption “Letter of Credit Commitment” or, if such Issuing Bank has entered
into an Assignment and Assumption, set forth for such Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 8.07(b)(iv)
as such Issuing Bank’s “Letter of Credit Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.05.

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $125,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

“Letters of Credit” has the meaning specified in Section 2.01(d).

“LIBO Rate” means, with respect to any Eurodollar Rate Advance comprising part
of the same Borrowing for any Interest Period, the London interbank offered rate
as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on page LIBOR01 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion) at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period or, if for
any reason such rate is not available for the applicable Interest Period but is
available for periods that are shorter than and longer than such Interest
Period, the rate per annum that results from interpolating on a linear basis
between the rate for the longest available period that is shorter than such
Interest Period and the shortest available period that is longer than such
Interest Period, then the LIBO Rate shall be such interpolated screen rate (such
rate, the “Interpolated Rate”); provided that if the LIBO Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“LIBO Screen Rate”  means, for any day and time, with respect to any Eurodollar
Rate Advance for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion),
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest, production payment or other encumbrance, or any interest or
title of any vendor, lessor, lender or other secured party to or of such Person
under any conditional sale or other title retention agreement or Finance Lease,
upon or with respect to any property or





 

 

 

 

35

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

asset of such Person (including in the case of stock, stockholder agreements,
voting trust agreements and all similar arrangements); provided,  however,
 “Lien” shall not include any negative pledge nor any royalty interest or
overriding royalty interest under any lease, sublease or other similar agreement
entered into in the ordinary course of business.

“Liquidity” means, at any time, the amount equal to (a) unrestricted cash and
Cash Equivalents held by the Loan Parties in which the Collateral Agent has a
first priority perfected security interest, plus (b) the aggregate Unused
Revolving Credit Commitments of all Revolving Credit Lenders (to the extent then
available), plus (c) the aggregate amount available to be drawn by any Loan
Party or a Receivables Financing Subsidiary under any permitted receivables
securitization facility of any Loan Party (to the extent then available) minus
(d) (x) if at such time no unpaid future distribution by the MLP has been yet
publicly declared, the amount of the immediately prior cash distribution
actually made by the MLP to its public unitholders multiplied by the Pro Ration
Factor (as defined  below), (y) if any future distribution by the MLP has been
publicly declared at such time but remains unpaid, the amount of the cash
distribution so announced multiplied by the Pro Ration Factor, and (z) if it has
been publicly announced that no distribution will be paid for at least 90 days
or the distribution is being publicly suspended, zero (i.e., the amount of
Liquidity will not be reduced by this clause (d)).   “Pro Ration Factor” means a
fraction, the numerator of which is the number of days since the payment of the
last cash distribution by the MLP and the denominator of which is (x) if at such
time no unpaid future distribution by the MLP has been yet publicly declared,
the number of days between the date of the last cash distribution of the MLP and
date of the second to last cash distribution of the MLP and (y) any future
distribution by the MLP has been publicly declared at such time but remains
unpaid, the number of days between the date of the last cash distribution of the
MLP and the date of payment of such future distribution.  In no event will the
Pro Ration Factor exceed 100% .

“Loan Documents” means (a) this Agreement and any amendment, waiver or consent
under this Agreement in accordance with Section 8.01, (b) the Notes, (c) the
Subsidiary Guaranty, (d) for all purposes of this Agreement other than
Section 8.01, the Collateral Documents, (e) each Fee Letter, (f) each Letter of
Credit Agreement and (g) all other agreements and instruments which, by their
express terms, provide that such agreements or instruments constitute a “Loan
Document” hereunder.

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

“Maintenance Cap Ex” means Borrower’s and its Restricted Subsidiaries’ annual
(or quarterly, if applicable) average estimated capital expenditures required to
maintain, over the long-term, the operating capacity of their capital assets
based on estimates developed by management upon a five-year planning horizon and
publicly communicated by management from time to time.

“Margin Stock” has the meaning specified in Regulation U.

“Material Acquired Real Properties” means a real property or group of related
real properties, acquired or leased, by the Borrower or its Restricted
Subsidiaries after the Effective Date in a single transaction or a series of
related transactions involving a single





 

 

 

 

36

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

seller, or affiliates of such seller, that individually or in the aggregate have
a fair market value reasonably estimated by the Borrower to be equal to, or in
excess of, $5,000,000 as of the date of acquisition or lease.

“Material Adverse Change” means any material adverse change in the business,
operations, affairs, financial condition, assets or properties of the Borrower
and its Restricted Subsidiaries, taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Borrower
and its Restricted Subsidiaries taken as a whole, (b) the ability of the
Borrower to perform its payment obligations, its obligations under Article V or
any other material obligations under any Loan Document to which it is a party,
(c) the ability of any Subsidiary Guarantor or MLP to perform its payment
obligations or other material obligations under the Subsidiary Guaranty or this
Agreement, as applicable, or (d) the validity or enforceability of any Loan
Document.

“Minerals Subsidiary” means any (a) Subsidiary of the Borrower whose business
activities exclusively (except as set forth in the proviso immediately below)
relate to the mining, exploration, production, transportation, sale or marketing
of oil and gas minerals or mineral rights and/or the leasing or licensing of oil
and gas minerals or mineral rights to Persons engaged in the mining,
exploration, production, transportation, sale or marketing of oil and gas and/or
investing in Persons engaged in any of the foregoing activities; provided, that
the Subsidiaries of the Borrower otherwise qualifying as Minerals Subsidiaries
may own assets or conduct other business activities only to the extent such
other assets and business activities in the aggregate do not at any time exceed
5% of any of (i) the total assets, (ii) the EBITDA or (iii) the net income of
such Subsidiaries (each calculated on a consolidated stand alone basis of such
Subsidiary and its Subsidiaries), individually for each Subsidiary and, in
addition, in the aggregate for all such Subsidiaries, or (b) Subsidiary of the
Borrower that is a holding company to one or more direct or indirect
Subsidiaries described in immediately preceding clause (a), has no direct or
indirect ownership interest in any Capital Stock of any Person (other than (i) a
direct or indirect ownership interest in the Capital Stock of one or more
Subsidiaries described in immediately preceding clause (a) or (ii) a direct or
indirect ownership interest in the Capital Stock of any other Person whose
business activities exclusively (except as set forth in the proviso immediately
below) relate to the mining, exploration, production, transportation, sale or
marketing of oil and gas minerals or mineral rights and/or the leasing or
licensing of oil and gas minerals or mineral rights to Persons engaged in the
mining, exploration, production, transportation, sale or marketing of oil and
gas) and has no other material assets, business activities or liabilities of any
kind whatsoever; provided, that the Subsidiaries of the Borrower otherwise
qualifying as Minerals Subsidiaries may own assets or conduct other business
activities only to the extent such other assets and business activities in the
aggregate do not at any time exceed 5% of any of (i) the total assets, (ii) the
EBITDA or (iii) the net income of such Subsidiaries (each calculated on a
consolidated stand alone basis of such Subsidiary and its Subsidiaries),
individually for each Subsidiary and, in addition, in the aggregate for all such
Subsidiaries.





 

 

 

 

37

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

“Mines” means the mining complexes described on Schedule 1.01(b) hereto that are
owned, leased or operated by the Borrower or any of its Restricted Subsidiaries,
any Reactivated Mining Facility, and all additional parcels and tracts of real
property acquired by any Loan Party, that are either associated with the active
mining complexes described on Schedule 1.01(b) or associated with new mining
complexes acquired by Borrower, pursuant to an acquisition permitted under the
terms hereof after the Effective Date.

“Mining Facilities” means the Mines and the related facilities and assets.

“Mining Leases” means each contract, agreement or lease to which any Loan Party
is a party granting such Loan Party an interest in coal from the property that
is the subject of such contract, lease or agreement.

“MLP” has the meaning specified in the Preamble.

“MLP Agreement” means the Fourth Amended and Restated Agreement of Limited
Partnership of the MLP, dated and effective as of July 28, 2017, as amended by
Amendment No. 1 dated February 22, 2018, Amendment No. 2 dated May 31, 2018 and
Amendment No. 3, dated June 1, 2018, as the same may be further amended after
the date hereof, to the extent permitted under the Loan Documents.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Amendment” has the meaning Specified in Section 5.01(p).

“Mortgage Policies”  has the meaning specified in Section 5.01(i)(iv)(B).

“Mortgaged Property” means the right, title and interest of the Borrower and its
Restricted Subsidiaries as of the date hereof in (a) the real property,
including leasehold interests, described in the Existing Mortgages, and (b) each
other real property, if any, which shall be subject to a mortgage delivered
after the Effective Date pursuant to Section 5.01(i), as applicable; provided
that in no event shall any Excluded Asset or Excluded Property constitute
Mortgaged Property.

“Mortgages” has the meaning specified in Section 5.01(i)(iv).

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.





 

 

 

 

38

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

“New Material Subsidiary” means any Domestic Subsidiary (other than (A) any
Unrestricted Subsidiary, (B) any Receivables Financing Subsidiary and (C) any
other Subsidiary that is formed solely for the purpose of acting as a captive
insurance company, including the Insurance Subsidiary) that is newly-formed or
newly-acquired, directly or indirectly, by the Borrower having total assets,
either (x) as reflected on its balance sheet as of any date of determination or
(y) with reference to its fair market value as reasonably determined by the
Borrower in good faith, equal to or in excess of $37,500,000 as of such date of
determination, as determined in accordance with GAAP.

“Non-Consenting Lender” means any Lender that does not approve any (i) consent,
waiver or amendment that (x) requires the approval of all or all affected
Lenders in accordance with the terms of Section 8.01 and (y) has been approved
by the Required Lenders or (ii) request by the Borrower for an extension of the
Termination Date.

“Non-Extending Lender”  means each Lender listed as a “Non-Extending Lender” on
Schedule I hereto, unless and until such Lender has elected to become an
Extending Lender, by notice to the Borrower and the Administrative Agent,
subject to the Borrower’s prior consent.

“Note” means a Revolving Credit Note.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Renewal” has the meaning specified in Section 2.01(d).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“Notice of Termination” has the meaning specified in Section 2.01(d).

“NPL” means the National Priorities List under CERCLA.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided,  further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Obligation” means, with respect to any Transaction Party, any payment,
performance or other obligation of such Transaction Party or any of the
Borrower’s Restricted Subsidiaries of any kind arising under the Loan Documents
or otherwise with respect to any Letter of Credit, Secured Cash Management
Agreement or Secured Hedge





 

 

 

 

39

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

Agreement, including, without limitation, any liability of such Transaction
Party on any claim, whether or not the right of any creditor to payment in
respect of such claim is reduced to judgment, liquidated, unliquidated, fixed,
absolute or contingent, direct or indirect, matured, disputed, undisputed,
legal, equitable, secured or unsecured, and whether or not such claim is
discharged, stayed or otherwise affected by any proceeding referred to in
Section 6.01(f), including without limitation, (a) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
attorneys’ fees and disbursements, indemnities and other amounts payable by such
Transaction Party under any Loan Document and (b) the obligation of such
Transaction Party to reimburse any amount in respect of any of the foregoing
that any Lender, in its sole discretion, may elect to pay or advance on behalf
of such Transaction Party.  Notwithstanding the foregoing, in the case of any
Excluded Swap Guarantor, “Obligations” shall not include Excluded Swap
Obligations of such Excluded Swap Guarantor.

“Open Year” has the meaning specified in Section 4.01(p)(ii).

“Other Connection Taxes” means, with respect to a Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or the Administrative Agent and the jurisdiction imposing such Tax (other
than connections arising from such Lender or the Administrative Agent having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Facilities” has the meaning specified in Section 4.01(z).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar Rate borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” has the meaning specified in the Preamble.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Parent Guaranteed Obligations” has the meaning specified in Section 9.01(a).





 

 

 

 

40

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

“Parent Guaranty” has the meaning specified in Section 9.01(b).

“Pari Passu Liens” has the meaning specified in Section 5.02(a)(xviii).

“Participant” has the meaning specified in Section 8.07(c).

“Participant Register” has the meaning specified in Section 8.07(c).

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership, dated as of August 20, 1999, of the Borrower, as amended by
Amendment No. 1 dated May 31, 2019.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Perfection Certificate” means a certificate substantially in the form of
Exhibit F-1 hereto or any other form approved by the Administrative Agent or the
Collateral Agent, as the same shall be supplemented from time to time by a
Perfection Certificate Supplement or otherwise.

“Perfection Certificate Supplement” means a certificate supplement substantially
in the form of Exhibit F-2 hereto or any other form approved by the
Administrative Agent or the Collateral Agent.

“Permitted Encumbrance” has the meaning given to such term (or any substantially
similar term) in the Mortgages.

“Permitted Holders” means (i) Joseph W. Craft III, his estate, spouse, heirs,
lineal descendants, legatees, legal representatives (in their capacities as
such) or the trustee (in its capacity as such) of a bona fide trust of which one
or more of the foregoing are the exclusive beneficiaries thereof and (ii) any
entity controlled, directly or indirectly, by any Persons referred to in the
preceding clause (i), whether through the ownership of voting securities, by
contract or otherwise.

“Permitted Junior Refinancing Debt” means any secured or unsecured Debt of the
Loan Parties issued, incurred or otherwise obtained (including by means of the
extension or renewal of Existing Debt) in exchange for, or to extend, renew,
replace, repurchase, retire, defease or otherwise refinance, in whole or part,
the Senior Notes or any then existing Permitted Junior Refinancing Debt;
provided that (a) such Debt shall not have a greater principal amount than the
principal amount (or accreted value, if applicable) of the Senior Notes or other
Debt so refinanced plus accrued interest, fees, premiums (if any) and penalties
thereon and fees and expenses associated with such refinancing, (b) such Debt is
(i) if secured, secured by Liens on (x) the Collateral that are junior to the
Liens on the Collateral securing the Obligations and/or (y) property of Persons
other than the Borrower or any Loan Party, (ii) not secured by any property or
assets of any Loan Party other than the Collateral and (iii) not guaranteed by
Subsidiaries of the Borrower other than the Subsidiary Guarantors, (c) such Debt
does not mature or have scheduled amortization or scheduled payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligation (other than customary offers to repurchase upon a





 

 

 

 

41

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

change of control, asset sale or casualty event and customary acceleration
rights after an event of default), prior to the date that is the later of (x)
July 9, 2024 and (y) 90 days after the latest Termination Date applicable to the
Facilities at the time such Debt is incurred, (d) the security agreements (if
such debt is secured by the Collateral) and guarantees (if such Debt is
guaranteed by one or more Restricted Subsidiaries of the Borrower) of the
Borrower and its Restricted Subsidiaries relating to such Debt have terms not
more favorable to the respective creditors than the terms of the Collateral
Documents and the Subsidiary Guaranty (with such differences as are appropriate
to reflect the nature of such Permitted Junior Refinancing Debt and any other
differences reasonably satisfactory to the Administrative Agent or the
Collateral Agent) and (e) if such Debt is secured by the Collateral, a
Representative acting on behalf of the holders of such Debt shall have become
party to, or otherwise be subject to the provisions of, the Second Lien
Intercreditor Agreement.

“Permitted Liens” means each of the following:

(a)        Liens for property taxes, assessments or other governmental charges
which are not yet due and payable and delinquent or the validity of which is
being contested in good faith in compliance with Section 5.01(b);

(b)        statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens, in each case, incurred in the
ordinary course of business for sums not yet due and payable or the amount,
applicability or validity thereof is being contested by the Borrower or such
Restricted Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Borrower or a Restricted Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Borrower
or such Restricted Subsidiary;

(c)        Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business (i) in connection with workers’
compensation, unemployment insurance and other types of social security or
retirement benefits, or (ii) to secure (or to obtain letters of credit that
secure) the performance of tenders, statutory obligations, surety bonds, appeal
bonds, bids, leases (other than Finance Leases), performance bonds, purchase,
construction or sales contracts and other similar obligations, in each case not
incurred or made in connection with the borrowing of money, the obtaining of
advances or credit or the payment of the deferred purchase price of property;

(d)        any attachment or judgment Lien for the payment of money in an
aggregate amount not to exceed $10,000,000; provided that the execution or other
enforcement of such Liens is effectively stayed and the claims secured thereby
are contested by the Borrower or such Restricted Subsidiary on a timely basis in
good faith and in appropriate proceedings, and the Borrower or a Restricted
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Borrower or such Restricted Subsidiary; and

(e)        leases, subleases, licenses and rights of use granted to others in
the ordinary course of business, zoning restrictions, easements, reservations,
provisions, covenants,





 

 

 

 

42

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

conditions, waivers, restrictions on the use of property or irregularities of
title that were not incurred in connection with and do not secure Debt (and with
respect to leasehold interests, mortgages, obligations, liens and other
encumbrances incurred, created, assumed or permitted to exist and arising by,
through or under a landlord or owner of the leased property, with or without
consent of the lessee), and not interfering with the ordinary conduct of the
business of the Borrower or any of its Restricted Subsidiaries; provided that
such Liens do not, in the aggregate, materially detract from the value of such
property or adversely affect the use of such property for its intended purpose.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Preferred Stock” of any Person means any class of Capital Stock of such Person
that is preferred over any other class of Capital Stock of such Person as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such Person.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its office located at 270
Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder, that all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant:  (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale, transfer or other disposition
of all or substantially all Capital Stock in any Subsidiary of the Borrower or
any division, product line, or facility used for operations of the Borrower or
any of its Subsidiaries, shall be excluded, and (ii) in the case of an
acquisition permitted hereunder or Investment described in the definition of
“Specified Transaction,” shall be included, (b) any retirement, cancellation or
repayment of Debt and (c) any incurrence, prepayment or redemption of Debt by
the Borrower or any of the Restricted Subsidiaries in connection therewith (it
being agreed  that if such Debt has a floating or formula rate, such Debt shall
have an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Debt as at the relevant date of determination).

“Pro Forma Entity” has the meaning provided in the definition of the term
“Acquired Consolidated Cash Flow.”

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Commitments under the applicable Facility or Facilities at such
time  and the





 

 

 

 

43

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

denominator of which is the amount of the aggregate Commitments under the
applicable Facility or Facilities at such time; provided that if such
Commitments have been terminated, then the Pro Rata Share of each Lender shall
be determined based on the Pro Rata Share of such Lender immediately prior to
such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.

“Prudent Operating Practice” means the mining practices, methods and acts that
would be employed by a reasonable and prudent mining operator having assets and
operations similar in size and scope to the Borrower and its Restricted
Subsidiaries, using mining equipment and techniques in the conduct of diligent
and safe mining operations with due regard for all applicable requirements of
laws.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“Reactivated Mining Facility” means any inactive or closed mining facility
identified on Schedule 1.01(a) hereof which is reopened or reactivated for use
by the Borrower or any Restricted Subsidiary after the Effective Date and all
additional parcels and tracts of real property that are associated with such
reopened or reactivated facility.

“Receivables Financing Subsidiary” means any Subsidiary of the Borrower that is
formed solely for the purpose of engaging in, and engages in, one or more
receivables financing transaction permitted by Section 5.02(b)(iii)(H).

“Register” has the meaning specified in Section 8.07(b)(iv).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Documents” means the Partnership Agreement and the MLP Agreement.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Representative” means with respect to any series of Permitted Junior
Refinancing Debt or Debt permitted under Section 5.02(b)(i)(D)(ii) or Debt
permitted under Section 5.02(b)(i)(E), the trustee, administrative agent,
collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Debt is issued, incurred or otherwise obtained,
as the case may be, and each of their permitted successors in such capacities.





 

 

 

 

44

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

“Repurchase Agreement” means any written agreement:

(a)        that provides for (i) the transfer of one or more United States
Governmental Securities in an aggregate principal amount at least equal to the
amount of the Transfer Price (defined below) to the Borrower or any of its
Restricted Subsidiaries from an Acceptable Bank or an Acceptable Broker-Dealer
against a transfer of funds (the “Transfer Price”) by the Borrower or such
Restricted Subsidiary to such Acceptable Bank or Acceptable Broker-Dealer, and
(ii) a simultaneous agreement by the Borrower or such Restricted Subsidiary, in
connection with such transfer of funds, to transfer to such Acceptable Bank or
Acceptable Broker-Dealer the same or substantially similar United States
Governmental Securities for a price not less than the Transfer Price plus a
reasonable return thereon at a date certain not later than 365 days after such
transfer of funds,

(b)        in respect of which the Borrower or such Restricted Subsidiary shall
have the right, whether by contract or pursuant to applicable law, to liquidate
such agreement upon the occurrence of any default thereunder, and

(c)        in connection with which the Borrower or such Restricted Subsidiary,
or an agent thereof, shall have taken all action required by applicable law or
regulations to perfect a Lien in such United States Governmental Securities.

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time and (c) the aggregate Unused
Revolving Credit Commitments at such time; provided,  however, that if any
Lender shall be a Defaulting Lender at such time, there shall be excluded from
the determination of Required Lenders at such time (i) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (ii) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time and (iii) the
Unused Revolving Credit Commitment of such Lender at such time.  For purposes of
this definition, the aggregate principal amount of Swing Line Advances owing to
the Swing Line Bank and of Letter of Credit Advances owing to any Issuing Bank
and the Available Amount of each Letter of Credit shall be considered to be owed
to the Revolving Credit Lenders ratably in accordance with their respective
Revolving Credit Commitments.

“Responsible Officer” means any officer of any Loan Party or any of its
Restricted Subsidiaries.

“Restricted Payment” has the meaning set forth in Section 5.02(g).

“Restricted Subsidiary” means any Subsidiary of the Borrower that has not been
designated by the Borrower as an Unrestricted Subsidiary pursuant to and in
compliance with the covenant described under Section 5.01(q) or is not, as of
the Effective Date, already designated as an Unrestricted Subsidiary.  Any such
designation may be revoked by the Borrower subject to the provisions of
Section 5.01(q).

“Revolving Credit Advance” has the meaning specified in Section 2.01(b).





 

 

 

 

45

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.

“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
(a) the amount set forth opposite such Revolving Credit Lender’s name on
Schedule I hereto under the caption “Revolving Credit Commitment” or (b) if such
Revolving Credit Lender has entered into one or more Assignment and Assumptions,
the amount set forth for such Revolving Credit Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.07(b)(iv) as such Revolving
Credit Lender’s “Revolving Credit Commitment”, in each case, as such amount may
be reduced or terminated, as the case may be, at or prior to such time pursuant
to Section 2.05.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time, as such
amount may be reduced or terminated, as the case may be, at or prior to such
time pursuant to Section 2.05.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time, and if the Revolving Credit Commitments have
been terminated or expired, then any Lender that is owed or then holds any
outstanding Revolving Credit Advance or participations in or funding obligations
in respect of any Letter of Credit.

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, issued upon request by such Revolving
Credit Lender pursuant to Section 2.16(a), in substantially the form of
Exhibit A-2, evidencing the aggregate indebtedness of the Borrower to such
Revolving Credit Lender resulting from the Revolving Credit Advances, Letter of
Credit Advances and Swing Line Advances made by such Revolving Credit Lender.

“S&P” means S&P Global Ratings.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (on the Effective Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom, (b)
any Person operating, organized or resident in a Sanctioned Country, (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b) or (d) any Person otherwise the subject of any
Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the





 

 

 

 

46

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

Treasury or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union, any European Union member state or Her Majesty’s
Treasury of the United Kingdom.

“Second Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Collateral Agent and one or more Representatives for holders
of Permitted Junior Refinancing Debt or Debt permitted under
Section 5.02(b)(i)(D)(ii), as applicable, in form and substance reasonably
satisfactory to the Administrative Agent, the Collateral Agent and the Required
Lenders (it being understood and agreed that the majority of the holders of
outstanding Debt under the Facilities shall direct the “controlling
representative” for purposes of exercising remedies in respect of the
Collateral).

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any of its Restricted Subsidiaries
and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Section 5.02 that is entered into by and between the Borrower or any of its
Restricted Subsidiaries and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent or the Collateral Agent from
time to time pursuant to Section 7.01, and the other Persons the Obligations
owing to which are or are purported to be secured by the Collateral under the
terms of the Collateral Documents.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Security” has the meaning set forth in Section 2(a)(1) of the Securities Act.

“Security Agreement” has the meaning set forth in Section 3.01(a)(iv).

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Notes” means the 7.5% Senior Notes due May 1, 2025 issued by the
Borrower pursuant to the Indenture in the original principal amount of
$400,000,000, and shall include any senior note issued after the original
issuance date in substitution for or replacement of, in whole or in part, any
originally issued senior note.

 “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.





 

 

 

 

47

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Sold Entity or Business” has the meaning provided in the definition of the term
“Consolidated Cash Flow”.

“Solvency Certificate” has the meaning set forth in Section 3.01(a)(xiv).

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special General Partner” means Alliance Resource Partners, L.P., a  Delaware
limited partnership, together with its successors and permitted assigns as the
“special general partner” of the Borrower.

“Special Letters of Credit” has the meaning specified in Section 2.01(d).

“Specified Transaction” means, with respect to any period, any Investment, any
disposition of assets, incurrence, prepayment, redemption, retirement,
cancellation or repayment of Debt, Restricted Payments, Subsidiary designation
(whether as a Restricted Subsidiary or an Unrestricted Subsidiary), or other
event that by the terms of this Agreement requires “Pro Forma Compliance” with a
test or covenant hereunder or requires such test or covenant to be calculated on
a “Pro Forma Basis.”

“Standby Letter of Credit” means any Letter of Credit issued under the Letter of
Credit Facility, other than a Trade Letter of Credit.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, joint venture, association, trust or other
entity of which (or in which) more than 50% of (a) the issued and outstanding
Capital Stock having ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether at the time Capital Stock
of any other class or classes of such corporation shall or might have voting
power upon the occurrence of any contingency), (b) the interests in the capital
or profits of such partnership, limited liability company, joint venture or
association





 

 

 

 

48

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

with ordinary voting power to elect a majority of the board of directors (or
persons performing similar functions) of such partnership, limited liability
company, joint venture or association, or (c) the beneficial interests in such
trust or other entity with ordinary voting power to elect a majority of the
board of trustees (or persons performing similar functions) of such trust or
other entity, is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its Subsidiaries, or by one or more of
such Person’s other Subsidiaries.

“Subsidiary Guarantors” means the Subsidiaries of the Borrower listed on
Schedule II hereto and each other Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty pursuant to Section 5.01(i) or
Section 5.01(r).

“Subsidiary Guaranty” has the meaning specified in Section 3.01(a)(iii).

“Surviving Debt” means Debt of each Loan Party and its Restricted Subsidiaries
outstanding immediately before and after giving effect to the initial Borrowing.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency or commodity swaps and hedging obligations
obligating such Person to make payments, whether periodically or upon the
happening of a contingency.  For the purposes of this Agreement, the amount of
the obligation under any Swap shall be the amount determined in respect thereof
as of the end of the then most recently ended fiscal quarter of such Person,
based on the assumption that such Swap had terminated at the end of such fiscal
quarter, and in making such determination, if any agreement relating to such
Swap provides for the netting of amounts payable by and to such Person
thereunder or if any such agreement provides for the simultaneous payment of
amounts by and to such





 

 

 

 

49

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any Revolving Credit Lender pursuant to Section
2.02(b).

“Swing Line Bank” means JPMorgan.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(c) or the Revolving Credit
Lenders pursuant to Section 2.02(b).

“Swing Line Commitment” means, with respect to the Swing Line Bank, the amount
of the Swing Line Facility set forth in Section 2.01(c), as such amount may be
reduced or terminated at or prior to such time pursuant to Section 2.05.

“Swing Line Facility” has the meaning specified in Section 2.01(c).

“Tax Affiliate” means, with respect to any Loan Party or any of its
Subsidiaries, an Affiliate that is a member of a consolidated, combined, unitary
or similar Tax group which includes any such Person.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Termination Date” means with respect to the Revolving Credit Commitments, the
Letter of Credit Commitment, the Swing Line Commitment and the Revolving Credit
Facility, the earlier of (i) (x) for each Non-Extending Lender, May 23, 2021,
and (y) for each Extending Lender, March 9, 2024 and (ii) the date of
termination in whole of the Revolving Credit Commitments, the Letter of Credit
Commitment and the Swing Line Commitment pursuant to Section 2.05 or 6.01.

“Trade Letter of Credit” means any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of Inventory or raw
materials or supplies (including, without limitation, fuel, spare parts or other
materials used in connection with the operation of the business of the Borrower
and its Restricted Subsidiaries) to the Borrower or any of its Restricted
Subsidiaries to effect payment for such Inventory or raw materials or supplies.

“Transaction” means, collectively, (a) the entering into by the Transaction
Parties of the Loan Documents on the Effective Date, (b) the creation or
reaffirmation of Liens pursuant to the Collateral Documents on the Effective
Date, (c) the making of the Advances





 

 

 

 

50

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

and the issuance of the Letters of Credit under this Agreement, and (d) the
payment of the fees and expenses incurred in connection with the consummation of
the foregoing.

“Transaction Documents” means, collectively, the Loan Documents and the Related
Documents.

“Transaction Parties” means, collectively, the Loan Parties and MLP.

“Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, abandons, transfers, leases (as lessor), or otherwise
disposes of any of its assets; provided,  however,  that “Transfer” shall not
include (a) the granting of any Liens permitted to be granted pursuant to this
Agreement, (b) any transfer of assets permitted pursuant to Section 5.02(d),
(c) the making of any Restricted Payment permitted pursuant to Section 5.02(g)
or (d) the making of any Investments permitted pursuant to Section 5.02(f).

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“United States Governmental Security” means any direct obligation of, or
obligation guaranteed by, the United States of America, or any agency controlled
or supervised by or acting as an instrumentality of the United States of America
pursuant to authority granted by the Congress of the United States of America,
so long as such obligation or guarantee shall have the benefit of the full faith
and credit of the United States of America which shall have been pledged
pursuant to authority granted by the Congress of the United States of America.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.12(e)(ii)(B)(3).

“Unrestricted Subsidiary” means any Subsidiary of the Borrower listed on
Schedule 5.01(q) and any Subsidiary of the Borrower designated by the Borrower
as an Unrestricted Subsidiary pursuant to Section 5.01(q) subsequent to the
Effective Date and any Subsidiary of an Unrestricted Subsidiary, in each case
until such Unrestricted Subsidiary becomes a Restricted Subsidiary pursuant to
Section 5.01(q).





 

 

 

 

51

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time (a) such Revolving Credit Lender’s Revolving Credit
Commitment at such time minus (b) the sum of (i) the aggregate principal amount
of all Revolving Credit Advances, Swing Line Advances and Letter of Credit
Advances made by such Revolving Credit Lender (in its capacity as a Revolving
Credit Lender and not as the Swing Line Bank or an Issuing Bank) and outstanding
at such time plus (ii) such Revolving Credit Lender’s Pro Rata Share of (A) the
aggregate Available Amount of all Letters of Credit outstanding at such time,
(B) the aggregate principal amount of all Letters of Credit Advances made by the
Issuing Banks pursuant to Section 2.03(c) and outstanding at such time and
(C) the aggregate principal amount of all Swing Line Advances made by the Swing
Line Bank pursuant to Section 2.01(d) and outstanding at such time.

“Voting Stock” means, (a) Securities of any class or classes, the holders of
which are ordinarily, in the absence of contingencies, entitled to elect a
majority of the directors (or persons performing similar functions) or (b) in
the case of a partnership, limited liability company or joint venture, interests
in the profits or capital thereof entitling the holders of such interests to
approve major business actions.

“Wholly Owned” means, at any time, with respect to any Subsidiary of any Person,
a Subsidiary of which at least ninety-eight percent (98%) of all of the equity
interests (except directors’ qualifying shares) and Voting Stock are owned by
any one or more of such Person and such Person’s other Wholly Owned Subsidiaries
at such time.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02        Computation of Time Periods; Rules of Interpretation; Other
Definitional Provisions.    In this Agreement and the other Loan Documents in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding”.  The terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”  The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be.  References in the Loan Documents to
any agreement, document or contract, unless otherwise specified, shall mean and
be a reference to such agreement or contract as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
terms and, if applicable, the Loan Documents.  References in the Loan Documents
to any Person shall mean and be a reference to such Person and its permitted
successors and assigns.





 

 

 

 

52

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

SECTION 1.03        Accounting Terms; Pro Forma Basis.    (a)  All accounting
terms not specifically defined herein shall be construed in accordance with
generally accepted accounting principles in effect from time to time
(“GAAP”).    Notwithstanding anything to the contrary contained in this
Section 1.03 or in the definition of “Finance Lease Obligations,” in accounting
for any lease (or similar arrangement conveying the right to use) pursuant to
Financial Accounting Standards Board Accounting Standards, Leases (“ASC 842”)
that would require treating any such lease (or similar arrangement) as a finance
lease right to use asset and corresponding finance lease obligation where such
lease (or similar arrangement) would not have been required to be so treated
under GAAP as in effect on December 31, 2018, such lease shall not be considered
a Finance Lease, and all calculations and deliverables under Section 5.04 shall
be made or delivered, as applicable, in accordance therewith.  Notwithstanding
any other provision contained herein, the definitions set forth in this
Agreement and any financial calculations required by the Loan Documents shall be
computed to exclude all liabilities related to operating leases as defined by
ASC 842 (or any successor provision), which shall be excluded from the
definition of “Debt” and payments related to operating leases shall not be
included in interest expenses in part or in whole.  When used herein “term of
the Facilities” or similar words refers to the period from the Effective Date to
the latest Termination Date.

(b)        Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Debt to Consolidated Cash Flow Ratio, the Interest Coverage Ratio
and the Consolidated First Lien Debt to Consolidated Cash Flow Ratio shall each
be calculated with respect to such period and such Specified Transaction on a
Pro Forma Basis.

SECTION 1.04        Interest Rates; LIBOR Notification.    The interest rate on
Eurodollar Rate Advances is determined by reference to the LIBO Rate, which is
derived from the London interbank offered rate.  The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market.  In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate.  As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Rate Advances.  In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate.  Upon the occurrence of a Benchmark Transition Event or an Early
Opt-In Election, Section 2.07(d)(ii) provides a mechanism for determining an
alternative rate of interest.  The Administrative Agent will promptly notify the
Borrower, pursuant to Section 2.07(d)(iv), of any change to the reference rate
upon which the interest rate on Eurodollar Rate Advances is based.  However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof (including, without limitation, (i)
any such alternative, successor or





 

 

 

 

53

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

replacement rate implemented pursuant to Section 2.07(d)(ii), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and (ii)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.07(d)(iii)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

SECTION 1.05        Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws):  (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Capital Stock at such time.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

SECTION 2.01        The Advances and the Letters of Credit.

(a)           [Intentionally Omitted].

(b)           The Revolving Credit Advances.  Each Revolving Credit Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
advances (each, a “Revolving Credit Advance”) to the Borrower from time to time
on any Business Day during the period from the Effective Date until the
Termination Date for the Revolving Credit Facility applicable to such Lender in
an amount for each such Advance not to exceed such Revolving Credit Lender’s
Unused Revolving Credit Commitment at such time.  All “Revolving Credit
Advances” outstanding under and as defined in, the Existing Credit Agreement on
the Effective Date are deemed to be Revolving Credit Advances made and
outstanding under this Agreement.  Each Revolving Credit Borrowing shall be in
an aggregate amount of $1,000,000 or an integral multiple of $100,000 in excess
thereof in the case of Base Rate Advances and in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof in the case
of Eurodollar Rate Advances (other than, in the case of Base Rate Advances, a
Revolving Credit Borrowing the proceeds of which shall be used solely to repay
or prepay in full outstanding Swing Line Advances or outstanding Letter of
Credit Advances, in which case such Base Rate Advances may be in an aggregate
amount necessary to repay or prepay in full such Swing Line Advances or Letter
of Credit Advances) and shall consist of Revolving Credit Advances made
simultaneously by the Revolving Credit Lenders ratably according to their
Revolving Credit Commitments.  Within the limits of each Revolving Credit
Lender’s Unused Revolving Credit Commitment in effect from time to time, the
Borrower may borrow under this Section 2.01(b), prepay pursuant to 2.06(a) and
reborrow under this Section 2.01(b).

(c)        The Swing Line Advances.  The Borrower may request the Swing Line
Bank to make, and the Swing Line Bank agrees to make, on the terms and
conditions hereinafter set forth, Swing Line Advances to the Borrower from time
to time on any Business Day during the





 

 

 

 

54

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

period from the Effective Date until the Termination Date for the Revolving
Credit Facility applicable to the Swing Line Bank (i) in an aggregate
outstanding amount not to exceed at any time $15,000,000 (the “Swing Line
Facility”) and (ii) in an amount for each such Swing Line Borrowing not to
exceed the aggregate of the Unused Revolving Credit Commitments of the Revolving
Credit Lenders at such time.  No Swing Line Advance shall be used for the
purpose of funding the payment of principal of any other Swing Line
Advance.  Each Swing Line Borrowing shall be in an amount of $500,000 or an
integral multiple of $100,000 in excess thereof and shall be made as a Base Rate
Advance.  Within the limits of the Swing Line Facility and within the limits
referred to in clause (ii) above the Borrower may borrow under this
Section 2.01(c), repay pursuant to Section 2.04(c) or prepay pursuant to 2.06(a)
or Section 2.06(b) and reborrow under this Section 2.01(c).

(d)           The Letters of Credit.  Each Issuing Bank severally agrees, on the
terms and conditions hereinafter set forth, to issue (or cause its Affiliate
that is a commercial bank to issue on its behalf) letters of credit (together
with the Existing Letters of Credit referred to in Section 2.03(f), the “Letters
of Credit”) in U.S. dollars for the account of the Borrower (but in connection
with the business of the Borrower or any of its Restricted Subsidiaries) from
time to time on any Business Day during the period from the Effective Date until
30 days before the latest Termination Date for the Revolving Credit Facility in
an aggregate Available Amount (i) for all Letters of Credit not to exceed at any
time the Letter of Credit Facility at such time, (ii) for all Letters of Credit
issued by such Issuing Bank not to exceed at any time such Issuing Bank’s Letter
of Credit Commitment at such time and (iii) for each such Letter of Credit not
to exceed the Unused Revolving Credit Commitments of the Revolving Credit
Lenders at such time.  Notwithstanding the foregoing, if any L/C Exposure of any
Non-Extending Lender exists on the Termination Date applicable to the Revolving
Credit Commitments of such Non-Extending Lender then:  (i) the L/C Exposure of
such Non-Extending Lender will, upon at least two (2) Business Days prior notice
to the Borrower and the other Lenders by the Administrative Agent, and subject
in any event to the limitation in the first proviso below, automatically be
reallocated (effective on the day specified in such notice) among the Extending
Lenders pro rata in accordance with their respective Revolving Credit
Commitments; provided that (A) the Advances of each such Lender may not in any
event exceed the Revolving Credit Commitment of such Lender as in effect at the
time of such reallocation and (B) at the time of such reallocation, no Event of
Default has occurred and is continuing; and (ii) to the extent that any portion
(the “Unreallocated Portion”) of the Non-Extending Lender’s L/C Exposure cannot
be so reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrower will, not later than three (3) Business Days after
demand by the Administrative Agent, (A) Cash Collateralize the obligations of
the Borrower to the Issuing Banks in respect of such L/C Exposure in an amount
at least equal to the aggregate amount of the Unreallocated Portion of such L/C
Exposure or (B) make other arrangements reasonably satisfactory to the
Administrative Agent and the Issuing Banks to protect them against nonpayment by
such Non-Extending Lender.  No Letter of Credit shall have an expiration date
(including all rights of the Borrower or the beneficiary to require renewal)
later than the earlier of (A) 30 days before the Termination Date for the
Revolving Credit Facility for the Extending Lenders and (B)(I) in the case of a
Standby Letter of Credit, one year after the date of issuance thereof, but may
by its terms be renewable annually upon notice (a “Notice of Renewal”) given to
the Issuing Bank that issued such Standby Letter of Credit and the
Administrative Agent on or prior to any date for notice of renewal set forth in
such Letter of Credit but in any event at least three Business Days prior to the
date of the proposed renewal of such Standby Letter of Credit and





 

 

 

 

55

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

upon fulfillment of the applicable conditions set forth in Article III unless
such Issuing Bank has notified the Borrower (with a copy to the Administrative
Agent) on or prior to the date for notice of termination set forth in such
Letter of Credit but in any event at least 45 Business Days prior to the date of
automatic renewal of its election not to renew such Standby Letter of Credit (a
“Notice of Termination”) and (II) in the case of a Trade Letter of Credit, 30
days after the date of issuance thereof; provided that the terms of each Standby
Letter of Credit that is automatically renewable annually shall (x) require the
Issuing Bank that issued such Standby Letter of Credit to give the beneficiary
named in such Standby Letter of Credit notice of any Notice of Termination,
(y) permit such beneficiary, upon receipt of such notice, to draw under such
Standby Letter of Credit prior to the date such Standby Letter of Credit
otherwise would have been automatically renewed and (z) not permit the
expiration date or the Available Amount (after giving effect to any renewal) of
such Standby Letter of Credit in any event to be extended to a date later than
30 days before the Termination Date for the Revolving Credit Facility applicable
to the Extending Lenders or in an Available Amount in excess of the Revolving
Credit Commitments of the Extending Lenders.  Notwithstanding anything to the
contrary in the immediately preceding sentence, Letters of Credit issued by any
Issuing Bank may have expiration dates as mutually agreed upon by the Borrower
and such Issuing Bank, but in any event no later than the sixth anniversary of
the Effective Date (any such Letters of Credit with expiration dates after 30
days prior to the Termination Date for the Revolving Credit Facility, “Special
Letters of Credit”).  If either a Notice of Renewal is not given by the Borrower
or a Notice of Termination is given by the relevant Issuing Bank pursuant to the
second immediately preceding sentence, such Standby Letter of Credit shall
expire on the date on which it otherwise would have been automatically renewed;
provided,  however, that even in the absence of receipt of a Notice of Renewal
the relevant Issuing Bank may in its discretion, unless instructed to the
contrary by the Administrative Agent or the Borrower, deem that a Notice of
Renewal had been timely delivered and in such case, a Notice of Renewal shall be
deemed to have been so delivered for all purposes under this Agreement.  Within
the limits of the Letter of Credit Facility, and subject to the limits referred
to above, the Borrower may request the issuance of Letters of Credit under this
Section 2.01(d), repay any Letter of Credit Advances resulting from drawings
thereunder pursuant to Section 2.03(c) and request the issuance of additional
Letters of Credit under this Section 2.01(d).

SECTION 2.02        Making the Advances.       (a) Except as otherwise provided
in 0 or Section 2.03, each Borrowing shall be made on notice, given not later
than 12:00 noon (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances, or the first Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Administrative Agent, which shall give to each Appropriate
Lender prompt notice thereof by telecopier.  Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
or by telecopier, in substantially the form of Exhibit B hereto, specifying
therein (i) the requested date of such Borrowing, (ii) the requested Type of
Advances comprising such Borrowing, (iii) the requested aggregate amount of such
Borrowing and (iv) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance.  Each Appropriate
Lender shall, before 12:00 noon (New York City time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at the Administrative Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitments under the applicable Facility of such Lender and the
other Appropriate Lenders. 





 

 

 

 

56

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrower by crediting the Borrower’s
Account; provided,  however, that, in the case of any Revolving Credit
Borrowing, the Administrative Agent shall first make a portion of such funds
equal to the aggregate principal amount of any Swing Line Advances and Letter of
Credit Advances made by the Swing Line Bank or any Issuing Bank, as the case may
be, and by any other Revolving Credit Lender and outstanding on the date of such
Revolving Credit Borrowing, plus interest accrued and unpaid thereon to and as
of such date, available to the Swing Line Bank or such Issuing Bank, as the case
may be, and such other Revolving Credit Lenders for repayment of such Swing Line
Advances and Letter of Credit Advances.

(b)     Each Swing Line Borrowing shall be made on notice, given not later than
12:00 noon (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to the Swing Line Bank and the Administrative
Agent.  Each such notice of a Swing Line Borrowing (a “Notice of Swing Line
Borrowing”) shall be by telephone, confirmed immediately in writing, or by
telecopier, specifying therein the requested (i) date of such Borrowing,
(ii) amount of such Borrowing and (iii) maturity of such Borrowing (which
maturity shall be no later than the thirtieth day after the requested date of
such Borrowing).  The Swing Line Bank will make the amount of the requested
Swing Line Advances available to the Administrative Agent at the Administrative
Agent’s Account, in same day funds.  After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account.  Upon written demand by the Swing
Line Bank, with a copy of such demand to the Administrative Agent, each other
Revolving Credit Lender shall purchase from the Swing Line Bank, and the Swing
Line Bank shall sell and assign to each such other Revolving Credit Lender, such
other Revolving Credit Lender’s Pro Rata Share of such outstanding Swing Line
Advance as of the date of such demand, by making available for the account of
its Applicable Lending Office to the Administrative Agent for the account of the
Swing Line Bank, by deposit to the Administrative Agent’s Account, in same day
funds, an amount equal to the portion of the outstanding principal amount of
such Swing Line Advance to be purchased by such Revolving Credit Lender.  Each
Revolving Credit Lender acknowledges and agrees that its obligation to purchase
an assignment in Swing Line Advances is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default or the termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any off-set, abatement, withholding or reduction whatsoever.  The Borrower
hereby agrees to each such sale and assignment.  Each Revolving Credit Lender
agrees to purchase its Pro Rata Share of an outstanding Swing Line Advance on
(A) the Business Day on which demand therefor is made by the Swing Line Bank;
provided that notice of such demand is given not later than 12:00 noon (New York
City time) on such Business Day or (B) the first Business Day next succeeding
such demand if notice of such demand is given after such time.  Upon any such
assignment by the Swing Line Bank to any other Revolving Credit Lender of a
portion of a Swing Line Advance, the Swing Line Bank represents and warrants to
such other Revolving Credit Lender that the Swing Line Bank is the legal and
beneficial owner of such interest being assigned by it, but makes no other
representation or warranty and assumes no responsibility with respect to such
Swing Line Advance, the Loan Documents or any Loan Party.  If and to the extent
that any Revolving Credit Lender shall not have so made the amount of such Swing
Line Advance





 

 

 

 

57

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

available to the Administrative Agent, such Revolving Credit Lender agrees to
pay to the Administrative Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by the Swing Line Bank
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Rate.  If such Revolving Credit Lender shall pay to the Administrative
Agent such amount for the account of the Swing Line Bank on any Business Day,
such amount so paid in respect of principal shall constitute a Swing Line
Advance made by such Revolving Credit Lender on such Business Day for purposes
of this Agreement, and the outstanding principal amount of the Swing Line
Advance made by the Swing Line Bank shall be reduced by such amount on such
Business Day.

(c)        Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for the initial
Borrowing hereunder or for any Borrowing if the aggregate amount of such
Borrowing is less than $5,000,000 or if the obligation of the Appropriate
Lenders to make Eurodollar Rate Advances shall then be suspended pursuant to
Section 2.07(d),  Section 2.09(b)(iii) or Section 2.10(c) or (d) and
(ii) Advances in respect of the Revolving Credit Facility may not be outstanding
as part of more than eight separate Revolving Credit Borrowings in aggregate
under such Facility.

(d)           Each Notice of Borrowing and each Notice of Swing Line Borrowing
shall be irrevocable and binding on the Borrower.

(e)           Unless the Administrative Agent shall have received notice from an
Appropriate Lender prior to the date of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) or (b) of this Section 2.02, as the case may be, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount.  If and to the extent that
such Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay or
pay to the Administrative Agent forthwith on demand such corresponding amount
and to pay interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid or paid to the
Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at such time under Section 2.07 to Advances comprising such Borrowing
and (ii) in the case of such Lender, the Federal Funds Rate.  If such Lender
shall pay to the Administrative Agent such corresponding amount, such amount so
paid shall constitute such Lender’s Advance as part of such Borrowing for all
purposes.

(f)           The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

SECTION 2.03        Issuance of and Drawings and Reimbursement Under Letters of
Credit.    i)  Request for Issuance.  Each Letter of Credit shall be issued upon
notice, given not later than 12:00 noon (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give





 

 

 

 

58

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

to the Administrative Agent and each Revolving Credit Lender prompt notice
thereof by telecopier or electronic communication.  Each such notice of issuance
of a Letter of Credit (a “Notice of Issuance”) shall be by telephone, confirmed
immediately in writing, or telecopier or electronic communication, specifying
therein the requested (i) name of the Issuing Bank, (ii) date of such issuance
(which shall be a Business Day), (iii) Available Amount of such Letter of
Credit, (iv) expiration date of such Letter of Credit, (v) name and address of
the beneficiary of such Letter of Credit (which shall not, in any event be any
Unrestricted Subsidiary) and (vi) form of such Letter of Credit, and shall be
accompanied by such application and agreement for letter of credit as such
Issuing Bank may specify to the Borrower for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”); provided that such
Letter of Credit Agreement shall be subject to the provisions of
Section 2.08.  If (A) the requested form of such Letter of Credit is acceptable
to such Issuing Bank in its reasonable sole discretion and (B) such Issuing Bank
has not received notice of a good faith objection to such issuance from the
Required Lenders, such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Article III, make such Letter of Credit available to the
Borrower at its office referred to in Section 8.02 or as otherwise agreed with
the Borrower in connection with such issuance.  In the event and to the extent
that the provisions of any Letter of Credit Agreement shall conflict with this
Agreement, the provisions of this Agreement shall govern.

(b)           Letter of Credit Reports.  Each Issuing Bank shall furnish (i) to
the Administrative Agent on the first Business Day of each week a written report
summarizing issuance and expiration dates of Letters of Credit issued by such
Issuing Bank during the previous week and drawings during such week under all
Letters of Credit issued by such Issuing Bank, (ii) to each Lender on the first
Business Day of each month a written report summarizing issuance and expiration
dates of Letters of Credit issued by such Issuing Bank during the preceding
month and drawings during such month under all Letters of Credit issued by such
Issuing Bank and (iii) to the Administrative Agent and each Lender on the first
Business Day of each calendar quarter a written report setting forth the average
daily aggregate Available Amount during the preceding calendar quarter of all
Letters of Credit issued by such Issuing Bank.  A copy of each such report
delivered pursuant to this clause (b) shall be delivered to the Borrower upon
request by the Borrower.

(c)           Participations in Letters of Credit.  Upon the issuance of a
Letter of Credit by any Issuing Bank under 1)a)i), such Issuing Bank shall be
deemed, without further action by any party hereto, to have sold to each
Revolving Credit Lender, and each such Revolving Credit Lender shall be deemed,
without further action by any party hereto, to have purchased from such Issuing
Bank, a participation in such Letter of Credit in an amount for each Revolving
Credit Lender equal to such Revolving Credit Lender’s Pro Rata Share of the
Available Amount of such Letter of Credit, effective upon the issuance of such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Credit Lender hereby absolutely and unconditionally agrees to pay such
Revolving Credit Lender’s Pro Rata Share of each L/C Disbursement made by such
Issuing Bank and not reimbursed by the Borrower forthwith on the date due as
provided in Section 2.04(d) on demand by the Administrative Agent by making
available for the account of its Applicable Lending Office to the Administrative
Agent for the account of such Issuing Bank by deposit to the Administrative
Agent’s Account, in same day funds, an amount equal to such Revolving Credit
Lender’s Pro Rata Share of such L/C Disbursement.  The Administrative Agent will
promptly thereafter cause like funds to be distributed to the applicable Issuing
Bank for the





 

 

 

 

59

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

account of its Applicable Lending Office.  Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.03(c) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default or
the termination of the Revolving Credit Commitments, and that each such payment
shall be made without any off-set, abatement, withholding or reduction
whatsoever.  If and to the extent that any Revolving Credit Lender shall not
have so made the amount of such L/C Disbursement available to the Administrative
Agent, such Revolving Credit Lender agrees to pay to the Administrative Agent
forthwith on demand such amount together with interest thereon, for each day
from the date such L/C Disbursement is due pursuant to Section 2.04(c) until the
date such amount is paid to the Administrative Agent, at the Federal Funds Rate
for its account or the account of such Issuing Bank, as applicable.  If such
Revolving Credit Lender shall pay to the Administrative Agent such amount for
the account of such Issuing Bank on any Business Day, such amount so paid in
respect of principal shall constitute a Letter of Credit Advance made by such
Revolving Credit Lender on such Business Day for purposes of this Agreement, and
the outstanding principal amount of the Letter of Credit Advance made by such
Issuing Bank shall be reduced by such amount on such Business Day.

(d)           Drawing and Reimbursement.  The payment by any Issuing Bank of a
draft drawn under any Letter of Credit (other than with respect to Special
Letters of Credit on and after the latest Termination Date for the Revolving
Credit Facility) shall constitute for all purposes of this Agreement the making
by such Issuing Bank of a Letter of Credit Advance, which shall be a Base Rate
Advance, in the amount of such draft.  The Issuing Bank shall promptly notify
the Administrative Agent of any such payment.

(e)           Failure to Make Letter of Credit Advances.  The failure of any
Revolving Credit Lender to make the Letter of Credit Advance to be made by it on
the date specified in Section 2.03(c) shall not relieve any other Revolving
Credit Lender of its obligation hereunder to make its Letter of Credit Advance
on such date, but no Revolving Credit Lender shall be responsible for the
failure of any other Revolving Credit Lender to make the Letter of Credit
Advance to be made by such other Revolving Credit Lender on such date.

(f)           Existing Letters of Credit.  As of the Effective Date, each
Issuing Bank will be deemed to have sold and transferred an undivided interest
and participation in respect of the Letters of Credit issued by it under the
Existing Credit Agreement, which existing Letters of Credit are listed on
Schedule III, and each Revolving Credit Lender hereunder will be deemed to have
purchased and received, without further action on the part of any party, an
undivided interest and participation in such Letters of Credit, based on such
Revolving Credit Lender’s Pro Rata Share of the aggregate Available Amount of
all Letters of Credit outstanding at such time.

SECTION 2.04        Repayment of Advances.  (a)  [Reserved]

(b)           Revolving Credit Advances.  (i)  The Borrower shall repay to the
Administrative Agent for the ratable account of the Revolving Credit Lenders
that are Non-Extending Lenders on the Termination Date for the Revolving Credit
Facility applicable to Non-Extending Lenders the aggregate principal amount of
the Revolving Credit Advances owing to Non-Extending Lenders then outstanding.





 

 

 

 

60

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(ii)        The Borrower shall repay to the Administrative Agent for the ratable
account of the Revolving Credit Lenders that are Extending Lenders on the
Termination Date for the Revolving Credit Facility applicable to such Extending
Lenders the aggregate principal amount of the Revolving Credit Advances owing to
such Extending Lenders then outstanding.

(c)        Swing Line Advances.  The Borrower shall repay to the Administrative
Agent for the account of the Swing Line Bank and each other Revolving Credit
Lender that has made a Swing Line Advance the outstanding principal amount of
each Swing Line Advance made by each of them on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity shall
be no later than the thirtieth day after the requested date of such Borrowing)
and the Termination Date for the Revolving Credit Facility applicable to the
Swing Line Bank.

(d)        Letter of Credit Advances.  (i) The Borrower shall repay to the
Administrative Agent for the account of each Issuing Bank and each other
Revolving Credit Lender that has made a Letter of Credit Advance on the earlier
of demand and the Termination Date for the Revolving Credit Facility applicable
to such Lender the outstanding principal amount of each Letter of Credit Advance
made by each of them (it being understood and agreed that, subject to the
satisfaction of the other provisions of this Agreement, a Letter of Credit
Advance may be repaid prior to such Termination Date with the proceeds of a new
Borrowing).

(ii)        The Obligations of the Borrower under this Agreement, any Letter of
Credit Agreement and any other agreement or instrument between any Transaction
Party and the Administrative Agent, Collateral Agent, Issuing Bank or any Lender
relating to any Letter of Credit shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement, such
Letter of Credit Agreement and such other agreement or instrument under all
circumstances, including, without limitation, the following circumstances:

(A)       any lack of validity or enforceability of any Loan Document, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

(B)       any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations of any Transaction Party in respect of
any L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

(C)       the existence of any claim, set-off, defense or other right that any
Transaction Party may have at any time against any beneficiary or any transferee
of a Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;





 

 

 

 

61

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(D)       any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(E)       payment by any Issuing Bank under a Letter of Credit against
presentation of a draft, certificate or other document that does not strictly
comply with the terms of such Letter of Credit;

(F)        any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from the Guaranties or
any other guarantee, for all or any of the Obligations of any Transaction Party
in respect of the L/C Related Documents; or

(G)       any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including, without limitation, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

SECTION 2.05        Termination or Reduction of the Revolving Credit
Commitments.     (a)        Optional. The Borrower may, upon at least three
Business Days’ notice to the Administrative Agent, terminate in whole or reduce
in part the unused portion of the Swing Line Facility and the Letter of Credit
Facility and the Unused Revolving Credit Commitments; provided,  however, that
each partial reduction of any such Facility (i) shall be in an aggregate amount
of $5,000,000 (or in the case of the Swing Line Facility, $2,000,000) or an
integral multiple of $1,000,000 (or in the case of the Swing Line Facility,
$500,000) in excess thereof and (ii) shall be made ratably among the Appropriate
Lenders in accordance with their Commitments with respect to such Facility.

(b)        Mandatory.  (i) The Letter of Credit Facility shall be permanently
reduced from time to time on the date of each reduction in the Revolving Credit
Facility by the amount, if any, by which the amount of the Letter of Credit
Facility exceeds the Revolving Credit Facility after giving effect to such
reduction of the Revolving Credit Facility.

(ii)        The Swing Line Facility shall be permanently reduced from time to
time on the date of each reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Swing Line Facility exceeds the
Revolving Credit Facility after giving effect to such reduction of the Revolving
Credit Facility.

SECTION 2.06        Prepayments.  (a)  Optional.  The Borrower may, upon at
least one Business Day’s notice in the case of Base Rate Advances and
three Business Days’ notice in the case of Eurodollar Rate Advances, in each
case to the Administrative Agent stating the Type of Advance to be prepaid, the
proposed prepayment date and the aggregate principal amount of the prepayment,
and if such notice is given the Borrower shall, prepay the outstanding aggregate
principal amount of the Advances comprising part of the same Borrowing in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid; provided,  however, that
(i) each partial prepayment shall be in an aggregate principal amount of
$1,000,000 or an integral multiple of $100,000 in excess thereof in the case





 

 

 

 

62

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

of Base Rate Advances and $5,000,000 or an integral multiple of $1,000,000 in
excess thereof in the case of Eurodollar Rate Advances and (ii) if any
prepayment of a Eurodollar Rate Advance is made on a date other than the last
day of an Interest Period for such Advance, the Borrower shall also pay any
amounts owing pursuant to Section 8.04(c).

(b)        Mandatory.  (i)  The Borrower shall, on each Business Day, prepay an
aggregate principal amount of the Revolving Credit Advances comprising part of
the same Borrowing, the Letter of Credit Advances and the Swing Line Advances in
an amount equal to the amount by which (A) the sum of the aggregate principal
amount of (I) the Revolving Credit Advances, (II) the Letter of Credit Advances
and (III) the Swing Line Advances, in each case, then outstanding plus the
aggregate Available Amount of all Letters of Credit then outstanding exceeds
(B) the Revolving Credit Facility on such Business Day.

(ii)        [Reserved]

(iii)      Prepayments of the Revolving Credit Facility made pursuant to
clause (i) shall be first applied to prepay Letter of Credit Advances then
outstanding until such Advances are paid in full, second applied to prepay Swing
Line Advances then outstanding until such Advances are paid in full and third
applied to prepay Revolving Credit Advances then outstanding comprising part of
the same Borrowing until such Advances are paid in full.

(iv)       The Borrower shall, on the last day of each of the first three fiscal
quarters and the last day of each fiscal year of the Borrower, prepay the
principal amount of each Swing Line Borrowing in excess of $2,500,000
outstanding on such day.

(v)        All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid,
together with any amounts owing pursuant to Section 8.04(c).

(c)        Letters of Credit.  The Borrower shall, on the day that is 30 days
prior to the latest Termination Date for the Revolving Credit Facility
applicable to the Extending Lenders, pay to the Administrative Agent for deposit
in the applicable L/C Cash Deposit Accounts an amount sufficient to cause the
aggregate amount on deposit in all L/C Cash Deposit Accounts to equal 105% of
the aggregate Available Amount of all Letters of Credit (including, for the
avoidance of doubt, Special Letters of Credit) then outstanding.  Upon the
drawing of any such Letter of Credit, to the extent funds are on deposit in the
applicable L/C Cash Deposit Account, such funds shall be applied to reimburse
the applicable Issuing Bank to the extent permitted by applicable law, and if so
applied, such reimbursement shall be deemed a repayment of the corresponding
Letter of Credit Advance in respect of such Letter of Credit.  After all such
Letters of Credit shall have expired or been fully drawn upon and all other
Obligations of the Borrower with respect to such Letters of Credit shall have
been paid in full, the balance, if any, in the L/C Cash Deposit Accounts in
respect of such Letters of Credit shall be promptly returned to the Borrower.

SECTION 2.07        Interest.





 

 

 

 

63

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(a)        Scheduled Interest.  The Borrower shall pay interest on the unpaid
principal amount of each Advance owing to each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:

(i)         Base Rate Advances.  During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (A) the Base
Rate in effect from time to time plus (B) the Applicable Margin in respect of
such Advance in effect from time to time, based on the Borrower’s Consolidated
Debt to Consolidated Cash Flow Ratio as determined in accordance with the
definition of Applicable Margin, payable in arrears quarterly on the last day of
each fiscal quarter during such periods and on the date such Base Rate Advance
shall be Converted or paid in full.

(ii)        Eurodollar Rate Advances.  During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in respect of
such Advance in effect prior to the first day of such Interest Period, based on
the Borrower’s Consolidated Debt to Consolidated Cash Flow Ratio as determined
in accordance with the definition of Applicable Margin, payable in arrears on
the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.

(b)        Default Interest.  Upon the occurrence and during the continuance of
an Event of Default, the Borrower shall pay interest (“Default Interest”) on
(i) the unpaid principal amount of each Advance owing to each Lender, payable in
arrears on the dates referred to in clause (a)(i) or (ii) above and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on such Advance pursuant to clause (a)(i) or (ii) above and
(ii) to the fullest extent permitted by law, the amount of any interest, fee or
other amount payable under the Loan Documents that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid, in the case of interest, on the Type of Advance on which
such interest has accrued pursuant to clause (a)(i) or (ii) above and, in all
other cases, on Base Rate Advances pursuant to clause (a)(i) above; provided,
 however, that following the acceleration of the Advances, or the giving of
notice by the Administrative Agent to accelerate the Advances, pursuant to
Section 6.01, Default Interest shall automatically accrue and be payable
hereunder.

(c)        Notice of Interest Period and Interest Rate.  Promptly after receipt
of a Notice of Borrowing pursuant to Section 2.02(a) a notice of Conversion
pursuant to Section 2.09 or a notice of selection of an Interest Period pursuant
to the terms of the definition of “Interest Period”, the Administrative Agent
shall give notice to the Borrower





 

 

 

 

64

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

and each Appropriate Lender of the applicable Interest Period and the applicable
interest rate determined by the Administrative Agent for purposes of clause
(a)(i) or (ii) above.

(d)        Interest Rate Determination.

(i)         Subject to clause (ii) below, if prior to the commencement of any
Interest Period for a Eurodollar Rate Advance:

(A)       the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; provided that no Benchmark Transition
Event shall have occurred at such time; or

(B)       the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate or the LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (or Lender) of making
or maintaining their Advances (or its Advance) included in such Borrowing for
such Interest Period,

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (A)
any request to Convert any Advance to, or continuation of any Advance as, a
Eurodollar Rate Advance shall be ineffective, and (B) if any Notice of Borrowing
requests a Eurodollar Rate Advance, such Borrowing shall be made as a Base Rate
Advance.

(ii)        Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement.  Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein.  Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment.  No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.





 

 

 

 

65

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(iii)      In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(iv)       The Administrative Agent will promptly notify the Borrower and the
Lenders of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (B) the implementation of any Benchmark Replacement,
(C) the effectiveness of any Benchmark Replacement Conforming Changes and (D)
the commencement or conclusion of any Benchmark Unavailability Period.  Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.07(d), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.07(d).

(v)        Upon the Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, (A) any request to Convert any Advance to, or
continuation of any Advance as, a Eurodollar Rate Advance shall be ineffective,
and (B) if any Notice of Borrowing requests a Eurodollar Rate Advance, such
Borrowing shall be made as a Base Rate Advance.

SECTION 2.08        Fees.  (a) Commitment Fee.  The Borrower shall pay to the
Administrative Agent for the account of the Revolving Credit Lenders a
commitment fee, from the Effective Date in the case of each Initial Lender that
is a Revolving Credit Lender and from the effective date specified in the
Assignment and Assumption pursuant to which it became a Revolving Credit Lender
in the case of each other Revolving Credit Lender until the Termination Date for
the Revolving Credit Facility applicable to such Lender, payable in arrears
quarterly on the last day of each fiscal quarter and on the Termination Date for
the Revolving Credit Facility, at a percentage per annum equal to the Applicable
Percentage applicable to such Lender at such time on the sum of the average
daily Unused Revolving Credit Commitment of such Revolving Credit Lender plus
its Pro Rata Share of the average daily outstanding Swing Line Advances during
such quarter.

(b)        Letter of Credit Fees, Etc. (i) The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commission, payable in arrears quarterly, within 15 days of each March 31, June
30, September 30 and December 31, and on the earlier to occur of (A) the full
drawing, expiration, termination or cancellation of any Letter of Credit and
(B) on the Termination Date for the Revolving Credit Facility applicable to such
Lender, on such Revolving Credit Lender’s Pro Rata Share of the average daily
aggregate Available Amount during such quarter of all Letters of Credit
outstanding from time to time at a percentage per annum equal to the Applicable
Margin for Eurodollar Rate Advances made by such Lender at such time.  Upon





 

 

 

 

66

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

the occurrence and during the continuance of a Default under Section 6.01(a) or
6.01(f) or an Event of Default, the amount of commission payable by the Borrower
under this clause (b)(i) shall be increased by 2% per annum.

(ii)        The Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee, payable in arrears quarterly, within 15 days after each March 31,
June 30, September 30 and December 31, and on the earliest to occur of the full
drawing, expiration, termination or cancellation of any Letter of Credit and, in
the case of any Letter of Credit that is not a Special Letter of Credit, on the
Termination Date for the Revolving Credit Facility applicable to such Lender, on
the average daily aggregate Available Amount during such quarter of all Letters
of Credit issued by such Issuing Bank and outstanding from time to time at a
percentage per annum equal to 0.15% (as contemplated by the Fee Letters).

(iii)      The Borrower shall pay to each Issuing Bank, for its own account,
such other commissions and issuance fees, and such customary transfer fees,
amendment fees and other fees and charges in connection with the issuance or
administration of each Letter of Credit issued by such Issuing Bank, including
the administration of each Letter of Credit Agreement, as the Borrower and such
Issuing Bank shall agree; provided that the fees of the type contemplated by
clauses (b)(i)and (ii) of this Section 2.08(b) shall be exclusive of any similar
fee that would otherwise be required to be paid under any such Letter of Credit
Agreement.

(c)        Administrative Agent’s Fees.  The Borrower shall pay to the
Administrative Agent for its own account such fees as may from time to time be
agreed between the Borrower and the Administrative Agent (including as set forth
in the Fee Letters).

SECTION 2.09        Conversion of Advances.  (a) Optional.  The Borrower may on
any Business Day, upon notice given to the Administrative Agent not later than
12:00 noon (New York City time) on the third Business Day prior to the date of
the proposed Conversion or continuation, in the case of the Conversion or
continuation of any Advances (or portion thereof) into or as Eurodollar Rate
Advances, and on the same Business Day, in the case of the Conversion of any
Advances (or portion thereof) into Base Rate Advances, and subject, in each
case, to the provisions of Sections 2.07 and 2.10, Convert (or in the case of
Eurodollar Rate Advances, continue) all or any portion of the Advances of one
Type comprising the same Borrowing into Advances of the other Type; provided,
 however, that any Conversion of Eurodollar Rate Advances into Base Rate
Advances or continuation of Eurodollar Rate Advances shall be made only on the
last day of an Interest Period for such Eurodollar Rate Advances, any Conversion
of Base Rate Advances into Eurodollar Rate Advances shall be in an amount not
less than the minimum amount specified in Section 2.02(c), no Conversion of any
Advances (or portion thereof) shall result in more separate Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances (or portion
thereof) comprising part of the same Borrowing under any Facility shall be made
ratably among the Appropriate Lenders in accordance with their Commitments under
such Facility.  Each such notice of Conversion or continuation shall, within the
restrictions specified above, specify (i) the date of such Conversion or
continuation, (ii) the aggregate amount of the Advances (or portion thereof) to
be Converted or continued and (iii) if such Conversion or continuation is





 

 

 

 

67

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

into Eurodollar Rate Advances, the duration of the initial Interest Period for
such Advances (or portion thereof). Each notice of Conversion shall be
irrevocable and binding on the Borrower.

(b)           Mandatory.  (i) On the date on which the aggregate unpaid
principal amount of Eurodollar Rate Advances comprising any Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than $5,000,000, such
Advances shall automatically Convert into Base Rate Advances.

(ii)        If the Borrower shall provide a notice of Conversion or continuation
and fail to select the duration of any Interest Period for any Eurodollar Rate
Advances in accordance with the provisions contained in the definition of
“Interest Period” in Section 1.01, the Administrative Agent will forthwith so
notify the Borrower and the Appropriate Lenders, whereupon each such Eurodollar
Rate Advance will automatically, on the last day of the then existing Interest
Period therefor, Convert into or continue as a Eurodollar Rate Advance with an
interest period of one month.  In addition, if the Borrower shall fail to
provide a timely notice of Conversion or continuation for any Eurodollar Rate
Advance, such Eurodollar Rate Advance will automatically Convert into a Base
Rate Advance.

(iii)      Upon the occurrence and during the continuance of any Event of
Default, (A) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(B) the obligation of the Lenders to make, or to Convert Advances into or to
continue Eurodollar Rate Advances as, Eurodollar Rate Advances shall be
suspended during such continuance.

SECTION 2.10        Increased Costs, Etc.  (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof or (ii) the compliance with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to any Lender
of agreeing to make or of making, funding or maintaining Eurodollar Rate
Advances or of agreeing to issue or of issuing or maintaining or participating
in Letters of Credit or of agreeing to make or of making or maintaining Letter
of Credit Advances (excluding, for purposes of this Section 2.10, any such
increased costs resulting from (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection
Income Taxes (as to which Section 2.12 shall govern), then the Borrower shall
from time to time, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost.  A certificate as to the amount of such increased cost,
submitted to the Borrower by such Lender, shall be conclusive and binding for
all purposes, absent manifest error.

(b)        If any Lender determines that compliance with any law or regulation
or any guideline or request from any central bank or other Governmental
Authority enacted, promulgated, issued or made after the date hereof (whether or
not having the force of law) affects or would affect the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend or to issue or
participate in Letters of Credit hereunder and other commitments of such type or
the issuance or maintenance of or participation





 

 

 

 

68

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

in any Letters of Credit (or similar contingent obligations), then, upon demand
by such Lender or such corporation (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend or to issue or participate in Letters of Credit hereunder or to the
issuance or maintenance of or participation in any Letters of Credit.  A
certificate as to such amounts submitted to the Borrower by such Lender shall be
conclusive and binding for all purposes, absent manifest error.

(c)        If, with respect to any Eurodollar Rate Advances under any Facility,
Lenders in respect of such Facility owed at least 50% of the then aggregate
unpaid principal thereof notify the Administrative Agent that the Eurodollar
Rate for any Interest Period for such Advances will not adequately reflect the
cost to such Lenders of making, funding or maintaining their Eurodollar Rate
Advances for such Interest Period, the Administrative Agent shall forthwith so
notify the Borrower and the Appropriate Lenders, whereupon (i) each such
Eurodollar Rate Advance under such Facility will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance
and (ii) the obligation of the Appropriate Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lenders have determined
that the circumstances causing such suspension no longer exist.

(d)        Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof shall make it unlawful, or any central bank or
other Governmental Authority shall assert that it is unlawful, for any Lender or
its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances hereunder, then, on notice thereof and demand therefor by such Lender
to the Borrower through the Administrative Agent, (i) each Eurodollar Rate
Advance under each Facility under which such Lender has a Commitment will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Appropriate Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower that such Lender has determined that the circumstances
causing such suspension no longer exist.

(e)        Notwithstanding anything herein to the contrary, for the purposes of
this Section 2.10, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, regulations, guidelines, interpretations or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, regulations, guidelines, interpretations or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States of America or
foreign regulatory authorities, in each case, pursuant to Basel III, shall, in
each case, be deemed to be a change in law after the date hereof regardless of
the date enacted, adopted or issued.

(f)        All amounts paid hereunder shall be without duplication of any
amounts included within the definition of the term “Eurodollar Rate”.





 

 

 

 

69

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

SECTION 2.11        Payments and Computations.  (a)  The Borrower shall make
each payment hereunder and under the Notes, irrespective of any right of
counterclaim or set-off, not later than 12:00 noon (New York City time) on the
day when due in U.S. dollars to the Administrative Agent at the Administrative
Agent’s Account in same day funds, with payments being received by the
Administrative Agent after such time being deemed to have been received on the
next succeeding Business Day.  Except as otherwise expressly provided herein,
the Administrative Agent will promptly thereafter cause like funds to be
distributed if such payment by the Borrower is in respect of any obligation then
payable hereunder and under the Notes to (i) more than one Lender, to such
Lenders for the account of their respective Applicable Lending Offices ratably
in accordance with the amounts of such respective obligations then payable to
such Lenders and (ii) one Lender, to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.  Upon its acceptance of an Assignment and Assumption
and recording of the information contained therein in the Register pursuant to
Section 8.07(b)(iv) or upon the purchase by any Revolving Credit Lender of any
Swing Line Advance pursuant to 0, from and after the effective date of such
Assignment and Assumption or purchase, as the case may be, the Administrative
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned or purchased thereby to the Lender assignee or purchaser
thereunder, and, in the case of an Assignment and Assumption, the parties to any
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b)           The Borrower hereby authorizes each Lender and each of its
Affiliates, if and to the extent payment owed to such Lender is not made when
due hereunder (after giving effect to any period of grace) or, in the case of a
Lender, under the Note held by such Lender, to charge from time to time, to the
fullest extent permitted by law, against any or all of the Borrower’s accounts
with such Lender or such Affiliate any amount so due.

(c)           All computations of interest based on the Base Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all computations of interest based on the Eurodollar Rate or
the Federal Funds Rate and of fees and Letter of Credit commissions shall be
made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest, fees or commissions
are payable.  Each determination by the Administrative Agent of an interest
rate, fee or commission hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(d)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment or Letter of
Credit fee or commission, as the case may be; provided,  however, that, if such
extension would cause payment of interest on or principal of Eurodollar Rate
Advances to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.

(e)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to any Lender
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has





 

 

 

 

70

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

made such payment in full to the Administrative Agent on such date and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each such Lender on such due date an amount equal to the amount
then due such Lender.  If and to the extent the Borrower shall not have so made
such payment in full to the Administrative Agent, each such Lender shall repay
to the Administrative Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the Federal Funds Rate.

(f)           If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under the Loan Documents under circumstances for
which the Loan Documents do not specify the Advances or the Facility to which,
or the manner in which, such funds are to be applied, the Administrative Agent
shall distribute such funds to each Lender ratably in accordance with such
Lender’s Pro Rata Share of the sum of (i) the aggregate principal amount of all
Advances outstanding at such time and (ii) the aggregate Available Amount of all
Letters of Credit then due and payable at such time, in repayment or prepayment
of such of the outstanding Advances or other Obligations then owing to such
Lender and shall return any unused funds to the Borrower.

SECTION 2.12        Taxes.  (a)  Any and all payments by the Borrower to or for
the account of any Lender or the Administrative Agent hereunder or under the
Notes or any other Loan Document shall be made, in accordance with Section 2.11
or the applicable provisions of such other Loan Document, if any, free and clear
of and without deduction for any and all Taxes, except as required by law.  If
the Borrower shall be required by law to deduct any Taxes from or in respect of
any sum payable hereunder or under any Note or any other Loan Document to any
Lender or the Administrative Agent, (A) the Borrower shall make all such
deductions, (B) the Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law and (C)
if such Tax is an Indemnified Tax, the sum payable by the Borrower shall be
increased as may be necessary so that after the Borrower and the Administrative
Agent have made all required deductions (including deductions applicable to
additional sums payable under this Section 2.12) such Lender or the
Administrative Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made for Taxes.

(b)        In addition, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)        The Borrower shall indemnify each Lender and the Administrative Agent
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.12) payable or paid by such Lender or the
Administrative Agent or required to be withheld or deducted from a payment to
such Lender or the Administrative Agent and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrower by a Lender (with a copy to the Administrative Agent) or
by the Administrative Agent on its own behalf, shall be conclusive absent
manifest error.





 

 

 

 

71

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(d)        As soon as practicable after any payment of Taxes by the Borrower to
a Governmental Authority pursuant to this Section 2.12, the Borrower shall
deliver to the Administrative Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e)        (i)  Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under the Notes and any other Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested in writing by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
in writing by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested in writing by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (A), (B)
and (D) of Section 2.12(e)(ii)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii)        Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Borrower,

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)       any foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)        in the case of a foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under the Note or any other Loan Document, executed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect





 

 

 

 

72

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

to any other applicable payments under the Note or any other Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)        executed copies of IRS Form W-8ECI;

(3)        in the case of a foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W 8BEN-E; or

(4)        to the extent a foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W 8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the foreign Lender is a partnership and one or more direct or indirect
partners of such foreign Lender are claiming the portfolio interest exemption,
such foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;

(C)       any foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable written request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)       if a payment made to a Lender under the Note or any other Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably





 

 

 

 

73

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f)         If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.12 (including by the payment of
additional amounts pursuant to this Section 2.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.12 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph (f) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g)        Each party’s obligations under this Section 2.12 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the commitments
and the repayment, satisfaction or discharge of all obligations under the Note
and any other Loan Document.

SECTION 2.13       Sharing of Payments, Etc. If any Lender shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 8.07) (a) on account of Obligations due and payable to such Lender
hereunder and under the Notes and the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lenders hereunder and
under the Notes and the other Loan Documents at such time) of payments on
account of the Obligations due and payable to all Lenders hereunder and under
the Notes at such time obtained by all the Lenders at such time or (b) on
account of Obligations owing (but not due and payable) to such Lender hereunder
and under the





 

 

 

 

74

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Notes and the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations owing (but not due and payable) to all Lenders hereunder and
under the Notes and the other Loan Documents at such time) of payments on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the Notes at such time obtained by all of the Lenders at
such time, such Lender shall forthwith purchase from the other Lenders such
interests or participating interests in the Obligations due and payable or owing
to them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided,
 however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender, such purchase from each other Lender
shall be rescinded and such other Lender shall repay to the purchasing Lender
the purchase price to the extent of such Lender’s ratable share (according to
the proportion of (A) the purchase price paid to such Lender to (B) the
aggregate purchase price paid to all Lenders) of such recovery together with an
amount equal to such Lender’s ratable share (according to the proportion of
(I) the amount of such other Lender’s required repayment to (II) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered.  The Borrower agrees that any Lender so purchasing an interest or
participating interest from another Lender pursuant to this Section 2.13 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such interest or participating
interest, as the case may be, as fully as if such Lender were the direct
creditor of the Borrower in the amount of such interest or participating
interest, as the case may be.  Each of the Extending Lenders hereby acknowledges
and agrees that principal repayments made to the Non-Extending Lenders on the
Termination Date applicable to Non-Extending Lenders (and not also applicable to
the Extending Lenders) shall not be subject to the share provisions of this
Section 2.13.

SECTION 2.14        Use of Proceeds.  The proceeds of the Advances and issuances
of Letters of Credit shall be available (and the Borrower agrees that it shall
use such proceeds and Letters of Credit) solely (a) on or after the Effective
Date, to pay transaction fees and expenses incurred in connection herewith and
(b) from time to time, for general business purposes of the Borrower (including
for distributions to the MLP to enable the MLP to make cash distributions to the
holders of the MLP’s units) and its Subsidiaries.

SECTION 2.15        Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Credit Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Revolving
Credit Lender is a Defaulting Lender:

(a)        fees shall cease to accrue on the unfunded portion of the Revolving
Credit Commitment of such Defaulting Lender pursuant to Section 2.08(a);

(b)        if any Swing Line Advance or Letter of Credit exists at the time such
Revolving Credit Lender becomes a Defaulting Lender then:

(i)         all or any part of the participations in Swing Line Advances and the
Available Amount of outstanding Letters of Credit shall be reallocated among the
non-Defaulting Lenders that are Revolving Credit Lenders in accordance with
their





 

 

 

 

75

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

respective Pro Rata Shares (disregarding any Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that the sum of (A) the aggregate
principal amount of all Advances made by such non-Defaulting Lenders (in their
capacity as Revolving Credit Lenders) and outstanding at such time, (B) such
non-Defaulting Lenders’ Pro Rata Shares (before giving effect to the
reallocation contemplated herein) of the Available Amount of all outstanding
Letters of Credit, (C) the aggregate principal amount of all Advances made by
the Swing Line Bank and each Issuing Bank pursuant to this Agreement that have
not been ratably funded by such non-Defaulting Lenders and outstanding at such
time and (D) such Defaulting Lender’s Pro Rata Share of such outstanding Swing
Line Advances and the Available Amount of such Letters of Credit does not exceed
the total of all such non-Defaulting Lenders’ Revolving Credit Commitments;

(ii)        if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (A) first, prepay such Defaulting
Lender’s Pro Rata Share of the outstanding Swing Line Advances and (B) second,
Cash Collateralize for the benefit of the Issuing Banks only the Borrower’s
obligations corresponding to such Defaulting Lender’s Pro Rata Share of the
Available Amount of outstanding Letters of Credit (in each case, after giving
effect to any partial reallocation pursuant to clause (i) above) by paying Cash
Collateral to the Swing Line Bank or the applicable Issuing Banks, as the case
may be;

(iii)      if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s Pro Rata Share of the Available Amount of outstanding Letters of Credit
pursuant to clause (ii) above, the Borrower shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 2.08(b)(i) with respect to
such Pro Rata Share during the period such Pro Rata Share is Cash
Collateralized;

(iv)       if the Pro Rata Shares of the Available Amount of outstanding Letters
of Credit of the non-Defaulting Lenders that are Revolving Credit Lenders are
reallocated pursuant to clause (i) above, then the fees payable to the Revolving
Credit Lenders pursuant to Section 2.08(a) and (b)(i) shall be adjusted in
accordance with such Pro Rata Shares;

(v)        if all or any portion of such Defaulting Lender’s Pro Rata Share of
the Available Amount of outstanding Letters of Credit is neither reallocated nor
Cash Collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of the Issuing Banks or any other Revolving
Credit Lender hereunder, all commitment fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Revolving Credit Commitment that was utilized by such Pro
Rata Share) and letter of credit fees payable under Section 2.08(b)(i) with
respect to such Defaulting Lender’s Pro Rata Share shall be payable to the
applicable Issuing Banks until and to the extent that such Pro Rata Share is
reallocated and/or Cash Collateralized; and





 

 

 

 

76

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(c)        so long as such Lender is a Defaulting Lender, the Swing Line Bank
shall not be required to fund any Swing Line Advance and no Issuing Bank shall
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s Pro Rata Share
of the Available Amount of then outstanding Letters of Credit will be 100%
covered by the Revolving Credit Commitments of the non-Defaulting Lenders that
are Revolving Credit Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.15(b), and participating interests in any
newly made Swing Line Advance or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders that are Revolving Credit
Lenders in a manner consistent with Section 2.15(b)(i) (and such Defaulting
Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent Company of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swing Line Bank or any Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Bank
shall not be required to fund any Swing Line Advance and no Issuing Bank shall
be required to issue, amend or increase any Letter of Credit, unless the Swing
Line Bank or any Issuing Bank, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swing Line
Bank or such Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrower, the Swing Line
Bank and each Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
participations in Swing Line Advances and the Available Amount of outstanding
Letters of Credit of the Revolving Credit Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Credit Commitment and on such date such
Lender shall purchase at par such of the Advances of the other Revolving Credit
Lenders (other than Swing Line Advances) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Advances in
accordance with its Pro Rata Share.

SECTION 2.16        Evidence of Debt.  (a)  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.  The Borrower
agrees that upon notice by any Lender to the Borrower (with a copy of such
notice to the Administrative Agent) to the effect that a promissory note or
other evidence of indebtedness is required or appropriate in order for such
Lender to evidence (whether for purposes of pledge, enforcement or otherwise)
the Advances owing to, or to be made by, such Lender, the Borrower shall
promptly execute and deliver to such Lender, with a copy to the Administrative
Agent, a Revolving Credit Note, in substantially the form of Exhibit A-2,
payable to the order of such Lender in a principal amount equal to the
applicable Commitment of such Lender.  All references to Notes in the Loan
Documents shall mean Notes, if any, to the extent issued hereunder.

(b)           The Register maintained by the Administrative Agent pursuant to
Section 8.07(b)(iv) shall include a control account, and a subsidiary account
for each Lender, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made





 

 

 

 

77

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

hereunder, the Type of Advances comprising such Borrowing and, if appropriate,
the Interest Period applicable thereto, (ii) the terms of each Assignment and
Assumption delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, and (iv) the amount of any sum received by the Administrative
Agent from the Borrower hereunder and each Lender’s share thereof.

(c)           Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement, absent manifest
error; provided,  however, that the failure of the Administrative Agent or such
Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
Obligations of the Borrower under this Agreement.

SECTION 2.17        Mitigation; Replacement of Lenders.  (a) If any Lender
requests compensation under Section 2.10 (or provides a notice or makes a demand
under Section 2.10(c) or (d)), or if the Borrower is required to pay any
indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.10 or 2.12 (or eliminate the
need to provide a notice or make a demand under Section 2.10(c) or (d)), as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b)           If any Lender requests compensation under Section 2.10 (or
provides a notice or makes a demand under Section 2.10(c) or (d)), or if the
Borrower is required to pay any indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.12, or if any Lender becomes a Defaulting Lender, or if any Lender is
a Non-Consenting Lender, then the Borrower may, so long as no Default has
occurred and is continuing and at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 8.07), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.10 or 2.12) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Revolving Credit Commitment is being assigned, the Issuing
Bank), which consent shall not unreasonably be withheld or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Advances and participations in L/C Disbursements and Swing Line
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts), (iii) in the case of any such assignment resulting from a claim for
compensation





 

 

 

 

78

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

under Section 2.10 or payments required to be made pursuant to Section 2.12,
such assignment will result in a reduction in such compensation or payments and
(iv) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent or the applicable request for
extension.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

ARTICLE III

CONDITIONS OF LENDING

SECTION 3.01        Conditions Precedent to Amendment and Restatement.  The
Existing Credit Agreement shall be amended and restated in full as set forth
herein on the date the following conditions have been satisfied (or waived in
writing):

(a)        The Administrative Agent shall have received on or before the
Effective Date the following, each dated such day (unless otherwise specified),
in form and substance satisfactory to the Administrative Agent (unless otherwise
specified) and (except for the Notes) in sufficient copies for each Lender:

(i)         Executed counterparts of this Agreement, duly executed by the
Borrower, MLP, the Administrative Agent, the Required Lenders and each Extending
Lender.

(ii)        The Notes payable to the order of the Lenders that have requested
Notes prior to the Effective Date.

(iii)      An amended and restated guaranty in substantially the form of
Exhibit D hereto (together with each other guaranty and guaranty supplement
delivered from time to time pursuant to Section 5.01(i), in each case as
amended, the “Subsidiary Guaranty”), duly executed by each Subsidiary Guarantor.

(iv)       An amended and restated pledge and security agreement in
substantially the form of Exhibit E hereto (together with each other security
agreement and security agreement supplement delivered pursuant to
Section 5.01(i), in each case as amended, the “Security Agreement”), duly
executed by each Loan Party and the Collateral Agent, together with:

(A)       to the extent not previously delivered, certificates and instruments,
if any, representing the securities Collateral referred to therein accompanied
by undated stock powers or instruments of transfer executed in blank,

(B)       to the extent not previously filed and in effect, UCC financing
statements in form appropriate for filing under the UCC of all jurisdictions
that the Administrative Agent or the Collateral Agent may deem necessary or
desirable in order to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security





 

 

 

 

79

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Agreement (except to the extent such Collateral is fixtures or “as extracted”
collateral),

(C)       certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name any Loan Party as debtor and that
are filed in those state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
that are required by the Perfection Certificate or that the Administrative Agent
or the Collateral Agent deems necessary or appropriate, none of which encumber
the Collateral covered or intended to be covered by the Collateral Documents
(other than Permitted Liens),

(D)       a Perfection Certificate, duly executed by or on behalf of each of the
Loan Parties, and

(E)       evidence that all other actions, recordings and filings that the
Administrative Agent or the Collateral Agent may deem necessary or desirable in
order to perfect the Liens created under the Security Agreement (except with
respect to fixture filings related to the Mortgaged Properties and
“as-extracted” collateral filings) has been taken.

(v)        [Intentionally omitted].

(vi)       For any Mortgaged Property that is a Flood Hazard Property, (A) the
Borrower’s written acknowledgment of receipt of written notification from the
Collateral Agent as to the fact that such Mortgaged Property is a Flood Hazard
Property and as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program and
(B) evidence that Borrower has complied with the insurance requirements of
Section 5.01(d)(ii).

(vii)      The Patent Security Agreement and the Trademark Security Agreement
(as each such term is defined in the Security Agreement), as amended and
restated, duly executed by the applicable Loan Parties and the Collateral Agent,
together with evidence that all action that the Administrative Agent or the
Collateral Agent may deem necessary or desirable in order to perfect the Liens
created under such Patent Security Agreement and Trademark Security Agreement
has been taken.

(viii)    Certified copies of the resolutions (or excerpts thereof) of each
Transaction Party approving the Transaction (to the extent applicable to it) and
each Transaction Document to which it is or is to be a party and/or authorizing
the general partner, managing member or officers, as applicable, to act on
behalf of





 

 

 

 

80

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

such limited partnership, limited liability company or corporation, as the case
may be, and of all documents evidencing other necessary action (including,
without limitation, all necessary general partner, managing member, board of
directors or other similar action) and governmental and other third party
approvals and consents, if any, with respect to the Transaction and each
Transaction Document to which it is or is to be a party.

(ix)       A copy of a certificate of the Secretary of State of the jurisdiction
of organization or formation of each Transaction Party and (if applicable) each
general partner or managing member of each Transaction Party dated reasonably
near the Effective Date, certifying (A) as to a true and correct copy of the
charter or similar Constitutive Documents of such Person and each amendment
thereto on file in such Secretary’s office, (B) that (I) such amendments are the
only amendments to such Person’s charter or similar Constitutive Documents on
file in such Secretary’s office and (II) such Person has paid all franchise
taxes to the date of such certificate and (C) such Person is duly formed and in
good standing or presently subsisting under the laws of the State of the
jurisdiction of its organization.

(x)        A copy of a certificate of the Secretary of State of each
jurisdiction in which any Transaction Party or any general partner or managing
member, as applicable, of each Transaction Party is required to be qualified to
do business, dated reasonably near the Effective Date, stating that such Person
is duly qualified and in good standing as a foreign corporation, limited
partnership or limited liability company, as applicable, in such State and has
filed all annual reports required to be filed to the date of such certificate.

(xi)       A certificate of each Transaction Party or on its behalf by the
managing general partner, general partner or managing member, as applicable, of
each Transaction Party, signed on behalf of such Person by its President or a
Vice President and its Secretary or any Assistant Secretary (or persons
performing similar functions), dated the Effective Date (the statements made in
which certificate shall be true on and as of the Effective Date), certifying as
to (A) the absence of any amendments to the charter or similar Constitutive
Documents of such Person since the date of the Secretary of State’s certificate
referred to in Section 3.01(a)(ix), (B) a true and correct copy of the bylaws or
limited liability company agreement (or similar Constitutive Documents) as in
effect on the date on which the resolutions referred to in Section 3.01(a)(viii)
were adopted and on the Effective Date, (C) the due organization or formation
and good standing or valid existence of such Person as a corporation, a limited
liability company or a limited partnership, as the case may be, organized or
formed under the laws of the jurisdiction of its organization or formation, and
the absence of any proceeding for the dissolution or liquidation of such Person,
(D) the truth of the representations and warranties contained in the Loan
Documents as though made on and as of the Effective Date and (E) the absence of
any event occurring and continuing that constitutes a Default.





 

 

 

 

81

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(xii)      A certificate of the Secretary or an Assistant Secretary of each
Transaction Party or on its behalf by its managing general partner, general
partner or managing member, as applicable, certifying the names and true
signatures of the officers or managers, as applicable, of such Person authorized
to sign on its behalf each Transaction Document to which it is or is to be a
party and the other documents to be delivered hereunder and thereunder.

(xiii)         Certified copies of each of the Related Documents not otherwise
delivered pursuant to this Section 3.01(a), duly executed by or on behalf of the
parties thereto and in form and substance satisfactory to the Lenders, together
with all agreements, instruments and other documents delivered in connection
with the Indenture, as the Administrative Agent shall request.

(xiv)         A certificate, substantially in the form of Exhibit G hereto (the
“Solvency Certificate”), attesting to the Solvency of the Loan Parties before
and after giving effect to the Transaction, from the chief financial officer (or
person performing similar functions) of the Borrower.

(xv)          A five year Business Plan in form and scope satisfactory to the
Administrative Agent.

(xvi)         A certificate from the chief financial officer (or person
performing similar functions) of the Borrower designating the Minerals
Subsidiaries that will become Unrestricted Subsidiaries on the Effective Date,
certifying that such designation meets the requirements of Section 5.01(q) and
attaching a structure chart which identifies all the Subsidiaries of the
Borrower as of the Effective Date.

(xvii)        A favorable opinion of Rose Grasch Camenisch Mains PLLC, counsel
for the Transaction Parties, addressed to the Administrative Agent, the
Collateral Agent and the Lenders and dated as of the Effective Date, in
substantially the form of the opinion pre-approved by counsel to the
Administrative Agent prior to the Effective Date.

(xviii)       A favorable opinion of GableGotwals, New York counsel for the
Transaction Parties, addressed to the Administrative Agent, the Collateral Agent
and the Lenders and dated as of the Effective Date, in substantially the form of
the opinion pre-approved by counsel to the Administrative Agent prior to the
Effective Date, covering such customary matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request.

(b)        The Lenders shall be satisfied with the capitalization of each
Transaction Party and the partnership, limited liability company or corporate
structure of each Transaction Party and its managing general partner or managing
member, as applicable, including, without limitation, the terms and conditions
of the Constitutive Documents and each class of Capital Stock in such
Transaction Party and each other agreement or instrument relating to such
partnership structure, legal structure, and capitalization, and the tax status
of the Borrower as being treated as a partnership for tax purposes.





 

 

 

 

82

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(c)        Before giving effect to the Transaction, there shall have occurred no
Material Adverse Change since December 31, 2018.

(d)        There shall exist no action, suit, investigation, litigation or
proceeding affecting the General Partner, any Transaction Party or any of its
Subsidiaries pending or, to the best knowledge of the Borrower, threatened
before any Governmental Authority that (i) would be reasonably likely to have a
Material Adverse Effect other than the matters satisfactory to the
Administrative Agent and described on Schedule 4.01(f) hereto (the “Disclosed
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of any Transaction Document or the consummation of the Transaction, and there
shall have been no material adverse change in the status, or financial effect on
the General Partner, any Loan Party or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 4.01(f) hereto.

(e)        All Governmental Authorizations and third party consents and
approvals necessary in connection with the Transaction shall have been obtained
or shall be in the process of being obtained so long as it is not anticipated
that such consents and approvals may not be obtained (in each case without the
imposition of any conditions that are not acceptable to the Lenders) and those
obtained shall be in effect (other than those the failure to obtain which would
individually or collectively be reasonably likely not to have a Material Adverse
Effect); and no law or regulation shall be applicable in the judgment of the
Lenders, in each case that restrains, prevents or imposes materially adverse
conditions upon the Transaction or the rights of the General Partner, the
Transaction Parties or the Borrower’s Restricted Subsidiaries freely to transfer
or otherwise dispose of, or to create any Lien on, the Capital Stock in the
Borrower or any properties or other assets of any Loan Party or its Restricted
Subsidiaries.

(f)         The Borrower shall have paid all accrued fees of the Administrative
Agent, the Collateral Agent, the Joint Lead Arrangers and the Lenders and all
reasonable expenses of the Administrative Agent and the Collateral Agent
(including the reasonable fees and expenses of Shearman & Sterling LLP, counsel
to the Administrative Agent) to the extent such fees and expenses have been
invoiced at least 24 hours prior to the date hereof or are specifically set
forth in the Fee Letters.

(g)        (i) The Borrower’s and its Restricted Subsidiaries’ employee benefit
plans shall be, in all material respects, funded in accordance with the minimum
statutory requirements, (ii) no “reportable event” (as defined in ERISA, but
excluding events for which reporting has been waived) shall have occurred and be
continuing as to any such employee benefit plan, and (iii) no termination of, or
withdrawal from, any such employee benefit plan shall have occurred and be
continuing or be contemplated.

(h)        (i) The Administrative Agent shall have received, at least five days
prior to the Effective Date, all documentation and other information regarding
the Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower at least 10 days prior to the
Effective Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least





 

 

 

 

83

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

five days prior to the Effective Date, any Lender that has requested, in a
written notice to the Borrower at least 10 days prior to the Effective Date, a
Beneficial Ownership Certification in relation to the Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (ii) shall be deemed to be satisfied).

SECTION 3.02        Conditions Precedent to Each Borrowing and Issuance and
Renewal.  The obligation of each Appropriate Lender to make an Advance (other
than a Letter of Credit Advance made by an Issuing Bank or a Lender pursuant to
Section 2.03(c) and a Swing Line Advance made by a Lender pursuant to 0) on the
occasion of each Borrowing (including the initial Borrowing), and the obligation
of each Issuing Bank to issue a Letter of Credit (including the initial
issuance) or renew a Letter of Credit and the right of the Borrower to request a
Swing Line Borrowing, shall be subject to the further conditions precedent that
on the date of such Borrowing or date of issuance or renewal the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing, Notice of Swing Line Borrowing, Notice of Issuance or Notice of
Renewal and the acceptance by the Borrower of the proceeds of such Borrowing or
of such Letter of Credit or the renewal of such Letter of Credit shall
constitute a representation and warranty by the Borrower that both on the date
of such notice and on the date of such Borrowing or issuance or renewal such
statements are true):

(a)        the representations and warranties contained in each Loan Document
are correct in all material respects (except to the extent any such
representation or warranty itself is qualified by “materiality”, “Material
Adverse Effect” or a similar qualifier, in which case it shall be correct in all
respects) on and as of such date, before and after giving effect to such
Borrowing or issuance or renewal and to the application of the proceeds
therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to an earlier date, in
which case as of such earlier date; and

(b)        no Default has occurred and is continuing, or would result from such
Borrowing or issuance or renewal or from the application of the proceeds
therefrom.

SECTION 3.03        Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Lender prior to the
Effective Date specifying its objection thereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01        Representations and Warranties.  The Borrower and MLP
(solely with respect to itself) represent and warrant as follows:





 

 

 

 

84

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(a)        Each Transaction Party and each of the Borrower’s Restricted
Subsidiaries and each managing general partner or managing member of each
Transaction Party (i) is a corporation, limited partnership, limited liability
company or other entity, as the case may be, duly organized or formed, validly
existing and in good standing or validly subsisting under the laws of the
jurisdiction of its organization or formation, (ii) is duly qualified and in
good standing as a foreign corporation, limited partnership, limited liability
company or other entity in each other jurisdiction in which its ownership or
leasing of property or in which the conduct of its business requires it to so
qualify or be licensed, and (iii) has all requisite corporate, limited liability
company, partnership or other power and authority (including, without
limitation, all material Governmental Authorizations other than such
Governmental Authorizations that are being obtained in the ordinary course of
business or, that if not obtained, is not reasonably likely to result in a
Material Adverse Effect) to own or lease and operate its properties and to carry
on its business as now conducted and as proposed to be conducted.  All of the
outstanding Capital Stock in the Borrower has been validly issued, fully paid
(to the extent required under the Partnership Agreement) and non-assessable
(except as such non-assessability may be affected by section 17-607 of the
Delaware Revised Uniform Limited Partnership Act) and are owned by the Persons
in the amounts specified on the applicable portion of Schedule 4.01(a) hereto
free and clear of all Liens (other than Liens created pursuant to the Collateral
Documents and Liens permitted under Section 5.02(a)(xiv) and Pari Passu Liens).

(b)        Set forth on Schedule 4.01(b) hereto is a complete and accurate list
of all Subsidiaries of each Loan Party as of the date hereof, showing as of the
date hereof (as to each such Subsidiary), the jurisdiction of its organization,
the number of shares of each class of its Capital Stock authorized, and the
number outstanding, on the date hereof and the percentage of each such class of
its Capital Stock owned (directly or indirectly) by such Loan Party and the
number of shares covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the date hereof.  All of the
outstanding Capital Stock in each Loan Party’s Restricted Subsidiaries has been
validly issued, is fully paid (to the extent required by such Restricted
Subsidiary’s operating agreement, in the case of a limited liability company)
and non-assessable (except as such non-assessability may be affected by section
18-607 of the Delaware Limited Liability Company Act, in the case of a limited
liability company that is organized under the Delaware Limited Liability Company
Act, or section 275.230 of the Kentucky Limited Liability Company Act, in the
case of a limited liability company that is organized under the Kentucky Limited
Liability Company Act) and are owned (except to the extent a Restricted
Subsidiary is not required to be Wholly Owned) by such Loan Party and/or one or
more of its Restricted Subsidiaries free and clear of all Liens (other than
Liens created pursuant to the Collateral Documents and Liens permitted under
Section 5.02(a)(xiv) and Pari Passu Liens).

(c)        The execution, delivery and performance by each Transaction Party of
each Transaction Document to which it is or is to be a party, the execution,
delivery and performance by the General Partner of each Transaction Document to
which it is a party, and the consummation of the Transaction by each Transaction
Party to the extent applicable to it, are within such Transaction Party’s or
such Transaction Party’s managing general partner’s or managing member’s
corporate, partnership or limited liability company powers, have been duly
authorized by all necessary action by or on behalf of the General





 

 

 

 

85

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Partner or such Transaction Party (including, without limitation, all necessary
partner, managing member or other similar action), and do not (i) contravene
such Transaction Party’s or such Transaction Party’s managing general partner’s
or managing member’s Constitutive Documents, (ii) violate any law, rule,
regulation (including, without limitation, Regulations T, U and X of the Board
of Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, any contract,
loan agreement, indenture, mortgage, deed of trust, lease or other instrument
binding on or affecting the General Partner, any Transaction Party, any of the
Borrower’s Restricted Subsidiaries or any of their properties or (iv) except for
the Liens created or permitted under the Loan Documents, result in or require
the creation or imposition of any Lien upon or with respect to any of the
properties of any Loan Party or any of its Restricted Subsidiaries.  Neither the
General Partner, any Transaction Party nor any of the Borrower’s Restricted
Subsidiaries are in violation of any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or in breach of any such
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument, the violation or breach of which would be reasonably likely to have
a Material Adverse Effect.

(d)        No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for (i) the due
execution, delivery, recordation, filing or performance by or on behalf of any
Transaction Party or any general partner or managing member of any Transaction
Party of any Transaction Document to which it is or is to be a party, or for the
consummation of the Transaction applicable to it, (ii) the exercise by the
Administrative Agent, the Collateral Agent, or any Lender of its rights under
the Loan Documents, except for the authorizations, approvals, actions, notices
and filings listed on Schedule 4.01(d) hereto, all of which have been duly
obtained, taken, given or made and are in full force and effect (other than
those the failure to obtain which would not individually or collectively be
reasonably likely to have a Material Adverse Effect), (iii) the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents,
(iv) the perfection or maintenance of the Liens created under the Collateral
Documents (including the first priority nature thereof) other than filings of
Collateral Documents necessary for perfection or (v) the remedies in respect of
the Collateral pursuant to the Collateral Documents.

(e)        This Agreement has been, and each other Transaction Document when
delivered hereunder will have been, duly executed and delivered by each
Transaction Party thereto.  This Agreement is, and each other Transaction
Document when delivered hereunder will be, the legal, valid and binding
obligation of each Transaction Party thereto, enforceable against such
Transaction Party in accordance with its terms.  The Transaction Documents to
which the General Partner is a party have been duly executed and delivered by
the General Partner.  Each Transaction Document to which the General Partner is
a party is the legal, valid and binding obligation of the General Partner,
enforceable against the General Partner in accordance with its terms.

(f)         There is no action, suit, investigation, litigation or proceeding
affecting the General Partner, any Transaction Party or any of the Borrower’s
Subsidiaries, including





 

 

 

 

86

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

any Environmental Action, pending or, to the best knowledge of the Borrower,
threatened before any Governmental Authority or arbitrator that (i) would be
reasonably expected to be adversely determined, and if so determined would be
reasonably expected to have a Material Adverse Effect except as set forth on
Schedule 4.01(f) hereto, or (ii) purports to affect the legality, validity or
enforceability of any Transaction Document or the consummation of the
Transaction applicable to the General Partner or such Transaction Party, and
there has been no material adverse change in the status, or financial effect on
the General Partner, any Transaction Party or any of the Borrower’s
Subsidiaries, of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto.

(g)        (i) The Consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2018 and the related Consolidated statement of
income and Consolidated statement of cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, accompanied by an unqualified
opinion of Ernst & Young LLP, independent public accountants, and the
Consolidated balance sheet of the Borrower and its Subsidiaries as at September
30, 2019, and the related Consolidated statement of income and Consolidated
statement of cash flows of the Borrower and its Subsidiaries for the nine months
then ended, duly certified by the chief financial officer (or person performing
similar functions) of the managing general partner of the Borrower, copies of
which have been furnished to each Lender, fairly present, subject, in the case
of said balance sheet as at September 30, 2019, and said statements of income
and cash flows for the nine months then ended, to year-end audit adjustments,
the Consolidated financial condition of the Borrower and its Subsidiaries as at
such dates and the Consolidated results of operations of the Borrower and its
Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles applied on a consistent basis, and
since December 31, 2018, there has been no event or condition that has caused or
could reasonably be expected to cause a Material Adverse Change.

(ii)        The Consolidated balance sheet of the MLP and its Subsidiaries as at
December 31, 2019 and the related Consolidated statement of income and
Consolidated statement of cash flows of the MLP and its Subsidiaries for the
fiscal year then ended, accompanied by an unqualified opinion of Ernst & Young
LLP, independent public accountants, copies of which have been furnished to each
Lender, fairly present the Consolidated financial condition of the MLP and its
Subsidiaries as at such date and the Consolidated results of operations of the
MLP and its Subsidiaries for the period ended on such date, all in accordance
with generally accepted accounting principles applied on a consistent basis.

(h)        The Consolidated and consolidating forecasted balance sheets,
statements of income and statements of cash flows of the Borrower and its
Subsidiaries for the five-year period ending 2024 delivered to the Lenders prior
to the Effective Date pursuant to Section 5.03 were prepared in good faith on
the basis of the assumptions stated therein, which assumptions were fair in
light of the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Borrower’s reasonable estimate of its
future financial performance.





 

 

 

 

87

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(i)         Neither any written information, exhibit nor report furnished by or
on behalf of any Loan Party to the Administrative Agent, the Collateral Agent or
any Lender in connection with the negotiation and syndication of the Loan
Documents or pursuant to the terms of the Loan Documents nor the information
contained in the MLP’s public filings (as updated from time to time), when taken
as a whole, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements made therein not
misleading in light of the circumstances under which the same were made.

(j)         The Borrower is not engaged in the business of extending credit for
the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Advance or drawings under any Letter of Credit will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock.

(k)        Neither the Borrower nor any of its Restricted Subsidiaries is an
“investment company”, or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended.  Neither the making of any Advances,
nor the issuance of any Letters of Credit, nor the application of the proceeds
or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Transaction Documents, will violate any
provision of such Act or any rule, regulation or order of the Securities and
Exchange Commission thereunder.

(l)         Neither the Borrower nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction that would be
reasonably likely to have a Material Adverse Effect.

(m)       Each Loan Party is, individually and together with its Subsidiaries,
Solvent.  Neither the Borrower, any of its Subsidiaries nor MLP presently
intends to (a) be or become subject to a voluntary case under any debtor relief
law, (b) make a general assignment for the benefit of creditors or (c) have a
custodian, conservator, receiver or similar official appointed for such Person
or any substantial part of such Person’s assets, in each case within the next
five Business Days, and no such Person presently expects to (w) be or become
subject to an involuntary case under any debtor relief law, (x) be subject to a
forced liquidation or otherwise be adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or bankrupt, (y) make a general assignment for the
benefit of creditors as a result of any direct action by any other Person or (z)
have a custodian, conservator, receiver or similar official appointed for such
Person or any substantial part of such Person’s assets as a result of any direct
action by any other Person, in each case within the next five Business Days.

(n)        (i) Set forth on Schedule 4.01(n) hereto is a complete and accurate
list as of the date hereof of all Plans and Multiemployer Plans.

(ii)        No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan which could reasonably be expected to result in a Material
Adverse Effect.





 

 

 

 

88

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(iii)      Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, copies of which have been filed with the
Internal Revenue Service and furnished to the Administrative Agent, is complete
and accurate and fairly presents the funding status of such Plan, and since the
date of such Schedule B there has been no change in such funding status which
could reasonably be expected to result in a Material Adverse Effect.

(iv)       Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan
which could reasonably be expected to result in a Material Adverse Effect.

(v)        Neither any Loan Party nor any ERISA Affiliate has been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA which could reasonably
be expected to result in a Material Adverse Effect.

(o)        (i) Except as set forth on Part I of Schedule 4.01(o) hereto:  the
operations and properties of each Loan Party and each of its Subsidiaries comply
with all applicable Environmental Laws and Environmental Permits, except where
the failure to so comply is reasonably expected to not have a Material Adverse
Effect, all past non-compliance with such Environmental Laws and Environmental
Permits has been resolved without ongoing obligations or costs other than any
such obligations or costs that are reasonably expected to not have a Material
Adverse Effect, and no circumstances exist that would be reasonably likely to
(A) form the basis of an Environmental Action against any Loan Party or any of
its Subsidiaries or any of their properties that could have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law other
than such restrictions that are reasonably expected to not have a Material
Adverse Effect.

(ii)        Except as set forth on Part II of Schedule 4.01(o) hereto or as is
reasonably expected to not have a Material Adverse Effect:  none of the
properties currently or formerly owned or operated by any Loan Party or any of
its Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS
or any analogous foreign, state or local list or is adjacent to any such
property; there are no and never have been any underground or aboveground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the best of its knowledge, on any property formerly owned or
operated by any Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries.





 

 

 

 

89

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(iii)      Except as set forth on Part III of Schedule 4.01(o) hereto, neither
any Loan Party nor any of its Subsidiaries is undertaking (or has had undertaken
on its behalf), and has not completed, either individually or together with
other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law where such investigation or assessment or
remedial or response action could reasonably be expected to have a Material
Adverse Effect; and all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries have not been disposed
of in a manner reasonably expected to have a Material Adverse Effect.

(p)        (i) Each Loan Party and each of its Subsidiaries and Tax Affiliates
has filed, has caused to be filed or has been included in all Federal tax
returns (and all other material state, local and foreign tax returns) required
to be filed and has paid all taxes shown thereon to be due, together with
applicable interest and penalties.

(ii)        Set forth on Schedule 4.01(p) hereto is a complete and accurate
list, as of the date hereof, of each taxable year of each Loan Party and each of
its Subsidiaries and Tax Affiliates for which Federal income tax returns have
been filed and for which the expiration of the applicable statute of limitations
for assessment or collection has not occurred by reason of extension or
otherwise (an “Open Year”).

(iii)      The aggregate unpaid amount, as of the date hereof, of adjustments to
the Federal income tax liability of each Loan Party and each of its Subsidiaries
and Tax Affiliates proposed by the Internal Revenue Service with respect to Open
Years does not exceed $0.  No issues have been raised by the Internal Revenue
Service in respect of Open Years that, in the aggregate, would be reasonably
likely to have a Material Adverse Effect.

(iv)       The aggregate unpaid amount, as of the date hereof, of adjustments to
the state, local and foreign tax liability of each Loan Party and its
Subsidiaries and Tax Affiliates proposed by all state, local and foreign taxing
authorities (other than amounts arising from adjustments to Federal income tax
returns) does not exceed $10,000.  No issues have been raised by such taxing
authorities that, in the aggregate, would be reasonably likely to have a
Material Adverse Effect.

(v)        Each of the Borrower and the MLP will be treated as a partnership for
Federal income tax purposes.

(q)        Neither the business nor the properties of the Borrower or any of its
Restricted Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy





 

 

 

 

90

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

or other casualty (whether or not covered by insurance) that would be reasonably
likely to have a Material Adverse Effect.

(r)         Set forth on Schedule 4.01(r) hereto is a complete and accurate list
of all Existing Debt (other than Surviving Debt), showing as of the date hereof
the obligor and the principal amount outstanding thereunder.

(s)        Set forth on Schedule 4.01(s) hereto is a complete and accurate list
of all Surviving Debt, showing as of the date hereof the obligor and the
principal amount outstanding thereunder, the maturity date thereof and the
amortization schedule (if any) therefor.

(t)         Set forth on Schedule 4.01(t) hereto is a complete and accurate list
of all Liens on the property or assets of the Borrower or any of its
Subsidiaries, as of the date hereof, showing as of the date hereof the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of the Borrower or such Subsidiary subject thereto.

(u)        Set forth on Schedule 4.01(u) hereto is a complete and accurate list
of all Investments consisting of Debt or equity securities held by the Borrower
or any of its Subsidiaries on the date hereof, showing as of the date hereof the
amount, obligor or issuer and maturity, if any, thereof.

(v)        (i) The Borrower and its Restricted Subsidiaries own or possess all
licenses, permits, franchises, authorizations, patents, copyrights, service
marks, trademarks and trade names, or rights thereto, for which the failure so
to do, individually or in the aggregate, would reasonably be likely to have a
Material Adverse Effect, without known conflict with the rights of others,
(ii) to the best knowledge of the Borrower, no product or practice of the
Borrower or any of its Restricted Subsidiaries infringes in any material respect
on any license, permit, franchise, authorization, patent, copyright, service
mark, trademark, trade name or other right owned by any other Person, and
(iii) to the best knowledge of the Borrower, there is no material violation by
any Person of any right of the Borrower of any of its Restricted Subsidiaries
with respect to any patent, copyright, service mark, trademark, trade name or
other right owned or used by the Borrower or any of its Restricted Subsidiaries.

(w)       To the best knowledge of the Borrower, the Borrower and its
Subsidiaries maintain adequate reserves for future costs associated with any
lung disease claim alleging pneumoconiosis or silicosis or arising out of
exposure or alleged exposure to coal dust or the coal mining environment, and
such reserves are not less than those required by GAAP.

(x)        The provisions of this Agreement and the other Loan Documents create
legal and valid Liens on all the Collateral in favor of the Collateral Agent,
for the benefit of the Secured Parties, and, upon the filing of appropriate UCC
financing statements and, with respect to any intellectual property, filings in
the United States Patent and Trademark Office and the United States Copyright
Office, or taking such other action as may be required for perfection under
applicable law, such Liens will constitute, to the extent





 

 

 

 

91

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

required by the Loan Documents, perfected and continuing Liens on the
Collateral, securing the Obligations, enforceable against the applicable Loan
Party and all third parties, and having priority over all other Liens on the
Collateral except (a) to the extent any such Liens would have priority over the
Liens in favor of the Collateral Agent pursuant to any applicable law, (b) in
the case of Liens perfected only by possession (including possession of any
certificate of title) to the extent the Collateral Agent has not obtained or
does not maintain possession of such Collateral, (c) to the extent that
perfection of such security interests and Liens are not required by the Loan
Documents, (d) Liens that are Permitted Liens under paragraphs (a),  (b),  (c)
and (e) of the definition of Permitted Liens, (e) Permitted Encumbrances, (f)
Pari Passu Liens and (g) Liens in Collateral consisting of real property or
fixtures or Liens in As-Extracted Collateral (as defined in the Security
Agreement), each of which will not be perfected until the execution,
acknowledgment and proper recordation of Mortgages and any necessary Mortgage
Amendments and the filing of UCC fixture filings and/or “as extracted” financing
statements, as applicable, in accordance with the requirements set forth in
Section 5.01(i) and Section 5.01(p).

(y)        Each of MLP and the Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries, MLP and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries, MLP and their respective officers and directors and to the
knowledge of the Borrower or MLP, their employees and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Borrower, any Subsidiary, MLP or any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower or MLP, any agent of the Borrower, MLP or any Subsidiary of the
Borrower that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.  No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.

(z)        As of the Effective Date, each of the Loan Parties has good and
marketable title and valid leasehold interest (subject in each case to Permitted
Liens) to the properties of such Loan Party, subject to the terms and conditions
of the applicable lease or conveyance instrument and except when failure to have
such title to property or interest could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each of the Loan
Parties owns and has on the date hereof good and marketable title or subsisting
leasehold, easement or other real property interest (subject only to Permitted
Liens and such other Liens as permitted by the Loan Documents) to, and enjoys on
the date hereof peaceful and undisturbed possession of, all such properties that
are necessary for the present operation and conduct of its business, except as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  There are no Liens of any nature whatsoever on any
assets of any Loan Party other than:  (i) Liens granted pursuant to the Loan
Documents, (ii) other Liens in existence on the Effective Date as reflected on
Schedule 4.01(t), (iii) Permitted Liens and (iv) such other Liens as permitted
by Section 5.02(a).  Each Loan Party has an undivided fee simple title to the
real property interest (including interests in surface and/or coal mining
rights) or a leasehold interest in an undivided interest in the real property
interest (including interests





 

 

 

 

92

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

in surface and/or coal mining rights) together with no less than those real
properties, easements, licenses, privileges, rights and appurtenances as are
necessary to mine, remove, process and transport coal in the manner operated at
such time (subject only to Permitted Encumbrances and such other Liens as
permitted by the Loan Documents) to all active Mining Facilities covered by
outstanding Governmental Authorizations issued to such Loan Party to the extent
necessary to conduct its business as currently conducted and to utilize such
properties for their intended purpose.  Schedule 1.01(b) accurately describes in
all material respects all Mining Facilities owned, leased or operated by the
Borrower and its Subsidiaries as of the date hereof, including the location of
such Mining Facilities and indicates which Mining Facilities are active or
inactive.  Neither Borrower nor any of its Subsidiaries own, as of the date
hereof, support operations that are material to the operation of the active
Mining Facilities that are not listed on the portion of Schedule 1.01(c) labeled
“Other” (the properties labeled “Other” on Schedule 1.01(c), collectively, the
“Other Facilities”).

(aa)      Schedule 1.01(c) sets forth a complete and accurate list as of the
Effective Date of the locations of the Mortgaged Property held by the Borrower
or any of its Restricted Subsidiaries and all leases, including Mining Leases,
of the Mortgaged Property to which Borrower or any of its Restricted
Subsidiaries are a party (except for those leases for which Borrower or any of
its Restricted Subsidiaries are the lessors), and in the case of any surface
leases or subleases for the active Mining Facilities, the Dotiki Mine or the
Other Facilities on which facilities are located, whether such lease, sublease
or other instrument requires the consent of the landlord or counterparty
thereunder or other parties thereto in order to grant the Liens on the
Collateral to the Collateral Agent for the benefit of the Secured Parties and
the other secured parties, if any, under the Security Agreement.

(bb)      The Mortgages to be executed and delivered pursuant to Section 5.01(i)
will, when executed, acknowledged, delivered, filed and recorded in the proper
real estate filing office or recording offices, be, effective to create in favor
of the Collateral Agent (for the benefit of the Secured Parties) a legal, valid
and enforceable first priority Lien on all of the applicable Loan Parties’
right, title and interest in and to the Mortgaged Property (as such term is
defined in the applicable Mortgage) thereunder, and when such Mortgages are
filed or recorded in the proper real estate filing or recording offices, and all
relevant mortgage taxes and recording charges are duly paid, the Collateral
Agent (for the benefit of the Secured Parties) shall have a perfected first
priority Lien on, and security interest in, all right, title, and interest of
the applicable Loan Parties in such Mortgaged Property prior and superior in
right to the Lien of any other person, except for Permitted Liens, Permitted
Encumbrances and Pari Passu Liens.

(cc)      The properties of the Borrower and its Restricted Subsidiaries are
insured with financially sound and reputable insurance companies that, except
for the Insurance Subsidiary, are not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.

(dd)      No Loan Party is an EEA Financial Institution.





 

 

 

 

93

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(ee)      As of the Effective Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01        Affirmative Covenants.  So long as any Advance or any other
monetary obligation of any Transaction Party under any Loan Document shall
remain unpaid, any Letter of Credit shall be outstanding (and not have been Cash
Collateralized or backstopped in a manner reasonably satisfactory to the
applicable Issuing Banks) or any Lender shall have any Commitment hereunder, the
Borrower will:

(a)        Compliance with Laws, Etc.  Comply, and cause each of its
Subsidiaries to comply with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA, except to
the extent failure so to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

(b)        Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property, except to the extent failure to so pay or
discharge, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect; provided,  however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.

(c)        Compliance with Environmental Laws.  Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all material Environmental Permits
necessary for its operations and properties; and conduct, and cause each of its
Subsidiaries to conduct, any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance in
all material respects, with the requirements of all Environmental Laws;
provided,  however, that neither the Borrower nor any of its Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances.





 

 

 

 

94

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(d)        Maintenance of Insurance.  (b) Maintain, and cause each of its
Restricted Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Restricted
Subsidiary operates, except to the extent failure to maintain such insurance,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect or except to the extent such risks are self-insured in a
manner and in an amount consistent with sound business practices and customary
industry standards and all such insurance shall name the Collateral Agent as
mortgagee (in the case of property insurance) or additional insured on behalf of
the Secured Parties (in the case of liability insurance) or loss payee (in the
case of property insurance), as applicable, and (c) if at any time any Mortgaged
Property is a Flood Hazard Property, keep and maintain, at all times flood
insurance on terms and in an amount sufficient to comply with the rules and
regulations promulgated under the National Flood Insurance Act of 1968 and Flood
Disaster Protection Act of 1973, each as amended from time to time, provided
that in the case of any real property that is acquired after the Effective Date
that is a Flood Hazard Property, any evidence of the flood insurance required to
be maintained under this Section 5.01( d ) (ii) shall be delivered to the
Collateral Agent prior to the effective date of the Mortgage in respect of such
Flood Hazard Property and such evidence of flood insurance shall be subject to
the reasonable approval of the Collateral Agent.  The foregoing requirement for
flood insurance shall not apply to Flood Hazard Properties that are otherwise
excluded under the definition of Excluded Assets or Excluded Property.

(e)        Preservation of Partnership or Limited Liability Company Existence,
Etc.  Preserve and maintain, and cause each of its Restricted Subsidiaries to
preserve and maintain, its existence, legal structure, legal name (in the case
of the Borrower), rights (charter and statutory), permits, licenses, approvals,
privileges,  franchises and intellectual property; provided,  however, that the
Borrower and its Restricted Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(d) so long as the Borrower remains
organized under the laws of the State of Delaware or any other State of the
United States and; provided further that neither the Borrower nor any of its
Restricted Subsidiaries shall be required to preserve any right, permit,
license, approval, privilege, franchise or intellectual property or, in the case
of any Restricted Subsidiary of the Borrower, the existence of such Restricted
Subsidiary if the board of directors (or persons performing similar functions)
of or on behalf of the Borrower or such Restricted Subsidiary shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Borrower or such Restricted Subsidiary, as the case may be, and
that the loss thereof, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

(f)         Visitation Rights.  At any reasonable time and from time to time
upon reasonable notice, permit any of the Administrative Agent or any of the
Lenders, or any agents or representatives thereof, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, the Borrower and any of its Subsidiaries, and to discuss the affairs,
finances and accounts of the Borrower and any of its Subsidiaries with any of
their officers or directors and with their independent certified public
accountants.





 

 

 

 

95

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(g)        Keeping of Books.  Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrower
and each such Subsidiary in accordance with GAAP.

(h)        Maintenance of Properties, Etc.  With respect to the Borrower and
each of its Restricted Subsidiaries, maintain, operate, preserve and protect all
of its properties and equipment necessary in the operation of the active Mining
Facilities in good working order and condition (ordinary wear and tear and
damage by fire or other casualty or taking by condemnation excepted) in
accordance with Prudent Operating Practice and in conformance with any and all
applicable current or future domestic or foreign, federal, state or local (or
any subdivision) statutes, ordinances, orders, rules, regulations, judgments,
governmental authorizations, or any other requirements of Governmental
Authorities relating to surface or subsurface mining operations and activities,
including, but not be limited to, the Surface Mining Control and Reclamation
Act, Federal Coal Leasing Amendments Act, 30 U.S.C. §§ 181 et seq., the Black
Lung Benefits Act of 1972, 30 U.S.C. §§ 901, et seq., the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. §§ 801, et seq., the Black Lung Benefits
Reform Act of 1977, Pub. L. No. 95-239, 92 Stat. 95 (1978), and the Black Lung
Benefits Amendments of 1981, Pub. L. No. 97-119, Title 11, 95 Stat. 1643, and
the Coal Industry Retiree Health Benefit Act of 1992, 26 U.S.C. §§ 9701, et
seq., each as amended, and any comparable state and local laws or regulations,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(i)         Covenant to Guarantee Obligations and Give Security.  (i) Upon (1)
the formation or acquisition by the Borrower of any new direct or indirect
Restricted Subsidiary that is a Domestic Subsidiary, (2) the acquisition of any
property or reopening or reactivation of any Reactivated Mining Facility by any
Loan Party, if such property, in the judgment of the Collateral Agent, shall not
already be subject to a perfected first priority security interest in favor of
the Collateral Agent for the benefit of the Secured Parties, or (3) the request
of the Administrative Agent or the Collateral Agent, as applicable, following
the occurrence and during the continuance of a Default, the Borrower shall, at
the Borrower’s expense:

(A)       Within 20 days after such formation or acquisition of a Restricted
Subsidiary (or, if at the time of formation or acquisition, such Restricted
Subsidiary shall not constitute a New Material Subsidiary, then within 20 days
after the first date on which (I) such newly-formed or newly-acquired Restricted
Subsidiary shall constitute a New Material Subsidiary or (II) the total assets
of such newly-formed or newly-acquired Restricted Subsidiary and all other
Domestic Subsidiaries of the Borrower (other than any Unrestricted Subsidiary,
any Receivables Financing Subsidiary, any other Subsidiary that is formed solely
for the purpose of acting as a captive insurance company, including the
Insurance Subsidiary that are not Subsidiary Guarantors), either (x) as
reflected on their balance sheet as of any date of determination or (y) with
reference to their fair market value as reasonably determined by the Borrower in
good faith, equal or exceed





 

 

 

 

96

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

$75,000,000 as of such date of determination, as determined in accordance with
GAAP), cause, in the case of clause (I), such New Material Subsidiary, or, in
the case of clause (II), such Restricted Subsidiaries that are not Subsidiary
Guarantors (to the extent necessary such that after such Restricted Subsidiaries
deliver guarantees or guaranty supplements that the Domestic Subsidiaries of the
Borrower (other than any Unrestricted Subsidiary, any Receivables Financing
Subsidiary, any other Subsidiary that is formed solely for the purpose of acting
as a captive insurance company, including the Insurance Subsidiary) that are not
Subsidiary Guarantors do not have total assets, either (x) as reflected on their
balance sheet as of any date of determination or (y) with reference to their
fair market value as reasonably determined by the Borrower in good faith, that
equal or exceed $75,000,000 as of such date of determination, as determined in
accordance with GAAP), to duly execute and deliver to the Administrative Agent a
guaranty or guaranty supplement, substantially in the form of Exhibit D hereto
in the case of a guaranty, and otherwise in form and substance reasonably
satisfactory to the Administrative Agent in the case of a supplement,
guaranteeing the other Loan Parties’ Obligations under the Loan Documents;

(B)       Within 45 days after such request, formation or acquisition of a new
direct or indirect Restricted Subsidiary that is required to deliver a guaranty
or guaranty supplement under Section 5.01(i)(i)(A), furnish to the Collateral
Agent a description of such Restricted Subsidiary’s real and personal properties
(whether tangible, intangible, or mixed property, but excluding Excluded Assets
or Excluded Property), in detail satisfactory to the Collateral Agent;

(C)       Within 45 days after such request or acquisition of Material Acquired
Real Properties or reopening or reactivation of any Reactivated Mining Facility,
as applicable, by the Borrower or any Restricted Subsidiary that is a Loan Party
or a Restricted Subsidiary that is required to deliver a guaranty or guaranty
supplement under Section 5.01(i)(i)(A), furnish to the Collateral Agent a
description of any such Material Acquired Real Properties or Reactivated Mining
Facility, as applicable, of the Borrower or such Restricted Subsidiary, in
detail reasonably satisfactory to the Collateral Agent;

(D)       Within 45 days after such request, formation or acquisition of a new
Restricted Subsidiary that is required to deliver a guaranty or guaranty
supplement under Section 5.01(i)(i)(A), take, and cause such Restricted
Subsidiary to take, whatever action (including, without limitation, execution
and delivery of Perfection Certificates, Perfection Certificate Supplements,
Security Agreement Supplements, joinders to the Intercreditor Agreement,
Intellectual Property Security Agreements, supplements to the Intellectual
Property Security Agreements and other security and pledge agreements), in all
such cases, as specified by and in





 

 

 

 

97

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

form and substance reasonably satisfactory to the Collateral Agent (including
delivery of all certificates, if any, representing the Capital Stock in and of
such Restricted Subsidiary, and other instruments of the type specified in
Section 3.01(a)(iv)(A) and (B), securing payment of all the Obligations of such
Restricted Subsidiary or such parent, as the case may be), in all such cases to
the same extent that such documents and instruments would have been required to
have been delivered by Persons that were Subsidiary Guarantors on the Effective
Date, securing payment of all the Obligations of such Subsidiary Guarantor under
the Loan Documents;

(E)       With respect to any Material Acquired Real Properties or Reactivated
Mining Facility, as applicable, of the Borrower or any Restricted Subsidiary
that is a Loan Party or a Restricted Subsidiary that is required to deliver a
guaranty or guaranty supplement under Section 5.01(i)(i)(A), within 60 days
after such request or acquisition (or, in the case of a Reactivated Mining
Facility, such reopening or reactivation), cause the Borrower, such Loan Party
or such Restricted Subsidiary and each direct and indirect parent of the
Borrower, such Loan Party or such Restricted Subsidiary to take, whatever action
(including, without limitation, the recording of mortgages, deeds of trust,
assignments, the filing of UCC financing statements, the giving of notices and
the endorsement of notices on title documents) as may be necessary or advisable
in the reasonable opinion of the Administrative Agent to vest in the Collateral
Agent (or in any representative of the Collateral Agent designated by it) valid
and subsisting first priority, perfected Liens on the Material Acquired Real
Properties or Reactivated Mining Facility, as applicable, in favor of the
Collateral Agent for the benefit of the Secured Parties to secure the
Obligations in accordance with the terms and conditions of the Collateral
Documents, subject in any case to Permitted Liens, Permitted Encumbrances, Pari
Passu Liens and terms of leases and conveyance instruments, including without
limitation delivery of each item set forth in Section 5.01(i)(iv) with respect
to the property to be mortgaged;

(F)        By March 15 of each year, with respect to any real property that is
associated with an active Mining Facility described on Schedule 1.01(b) and was
acquired during the prior calendar year by the Borrower or any Restricted
Subsidiary that is a Loan Party or a Restricted Subsidiary that is required to
deliver a guaranty or guaranty supplement under Section 5.01(i)(i)(A) and was
not a Material Acquired Real Property (the “Additional Real Property”), cause
the Borrower, such Loan Party or such Restricted Subsidiary and each direct and
indirect parent of the Borrower, such Loan Party or such Restricted Subsidiary
to take, whatever action (including, without limitation, the recording of
mortgages, deeds of trust, assignments, the filing of UCC financing statements,
the giving of notices and the endorsement of notices on title documents) as may
be necessary or advisable in the reasonable opinion of the Administrative Agent
to vest in the Collateral Agent (or in any representative of the Collateral
Agent





 

 

 

 

98

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

designated by it) valid and subsisting first priority, perfected Liens on the
Additional Real Property, in favor of the Collateral Agent for the benefit of
the Secured Parties to secure the Obligations in accordance with the terms and
conditions of the Collateral Documents, subject in any case to Permitted Liens,
Permitted Encumbrances, Pari Passu Liens and terms of leases and conveyance
instruments, including without limitation delivery of each item set forth in
Section 5.01(i)(iv) with respect to the property to be mortgaged;

(G)       With respect to any Material Acquired Real Properties or any
Reactivated Mining Facility, as applicable, and as a condition precedent to
delivery of any Mortgage, comply with the flood hazard determination
requirements set forth in Section 5.01(i)(iv)(G), and if any Material Acquired
Real Properties or any Reactivated Mining Facility that constitute real property
or leasehold interest in real property is a Flood Hazard Property, within 60
days after such request, formation or acquisition, comply with the flood
insurance requirements set forth in Section 5.01(d)(ii) and
Section 5.01(i)(iv)(G);

(H)       With respect to any Additional Real Properties, comply with the
requirements set forth in Section 5.01(i)(iv)(G), and if any Additional Real
Property that constitutes real property or leasehold interest in real property
is a Flood Hazard Property, by March 15 of the year following acquisition,
comply with the flood insurance requirements set forth in Section 5.01(d)(ii)
and Section 5.01(i)(iv)(G);

(I)         Contemporaneously with the delivery of such Collateral Documents
required to be delivered to the Collateral Agent, upon the request of the
Administrative Agent in its reasonable discretion, a signed copy of an opinion
of counsel for the Loan Parties reasonably acceptable to the Administrative
Agent, as to the validity and enforceability of the agreements entered into
pursuant to this Section 5.01(i) and as to such other related matters as the
Administrative Agent or the Collateral Agent may reasonably request;

(J)        Within 45 days after such request or acquisition of Material Acquired
Real Properties or reopening or reactivation of any Reactivated Mining Facility,
as applicable, by the Borrower or any Restricted Subsidiary that is a Loan Party
or a Restricted Subsidiary that is required to deliver a guaranty or guaranty
supplement under Section 5.01(i)(i)(A), cause the Borrower, such Loan Party or
such Restricted Subsidiary to provide, the Collateral Agent with a legal
description of all such Material Acquired Real Properties or any Reactivated
Mining Facility, as applicable, from which any As-Extracted Collateral (as
defined in the Security Agreement) will be severed or to which As-Extracted
Collateral (as defined in the Security Agreement) otherwise relates, together
with the name of the record owner of such Material Acquired Real Properties or
Reactivated Mining Facility, as applicable, the county in which such Material
Acquired Real Properties





 

 

 

 

99

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

or Reactivated Mining Facility is located and such other information as may be
necessary or desirable to file real property related financing statements or
mortgages under Section 9-502(b) or 9-502(c) of the UCC or any similar legal
requirements;

(K)       By March 15 of each year, cause the Borrower or any Restricted
Subsidiary that is a Loan Party or a Restricted Subsidiary that is required to
deliver a guaranty or guaranty supplement under Section 5.01(i)(i)(A), to
provide the Collateral Agent with a legal description of all such Additional
Real Properties acquired during the prior year, as applicable, from which any
As-Extracted Collateral (as defined in the Security Agreement) will be severed
or to which As-Extracted Collateral (as defined in the Security Agreement)
otherwise relates, together with the name of the record owner of such Additional
Real Properties, as applicable, the county in which such Additional Real
Properties is located and such other information as may be necessary or
desirable to file real property related financing statements or mortgages under
Section 9-502(b) or 9-502(c) of the UCC or any similar legal requirements; and

(L)       At any time and from time to time, promptly execute and deliver any
and all further instruments and documents and take all such other action as the
Administrative Agent or the Collateral Agent may reasonably deem necessary or
desirable in perfecting and preserving the first priority Liens, subject to
Permitted Liens, Permitted Encumbrances and Pari Passu Liens, of such mortgages,
pledges, assignments, security agreement supplements, intellectual property
security agreement supplements and security agreements as required under the
terms of the Loan Documents.  Notwithstanding anything to the contrary contained
in this Section 5.01(i) or any other Loan Document, the Borrower shall not be
required to cause any Receivables Financing Subsidiary or Insurance Subsidiary
to join or become a party to, or otherwise become bound by, any guaranty
(including the Subsidiary Guaranty) guaranteeing the other Loan Parties’
Obligations under the Loan Documents.

(ii)        The time periods set forth in this Section 5.01(i) may be extended
upon the request of the Borrower, if the Borrower, the Loan Parties and each
Restricted Subsidiary that is required to deliver a guaranty or guaranty
supplement under Section 5.01(i)(i)(A), are diligently pursuing same, in the
sole discretion of the Administrative Agent.  Any documentation delivered
pursuant to this Section 5.01(i) shall constitute a Loan Document hereunder and
any such document creating or purporting to create a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties shall constitute a
Collateral Document hereunder.

(iii)      This Section 5.01(i) shall not apply to Excluded Assets or Excluded
Property.





 

 

 

 

100

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(iv)       to the extent required pursuant to Section 5.01(i)(i)(E) or Section
5.01(i)(i)(F) the Borrower and each other Loan Party, as applicable, shall take
the following actions and execute and deliver the following documents:  deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages and
leasehold deeds of trust, in substantially the form of Exhibit H hereto, with
such changes as may be satisfactory to the Collateral Agent and its counsel, or
otherwise necessary to account for local law matters (the Existing Mortgages,
together with each other mortgage delivered pursuant to Section 5.01(i), as
applicable, in each case as may be amended or modified from time to time, the
“Mortgages”), duly executed by the appropriate Loan Party, together with:

(A)       evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem necessary or
desirable in order to create a valid first and subsisting Lien, subject to
Permitted Liens, Permitted Encumbrances and the Pari Passu Liens, on the
property described therein in favor of the Collateral Agent for the benefit of
the Secured Parties and that all filing, documentary, stamp, intangible and
recording taxes and other fees in connection therewith have been paid,

(B)       with respect to the Additional Real Property, Material Acquired Real
Property and any Reactivated Mining Facility, as applicable, fully paid American
Land Title Association Loan Policies of Title Insurance, in standard form, or
such other form reasonably acceptable to the Collateral Agent (the “Mortgage
Policies”) covering the applicable Loan Party’s title and interest in the
surface rights on which active facilities are located with endorsements and in
amounts acceptable to the Collateral Agent, issued, coinsured and reinsured by
title insurers acceptable to the Collateral Agent, insuring the Mortgages to be
valid first and subsisting Liens on the property described therein, free and
clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only Permitted Liens, Permitted
Encumbrances and Pari Passu Liens and, if applicable, Liens permitted by
Section 5.02(a)(xiv), and providing for such other affirmative insurance and
such coinsurance and direct access reinsurance as the Collateral Agent may deem
necessary or desirable,

(C)       with respect to the Additional Real Property, Material Acquired Real
Property and any Reactivated Mining Facility, as applicable, (1) American Land
Title Association/American Congress on Surveying and Mapping form surveys, of
the immediate surface area surrounding the opening of each active Mine and
active Mining Facilities, which surface area is approved by the Collateral
Agent, showing all plants, significant buildings and other major improvements,
any major off-site improvements, encroachments, if any, and (2) “boundary”
surveys, which may be produced by orthophotography, photogrammetric mapping,
laser scanning or other





 

 

 

 

101

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

similar mechanism, of the remainder of the surface Mortgaged Property in the
vicinity of above-ground improvements at each Mine, and in the case of the
foregoing clauses (1) and (2), for which all necessary fees (where applicable)
have been paid, and dated no more than 60 days before the effective date of such
Mortgage, certified to the Collateral Agent and the issuer of the Mortgage
Policies in a manner satisfactory to the Collateral Agent by a land surveyor
duly registered and licensed in the States in which the property described in
such surveys is located and acceptable to the Collateral Agent, and in any case
sufficient for the issuer of the Mortgage Policies to remove the standard survey
exception from such Mortgage Policies,

(D)       to the extent not previously provided, a certificate executed by a
Responsible Officer of the Borrower summarizing, in reasonable detail, the
current and historical practices of the Borrower and its Restricted Subsidiaries
with respect to obtaining title opinion letters for its mining tracts, along
with an exhibit containing representative title opinion letters previously
obtained by the Borrower or its Restricted Subsidiaries with respect to mining
tracts within their active Mining Facilities (such summary, together with such
exhibit, the “Title Practices Certificate”), which Title Practices Certificate
shall be in form and substance reasonably acceptable to the Collateral Agent,

(E)       with respect to the Additional Real Property, Material Acquired Real
Property and any Reactivated Mining Facility, as applicable, which is leased, to
the extent obtainable after using commercially reasonable efforts, estoppel and
consent agreements executed by each of the lessors of such leased real
properties which the Collateral Agent (after consultation with Borrower)
determines are material with respect to any Mining Facility in question, along
with (1) a memorandum of lease in recordable form with respect to such leasehold
interest, executed and acknowledged by the owner of the affected real property,
as lessor, or (2) evidence that the applicable lease with respect to such
leasehold interest or a memorandum thereof has been recorded in all places
necessary or desirable, in the Collateral Agent’s reasonable judgment, to give
constructive notice to third-party purchasers of such leasehold interest, or
(3) if such leasehold interest was acquired or subleased from the holder of a
recorded leasehold interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form
satisfactory to the Collateral Agent.  Notwithstanding anything to the contrary
in this Agreement, if the Borrower shall fail to obtain the estoppel and consent
agreement or accompanying documents with respect to any such real property lease
within the specified time period, after using commercially reasonable efforts to
do so, the Borrower shall have no further obligation to execute and deliver to
the Collateral Agent the same and the covenant set forth in this Section with
respect to such estoppel and consent





 

 

 

 

102

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

agreement and accompanying documents shall be deemed to be satisfied by the
Borrower.  The Borrower shall promptly, upon request, provide the Collateral
Agent with a report in reasonable detail summarizing the commercially reasonable
efforts undertaken to obtain the estoppel and consent agreements referenced in
this Section,

(F)        evidence of the insurance required by the terms of the Mortgages,

(G)       a “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each surface parcel of Mortgaged Property
covered by such Mortgage, and, in the event any portion of a Mortgaged Property
includes a structure with at least two walls and a roof or a building in the
course of construction (each, a “Building”) and, as shown in the related flood
hazard determination, such Building is located in a special flood hazard area (a
“Flood Hazard Property”), then (1) a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower, and (2)
evidence of flood insurance on such terms and in such amounts as required by the
Flood Disaster Protection Act (as amended) reasonably satisfactory to the
Collateral Agent, or a certificate from the Borrower that such Mortgaged
Property does not include a Building or Buildings, which certificate shall be in
a form reasonably satisfactory to the Collateral Agent; the Borrower shall
provide not less than 45 days’ prior written notice to the Collateral Agent
(which shall in turn promptly notify the Secured Parties) of any proposed
execution and delivery of a Mortgage and, with respect to a Flood Hazard
Property, shall have obtained confirmation from each Secured Party that such
Secured Party’s flood due diligence and flood insurance requirements have been
met,

(H)       valuation reports and evidence of book value with respect to Mortgaged
Properties reasonably acceptable to the Collateral Agent and, if such valuation
reports are not reasonably satisfactory to the Collateral Agent, at the request
of the Collateral Agent, an appraisal of each of the properties described in the
Mortgages complying with the requirements of the Federal Financial Institutions
Reform, Recovery and Enforcement Act of 1989, which appraisals shall be from a
Person acceptable to the Lenders,

(I)         with respect to the Additional Real Property, Material Acquired Real
Property and any Reactivated Mining Facility, as applicable, which is leased, to
the extent obtainable after using commercially reasonable efforts, landlord
waivers and collateral access agreements, in each case, to the extent required
in reasonable determination of the Collateral Agent, and duly executed by the
appropriate parties.  Notwithstanding anything to the contrary in this
Agreement, if the Borrower shall fail to obtain the landlord waivers and
collateral access agreements within the specified time period, after using
commercially reasonable





 

 

 

 

103

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

efforts to do so, the Borrower shall have no further obligation to execute and
deliver to the Collateral Agent the same and the covenant set forth in this
Section with respect to such landlord waivers and collateral access agreements
shall be deemed to be satisfied by the Borrower.  The Borrower shall promptly,
upon request, provide the Collateral Agent with a report in reasonable detail
summarizing the commercially reasonable efforts undertaken to obtain the
landlord waivers and collateral access agreements referenced in this Section,

(J)        UCC financing statements, including without limitation, UCC fixture
filings and As-Extracted Collateral (as defined in the Security Agreement)
filings on the Mortgaged Properties in form appropriate for filing under the UCC
of all jurisdictions that the Administrative Agent or the Collateral Agent may
deem necessary or desirable in order to perfect the Liens created under the
Mortgages,

(K)       favorable opinions of local counsel for the Loan Parties, (1) in
states in which the Mortgaged Properties are located, with respect to the
enforceability and perfection of all Mortgages covering the Mortgaged Properties
and any related fixture and filings covering As-Extracted Collateral (as defined
in the Security Agreement), in form and substance reasonably satisfactory to the
Collateral Agent, and (2) in states in which the Loan Parties party to the
Mortgages are organized or formed, that the relevant mortgagor is validly
existing and in good standing, corporate power, due authorization, execution and
delivery, no conflicts and no consents of such Loan Parties in the granting of
the Mortgages, in form and substance reasonably satisfactory to the Collateral
Agent, and such other opinions of counsel as the Collateral Agent shall
reasonably request in form reasonably acceptable to the Collateral Agent
relating to the delivery of such Mortgage,

(L)       evidence that all other action that the Administrative Agent or the
Collateral Agent may deem necessary or desirable in order to create valid first
and subsisting Liens, excluding Permitted Liens, Permitted Encumbrances and Pari
Passu Liens, on the property described in the Mortgages has been taken that the
Administrative Agent or the Collateral Agent may reasonably deem necessary or
desirable in order to perfect and protect the Liens created thereby, and

(M)      to the extent obtainable after using commercially reasonable efforts,
such other consents, agreements and confirmations of lessors and third parties
as the Administrative Agent or the Collateral Agent may deem necessary or
desirable and evidence that all other actions that the Administrative Agent or
the Collateral Agent may deem necessary or desirable in order to create valid
first and subsisting Liens on the Mortgaged Property has been taken, subject to
the Permitted Liens, Permitted Encumbrances and Pari Passu
Liens.  Notwithstanding anything to the





 

 

 

 

104

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

contrary in this Agreement, if the Borrower shall fail to obtain such other
consents, agreements and confirmations of lessors and third parties within the
specified time period, after using commercially reasonable efforts to do so, the
Borrower shall have no further obligation to execute and deliver to the
Collateral Agent the same and the covenant set forth in this Section with
respect to such other consents, agreements and confirmations of lessors and
third parties shall be deemed to be satisfied by the Borrower.  The Borrower
shall promptly, upon request, provide the Collateral Agent with a report in
reasonable detail summarizing the commercially reasonable efforts undertaken to
obtain such other consents, agreements and confirmations of lessors and third
parties referenced in this Section.

(j)         Further Assurances.  Promptly upon request by the Administrative
Agent, or the Collateral Agent, or any Lender through the Administrative Agent,
(i) correct, and cause each of its Restricted Subsidiaries promptly to correct,
any material defect or error (as to which both the Borrower and the
Administrative Agent agree in good faith constitutes a defect or error) that may
be discovered in any Loan Document or in the execution, acknowledgment, filing
or recordation thereof, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or the Collateral Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (A)
carry out more effectively the purposes of the Loan Documents, (B) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Restricted Subsidiaries’ properties, assets, rights or interests to the
Liens now or hereafter intended to be covered by any of the Collateral
Documents, (C) perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents and any of the Liens intended to be created
thereunder and (D) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Restricted Subsidiaries is or is
to be a party, and cause each of its Restricted Subsidiaries to do so.

(k)        Performance of Related Documents.  Perform and observe, and cause
each of its Restricted Subsidiaries to perform and observe, all of the terms and
provisions of each Related Document to be performed or observed by it, maintain
each such Related Document in full force and effect, enforce such Related
Document in accordance with its terms, take all such action to such end as may
be from time to time requested by the Administrative Agent and, upon request of
the Administrative Agent, make to each other party to each such Related Document
such demands and requests for information and reports or for action as any Loan
Party or any of its Restricted Subsidiaries is entitled to make under such
Related Document, except, in any case, where the failure to do so, either
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect.

(l)         Preparation of Environmental Reports.  At the request of the
Administrative Agent from time to time and upon the occurrence and during the
continuance of an Event





 

 

 

 

105

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

of Default, provide to the Lenders within 60 days after such request, at the
expense of the Borrower, an environmental site assessment report for any of its
or its Subsidiaries’ properties described in such request, prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent,
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines in its good faith and reasonable judgment
at any time that a material risk exists that any such report will not be
provided within the time referred to above, the Administrative Agent may, after
written notice to the Borrower, retain an environmental consulting firm to
prepare such report at the expense of the Borrower, unless the Borrower shall
have given adequate assurances reasonably acceptable to the Administrative Agent
within three Business Days of such notice that such a report will be delivered
within such 60-day period, and the Borrower hereby grants and agrees to cause
any Subsidiary that owns any property described in such request to grant at the
time of such request to the Administrative Agent, the Lenders, such firm and any
agents or representatives thereof an irrevocable non-exclusive license, subject
to the rights of tenants, to enter onto their respective properties to undertake
such an assessment.

(m)       Compliance with Terms of Leaseholds.  Make all payments and otherwise
perform all obligations in respect of all leases of real property, including
Mining Leases, in each case, to which the Borrower or any of its Restricted
Subsidiaries is a party, keep such leases in full force and effect and not allow
such leases to lapse or be terminated or any rights to renew such leases to be
forfeited or canceled, notify the Administrative Agent of any default by any
party with respect to such leases and cooperate with the Administrative Agent in
all respects to cure any such default, and cause each of its Restricted
Subsidiaries to do so, except, in any case, where the failure to do so, either
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect.

(n)        [Intentionally omitted].

(o)        Certificates; Other Information.  (i) As soon as available, but in
any event within 30 days after the end of each fiscal year of the Borrower,
deliver to the Administrative Agent and the Collateral Agent a report
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for each Loan Party and its Restricted Subsidiaries and containing such
additional information as the Administrative Agent, the Collateral Agent, or any
Lender through the Administrative Agent, may reasonably specify; and (ii)
promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act and the Beneficial Ownership
Regulation.  The Borrower will furnish to the Administrative Agent and each
Lender prompt written notice of any change in the information provided in the
Beneficial Ownership Certification delivered to such Lender that would result in
a change to the list of beneficial owners identified in such certification.





 

 

 

 

106

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(p)        Post-Closing Obligations.  As promptly as practicable, and in any
event within the time periods after the Effective Date specified in this
Section 5.01(p) (or such later date as the Administrative Agent may agree to in
its sole discretion), the Borrower and each other Loan Party, as applicable,
shall take the following actions and execute and deliver the following
documents:

(i)         to the extent not already delivered on or before the Effective Date,
no later than thirty (30) days after the Effective Date, certificates of
insurance, and related policy endorsements, each in form reasonably satisfactory
to the Collateral Agent, naming the Collateral Agent on behalf of the Secured
Parties, as an additional insured and/or loss payee, as the case may be, under
all insurance policies (including flood insurance policies) maintained with
respect to the assets and properties of the Loan Parties that constitute
Collateral;

(ii)        [reserved];

(iii)      to the extent not already delivered on or before the Effective Date,
no later than ninety (90) days after the Effective Date, Deposit Account Control
Agreements and the Securities Account Control Agreement, in each case to the
extent defined pursuant to the Security Agreement and duly executed by the
appropriate parties; and

(iv)       No later than 180 days after the Effective Date, with respect to any
Existing Mortgage, the Borrower and each other Loan Party, as applicable, shall
deliver to the Collateral Agent the following:

(A)       evidence that amendments, supplements or restatements, as applicable,
of the Existing Mortgages (each, a “Mortgage Amendment”) in form and substance
reasonably satisfactory to the Collateral Agent, have been duly executed,
acknowledged and delivered and are in form suitable for filing and recording in
all filing and recording offices that the Collateral Agent may deem necessary or
desirable in order to maintain or protect the Lien created thereby or priority
thereof;

(B)       with respect to the real properties subject to the Mortgage
Amendments, fully paid title date-down endorsements to the existing Mortgage
Policies in respect of the Existing Mortgages (for the avoidance of doubt,
covering only the land covered by the existing Mortgage Policies and subject to
dispositions permitted hereunder) confirming ownership of fee title, leasehold
title in or other interest in the related real property by the applicable Loan
Party and showing no Liens of record other than Permitted Liens, Permitted
Encumbrances and any Pari Passu Liens and other matters not objectionable to the
Collateral Agent in its sole discretion, it being understood that the Collateral
Agent, in its reasonable discretion, may require the Borrower or any other
applicable Loan Party to obtain title increase endorsements to the existing
Mortgage Policies in respect of the Existing Mortgages increasing the title
insurance coverage of the existing





 

 

 

 

107

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Mortgage Policies in amounts acceptable to the Collateral Agent and otherwise
conforming to the requirements of this Section 5.01(p)(iv)(B); and

(C)       evidence that all filing, documentary, stamp, intangible and recording
taxes and fees in respect to such Mortgage Amendments have been paid in
connection with the preparation, execution, filing and recordation of the
Mortgage Amendments.

The time periods set forth in this Section 5.01(p) may be extended upon the
request of the Borrower, if the Borrower and the Loan Parties are diligently
pursuing same, in the sole discretion of the Administrative Agent; provided
that, if the Administrative Agent agrees to extend any of the time periods set
forth in this Section 5.01(p) it shall provide a notice to the Lenders to inform
them of its decision.  The requirements of Section 5.01(p) shall not apply to
any Excluded Assets or Excluded Property.

(q)        Designation of Subsidiaries.  The Subsidiaries of Borrower set forth
on Schedule 5.01(q) hereto are, as of the date hereof, designated as
Unrestricted Subsidiaries of Borrower.  The board of directors of the managing
general partner of the Borrower may at any time designate any Minerals
Subsidiary that is a Restricted Subsidiary as an Unrestricted Subsidiary (unless
such Subsidiary or any of its Subsidiaries owns any Capital Stock or Debt of, or
owns or holds any Lien on, any property of, the Borrower or any Subsidiary of
the Borrower (other than any (I) Unrestricted Subsidiary, (II) Subsidiary of an
Unrestricted Subsidiary or (III) Subsidiary of the Subsidiary to be so
designated)) or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower and the Restricted Subsidiaries shall
be in compliance, on a Pro Forma Basis, with the covenants set forth in
Section 5.04 (and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate from the chief financial officer (or person performing similar
functions) of the Borrower setting forth in reasonable detail the calculations
demonstrating such compliance, attaching a copy of the board resolution giving
effect to such designation and certifying that such designation complied with
the provisions of this Agreement (including this Section 5.01(q)), (iii) any
Unrestricted Subsidiary must be an entity of which the Capital Stock entitled to
cast at least a majority of the votes that may be cast by all Capital Stock
having ordinary voting power for the election of the board of directors or other
governing body (or person performing a similar function) are owned, directly or
indirectly, by the Borrower, (iv) each of (1) the Subsidiary to be designated as
an Unrestricted Subsidiary and (2) its Subsidiaries has not at the time of
designation, and does not thereafter, create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable with respect to any Debt (other
than the Obligations and Debt under the Indenture) pursuant to which the lender
has recourse to any of the assets of the Borrower or any Restricted Subsidiary
and (v) no Unrestricted Subsidiary shall be (I) a general partner in any Joint
Venture or (II) a partner in any Joint Venture where the other partners, members
or participants are the Borrower or any of its Restricted Subsidiaries.  The
designation after





 

 

 

 

108

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

the date hereof (which excludes the Subsidiaries designated on the date hereof
pursuant to Schedule 5.01(q)) of any Restricted Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower or the relevant
Restricted Subsidiary (as applicable) therein at the date of designation in an
amount equal to the net book value of such Person’s (as applicable) investment
therein (and such designation shall only be permitted to the extent such
Investment is permitted under Section 5.02(f)).  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Debt or Liens of such Subsidiary
existing at such time.

(r)         Indenture Guarantors.  (i)   Cause each of its Subsidiaries that is
not a Subsidiary Guarantor and that is or becomes a guarantor under the
Indenture to duly execute and deliver to the Administrative Agent, within ten
(10) Business Days of such Subsidiary becoming a guarantor under the Indenture,
a guaranty or guaranty supplement, substantially in the form of Exhibit D hereto
in the case of a guaranty, or otherwise in form and substance reasonably
satisfactory to the Administrative Agent in the case of a supplement,
guaranteeing the other Loan Parties’ Obligations under the Loan Documents.

(ii)        If any Unrestricted Subsidiary that is a Subsidiary Guarantor is a
guarantor under the Indenture that could be released from its guaranty of the
Indenture (the “Indenture Guaranty”) if it were released from the Subsidiary
Guaranty, the Administrative Agent will, upon written request of Borrower to
release such Unrestricted Subsidiary from the Subsidiary Guaranty and certifying
that it will obtain a release of such Unrestricted Subsidiary from the Indenture
Guaranty within thirty (30) days of the release of such Unrestricted Subsidiary
from the Subsidiary Guaranty, release and discharge such Unrestricted Subsidiary
from the Subsidiary Guaranty and any Collateral Documents.  If Borrower does
not, within thirty (30) days of such release and discharge of such Unrestricted
Subsidiary from the Subsidiary Guaranty, provide Administrative Agent with
written evidence satisfactory to the Administrative Agent that such Unrestricted
Subsidiary has been released from the Indenture Guaranty, Borrower shall cause
such Unrestricted Subsidiary once again to deliver a supplement to the
Subsidiary Guaranty guarantying the Obligations.

Notwithstanding anything in the contrary in this Section 5.01, to the extent
that a Subsidiary Guarantor (as defined in the Existing Credit Agreement, as in
effect immediately prior the Effective Date) could not have been released
pursuant to the terms of the Subsidiary Guaranty (as defined in the Existing
Credit Agreement, as in effect immediately prior to the Effective Date) or any
other provision of the Existing Credit Agreement (as in effect immediately prior
to the Effective Date), then nothing in this Section 5.01 (as amended on the
Effective Date) or in the Subsidiary Guaranty shall permit any such release on
or after the Effective Date and before the Termination Date for the
Non-Extending Lenders, except to the extent that the requirements of clause
(a)(iii) of Section 8.01 are satisfied (it being understood and agreed that each
Lender that delivered executed counterparts to this Agreement on or after the
Effective Date (including each Extending Lender) hereby consents (on behalf of
itself and its successors and assigns) in advance to any such amendment, waiver
or consent that permits a release of a Subsidiary Guarantor pursuant to Sections
5.01 and 5.02 of this Agreement (in each case, as amended, and as in effect,





 

 

 

 

109

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

on the Effective Date) or the Subsidiary Guaranty (as amended, and as in effect,
on the Effective Date)).

SECTION 5.02        Negative Covenants.  So long as any Advance or any other
monetary obligation of any Transaction Party under any Loan Document shall
remain unpaid, any Letter of Credit shall be outstanding (and not have been Cash
Collateralized or backstopped in a manner reasonably satisfactory to the
applicable Issuing Banks) or any Lender shall have any Commitment hereunder, the
Borrower will not, at any time:

(a)        Liens, Etc.  Create, incur, assume or suffer to exist, or permit any
of its Restricted Subsidiaries to create, incur, assume or suffer to exist, any
Lien on or with respect to any of its properties of any character (including,
without limitation, accounts) whether now owned or hereafter acquired, or sign
or file or suffer to exist, or permit any of its Restricted Subsidiaries to sign
or file or suffer to exist, under the UCC of any jurisdiction, a financing
statement that names the Borrower or any of its Restricted Subsidiaries as
debtor, or sign or suffer to exist, or permit any of its Restricted Subsidiaries
to sign or suffer to exist, any security agreement authorizing any secured party
thereunder to file such financing statement, or assign, or permit any of its
Restricted Subsidiaries to assign, any accounts or other right to receive
income, except:

(i)         Permitted Liens;

(ii)        other Liens incurred in the ordinary course of business securing
obligations in an amount not to exceed $25,000,000;

(iii)      Liens existing on the date hereof and described on Schedule 5.02(a)
hereto;

(iv)       non-recourse Liens upon or in real property or equipment acquired or
held by the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business to secure the purchase price of such property or equipment or
to secure non-recourse, tax-exempt Debt incurred solely for the purpose of
financing the acquisition, construction or improvement of any such property or
equipment to be subject to such Liens, or Liens existing on any such property or
equipment at the time of acquisition (other than any such Liens created in
contemplation of such acquisition that do not secure the purchase price), or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount; provided,  however, that no such Lien shall extend to or cover
any property other than the property or equipment being acquired, constructed or
improved, and no such extension, renewal or replacement shall extend to or cover
any property not theretofore subject to the Lien being extended, renewed or
replaced;

(v)        Liens arising in connection with Finance Leases and other Debt
permitted under Section 5.02(b)(iii)(G);  provided that no such Lien shall
extend to or cover any assets other than the assets subject to such Finance
Leases and other Debt;





 

 

 

 

110

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(vi)       the replacement, extension or renewal of any Lien permitted by
clauses (iii) through (v) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Debt secured thereby;

(vii)      Liens on personal property leased under leases (including synthetic
leases) entered into by the Borrower which are accounted for as operating leases
in accordance with GAAP to the extent not prohibited under Section 5.02(h);

(viii)    easements, exceptions or reservations in any property of the Borrower
or any Restricted Subsidiary granted or reserved for the purpose of pipelines,
roads, the removal of oil, gas, coal or other minerals, and other like purposes,
or for the joint or common use of real property, facilities and equipment, which
are incidental to, and do not materially interfere with, the ordinary conduct of
the business of the Borrower or any of its Restricted Subsidiaries;

(ix)       Liens on documents of title and the property covered thereby securing
obligations in respect of letters of credit to the extent not prohibited under
Section 5.02(b);

(x)        Liens on property or assets of the Borrower or any of its Restricted
Subsidiaries securing Debt owing to the Borrower or to a Wholly Owned Subsidiary
that is a Restricted Subsidiary in an aggregate principal amount not to exceed
$10,000,000; provided that no promissory note evidencing such intercompany Debt
shall be pledged to any other Person as security for any Debt or any other
obligation of the Borrower or such Restricted Subsidiary;

(xi)       any Lien arising out of the L/C Cash Deposit Accounts under this
Agreement or any other Liens arising under substantially similar letter of
credit cash deposit account arrangements, it being understood that any such cash
deposit account is used to support then outstanding Letters of Credit and is not
required to be funded or otherwise utilized to support the renewal of existing
Letters of Credit or the issuance of new Letters of Credit;

(xii)      assignments of the right to receive income or Liens that arise in
connection with receivables securitization programs described, and in an
aggregate principal amount not to exceed the amount specified therefor, in
Section 5.02(b)(iii)(H) at any time outstanding;

(xiii)    Liens created pursuant to the Collateral Documents to secure the
Obligations;

(xiv)     (A) Liens on the Collateral securing Permitted Junior Refinancing
Debt, so long as such Liens are subject to the terms of the Second Lien
Intercreditor Agreement and (B) Liens on the Collateral securing Debt permitted
pursuant to Section 5.02(b)(i)(D)(ii), so long as such Liens are subject to the
terms of the Second Lien Intercreditor Agreement;





 

 

 

 

111

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(xv)      protective UCC filings with respect to personal property leased by, or
consigned to, any Loan Party;

(xvi)     normal and customary rights of setoff upon deposits of cash in favor
of banks and other depository institutions;

(xvii)    Liens on Capital Stock of any Unrestricted Subsidiary, solely to the
extent such Capital Stock does not constitute Collateral; and

(xviii)  Liens on the Collateral securing Debt permitted pursuant to
Section 5.02(b)(i)(E) (“Pari Passu Liens”), so long as such Liens are subject to
the terms of an Intercreditor Agreement;

(b)        Debt.  Create, incur, assume or suffer to exist, or permit any of its
Restricted Subsidiaries to create, incur, assume or suffer to exist, any Debt,
except:

(i)         in the case of the Borrower,

(A)       Debt owed to a Wholly Owned Subsidiary of the Borrower that is a
Restricted Subsidiary; provided that, any such Debt owed by the Borrower to any
Wholly Owned Subsidiary of the Borrower that is not a Loan Party, shall be
subordinated in right of payment to the Obligations of the Borrower under the
Loan Documents and shall be evidenced by, and subject to the provisions of, an
intercompany note that shall be pledged to the Collateral Agent in accordance
with the terms of the Security Agreement,

(B)       other unsecured Debt aggregating not more than $50,000,000 at any time
outstanding other than Guaranties or other contingent obligations of the
Borrower with respect to any Debt or other obligation of any Subsidiary;
provided that (I) the Borrower shall be in pro forma compliance with the
covenants contained in Section 5.04, calculated based on the financial
statements most recently delivered to the Lenders pursuant to Section 5.03 and
as though such Debt had been incurred at the beginning of the four-quarter
period covered thereby, as evidenced by a certificate of the chief financial
officer (or person performing similar functions) of the Borrower delivered to
the Administrative Agent demonstrating such compliance and (II) such unsecured
Debt ranks junior to or pari passu with the Facilities,

(C)       other unsecured Debt (including, for the avoidance of doubt, any
long-term Debt incurred in connection with a note offering) of the Borrower or
any Loan Party, other than Guaranties or other contingent obligations of the
Borrower with respect to any Debt or other obligation of any Subsidiary;
provided that (I) the Borrower shall be in pro forma compliance with the
covenants contained in Section 5.04, calculated based on the financial
statements most recently delivered to the Lenders pursuant to Section 5.03 and
as though such Debt had been incurred at the beginning





 

 

 

 

112

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

of the four-quarter period covered thereby, as evidenced by a certificate of the
chief financial officer (or person performing similar functions) of the Borrower
delivered to the Administrative Agent demonstrating such compliance, (II) such
unsecured Debt does not mature or have scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control, asset sale or casualty event and customary
acceleration rights after an event of default), prior to the date that is six
months after the latest Termination Date applicable to the Facilities at the
time such unsecured Debt is incurred, and (III) the covenants and other material
terms of such unsecured Debt are no more restrictive than those set forth in the
Loan Documents, and

(D)       (i) the Senior Notes and Permitted Junior Refinancing Debt in respect
thereof in an aggregate principal amount not to exceed $400,000,000 and (ii)
junior secured Debt in an aggregate principal amount at any time outstanding not
to exceed $300,000,000; provided that, in the case of this clause (ii), (a) such
Debt is (i) if secured, secured by Liens on (x) the Collateral that are junior
to the Liens on the Collateral securing the Obligations and/or (y) property of
Persons other than the Borrower or its Restricted Subsidiaries, (ii) not secured
by any property or assets of any Loan Party other than the Collateral and (iii)
not guaranteed by Subsidiaries of the Borrower other than the Subsidiary
Guarantors, (b) such Debt does not mature or have scheduled amortization or
scheduled payments of principal and is not subject to mandatory redemption,
repurchase, prepayment or sinking fund obligation (other than customary offers
to repurchase upon a change of control, asset sale or casualty event and
customary acceleration rights after an event of default), prior to the date that
is 90 days after the latest Termination Date applicable to the Facilities at the
time such Debt is incurred, (c) the security agreements (if such debt is secured
by the Collateral) and guarantees (if such Debt is guaranteed by one or more
Subsidiary Guarantors) of the Borrower and its Subsidiaries relating to such
Debt have terms not more favorable to the respective creditors than the terms of
the Collateral Documents and the Subsidiary Guaranty (with such differences as
are appropriate to reflect the nature of such junior lien Debt and any other
differences reasonably satisfactory to the Administrative Agent or the
Collateral Agent) and (d) if such Debt is secured by the Collateral, a
Representative acting on behalf of the holders of such Debt shall have become
party to, or otherwise be subject to the provisions of, the Second Lien
Intercreditor Agreement;

(E)       pari passu secured Debt the incurrence of which would result in the
Borrower and its Restricted Subsidiaries having Consolidated First Lien Debt
(excluding therefrom any Debt pursuant to Section 5.02(b)(iii)(H), any Finance
Lease Obligations and any Debt permitted by Section 5.02(b)(iii)(G)) in an
aggregate principal amount at any time outstanding not to exceed (x)
$750,000,000 minus (y) the sum of





 

 

 

 

113

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(1) the aggregate principal amount of all Advances outstanding at such time,
(2) the aggregate Available Amount of all Letters of Credit outstanding at such
time and (3) the aggregate Unused Revolving Credit Commitments at such time;
provided that (I) the Borrower shall be in pro forma compliance with the
covenants contained in Section 5.04, calculated based on the financial
statements most recently delivered to the Lenders pursuant to Section 5.03 and
as though such Debt had been incurred at the beginning of the four-quarter
period covered thereby, as evidenced by a certificate of the chief financial
officer (or person performing similar functions) of the Borrower delivered to
the Administrative Agent demonstrating such compliance, (II) immediately before
and after the incurrence of such Debt, no Default or Event of Default shall have
occurred and be continuing and (III) if such Debt is secured by the Collateral,
a Representative acting on behalf of the holders of such Debt shall have become
party to, or otherwise be subject to the provisions of, an Intercreditor
Agreement;

(ii)        (A) in the case of any Restricted Subsidiary of the Borrower, Debt
owed to the Borrower or to a Wholly Owned Subsidiary of the Borrower that is a
Restricted Subsidiary; provided that (I) any such Debt owed to any Wholly Owned
Subsidiary of the Borrower that is not a Loan Party by any Restricted Subsidiary
of the Borrower that is a Loan Party, shall be subordinated in right of payment
to the Obligations of such Loan Party under the Loan Documents and shall be
evidenced by, and subject to the provisions of, an intercompany note that shall
be pledged to the Collateral Agent in accordance with the terms of the Security
Agreement and (II) any such Debt owed to the Borrower or to a Wholly Owned
Subsidiary of the Borrower that is a Loan Party in excess of $250,000 by any
Restricted Subsidiary that is not a Loan Party shall be evidenced by a
promissory note that shall be pledged to the Collateral Agent in accordance with
the terms of the Security Agreement, and (B) in the case of any Loan Party, Debt
in the form of a Guaranty of Debt otherwise permitted under this
Section 5.02(b); and

(iii)      in the case of the Borrower and its Restricted Subsidiaries,

(A)       Debt under the Loan Documents,

(B)       the Surviving Debt set forth on Schedule 5.02(b) hereto (other than
the Senior Notes),

(C)       non-recourse Debt of the Borrower and Restricted Subsidiaries incurred
solely to finance capital expenditures for the development of Greenfield
Projects,

(D)       non-recourse Debt incurred for the transactions set forth in
Section 5.02(a)(iv) secured by Liens permitted by Section 5.02(a)(iv),

(E)       Debt in respect of (i) Swaps (excluding interest rate Swaps) incurred
in the ordinary course of business and consistent with prudent





 

 

 

 

114

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

business practice with payment obligations of up to $250,000,000 at any time
outstanding (subject to netting contemplated in the definition of “Swaps”) and
(ii) interest rate Swaps incurred in the ordinary course of business and
consistent with prudent business practice of up to $250,000,000 of notional
indebtedness at any time outstanding (subject to netting contemplated in the
definition of “Swaps”),

(F)        [reserved]

(G)       Finance Lease Obligations respecting newly acquired or sale-leaseback
property or equipment, and other Debt incurred in connection with newly acquired
property or equipment or a sale-leaseback under Section 5.02(e)(iii),
aggregating not more than $150,000,000 at any time outstanding; provided, in
each case, that the Borrower shall be in pro forma compliance with the covenants
contained in Section 5.04, calculated based on the financial statements most
recently delivered to the Lenders pursuant to Section 5.03 and as though such
Debt or Finance Lease Obligations had been incurred at the beginning of the
four-quarter period covered thereby, as evidenced by a certificate of the chief
financial officer (or person performing similar functions) of the Borrower
delivered to the Administrative Agent demonstrating such compliance,

(H)       Debt of the Borrower and its Restricted Subsidiaries, if any, arising
in connection with receivables securitization programs on terms and conditions
customary for transactions of that type in an aggregate principal amount not to
exceed $100,000,000 at any time outstanding, and

(I)         (i) Debt of Alliance Resource Finance Corporation (as a co-obligor
(with the Borrower) under the Indenture and (ii) Debt of a newly formed, special
purpose entity that is a Wholly Owned Subsidiary of the Borrower and that is a
Restricted Subsidiary, solely to the extent such Debt under clause (ii) is
issued as a co-obligor (with the Borrower) of Debt issued in the capital markets
having a maturity not earlier than the later of (x) July 9, 2024 and (y) 90 days
after the latest Termination Date, and solely to the extent such Debt of the
Borrower is otherwise permitted pursuant to Section 5.02(b) (for the avoidance
of doubt, this basket shall be without duplication of any Debt capacity under
Section 5.02(b)).

(c)        Change in Nature of Business.  Engage, or permit any of its
Subsidiaries to engage, in any business or business activity that would impair
the Borrower’s status as a partnership for federal income tax purposes.

(d)        Mergers, Etc.  Merge into or consolidate with any Person or permit
any Person to merge into it or convey, transfer or lease substantially all of
its assets in a single transaction or series of transactions to any Person, or
permit any of its Restricted Subsidiaries to do so, except that:





 

 

 

 

115

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(i)         any Restricted Subsidiary of the Borrower may merge into or
consolidate with any other Wholly Owned Subsidiary of the Borrower that is a
Restricted Subsidiary or may convey, transfer or lease any or all of its assets
to a Wholly Owned Subsidiary of the Borrower that is a Restricted Subsidiary;
provided that, in the case of any such merger or consolidation, the Person
formed by such merger or consolidation shall be a Wholly Owned Subsidiary of the
Borrower and a Restricted Subsidiary; provided further that, in the case of any
such merger or consolidation to which a Subsidiary Guarantor is a party, the
Person formed by such merger or consolidation shall be a Subsidiary Guarantor,
and such newly-created or acquired Subsidiary shall comply with the requirements
of Section 5.01(i), except to the extent the Person so formed is not a New
Material Subsidiary; provided further that, for the avoidance of doubt, nothing
contained in this Section 5.02(d)(i) shall prohibit any Restricted Subsidiary
from selling, transferring or otherwise conveying receivables (and related
assets, as contemplated by Section 5.02(e)(vii)) to any Receivables Financing
Subsidiary entity created (directly or indirectly) by the Borrower for purposes
of entering into or consummating any receivables financing transaction permitted
by Section 5.02(b)(iii)(H);

(ii)        any of the Borrower’s Restricted Subsidiaries may consolidate with
or merge into the Borrower; provided that the Borrower is the surviving entity;
and

(iii)      any of the Restricted Subsidiaries of the Borrower may (A) merge into
or consolidate with, any other Person, or (B) convey, transfer or lease
substantially all of its assets in compliance with Section 5.02(e) (other than
clause (v) thereof) in a single transaction or series of related transactions to
any other Person or (C) permit any other Person to merge into or consolidate
with it; provided, in each case with respect to any merger or consolidation or
conveyance, transfer or lease of substantially all of its assets, (I) the Person
formed by such consolidation or into which the Restricted Subsidiary shall be
merged or assets shall be conveyed, transferred or leased shall, at the
effective time of such merger or consolidation or transfer or lease, be Solvent,
shall have assumed all obligations of such Restricted Subsidiary under any
Subsidiary Guaranty to which such Restricted Subsidiary is a party in a writing
satisfactory in form and substance to the Required Lenders and such
newly-created or acquired Subsidiary shall comply with the requirements of
Section 5.01(i) and become a Restricted Subsidiary and (II) the Borrower shall
have caused to be delivered to the Administrative Agent an opinion of
independent counsel satisfactory to the Administrative Agent to the effect that
all agreements or instruments effecting such assumption are enforceable in
accordance with the terms thereof; provided further that the provisions of the
first proviso to this clause (iii) shall not apply to (x) the sale, transfer or
other conveyance of any assets of the Borrower (including the Capital Stock of
any Restricted Subsidiary of the Borrower), howsoever effected (including by way
of merger or consolidation, sale of assets, lease, or otherwise) in a
transaction permitted by Section 5.02(e)(vi), (y) any transaction involving the
acquisition of a Person by a Restricted Subsidiary of the Borrower by merger or
consolidation where the surviving entity shall be a Restricted Subsidiary of the
Borrower unless, immediately after giving effect to such merger or
consolidation, the surviving entity constitutes a New Material Subsidiary and
(z) any sale, transfer or other conveyance of any assets to any Receivables
Financing Subsidiary; provided that, with respect to this subclause (z), the
sale, transfer or conveyance of such assets is permitted by the provisions of
this Agreement;





 

 

 

 

116

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

provided,  however, that in each case, immediately after giving effect thereto,
(A) no event shall occur and be continuing that constitutes a Default and
(B) the Borrower shall be in pro forma compliance with the covenants contained
in Section 5.04, as evidenced by a certificate of the chief financial officer
(or persons performing similar functions) of the Borrower delivered to the
Administrative Agent demonstrating such compliance.

(e)        Sales, Etc., of Assets.  Sell, lease, transfer or otherwise dispose
of, or permit any of its Restricted Subsidiaries to sell, lease, transfer or
otherwise dispose of, any assets, or grant any option or other right to
purchase, lease or otherwise acquire any assets other than Inventory to be sold
in the ordinary course of its business, except:

(i)         sales of Inventory in the ordinary course of its business;

(ii)        sales of assets that are obsolete or no longer used or useful for
fair value in an aggregate amount not to exceed $10,000,000 per annum;

(iii)      sale-leasebacks of used equipment in an aggregate amount not to
exceed $150,000,000 over the term of the Facilities;

(iv)       sales and other dispositions of assets (A) by the Borrower to a
Wholly Owned Subsidiary that is a Subsidiary Guarantor, (B) by a Restricted
Subsidiary to the Borrower or to another Subsidiary that is a Subsidiary
Guarantor with respect to which the Borrower shall have at least the same degree
of ownership and control as it had with respect to the Subsidiary responsible
for the asset sale, transfer or disposition, or (C) by a Restricted Subsidiary
that is not a Subsidiary Guarantor to any other Restricted Subsidiary that is
not a Subsidiary Guarantor;

(v)        in a transaction authorized by Section 5.02(d);

(vi)       sales of other assets (including the Capital Stock of any Restricted
Subsidiary of the Borrower) with a fair value in an amount not to exceed
$50,000,000 individually or $125,000,000 in the aggregate over the term of the
Facilities; provided,  however, that (A) the purchase price paid to the Borrower
or such Restricted Subsidiary for such asset shall be no less than the fair
market value of such asset at the time of such sale and such sale shall be in
the best interest of the Borrower or such Restricted Subsidiary, as determined
in good faith by the board of directors (or other person performing such
functions) of the Borrower or such Restricted Subsidiary, as the case may be,
and (B) immediately after giving effect to such sales of assets, no Default
shall exist;

(vii)      sales of receivables in connection with a receivables financing
permitted by Section 5.02(b)(iii)(H) along with such other assets or rights
(including payment intangibles) related thereto as shall be customary for the
purposes of consummating such permitted receivables financing;

(viii)    any lease of real property under leases or agreements to lease having
(A) an original term of more than one year or (B) an original term of one year
or





 

 

 

 

117

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

less, in each case in respect of leased real property with a fair value in an
amount not to exceed $25,000,000 in the aggregate at any time;

(ix)       any sale, transfer or disposition of surplus assets (including
equipment and real property but excluding any Capital Stock) that is, in the
reasonable judgment of the Borrower, no longer economically useful in the
conduct of the business of the Borrower and the Restricted Subsidiaries taken as
whole;

(x)        non-consensual disposition of assets resulting from condemnation or
casualty events or other disposition of assets resulting from the threatened
condemnation by Governmental Authorities;

(xi)       any surrender or waiver of contractual rights or the settlement,
release, or surrender of contractual, tort or other claims of any kind;

(xii)      the unwinding or termination of any Swap Contracts permitted
hereunder.

(f)         Investments in Other Persons.  Make or hold, or permit any of its
Restricted Subsidiaries to make or hold, any Investment in any Person, except:

(i)         Investments consisting of property to be used in the ordinary course
of business;

(ii)        Investments in accounts receivable arising from the sales of goods
and services in the ordinary course of business;

(iii)      (A) equity Investments by the Borrower and its Restricted
Subsidiaries in Wholly Owned Subsidiaries that are Restricted Subsidiaries but
not Subsidiary Guarantors in an aggregate amount not to exceed $50,000,000 at
any time outstanding and (B) equity Investments by the Borrower and its
Restricted Subsidiaries in Wholly Owned Subsidiaries that are Subsidiary
Guarantors;

(iv)       Investments by the Borrower and its Restricted Subsidiaries in Cash
Equivalents;

(v)        Investments existing on the date hereof and described on
Schedule 4.01(u) hereto;

(vi)       Investments by the Borrower in Swaps permitted under
Section 5.02(b)(iii)(E);

(vii)      other Investments in any other Person comprising of equity
Investments in Persons, or Investments constituting the acquisition of any
Person, or Investments in newly organized Persons (in each case, organized
directly by the Borrower or one or more of its Restricted Subsidiaries that are
Loan Parties), that, in each case, immediately become (or continue to be)
Restricted Subsidiaries that are Wholly Owned Subsidiaries of the Borrower;
provided that with respect to each





 

 

 

 

118

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Investment made under this clause (vii):  (A) immediately before and after
giving effect thereto, no Default shall have occurred and be continuing or would
result therefrom; (B) any Person acquired, or invested in, pursuant to this
clause (vii) shall be in the same line of business as the business of the
Borrower or any of its Restricted Subsidiaries or a line of business in which
the Borrower is permitted to be engaged in  accordance with Section 5.02(c); (C)
any Subsidiary acquired, or invested in, pursuant to this clause (vii) shall
become (or continue to be) a Subsidiary Guarantor, and such Subsidiary shall
comply with the requirements of Section 5.01(i), except to the extent the
Subsidiary is not a New Material Subsidiary; and (D) immediately after giving
effect to any Investment pursuant to this clause (vii), the Borrower shall be in
pro forma compliance with the covenants contained in Section 5.04, calculated
based on the financial statements most recently delivered to the Lenders
pursuant to Section 5.03 and as though such Investment had occurred at the
beginning of the four-quarter period covered thereby, as evidenced by a
certificate of the chief financial officer (or person performing similar
functions) of the Borrower delivered to the Lenders demonstrating such
compliance;

(viii)    Investments in Joint Ventures; provided that (A) immediately before
and after such Investment, no Default or Event of Default shall have occurred
and be continuing, (B) immediately after giving effect to such Investment, the
Borrower shall be in pro forma compliance with the covenants contained in
Section 5.04, calculated based on the financial statements most recently
delivered to the Lenders pursuant to Section 5.03 and as though such Investment
had been made at the beginning of the four-quarter period covered thereby, (C)
the aggregate amount of all Investments under this clause (viii) (after giving
effect to the provisions of the last sentence of the definition of
“Investments”) shall not exceed $100,000,000, (D) no Investment in any Joint
Venture shall be made (whether by contribution or other transfer) comprising
real or tangible property other than real and tangible property representing no
more than seven and one-half percent (7.5%) of the total consolidated assets of
the Borrower and its Consolidated Restricted Subsidiaries (other than Joint
Ventures) as reflected on the Borrower’s consolidated balance sheet as of such
date of determination (which shall be each applicable date of Investment),
determined in accordance with GAAP, and (E) immediately after giving effect to
such Investment, there shall be Liquidity in the amount of at least
$125,000,000;

(ix)       Investments consisting of intercompany Debt permitted under
Section 5.02(b)(i) and (ii);

(x)        securities or other Investments received in settlement of debts
created in the ordinary course of business and owing to, or of other claims
asserted by, the Borrower or any other Restricted Subsidiary, or as a result of
foreclosure, perfection or enforcement of any Lien, or in satisfaction of
judgments, including in connection with any bankruptcy proceeding or other
reorganization of another Person;





 

 

 

 

119

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(xi)       receivables owing to the Borrower or any other Restricted Subsidiary,
if created or acquired in the ordinary course of business;

(xii)      any non-cash Investments (other than (x) Cash Equivalents and (y)
Capital Stock or Debt for borrowed money; provided that any Investment in the
form of Debt for borrowed money shall be permitted in the event that the
Borrower or a Restricted Subsidiary provides seller financing in connection with
the sale or other disposition of assets permitted hereunder and the amount of
such Investment does not exceed the lesser of (A) $25,000,000 and (B) 10% of the
fair market value of the assets so sold or disposed by the Borrower or such
Restricted Subsidiary) received as consideration in sales or other dispositions
of assets made in compliance with Section 5.02(e); and

(xiii)    Investments in Unrestricted Subsidiaries identified on Schedule
5.01(q) and Investments after the Effective Date in Unrestricted Subsidiaries to
the extent permitted by Section 5.02(s).

(g)        Restricted Payments.  Declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Capital Stock now or
hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Capital Stock, obligations or securities to its stockholders, partners
or members (or the equivalent Persons thereof) as such, or permit any of its
Restricted Subsidiaries to do any of the foregoing (each of the foregoing being
a “Restricted Payment”), or permit any of its Restricted Subsidiaries to
purchase, redeem, retire, defease or otherwise acquire for value any Capital
Stock in the Borrower or to issue or sell any Capital Stock therein, except
that, so long as no Default or Event of Default shall have occurred and be
continuing at the time of any action described in clause (i) or (ii) below or
would result therefrom:

(i)         the Borrower may declare, make or incur a liability to make any such
Restricted Payment payable only in common equity interests of the Borrower;

(ii)        the Borrower may declare, make or incur a liability to make any such
Restricted Payment; provided that immediately after giving effect thereto (A)
the aggregate amount of Restricted Payments made in any fiscal quarter of the
Borrower shall not exceed Available Cash (as defined in the MLP Agreement as in
effect on the date hereof) for the immediately preceding fiscal quarter of the
Borrower and (B) the Fixed Charge Ratio for the four quarter period ended
immediately prior to such declaration is equal to or greater than 1.0:1.0
(provided that (i) all distributions made in the first quarter of the four
quarter period ended immediately prior to such declaration shall be excluded
from determining the Fixed Charge Ratio and (ii) all distributions declared or
made in the current quarter up to the time of such declaration, including the
Restricted Payment then being declared or made, shall be included in determining
the Fixed Charge Ratio); and

(iii)      (A) any Wholly Owned Subsidiary of the Borrower may declare, make or
incur a liability to make any Restricted Payment to the Borrower or any





 

 

 

 

120

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

other Wholly Owned Subsidiary of the Borrower that is a Restricted Subsidiary of
which it is a Subsidiary, (B) any non-Wholly Owned Subsidiary may declare, make
or incur a liability to make any Restricted Payment to its equity holders;
provided that the general partner of such Subsidiary does not own greater than
2% of the issued and outstanding Capital Stock in such Subsidiary, and (C)  any
Subsidiary of the Borrower may accept capital contributions from its parent to
the extent permitted under Section 5.02(f).

(h)        Lease Obligations.  Create, incur, assume or suffer to exist, or
permit any of its Restricted Subsidiaries to create, incur, assume or suffer to
exist, any obligations as lessee (excluding for this purpose obligations as
lessee under Finance Leases) (i) for the rental or hire of real or personal
property in connection with any sale and leaseback transaction (except to the
extent and not exceeding the amounts permitted by Section 5.02(e)(iii)), or
(ii) for the rental or hire of other real or personal property of any kind under
leases or agreements to lease having an original term of one year or more that
would cause the direct and contingent liabilities of the Borrower and its
Restricted Subsidiaries, on a Consolidated basis, in respect of all such
obligations to exceed $25,000,000 payable in any period of 12 consecutive
months.

(i)         Amendments of Constitutive Documents.  Amend, or permit any of its
Restricted Subsidiaries to amend, its Constitutive Documents (other than the
Partnership Agreement) in any manner that has a Material Adverse Effect.

(j)         Accounting Changes.  Make or permit, or permit any of its Restricted
Subsidiaries to make or permit, any change in (i) accounting policies or
reporting practices, except as required by generally accepted accounting
principles, and except that the Borrower and its Restricted Subsidiaries may
account for the compensation expense of the non-vested common units granted
under the MLP’s Long-Term Incentive Plan using the “fair value” method, or
(ii) Fiscal Year.

(k)        Prepayments, Etc., of Debt.  Prepay, redeem, purchase, defease or
otherwise satisfy, or permit any of its Restricted Subsidiaries to prepay,
redeem, purchase, defease or otherwise satisfy, prior to the scheduled maturity
thereof in any manner any of the Senior Notes prior to the latest Termination
Date for all Facilities except (i) mandatory redemptions, prepayments of
principal, and payments of interest required under the Indenture,
(ii) redemptions, purchases or defeasing of any Senior Notes made in connection
with the refinancing thereof permitted under Section 5.02(b)(i)(D), (iii)
redemptions, purchases or defeasing of any Senior Notes made in connection with
the refinancing thereof with Debt permitted under Section 5.02(b)(i)(C) as long
as such Debt is not guaranteed by Subsidiaries of the Borrower other than the
Subsidiary Guarantors or (iv) prepayment of any Senior Notes on or after March
9, 2025.

(l)         [Intentionally omitted].

(m)       Partnerships, Etc.  Become a general partner in any general or limited
partnership or joint venture, or permit any of its Restricted Subsidiaries to do
so, except that the Borrower and/or any of its Restricted Subsidiaries may be a
general partner in any





 

 

 

 

121

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

partnership or joint venture provided such partnership or such joint venture
incurs no Debt or other liability for which the Borrower or such Restricted
Subsidiary is liable as guarantor or a provider of any other credit support, or
by virtue of its status as such general partner or joint venturer.

(n)        Speculative Transactions.  Enter into any foreign currency exchange
contracts, interest rate swap arrangements or other derivative contracts or
transactions, other than such contracts, arrangements or transactions entered
into in the ordinary course of business for the purpose of hedging (i) the
interest rate exposure of the Borrower or any of its Restricted Subsidiaries,
(ii) the purchase requirements of the Borrower or any of its Restricted
Subsidiaries with respect to raw materials and inventory and (iii) the
fluctuations in the prices of commodities affecting the Borrower or any of its
Restricted Subsidiaries.

(o)        Formation of Subsidiaries.  Organize or invest, or permit any
Restricted Subsidiary to organize or invest, in any new Subsidiary except as
permitted under Section 5.02(f)(iii),  (vii),  (viii),  (ix) or (xiii).

(p)        Payment Restrictions Affecting Restricted Subsidiaries.  Directly or
indirectly, enter into or suffer to exist, or permit any of its Restricted
Subsidiaries to enter into or suffer to exist, any agreement or arrangement
(other than this Agreement or any other Loan Document) that:

(i)         limits the ability of any of its Restricted Subsidiaries (other than
any Receivables Financing Subsidiary or Insurance Subsidiary) to declare or pay
dividends or other distributions in respect of its Capital Stock or repay or
prepay any Debt owed to, make loans or advances to, or otherwise transfer assets
to or invest in, the Borrower or any Restricted Subsidiary (other than any
Receivables Financing Subsidiary or Insurance Subsidiary) of the Borrower
(whether through a covenant restricting dividends, loans, asset transfers or
investments, a financial covenant or otherwise), except the Loan Documents, the
Indenture, (any Permitted Junior Refinancing Debt or Debt permitted under
Section 5.02(b)(i)(D)(ii)) and any other agreement or instrument governing Debt
permitted to be incurred in accordance with Section 5.02(b);  provided that the
restrictions related to the payment of dividends and distributions, repayment of
Debt, making of loans or other transfer of assets by Restricted Subsidiaries
included in such other agreement or instrument are no more restrictive than the
comparable terms of the Loan Documents contained in Sections 5.02(e) (relating
to transfer of assets by Restricted Subsidiaries), 5.02(f) (relating to making
of loans by Restricted Subsidiaries), Section 5.02(g) (relating to payment of
dividends and distributions by Restricted Subsidiaries) and 5.02(k) (relating to
repayment of Debt by Restricted Subsidiaries); and provided further that, in the
case of any agreement (including any receivables financing agreement) to which a
Receivables Financing Subsidiary may be a party or by which it may be bound in
connection with a receivables financing transaction permitted by
Section 5.02(b)(iii)(H), such restrictions related to the payment of dividends
and distributions, repayment of Debt, making of loans or other transfers of
assets included in such agreement may be on such terms and conditions as shall
be customary for such receivables financing transaction; or





 

 

 

 

122

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(ii)        prohibits or limits the ability of Borrower or any of its Restricted
Subsidiaries (other than any Receivables Financing Subsidiary and the Insurance
Subsidiary) to create, incur, assume or suffer to exist any Lien upon any of its
assets, whether now owned or hereafter acquired, to secure or guarantee the
Obligations, other than (A) customary restrictions contained in the Indenture on
terms that are consistent with, or not materially more restrictive than the
restrictions set forth herein and (B) any negative pledge or restriction
incurred or provided in favor of any holder of indebtedness permitted under
Sections 5.02(b)(iii)(C),  5.02(b)(iii)(D),  5.02(b)(iii)(G),  5.02(b)(iii)(H)
or 5.02(h) solely to the extent any such negative pledge or restriction relates
to the property financed by or the subject of such indebtedness.

(q)        Transactions with Affiliates.  Except as set forth on Schedule
5.02(q) hereto, enter into, or permit any of its Restricted Subsidiaries to
enter into, directly or indirectly, any transaction or group of related
transactions (including without limitation the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any Affiliate,
except in the ordinary course or pursuant to the reasonable requirements of the
Borrower’s or such Restricted Subsidiary’s business, in each case upon fair and
reasonable terms no less favorable (taken as a whole, as determined in good
faith by the board of directors of the General Partner or its Conflicts
Committee) to the Borrower or such Restricted Subsidiary than would be
obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate.

(r)         Use of Proceeds.  Use the proceeds of any Borrowing or Letter of
Credit, or permit any of its Subsidiaries and its or their respective directors,
officers, employees and agents to use, the proceeds of any Borrowing or Letter
of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country to the extent such
activities, businesses or transaction would be prohibited for a Person required
to comply with Sanctions, or (iii)  in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

(s)        Investments in Unrestricted Subsidiaries.  Make or hold any
Investment in, transfer any asset to, or enter into any transaction on a
non-arm’s length basis with,  any Unrestricted Subsidiary, or permit any of its
Restricted Subsidiaries to do any of the foregoing, except if (A) immediately
before and after such Investment, transfer or transaction, no Default or Event
of Default shall have occurred and be continuing, (B) immediately after giving
effect to such Investment, transfer or transaction, the Borrower shall be in pro
forma compliance with the covenants contained in Section 5.04, calculated based
on the financial statements most recently delivered to the Lenders pursuant to
Section 5.03 and as though such Investment, transfer or transaction had been
made at the beginning of the four-quarter period covered thereby, (C) the
aggregate amount of all Investments permitted under this Section 5.02(s) (after
giving effect to the provisions of the last sentence of the definition of
“Investments”) shall not exceed $250,000,000 and any such Investment shall only
be in the form of (x) cash or Cash Equivalents, (y) Capital Stock





 

 

 

 

123

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

of any Minerals Subsidiary or (z) the assets of any Minerals Subsidiary, and (D)
immediately after giving effect to such Investment, transfer or transaction,
there shall be Liquidity in the amount of at least $125,000,000.  For purposes
of clarification, Investments made in Minerals Subsidiaries prior to the
Effective Date shall not be counted toward the limitations contained in clause
(C) of this Section 5.02(s).

Notwithstanding anything in the contrary in this Section 5.02, to the extent
that a Subsidiary Guarantor (as defined in the Existing Credit Agreement, as in
effect immediately prior to the Effective Date) could not have been released
pursuant to the terms of the Subsidiary Guaranty (as defined in the Existing
Credit Agreement, as in effect immediately prior to the Effective Date) or any
other provision of the Existing Credit Agreement (as in effect immediately prior
to the Effective Date), then nothing in this Section 5.02 (as amended on the
Effective Date) or in the Subsidiary Guaranty shall permit any such release on
or after the Effective Date and before the Termination Date for the
Non-Extending Lenders, except to the extent that the requirements of clause
(a)(iii) of Section 8.01 are satisfied (it being understood and agreed that each
Lender that delivered executed counterparts to this Agreement on or after the
Effective Date (including each Extending Lender) hereby consents (on behalf of
itself and its successors and assigns) in advance to any such amendment, waiver
or consent that permits a release of a Subsidiary Guarantor pursuant to Sections
5.01 and 5.02 of this Agreement (in each case, as amended, and as in effect, on
the Effective Date) or the Subsidiary Guaranty (as amended, and as in effect, on
the Effective Date)).

SECTION 5.03        Reporting Requirements. So long as any Advance or any other
monetary obligation of any Transaction Party under any Loan Document shall
remain unpaid, any Letter of Credit shall be outstanding or any Lender shall
have any Commitment hereunder, the Borrower will furnish to the Administrative
Agent or the Collateral Agent, as applicable:

(a)        Default Notice.  As soon as possible and in any event within
five Business Days after any Responsible Officer has actual knowledge of the
occurrence of each Default or any event, development or occurrence reasonably
likely to have a Material Adverse Effect continuing on the date of such
statement, a statement of the chief financial officer (or person performing
similar functions) of the Borrower (or its managing general partner) setting
forth details of such Default and the action that the Borrower has taken and
proposes to take with respect thereto.

(b)        Annual Financials.  As soon as available and in any event within 120
days after the end of each Fiscal Year, a copy of the annual audit report for
such year for the Borrower and its Subsidiaries, including therein a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and a Consolidated statement of income and a Consolidated
statement of cash flows of the Borrower and its Subsidiaries for such Fiscal
Year, in each case accompanied by an opinion acceptable to the Required Lenders
of Ernst & Young LLP or other independent public accountants of recognized
standing acceptable to the Required Lenders, together with (i) a certificate of
such accounting firm to the Lenders stating that in the course of the regular
audit of the business of the Borrower and its Subsidiaries, which audit was
conducted by such accounting firm in accordance with generally accepted auditing
standards, such accounting firm has obtained no knowledge that a Default has
occurred and is continuing, or if, in the





 

 

 

 

124

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

opinion of such accounting firm, a Default has occurred and is continuing, a
statement as to the nature thereof, (ii) a schedule in form satisfactory to the
Administrative Agent of the computations, if any, used by such accountants in
determining, as of the end of such Fiscal Year, compliance with the covenants
contained in Section 5.04;  provided that in the event of any change in GAAP
used in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to GAAP,
(iii) a certificate of the chief financial officer (or person performing similar
functions) of the Borrower (or its managing general partner) (x) stating that no
Default has occurred and is continuing or, if a default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto and (y) setting
forth a specification of any change in the identity of the Restricted
Subsidiaries and Unrestricted Subsidiaries as at the end of such fiscal year or
period, as the case may be, from the Restricted Subsidiaries and Unrestricted
Subsidiaries, respectively, provided to the Administrative Agent on the date
hereof or the most recent fiscal year or period, as the case may be, and (iv)
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements.

(c)        Quarterly Financials.  As soon as available and in any event within
60 days after the end of each of the first three quarters of each Fiscal Year, a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and a Consolidated statement of income and a Consolidated statement
of cash flows of the Borrower and its Subsidiaries for the period commencing at
the end of the previous fiscal quarter and ending with the end of such fiscal
quarter and a Consolidated statement of income and a Consolidated statement of
cash flows of the Borrower and its Subsidiaries for the period commencing at the
end of the previous Fiscal Year and ending with the end of such quarter, setting
forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding Fiscal Year, all in reasonable
detail and duly certified (subject to normal year‑end audit adjustments) by the
chief financial officer (or person performing similar functions) of the Borrower
(or its managing general partner) as having been prepared in accordance with
GAAP, together with (i) a certificate of said officer (x) stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto and (y) setting
forth a specification of any change in the identity of the Restricted
Subsidiaries and Unrestricted Subsidiaries as at the end of such fiscal year or
period, as the case may be, from the Restricted Subsidiaries and Unrestricted
Subsidiaries, respectively, provided to the Administrative Agent Lenders on the
date hereof or the most recent fiscal year or period, as the case may be, (ii) a
schedule in a form reasonably satisfactory to the Administrative Agent of the
computations used by the Borrower in determining compliance with the covenants
contained in Section 5.04;  provided that in the event of any change in GAAP
used in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to GAAP, and
(iii) the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements.





 

 

 

 

125

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(d)        Annual Business Plan.  As soon as available and in any event no later
than 120 days after the end of each Fiscal Year, a Business Plan.

(e)        Litigation.  Promptly after any Responsible Officer has actual
knowledge of the commencement thereof, notice of all actions, suits,
investigations, litigation and proceedings before any Governmental Authority
affecting the General Partner, any Transaction Party or any of the Borrower’s
Restricted Subsidiaries, including any Environmental Action, that (i) would be
reasonably expected to have a Material Adverse Effect or (ii) purports to effect
the legality, validity or enforceability of any Transaction Document or the
consummation of the Transaction, and promptly after the occurrence thereof,
notice of any material adverse change in the status or the financial effect on
the General Partner, any Transaction Party or any of the Borrower’s Restricted
Subsidiaries of the Disclosed Litigation from that described on Schedule 4.01(f)
hereto.

(f)         Securities Reports.  Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports that the MLP or
any Loan Party or any of its Restricted Subsidiaries sends to its stockholders,
partners or members, and copies of all regular, periodic and special reports,
and all registration statements, that the MLP or any Loan Party or any of its
Restricted Subsidiaries files with the Securities and Exchange Commission or any
Governmental Authority that may be substituted therefor, or with any national
securities exchange, provided, that the reporting requirement of this clause (f)
shall be satisfied if the Borrower notifies the Administrative Agent that such
materials have become publicly available on a web site identified in such
notice.

(g)        ERISA.  (i)  ERISA Events and ERISA Reports.  (A) Promptly and in any
event within 10 days after any Loan Party or any ERISA Affiliate knows or has
reason to know that any ERISA Event that is reasonably expected to result in a
material liability as against such Loan Party or ERISA Affiliate has occurred, a
statement of the chief financial officer (or person performing similar
functions) of the Borrower (or its managing general partner) describing such
ERISA Event and the action, if any, that such Loan Party or such ERISA Affiliate
has taken and proposes to take with respect thereto and (B) on the date any
records, documents or other information must be furnished to the PBGC with
respect to any Plan pursuant to Section 4010 of ERISA, a copy of such records,
documents and information.

(ii)        Plan Terminations.  Promptly and in any event within two Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate, copies of
each notice from the PBGC stating its intention to terminate any Plan or to have
a trustee appointed to administer any Plan.

(iii)      Plan Annual Reports.  Promptly and in any event within 30 days after
the filing thereof with the Internal Revenue Service, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Plan.

(iv)       Multiemployer Plan Notices.  Promptly and in any event within
five Business Days after receipt thereof by any Loan Party or any ERISA
Affiliate





 

 

 

 

126

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

from the sponsor of a Multiemployer Plan, copies of each notice concerning
(A) the imposition of Withdrawal Liability by any such Multiemployer Plan, (B)
the reorganization or termination, within the meaning of Title IV of ERISA, of
any such Multiemployer Plan or (C) the amount of liability incurred, or that may
be incurred, by such Loan Party or any ERISA Affiliate in connection with any
event described in clause (A) or (B).

(h)        Environmental Conditions.  Promptly after any Responsible Officer has
actual knowledge of the assertion or occurrence thereof, notice of any
Environmental Action against or of any noncompliance by any Loan Party or any of
its Restricted Subsidiaries with any Environmental Law or Environmental Permit
where such Environmental Action or failure to so comply is reasonably expected
to have a Material Adverse Effect.

(i)         Available Cash, Etc.  Within 60 days (or in the case of the fourth
fiscal quarter, 120 days) following the end of each fiscal quarter of the
Borrower, a report of Available Cash (as defined in the MLP Agreement), cash
reserves (including, in the case of any such cash distribution the cash reserve
withheld from distribution that is necessary for the proper conduct of business
(including reserves for future capital expenditures) as set forth in the most
recent Business Plan delivered to the Administrative Agent pursuant to
Section 5.03(d)) and other related items of the Borrower and its Restricted
Subsidiaries in form and substance satisfactory to the Administrative Agent.

(j)         Coal and Mining Agreements.  Promptly after the occurrence thereof,
notice of any material change to any material coal sales agreement or material
contract, contract mining agreement or coal purchase agreements to which the
Borrower or any of its Restricted Subsidiaries is a party.

(k)        Rating Agency Reports.  Promptly upon receipt thereof, copies of any
statement or report furnished by any rating agency to any Loan Party or any of
its Restricted Subsidiaries in connection with the Senior Notes.

(l)         Collateral Information.  Concurrently with the delivery of financial
statements pursuant to Section 5.03(b) commencing with the financial statements
for the Fiscal Year ending December 31, 2020, a Perfection Certificate
Supplement and a certificate of a Responsible Officer of the Borrower certifying
that all UCC financing statements (including fixture filings, as applicable) or
other appropriate filings, recordings or registrations, including all refilings,
rerecordings and reregistrations, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction necessary to protect and perfect the security
interests and Liens under the Collateral Documents for a period of not less than
18 months after the date of such certificate (except as noted therein, including
with respect to any continuation statements to be filed within such period or
other matters requiring filing).

(m)       Change of Name, Identity or Structure.  (i) Promptly and in any event
no less than 30 days (or such lesser notice period agreed to by the
Administrative Agent) prior to any change (A) in any Loan Party’s legal name,
(B) in the location of any Loan Party’s





 

 

 

 

127

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

chief executive office, (C) in any Loan Party’s identity or organizational
structure, (D) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (E) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), written notice (in the form of a
certificate signed by a Responsible Officer) reflecting its intention to do so,
clearly describing such change and providing such other information in
connection therewith as the Administrative Agent or the Collateral Agent may
request, and (ii) it shall have taken all action reasonably satisfactory to the
Administrative Agent and the Collateral Agent to maintain the perfection and
priority of the security interest of the Collateral Agent for the benefit of the
Secured Parties in the Collateral, if applicable.  Each Loan Party shall
promptly provide the Administrative Agent and the Collateral Agent with
certified Constitutive Documents reflecting any of the changes described in the
preceding sentence.

(n)        Other Information.  Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Transaction Party or any of the Borrower’s Restricted
Subsidiaries as the Administrative Agent, the Collateral Agent, or any Lender
through the Administrative Agent, may from time to time reasonably request.

SECTION 5.04        Financial Covenants. So long as any Advance or any other
obligation of any Transaction Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender shall have any
Commitment hereunder, the Borrower will:

(a)        Consolidated Debt to Consolidated Cash Flow Ratio.  Maintain at all
times, a Consolidated Debt to Consolidated Cash Flow Ratio of not more than
2.50:1.0.

(b)        Interest Coverage Ratio.  Maintain at all times, an Interest Coverage
Ratio of not less than 3.0:1.0.

(c)        Consolidated First Lien Debt to Consolidated Cash Flow
Ratio.  Maintain at all times, a Consolidated First Lien Debt to Consolidated
Cash Flow Ratio of not more than 1.50:1.0.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01        Events of Default.If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)        (d) the Borrower shall fail to pay any principal of any Advance when
the same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance, or any Transaction Party shall fail to make any other
payment under any Loan Document, in each case under this clause (ii) within
five Business Days after the same becomes due and payable; or





 

 

 

 

128

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(b)        any representation or warranty made in writing by any Transaction
Party (or any of its officers (or persons performing similar functions) under or
in connection with any Loan Document (including, without limitation, in any
certificate or financial information delivered pursuant thereto)) shall prove to
have been incorrect in any material respect when made or any financial
projections prepared by or on behalf of any Transaction Party and made available
in writing to the Administrative Agent, the Collateral Agent, or any Lender
shall prove not to have been prepared in good faith based upon assumptions that
were reasonable at the time made and at the time made available to the
Administrative Agent or the Collateral Agent; or

(c)        the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 2.14,  5.01(d),  (e), or (i),  5.02,  5.03(a) or
5.04; or

(d)        any Transaction Party shall fail to perform or observe any other
term, covenant or agreement contained in any Loan Document on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
the earlier of the date on which (i) a Responsible Officer becomes aware of such
failure or (ii) written notice thereof shall have been given to the Borrower by
the Administrative Agent or any Lender; or

(e)        any Loan Party shall fail to pay any principal of, premium or
interest on or any other amount payable in respect of any Debt of such Loan
Party or such Restricted Subsidiary (as the case may be) that is outstanding in
a principal amount (or, in the case of any Swap, the value of obligations under
such Swap) of at least $35,000,000 either individually or in the aggregate (but
excluding Debt outstanding hereunder), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt, if the effect of such event or condition
is to accelerate, or to permit the acceleration of, the maturity of such Debt or
otherwise to cause, or to permit the holder thereof to cause, such Debt to
mature; or any such Debt shall be declared to be due and payable or required to
be prepaid or redeemed (other than by a regularly scheduled required prepayment
or redemption), purchased or defeased, or an offer to prepay, redeem, purchase
or defease such Debt shall be required to be made as a result of a default
thereunder, in each case prior to the stated maturity thereof; or

(f)         any Transaction Party or the General Partner shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Transaction
Party or the General Partner seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 60 days





 

 

 

 

129

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

or any of the actions sought in such proceeding (including, without limitation,
the entry of an order for relief against, or the appointment of a receiver,
trustee, custodian or other similar official for, it or any substantial part of
its property) shall occur; or any Transaction Party, any of the Borrower’s
Restricted Subsidiaries or the General Partner shall take any corporate action
to authorize any of the actions set forth above in this subsection (f); or

(g)        any judgments or orders, either individually or in the aggregate, for
the payment of money in excess of $35,000,000 shall be rendered against any Loan
Party and either (i) enforcement proceedings shall have been commenced by any
creditor upon such judgment or order or (ii) there shall be any period of 60
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
 however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(g) if and for so long as (A) the amount of such judgment or
order is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (B) such insurer, which
shall be rated at least “A” by A.M. Best Company at the time such insurance
policy is issued to such Loan Party, has been notified of, and has not disputed
the claim made for payment of, the amount of such judgment or order; or

(h)        any non-monetary judgment or order shall be rendered against any Loan
Party that would reasonably be likely to have a Material Adverse Effect, and
there shall be any period of 60 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(i)         any provision of any Loan Document after delivery thereof pursuant
to Section 3.01 or 5.01(i) shall for any reason cease to be valid and binding on
or enforceable against any Transaction Party to it in any material respect, or
any such Transaction Party shall so state in writing; or

(j)         a Change of Control shall occur; or

(k)        any Collateral Document after delivery thereof pursuant to
Section 3.01 or 5.01(i) shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority Lien (subject to
Liens permitted by Section 5.02(a)) on the Collateral purported to be covered
thereby; or

(l)         any Loan Party or any ERISA Affiliate shall incur, or shall be
reasonably likely to incur liability in excess of $35,000,000 in the aggregate
as a result of one or more of the following:  (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of a Loan Party or any ERISA
Affiliate from a Multiemployer Plan; or (iii) the reorganization or termination
of a Multiemployer Plan; or

(m)       the Borrower, the General Partner or the Special General Partner shall
cancel or terminate or amend or consent to or accept any cancellation or
termination or amendment of the Partnership Agreement (other than any amendment
thereof in connection with a Simplification Transaction) or there shall be a
cancellation, termination of, or any amendment to, the MLP Agreement (other than
any amendment thereof in connection with





 

 

 

 

130

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

a Simplification Transaction) in any manner that has a material adverse effect
on (i) the business, operations, affairs, financial condition, assets or
properties of the Borrower and its Restricted Subsidiaries taken as a whole,
(ii) the rights and remedies of the Administrative Agent, the Collateral Agent,
or the Lenders under the Loan Documents, or (iii) the ability of the Loan
Parties to perform their respective payment and other material obligations under
the Loan Documents; or

(n)        an assertion shall be made by any Person in any court proceeding or
by any Governmental Authority against any Loan Party or any of its Restricted
Subsidiaries, of any claims or liabilities, whether accrued, absolute or
contingent, based on or arising under any Environmental Law that is reasonably
likely to be determined adversely to such Loan Party or any of its Restricted
Subsidiaries, and the amount thereof (either individually or in the aggregate)
is reasonably likely to have a Material Adverse Effect (insofar as such amount
is payable by such Loan Party or any of its Restricted Subsidiaries but after
deducting any portion thereof that is reasonably expected to be paid by other
creditworthy Persons jointly and severally liable therefor);

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender and the obligation of each Lender to make
Advances (other than Letter of Credit Advances by an Issuing Bank or a Lender
pursuant to Section 2.03(c) and Swing Line Advances by a Lender pursuant to
Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, (A) by notice to the
Borrower, declare the Advances, all interest thereon and all other amounts
payable under this Agreement and the other Loan Documents to be forthwith due
and payable, whereupon the Notes, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower and (B) by notice to each party required under the terms of any
agreement in support of which a Standby Letter of Credit is issued, request that
all Obligations under such agreement be declared to be due and payable;
provided,  however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code,
(I) the Commitments of each Lender and the obligation of each Lender to make
Advances (other than Letter of Credit Advances by an Issuing Bank or Lender
pursuant to Section 2.03(c) and Swing Line Advances by a Lender pursuant to
Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit shall
automatically be terminated and (II) the Advances, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

SECTION 6.02        Actions in Respect of the Letters of Credit upon Default. If
any Event of Default shall have occurred and be continuing, the Administrative
Agent may, or shall at the request of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, pay to the Administrative Agent on behalf of the Revolving Credit Lenders
in same day funds at the Administrative Agent’s office designated in such
demand, for deposit into the applicable L/C Cash Deposit Accounts, an amount
equal to the aggregate Available Amount of all Letters of Credit then
outstanding, provided,  however, that in the event of an actual or deemed





 

 

 

 

131

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

entry of an order for relief with respect to the Borrower under the Federal
Bankruptcy Code, an amount equal to the aggregate Available Amount of all
outstanding Letters of Credit shall be immediately due and payable to the
Administrative Agent for the account of the Revolving Credit Lenders without
notice to or demand upon the Borrower, which are expressly waived by the
Borrower, to be held in the applicable L/C Cash Deposit Accounts.  If at any
time the Administrative Agent determines that any funds held in the L/C Cash
Deposit Accounts are subject to any right or claim of any Person other than the
applicable Issuing Banks and the applicable Revolving Credit Lenders or that the
total amount of such funds is less than the aggregate Available Amount of all
Letters of Credit, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the applicable L/C Cash Deposit Accounts, an amount equal
to the excess of (a) such aggregate Available Amount over (b) the total amount
of funds, if any, then held in the L/C Cash Deposit Accounts that the
Administrative Agent determines to be free and clear of any such right and
claim.  Upon the drawing of any Letter of Credit for which funds are on deposit
in the applicable L/C Cash Deposit Account, such funds shall be applied to
reimburse the relevant Issuing Bank or Lenders, as applicable, to the extent
permitted by applicable law.  If (i)(A) all Letters of Credit for which funds
are on deposit in the L/C Cash Deposit Accounts have expired or been terminated
and (B) no Default shall then be continuing or (ii)(A) if the Commitments of
each Lender and the obligation of each Lender to make Advances and of the
Issuing Banks to issue Letters of Credit shall have been terminated and (B) all
other Obligations shall have been satisfied in full in cash, then the
Administrative Agent shall, within 14 days, return to the Borrower all such
monies then remaining in the L/C Cash Deposit Accounts.

SECTION 6.03        Application of Funds. After the exercise of remedies
provided for in Section 6.02 (or after the Advances have automatically become
immediately due and payable and the aggregate Available Amount of all Letters of
Credit then outstanding have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 6.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.15, be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II) payable to the Administrative Agent and the Collateral Agent in
their capacities as such, ratably among them in proportion to the amounts
described in this clause First payable to them;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and letter of
credit fees) payable to the Lenders (including fees, charges and disbursements
of counsel to the respective Lenders) arising under the Loan Documents and
amounts payable under Article II, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid letter of credit fees and interest on the Advances, extensions of credit
resulting from a drawing under any Letter of Credit which has not been
reimbursed on the date when made or refinanced as a Revolving Credit Borrowing,
and other Obligations arising under the Loan Documents, ratably





 

 

 

 

132

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Advances, extensions of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing, and Obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article VIII
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE VII

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

SECTION 7.01        Agency Provisions.  Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.  In its capacity, the
Collateral Agent is a “representative” of the Secured Parties within the meaning
of the term “secured party” as defined in the New York UCC.  The Administrative
Agent shall also act as the “collateral agent” under the Loan Documents, and
each of the Lenders (including in its capacities as a potential Hedge Bank and a
potential Cash Management Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this
Section 7.01 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article VII
and Article VIII, as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.





 

 

 

 

133

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Without limiting the generality of the foregoing, the Lenders hereby expressly
authorize the Administrative Agent and the Collateral Agent to execute any and
all documents (including releases) with respect to the Collateral (including
each Intercreditor Agreement and any amendment, supplement, modification or
joinder with respect thereto) and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Collateral Documents and acknowledge and agree that any such
action by the Administrative Agent shall bind the Lenders.  Each Lender agrees
that no Secured Party (other than the Collateral Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Collateral Agent for the benefit of the Secured Parties
upon the terms of the Collateral Documents.  Upon any sale or transfer of assets
constituting Collateral which is permitted pursuant to the terms of any Loan
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five (5) Business Days’ prior
written request by the Borrower to the Administrative Agent, the Administrative
Agent or the Collateral Agent, as applicable, shall (and are hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Collateral Agent for the
benefit of the Secured Parties herein or pursuant hereto upon the Collateral
that was sold or transferred; provided,  however, that (i) the Administrative
Agent or the Collateral Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s or the Collateral Agent’s opinion,
would expose the Administrative Agent or the Collateral Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of) the Borrower or any Restricted Subsidiary in respect of all
interests retained by the Borrower or any Restricted Subsidiary, including
(without limitation) the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 8.01) and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as the Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in





 

 

 

 

134

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Section 8.01) or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or the Collateral Agent, as applicable.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of this Article VII
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent or
Collateral Agent, as applicable, as provided in this paragraph, the
Administrative Agent or the Collateral Agent, may resign at any time by
notifying the Lenders and the Borrower.  If the Person serving as Administrative
Agent or Collateral Agent, is a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as Administrative Agent or Collateral Agent.  Upon any such resignation
or removal, the Required Lenders shall have the right, in consultation with and,
unless an Event of Default shall have occurred and be continuing, the consent
(which consent will not be unreasonably withheld or delayed) of the Borrower, to
appoint a successor that is a bank (with combined capital and surplus of at
least $500,000,000).  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the Required Lenders give notice of removal or the retiring Administrative Agent
or Collateral Agent, gives notice of its resignation, as the case may be, then
such removal shall nonetheless become effective in accordance with such notice
at the end of such 30-day period or the retiring Administrative Agent or the
Collateral Agent, may, on behalf of the Lenders and in consultation with and,
unless an Event of Default shall have occurred and be continuing, the consent
(which consent will not be unreasonably withheld or delayed) of the





 

 

 

 

135

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Borrower, appoint a successor Administrative Agent or Collateral Agent, which
shall be a bank (with combined capital and surplus of at least $500,000,000)
with an office in New York, New York, or an Affiliate of any such bank (with
combined capital and surplus of at least $500,000,000), respectively.  Upon the
acceptance of its appointment as Administrative Agent or Collateral Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent or Collateral Agent, and the retiring or removed
Administrative Agent or Collateral Agent, shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent or Collateral Agent shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s or the Collateral Agent’s
resignation or removal hereunder, the provisions of this Article VII and
Section 8.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, Collateral Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as the Administrative Agent or
Collateral Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, the Joint Lead Arrangers or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Advances hereunder.  Each Lender shall, independently and without reliance upon
the Administrative Agent, the Joint Lead Arrangers or any other Lender and based
on such documents and information (which may contain material, non-public
information within the meaning of the securities laws of the United States of
America concerning the Borrower and its Affiliates) as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

No Person identified on the cover page to this Agreement as a “Joint Lead
Arranger”, “Joint Bookrunner” or “Documentation Agent” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement except
in their capacity, if any, as Lenders, Swing Line Banks or Issuing Banks
hereunder.  Without limiting the foregoing, no Person identified on the cover
page to this Agreement as a “Joint Lead Arranger”, “Joint Bookrunner” or
“Documentation Agent” shall have or be deemed to have any fiduciary duty to or
fiduciary relationship with any Lender, Swing Line Bank or Issuing Bank.

Each of the Lenders authorizes the Administrative Agent and the Collateral Agent
to deliver to any party to a receivables securitization programs permitted
hereunder a confirmation in writing regarding the Excluded Assets and other
matters the form and substance of which are substantially consistent with, or
similar to, or otherwise as modified or supplemented in the reasonable
determination of the Administrative Agent, prior letters delivered by the
Administrative Agent or the Collateral Agent to such party or any Person party
to a receivables securitization programs.





 

 

 

 

136

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

SECTION 7.02        Indemnification.  (a) Each Lender severally agrees to
indemnify the Administrative Agent and the Collateral Agent (to the extent not
promptly reimbursed by the Borrower) from and against such Lender’s ratable
share (determined as of the date the event or circumstance giving rise to such
Indemnified Cost occurred as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Administrative Agent and the Collateral
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by the Administrative Agent and the Collateral Agent under the
Loan Documents (collectively, the “Indemnified Costs”); provided,  however, that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s and the Collateral
Agent’s gross negligence, willful misconduct or unlawful acts as found in a
final, non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent and the Collateral Agent promptly upon demand for their ratable share of
any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrower under Section 8.04, to the extent that the
Administrative Agent and the Collateral Agent are not promptly reimbursed for
such costs and expenses by the Borrower.  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section
7.02(a) applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person.

(b)        Each Lender severally agrees to indemnify each Issuing Bank (to the
extent not promptly reimbursed by the Borrower) from and against such Lender’s
ratable share (determined as of the date the event or circumstance giving rise
to such Indemnified Cost occurred as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such Issuing
Bank under the Loan Documents; provided,  however, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Issuing Bank’s gross negligence, willful misconduct or unlawful acts
as found in a final, non-appealable judgment by a court of competent
jurisdiction.  Without limitation of the foregoing, each Lender agrees to
reimburse such Issuing Bank promptly upon demand for its ratable share of any
costs and expenses (including, without limitation, fees and expenses of counsel)
payable by the Borrower under Section 8.04, to the extent that such Issuing Bank
is not promptly reimbursed for such costs and expenses by the Borrower.

(c)        For purposes of this Section 7.02, the Lenders’ respective ratable
shares of any amount shall be determined, at any time, according to the sum of
(i) the aggregate principal amount of the Advances outstanding at such time and
owing to the respective Lenders, (ii) their respective Pro Rata Shares of the
aggregate Available Amount of all Letters of Credit outstanding at such time and
(iii) their respective Unused Revolving Credit Commitments at such time;
provided that the aggregate principal amount of Swing Line Advances owing to the
Swing Line Bank and of Letter of Credit Advances owing to any Issuing Bank shall
be considered to be owed to the Revolving Credit Lenders ratably in accordance
with their respective Revolving Credit Commitments.  The failure of any Lender
to reimburse the





 

 

 

 

137

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Administrative Agent, the Collateral Agent or any Issuing Bank, as the case may
be, promptly upon demand for its ratable share of any amount required to be paid
by the Lenders to the Administrative Agent, the Collateral Agent or such Issuing
Bank, as the case may be, as provided herein shall not relieve any other Lender
of its obligation hereunder to reimburse the Administrative Agent, the
Collateral Agent or such Issuing Bank, as the case may be, for its ratable share
of such amount, but no Lender shall be responsible for the failure of any other
Lender to reimburse the Administrative Agent, the Collateral Agent or such
Issuing Bank, as the case may be, for such other Lender’s ratable share of such
amount.  Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
Section 7.02 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.

SECTION 7.03        Collateral and Guaranty Matters. Each of the Lenders
(including in its capacities as a potential Cash Management Bank and a potential
Hedge Bank) irrevocably authorizes the Administrative Agent and the Collateral
Agent to:

(a)        release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document, and to release any Subsidiary Guarantor from its
obligations under the Subsidiary Guaranty, in each case:

(i)         upon termination of the Commitments and payment in full of all
Obligations (other than contingent indemnification obligations not yet due and
payable) and the expiration or termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Banks shall have been made),

(ii)        upon the sale, conveyance or transfer of all of the Capital Stock of
a Subsidiary Guarantor that is (A) permitted pursuant to Section 5.02 without
the consent of the Required Lenders or (B) if not permitted without such
consent, effected after obtaining the consent of the Required Lenders, or

(iii)      if approved, authorized or ratified in writing in accordance with
Section 8.01;

(b)        release any Lien on any property (or any part thereof) granted to or
held by the Collateral Agent under any Loan Document that is disposed of or to
be disposed of as part of or in connection with any disposition permitted
hereunder, including, without limitation, a transaction permitted by
Section 5.02(e)(iii), or under any other Loan Document (other than to a Loan
Party);

(c)        release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty (subject to the provisions of Section 5.01(r)(1)) and/or the
Collateral Documents, as applicable, if such Person is not a Restricted
Subsidiary at such time or ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder or such release is permitted pursuant to
Section 5.01(r)(ii);





 

 

 

 

138

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(d)        subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 5.02(a);

(e)        release any Excluded Assets or Excluded Property from the Lien of the
Collateral Documents which may be encumbered thereby;

(f)         (x) release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document with the consent of the Required
Lenders and (y) to release any Subsidiary Guarantor from its obligations under
the Subsidiary Guaranty in accordance with Section 8.01,  provided, the
Collateral Agent shall not, unless approved in a writing signed by all of the
Lenders (other than any Lender that is, at such time, a Defaulting Lender) (i)
release all or substantially all of the Collateral in any transaction or series
of related transactions, or (ii) release all or substantially all of the value
of the Subsidiary Guaranty, except to the extent such release is otherwise
permitted pursuant to this Section 7.03 (in which case such release may be made
by the Collateral Agent acting alone); and

(g)        take such other actions or refrain from taking actions (including
those listed above) under the Intercreditor Agreement as are approved,
authorized or ratified in writing in accordance with Section 8.01.

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property or to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty pursuant
to this Section 7.03.  In each case as specified in this Section 7.03, the
Administrative Agent or the Collateral Agent, as applicable, will, at the
Borrower’s expense and upon receipt of any certifications reasonably requested
by the Administrative Agent or the Collateral Agent in connection therewith,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 7.03.

The Administrative Agent and the Collateral Agent shall not be responsible for
or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Collateral Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

No Lender consent is required for the Collateral Agent to enter into or to
effect any amendment, modification or supplement to any Intercreditor Agreement
or other intercreditor agreement or arrangement permitted under this Agreement
or in any document pertaining to any indebtedness permitted hereby that is
permitted to be secured by the Collateral, including any Permitted Junior
Refinancing Debt or Debt permitted under Section 5.02(b)(i)(E) or





 

 

 

 

139

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Section 5.02(b)(i)(D)(ii), for the purpose of adding the holders of such Debt
(or their Representative) as a party thereto and otherwise causing such Debt to
be subject thereto, in each case as contemplated by the terms of such
Intercreditor Agreement or such other intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the Collateral
Agent are required to effectuate the foregoing and provided that such other
changes are not adverse, in any material respect (taken as a whole), to the
interests of the Lenders); provided,  further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Collateral Agent
hereunder or under any other Loan Document without the prior written consent of
the Collateral Agent.

SECTION 7.04        Secured Cash Management Agreements and Secured Hedge
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefits of
the Subsidiary Guaranty, the guaranty hereunder by MLP or any Collateral by
virtue of the provisions hereof or of the Subsidiary Guaranty or any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article VII to the contrary, the Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements unless the
Administrative Agent has received written notice of such agreements prior to the
time of application of the proceeds described above, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

The Cash Management Banks and Hedge Banks hereby authorize the Collateral Agent
to enter into any Intercreditor Agreement or any other intercreditor agreement
permitted under this Agreement, and any amendment, modification, supplement or
joinder with respect thereto, and any such intercreditor agreement is binding
upon the Cash Management Banks and the Hedge Banks.

SECTION 7.05        Intercreditor Agreements. Each Lender hereunder (a) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor Agreements and (b) authorizes and instructs the Administrative
Agent to enter into the Intercreditor Agreements as the Administrative Agent and
the Collateral Agent.  In the event of any conflict or inconsistency between the
provisions of any Intercreditor Agreement and this Agreement, the provisions of
such Intercreditor Agreement shall control.

SECTION 7.06        Credit Bidding. The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Obligations pursuant
to a deed in lieu of foreclosure or otherwise) and in such manner purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral (a) at any sale thereof conducted under the provisions of the
Federal Bankruptcy Code, including under Sections 363, 1123 or 1129 of the
Federal Bankruptcy Code, or any similar laws in any other jurisdictions, or (b)
at any other sale, foreclosure or acceptance of collateral in





 

 

 

 

140

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law.  In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase).  In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 8.01 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action.  Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

SECTION 7.07        Certain ERISA Matters.

(b)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the





 

 

 

 

141

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that at least one of the following is
and will be true:

(i)         such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments or this
Agreement,

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement,

(iii)      (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the
Advances, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement, or

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(c)        In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (b) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (b), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Advances, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).





 

 

 

 

142

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01        Amendments, Etc.  Except as otherwise contemplated by
Section 8.07 and the Subsidiary Guaranty, no amendment or waiver of any
provision of this Agreement or the Notes or any other Loan Document, nor consent
to any departure by any Loan Party therefrom, shall in any event be effective
unless the same shall be in writing and signed (or, in the case of the
Subsidiary Guaranty, consented to) by the Required Lenders, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided,  however, that (a) no amendment, waiver or
consent shall, unless in writing and signed by all of the Lenders (other than
any Lender that is, at such time, a Defaulting Lender, except for clause (v)
hereof), do any of the following at any time:  (i) waive any of the conditions
specified in Section 3.01 or, in the case of the initial Borrowing,
Section 3.02, (ii) change the number of Lenders or the percentage of (A) the
Commitments, (B) the aggregate unpaid principal amount of the Advances or (C)
the aggregate Available Amount of outstanding Letters of Credit that, in each
case, shall be required for the Lenders or any of them to take any action
hereunder, (iii)  reduce or limit the obligations of any Subsidiary Guarantor
under Section 1 of the Subsidiary Guaranty issued by it or release such
Subsidiary Guarantor or otherwise limit such Subsidiary Guarantor’s liability
with respect to the Obligations owing to the Administrative Agent and the
Lenders, (iv) amend Section 2.13, (v) amend this Section 8.01, and (b) no
amendment, waiver or consent shall, unless in writing and signed by the Required
Lenders and each Lender that is directly affected by such amendment, waiver or
consent, (i) increase the Commitments of such Lender, (ii) reduce the principal
of, or interest on, the Notes held by such Lender or any fees or other amounts
payable hereunder to such Lender, (iii) postpone any date fixed for any payment
of principal of, or interest on, the Notes held by such Lender or any fees or
other amounts payable hereunder to such Lender or (iv) change the order of
application of any prepayment set forth in Section 2.06 in any manner that
materially affects such Lender; provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Bank or each
Issuing Bank, as the case may be, in addition to the Lenders required above to
take such action, affect the rights or obligations of the Swing Line Bank or of
the Issuing Banks, as the case may be, under this Agreement; and provided
further that no amendment, waiver or consent shall, unless in writing and signed
by the Administrative Agent in addition to the Lenders required above to take
such action, affect the rights or duties of the Administrative Agent under this
Agreement or the other Loan Documents.

SECTION 8.02        Notices, Etc.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 8.02(b)), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i)         if to the Borrower or MLP, to it at 1717 South Boulder Avenue,
Tulsa, Oklahoma 74119, Attention of Cary P. Marshall (Telecopy No. (918)
295-7361);

(ii)        if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500
Stanton Christiana Road, NCC5, 1st Floor, Newark, DE, 19713, Attention: Loan &





 

 

 

 

143

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Agency Services Group (Telephone No. 302-634-5758), Email:
mary.crews@jpmorgan.com;

(iii)      if to the Collateral Agent, to JPMorgan Chase & Co., CIB DMO WLO,
Mail Code NY1-C413, 4 CMC, Brooklyn, New York 11245-0001, United States, Email:
ib.collateral.services@jpmchase.com;

(iv)       if to JPMorgan, as an Issuing Bank, to it at JPMorgan Chase Bank,
N.A., 10420 Highland Manor Drive, 4th Floor, Tampa, Florida 33610,
Attention:  Standby LC Unit (Telephone No. 800-364-1969; Fax No. 856-294-5267),
Email: gts.ib.standby@jpmchase.com, with a copy to JPMorgan Chase Bank, N.A.,
500 Stanton Christiana Road, NCC5, 1st Floor, Newark, DE, 19713, Attention: Loan
& Agency Services Group (Telephone No. 302-634-5758), Email:
mary.crews@jpmorgan.com;

(v)        if to PNC Bank, National Association, as an Issuing Bank, to it at
PNC Bank, National Association, The Tower at PNC Plaza, 300 Fifth Avenue,
Pittsburgh, PA 15222;

(vi)       if to Citibank, N.A., as an Issuing Bank, to it at Citibank, N.A.,
Building #3, 1615 Brett Road, New Castle, DE 19720, Attn: Bank Loans
Syndications Department (Fax: (646) 274-5080);

(vii)      if to Truist Bank, as an Issuing Bank, to it at Truist Bank, 7701
Airport Center Dr. Greensboro, NC 27409-9047;

(viii)    if to Bokf, NA DBA Bank of Oklahoma, as an Issuing Bank, to it at
BOKF, NA dba Bank of Oklahoma, Attn: Stevens Warrick, Senior Vice President, One
Williams Center, 8th Floor, Tulsa, OK  74172;

(ix)       if to the Swing Line Bank, to it at JPMorgan Chase Bank, N.A., 500
Stanton Christiana Road, NCC5, 1st Floor, Newark, DE, 19713, Attention: Loan &
Agency Services Group (Telecopy No. 302-634-5758), Email:
mary.crews@jpmorgan.com; and

(x)        if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b)        Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided,  further, that approval of such procedures
may be limited to particular notices or communications.





 

 

 

 

144

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(c)        Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

SECTION 8.03        No Waiver; Remedies. No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note or any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

SECTION 8.04        Costs and Expenses.  (a) The Borrower agrees to pay on
demand (i) all reasonable costs and expenses of the Administrative Agent, the
Collateral Agent, the Joint Lead Arrangers and their Affiliates in connection
with the preparation, execution, delivery, administration, modification and
amendment of the Loan Documents (including, without limitation, (A) all
reasonable due diligence, collateral review, syndication, transportation,
computer, duplication, appraisal, audit, insurance, consultant, search, filing
and recording fees and expenses and (B) the reasonable fees and expenses of one
firm of counsel to the Administrative Agent with respect thereto, with respect
to advising the Administrative Agent as to their rights and responsibilities, or
the perfection, protection or preservation of rights or interests, under the
Loan Documents, with respect to negotiations with any Transaction Party or with
other creditors of any Transaction Party or any of its Subsidiaries arising out
of any Default or any events or circumstances that may give rise to a Default
and with respect to presenting claims in or otherwise participating in or
monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto) and (ii) all
costs and expenses of the Administrative Agent and each Lender in connection
with the enforcement of the Loan Documents after an Event of Default, whether in
any action, suit or litigation, or any bankruptcy, insolvency or other similar
proceeding affecting creditors’ rights generally (including, without limitation,
the reasonable fees and expenses of counsel for the Administrative Agent and
each Lender with respect thereto).  Notwithstanding anything to the contrary in
the foregoing, the Borrower will not be obligated to pay any allocated overhead
costs of the Administrative Agent, the Joint Lead Arrangers or any of their
Affiliates.

(b)        The Borrower agrees to indemnify, defend and save and hold harmless
the Administrative Agent, the Collateral Agent, each Joint Lead Arranger, each
Lender and each of their Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against,
and shall pay on demand, any and all claims, damages, losses, liabilities,
penalties and expenses (including, without limitation, reasonable fees and
expenses of counsel, but excluding allocated overhead cost of the Administrative
Agent, the Joint Lead Arrangers and the Lenders and their Affiliates) that may
be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) the Facilities, the actual
or proposed use of the proceeds of the Advances or the Letters of Credit, the
Transaction Documents or any of the transactions contemplated thereby, or
(ii) the actual or alleged presence of Hazardous Materials on any property of
any Loan Party or any of its Subsidiaries or any





 

 

 

 

145

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except in each case to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from an Indemnified Party’s gross
negligence, willful misconduct or unlawful acts.  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 8.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnified Party, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
Transaction is consummated.  The Borrower also agrees not to assert any claim
against the Administrative Agent, any Joint Lead Arranger, any Lender or any of
their Affiliates, or any of their respective officers, directors, employees,
agents and advisors, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Facilities, the actual or proposed use of the proceeds of the Advances or the
Letters of Credit, the Transaction Documents or any of the transactions
contemplated by the Transaction Documents.

(c)        (i)  If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of
(A) a payment or Conversion pursuant to Section 2.06,  Section 2.09(b)(i) or
2.10(d), (B) acceleration of the maturity of the Notes pursuant to Section 6.01
or for any other reason, or by an Eligible Assignee to a Lender other than on
the last day of the Interest Period for such Advance upon an assignment of
rights and obligations under this Agreement pursuant to Section 8.07 as a result
of a demand by the Borrower or (C) if the Borrower fails to make any payment or
prepayment of an Advance for which a notice of prepayment has been given or that
is otherwise required to be made or fails to continue an Advance for which
notice of the same has been given, whether pursuant to Section 2.04,  2.06
or 6.01 or otherwise, or (ii) the Borrower fails to fulfill the applicable
conditions set forth in Article III on or before the date specified in any
Notice of Borrowing for such Borrowing delivered pursuant to Section 2.02, the
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion or such failure to pay or prepay or borrow, as the case may be,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance,
all of which losses, costs and expenses shall be an amount equal to the excess,
if any, of (A) the amount of interest that would have accrued on the principal
amount of such Advance had such event not occurred at the Eurodollar Rate that
would have been applicable to such Advance for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, continue or Convert, for the period that would have
been the Interest Period for such Advance), over (B) the amount of interest that
would accrue on such principal amount for such period at the interest rate which
such Lender would bid, were it to bid at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 8.04,
and the basis therefor, shall be delivered to the Borrower and shall be
conclusive and binding for all purposes, absent manifest error.





 

 

 

 

146

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(d)        If any Transaction Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, reasonable fees and expenses of counsel and indemnities, such amount
may be paid on behalf of such Transaction Party by the Administrative Agent or
any Lender, in its sole discretion.

(e)        Without prejudice to the survival of any other agreement of any
Transaction Party hereunder or under any other Loan Document, the agreements and
obligations of the Borrower contained in Sections 2.10 and 2.12 and this
Section 8.04 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under any of the other Loan Documents.

SECTION 8.05        Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and otherwise apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Administrative
Agent, such Lender or such Affiliate to or for the credit or the account of the
Borrower against any and all of the Obligations of the Borrower under the Loan
Documents now or hereafter existing, irrespective of whether the Administrative
Agent or such Lender shall have made any demand under this Agreement or such
Note or Notes and although such Obligations may be unmatured.  Each of the
Administrative Agent and each Lender agrees promptly to notify the Borrower
after any such set‑off and application; provided,  however, that the failure to
give such notice shall not affect the validity of such set‑off and
application.  The rights of the Administrative Agent and each Lender and their
respective Affiliates under this Section 8.05 are in addition to other rights
and remedies (including, without limitation, other rights of set‑off) that the
Administrative Agent, such Lender and their respective Affiliates may have.

SECTION 8.06        Binding Effect.  This Agreement shall become effective when
it shall have been executed by the Borrower, MLP and the Administrative Agent
and the Administrative Agent shall have been notified by each Extending Lender
that such Extending Lender has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrower, MLP, the Administrative Agent and each
Lender and their respective successors and assigns permitted hereby.

SECTION 8.07        Assignments and Participations.  (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that (i)
neither the Borrower nor MLP may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of each Lender (and
any attempted assignment or transfer by the Borrower or MLP without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this
Section 8.07.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 8.07(c)) and, to the extent





 

 

 

 

147

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)        (i) Subject to the conditions set forth in Section 8.07(b)(ii), any
Lender may assign to one or more Persons (other than an Ineligible Assignee) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Advances at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A)       the Borrower; provided that the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof; provided,  further, that no consent of the Borrower
shall be required (I) for an assignment to a Lender or an Affiliate of a Lender
or (II) if an Event of Default has occurred and is continuing, any other
assignee;

(B)       the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender or an
Affiliate of a Lender; and

(C)       each Issuing Bank and the Swing Line Bank.

(ii)        Assignments shall be subject to the following additional conditions:

(A)       except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the applicable
Commitment or Advances of the assigning Lender, the amount of the Commitment or
the Advances of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than the lesser of
$5,000,000 and 5% of the aggregate amount of the applicable Commitment that is
the subject of such assignment;

(B)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause (B) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis, except that any assignment under the
Revolving Credit Facility shall include a proportionate assignment under the
Swing Line Facility, if applicable;

(C)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D)       the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information





 

 

 

 

148

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(which may contain material non-public information about the Borrower, the Loan
Parties and their respective Related Parties or their respective Securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

(iii)      Subject to acceptance and recording thereof pursuant to
Section 8.07(b)(iv), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.10,  2.12 and 8.04).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 8.07 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 8.07(c).

(iv)       The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount (and stated interest) of the Advances and L/C Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in
Section 8.07(b)(ii) and any written consent to such assignment required by
Section 8.07(b)(i), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
(A) to make any payment required to be made by it in connection with liabilities
then owed to the Administrative Agent, each Issuing Bank, the Swing Line Bank
and each other Lender hereunder (including interest accrued thereon) and (B)
acquire (and fund as appropriate) its full pro rata share of all Advances and
participations in Letters of Credit and Swing Line Advances in accordance with
its Pro Rata Share, the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment shall be effective for
purposes of this





 

 

 

 

149

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Agreement unless it has been recorded in the Register as provided in this
Section 8.07(b)(v).

(c)        Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Issuing Bank or the Swing Line Bank, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Assignee, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Advances owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, each Issuing Bank (as
applicable) and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver that would reduce the principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case, to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case, to the extent subject to such
participation.  The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.10,  2.12 and 8.04(c) (subject to the requirements
and limitations therein, including the requirements under Section 2.12(e) (it
being understood that the documentation required under Section 2.12(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 8.07(b);
 provided that such Participant (A) agrees to be subject to the provisions of
Section 2.17 as if it were an assignee under Section 8.07(b) and (B) shall not
be entitled to receive any greater payment under Section 2.10 or 2.12, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in law (subject to Section 2.10(e)) that occurs
after the Participant acquired the applicable participation.  Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.17(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 8.05 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.  Each Participant acknowledges and
agrees to be bound by the terms and provisions of any Intercreditor Agreement to
the same extent and with the same effect as if such Participant were a Lender
hereunder.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Advances or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Advances,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitments, Advances, Letters of Credit or other obligations are in
registered form under Section 5f.103-1(c) of the United States Treasury





 

 

 

 

150

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 8.07 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 8.08        Execution in Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic transmission shall be effective as
delivery of an original executed counterpart of this Agreement.

SECTION 8.09        No Liability of the Issuing Banks.  The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible
for:  (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower or any of its Restricted
Subsidiaries that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of such Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
any Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of such Letter of Credit.  In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

SECTION 8.10        Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below) and not disclose such Information to any other Person, except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that





 

 

 

 

151

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
enforcement of rights hereunder or under any other Loan Document in any legal
proceeding, (f) subject to an agreement containing provisions substantially the
same as those of this Section 8.10, to (i) any assignee of or participant in, or
any prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives who have a reason to know such Information)
to any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (iii) any rating agency, or (iv) the CUSIP Service Bureau or
any similar organization, (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 8.10 or (ii) becomes available to the Administrative
Agent, any Lender, or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower under circumstances in which the
recipient has no knowledge that such source is breaching any obligation of
confidentiality.

For purposes of this Section 8.10, “Information” means all information received
from the Borrower, MLP or any of its Subsidiaries relating to the Borrower, MLP
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower, MLP or any of its
Subsidiaries and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry;  provided that, in the case of
information received from the Borrower, MLP or any of its Subsidiaries after the
date hereof, such information is clearly identified at the time of delivery as
confidential or is such that a reasonably prudent person engaged in the practice
of making or maintaining syndicated loans should know that such information
constitutes confidential or proprietary information of the Borrower, MLP or any
of its Subsidiaries.

SECTION 8.11        Jurisdiction, Etc.  (a) Each of the Borrower and MLP
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Bank, any Cash Management Bank, any Hedge Bank or any
Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such federal court.  Each of the parties hereto agrees
that a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent,





 

 

 

 

152

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

any Lender or any Issuing Bank may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Transaction Party or its properties in the courts of any
jurisdiction.

(b)        Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or Federal court.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

SECTION 8.12        Governing Law.  This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of
New York.

SECTION 8.13        Non-Recourse to the General Partner and Associated Persons.
 Each of the Administrative Agent, Collateral Agent and each Lender agrees on
behalf of itself and its successors, assigns and legal representatives, that
neither the General Partner, the Special General Partner nor any Person (in each
case other than the Transaction Parties) which is a partner, shareholder,
member, owner, officer, director, supervisor, trustee or other principal
(collectively, “Associated Persons”) of the Borrower, the General Partner, the
Special General Partner or a Guarantor, or any of their respective successors or
assigns, shall have any personal liability for the payment or performance of any
of the Borrower’s obligations hereunder or under any of the Notes and no
monetary or other judgment shall be sought or enforced against the General
Partner, the Special General Partner or any of such Associated Persons or any of
their respective successors or assigns.  Notwithstanding the foregoing, neither
the Administrative Agent nor any Lender shall be deemed barred by this
Section 8.13 from asserting any claim against any Person based upon an
allegation of fraud or misrepresentation.

SECTION 8.14        Patriot Act Notice.  Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. 107-56, signed into law October 26, 2001 (the “Patriot Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.  The
Borrower shall provide, to the extent commercially reasonable, such information
and take such actions as are reasonably requested by the Administrative Agent or
any Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the Patriot Act.

SECTION 8.15        Entire Agreement.  This Agreement and the other Loan
Documents constitute the entire agreement between the parties with respect to
the subject matter hereof, and any other agreement, statement, understanding,
representation or warranty, whether oral or written, made or entered into prior
to the date hereof with respect to the subject matter hereof (other than the Fee
Letters, the Intercreditor Agreement and any Letter of Credit Agreement in
respect of a Letter of Credit issued prior to the date hereof and that remains
outstanding, all of





 

 

 

 

153

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

which shall survive in full force and effect the execution and delivery hereof)
is superseded by this Agreement and the other Loan Documents.

SECTION 8.16        Waiver of Conflicts; No Fiduciary Duty.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that:  (a) (i) no fiduciary, advisory or agency
relationship between the Borrower and its Subsidiaries, on the one hand, and the
Administrative Agent or any Lender, on the other hand, is intended to be or has
been created in respect of the transactions contemplated hereby or by the other
Loan Documents, irrespective of whether the Administrative Agent or any Lender
has advised or is advising the Borrower or any Subsidiary on other matters; (ii)
the arranging and other services regarding this Agreement provided by the
Administrative Agent and the Lenders are arm’s-length commercial transactions
between the Borrower and its Subsidiaries, on the one hand, and the
Administrative Agent and the Lenders, on the other hand; (iii) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
that it has deemed appropriate; and (iv) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b) (i) the
Administrative Agent and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Subsidiaries, or any other Person; (ii) neither
the Administrative Agent nor the Lenders has any obligation to the Borrower or
any of its Subsidiaries with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Borrower and its Subsidiaries, and neither the Administrative
Agent nor the Lenders has any obligation to disclose any of such interests to
the Borrower or its Subsidiaries.  To the fullest extent permitted by law, the
Borrower hereby agrees not to assert any potential claims that it may have
against the Administrative Agent and the Lenders with respect to any alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 8.17        Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)         a reduction in full or in part or cancellation of any such
liability;





 

 

 

 

154

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 8.18        Acknowledgement Regarding Any Supported QFCs.  To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Contracts or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States.  In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States.  Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

SECTION 8.19        WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, MLP, THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE LENDERS IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE
LOAN DOCUMENTS, THE ADVANCES, THE LETTERS OF CREDIT OR THE





 

 

 

 

155

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

ARTICLE IX

PARENT GUARANTY

SECTION 9.01        Parent Guaranty; Limitation of Liability.  (a) MLP hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each Loan Party now or
hereafter existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Parent Guaranteed Obligations”), and agrees to pay any
and all expenses (including, without limitation, fees and expenses of counsel)
incurred by the Administrative Agent or any other Secured Party in enforcing any
rights under this Agreement or any other Loan Document.  To the extent permitted
by law, without limiting the generality of the foregoing, MLP’s liability shall
extend to all amounts that constitute part of the Parent Guaranteed Obligations
and would be owed by any Loan Party to the Administrative Agent or any other
Secured Party under or in respect of the Loan Documents but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Loan Party. The Parent
Guaranty (as defined below) is a guaranty of payment and not of collection.

(b)        MLP, and by its acceptance of the terms hereof, the Administrative
Agent, on behalf of the Secured Parties, hereby confirms that it is the
intention of all such Persons that this Article IX (this “Parent Guaranty”) and
the Obligations of MLP under this Parent Guaranty not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Parent Guaranty and the
Obligations of MLP under this Parent Guaranty.  To effectuate the foregoing
intention, the Administrative Agent, on behalf of the Secured Parties, and MLP
hereby irrevocably agree that the Obligations of MLP under this Parent Guaranty
at any time shall be limited to the maximum amount as will result in the
Obligations of MLP under this Parent Guaranty not constituting a fraudulent
transfer or conveyance.

(c)        MLP hereby unconditionally and irrevocably agrees that in the event
any payment shall be required to be made to the Administrative Agent or any
other Secured Party under this Parent Guaranty, MLP will contribute, subject to
Section 9.01(b) hereof and to the maximum extent permitted by law, such amounts
to each other Guarantor so as to maximize the aggregate amount paid to the
Administrative Agent and the other Secured Parties under or in respect of the
Loan Documents.





 

 

 

 

156

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(d)        MLP agrees that it shall maintain in effect and enforce policies and
procedures designed to ensure compliance by it and its directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 9.02        Guaranty Absolute.  To the extent permitted by law, MLP
guarantees that the Parent Guaranteed Obligations will be paid strictly in
accordance with the terms of the Loan Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Administrative Agent or any other Secured
Party with respect thereto.  To the extent permitted by law, the Obligations of
MLP under or in respect of this Parent Guaranty are independent of the Parent
Guaranteed Obligations or any other Obligations of any Loan Party under or in
respect of the Loan Documents, and a separate action or actions may be brought
and prosecuted against MLP to enforce this Parent Guaranty, irrespective of
whether any action is brought against the Borrower or any Loan Party or whether
the Borrower or any Loan Party is joined in any such action or actions.  To the
extent permitted by law, the liability of MLP under this Parent Guaranty shall
be irrevocable, absolute and unconditional irrespective of, and MLP hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to, any or all of the following:

(a)        any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

(b)        any change in the time, manner or place of payment of, or in any
other term of, all or any of the Parent Guaranteed Obligations or any other
Obligations of any Loan Party under or in respect of the Loan Documents, any
Secured Cash Management Agreement or any Secured Hedge Agreement, or any other
rescission, amendment or waiver of or any consent to departure from any Loan
Document, including, without limitation, any increase in the Parent Guaranteed
Obligations resulting from the extension of additional credit to any Transaction
Party or any of its Subsidiaries or otherwise;

(c)        any defense arising by reason of any taking, exchange, substitution,
release, impairment or non perfection of any Collateral or any other collateral,
or any taking, release, impairment, amendment or waiver of, or consent to
departure from, any other guaranty, for all or any of the Parent Guaranteed
Obligations;

(d)        any manner of application of any Collateral or any other collateral,
or proceeds thereof, to all or any of the Parent Guaranteed Obligations, or any
manner of sale or other disposition of any Collateral or any other collateral
for all or any of the Parent Guaranteed Obligations or any other Obligations of
any Loan Party under the Loan Documents or any other assets of any Loan Party or
any of its Subsidiaries;

(e)        any change, restructuring or termination of the corporate structure
or existence of any Transaction Party or any of the Borrower’s Subsidiaries;

(f)         any failure of the Administrative Agent or any other Secured Party
to disclose to any Transaction Party any information relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Transaction Party now or hereafter known to the
Administrative Agent or such other





 

 

 

 

157

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Secured Party (MLP waiving any duty on the part of the Administrative Agent and
the other Secured Parties to disclose such information);

(g)        the failure of any other Person to execute or deliver any guaranty or
agreement or the release or reduction of liability of MLP or other guarantor or
surety with respect to the Parent Guaranteed Obligations; or

(h)        any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative  Agent or any other Secured Party that might otherwise constitute
a defense available to, or a discharge of, any Transaction Party or any other
guarantor or surety.

This Parent Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Parent Guaranteed
Obligations is rescinded or must otherwise be returned by the Administrative
Agent or any other Secured Party or any other Person upon the insolvency,
bankruptcy or reorganization of the Borrower or any other Transaction Party or
otherwise, all as though such payment had not been made.

SECTION 9.03        Waivers and Acknowledgments.  (a) To the extent permitted by
law, MLP hereby unconditionally and irrevocably waives promptness, diligence,
notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Parent Guaranteed Obligations and this Parent
Guaranty and any requirement that the Administrative Agent or any other Secured
Party protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against any Loan Party or any
other Person or any Collateral.

(b)        To the extent permitted by law, MLP hereby unconditionally and
irrevocably waives any right to revoke this Parent Guaranty and acknowledges
that this Parent Guaranty is continuing in nature and applies to all Parent
Guaranteed Obligations, whether existing now or in the future.

(c)        To the extent permitted by law, MLP hereby unconditionally and
irrevocably waives (i) any defense arising by reason of any claim or defense
based upon an election of remedies by the Administrative Agent or any other
Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of MLP or other rights of MLP to proceed against any of
the other Transaction Parties, any other guarantor or any other Person or any
Collateral and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Parent Guaranteed Obligations of MLP hereunder.

(d)        To the extent permitted by law, MLP hereby unconditionally and
irrevocably waives any duty on the part of the Administrative Agent or any other
Secured Party to disclose to MLP any matter, fact or thing relating to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any other Transaction Party or any of the Borrower’s
Subsidiaries now or hereafter known by the Administrative Agent or such other
Secured Party.





 

 

 

 

158

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(e)        Subject to the terms of the other Loan Documents, the Collateral
Agent may foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Parent Guaranteed Obligations,
make any other accommodation with the Borrower or any other Guarantor or
exercise any other right or remedy available to it against the Borrower or any
other Guarantor, without affecting or impairing in any way the liability of MLP
hereunder.  Pursuant to and to the fullest extent permitted by applicable law,
MLP waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of MLP against
the Borrower or any other Guarantor or any security.

(f)        MLP acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements contemplated by the Loan Documents and
that the waivers set forth in Section 9.02 and this Section 9.03 are knowingly
made in contemplation of such benefits.

SECTION 9.04        Subrogation.  MLP hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Transaction Party or any other insider guarantor
that arise from the existence, payment, performance or enforcement of MLP’s
Obligations under or in respect of this Parent Guaranty or any other Loan
Document, including, without limitation, except as provided in Section 9.01(c)
above, any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Administrative Agent or any other Secured Party against the Borrower, any other
Transaction Party or any other insider guarantor or any Collateral, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Borrower,  any other Transaction Party or any other insider guarantor, directly
or indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Parent Guaranteed Obligations and all other amounts payable under
this Parent Guaranty shall have been paid in full in cash (other than (A)
contingent indemnification obligations with respect to then unasserted claims
and (B) Secured Obligations in respect of obligations that may thereafter arise
with respect to Obligations in respect of Secured Cash Managements Agreement and
Secured Hedge Agreements, in each case, not yet due and payable; unless the
Administrative Agent has received written notice, at least two (2) Business Days
prior to the proposed date of any such termination, stating that arrangements
reasonably satisfactory to the applicable financial institutions, in respect
thereof have not been made), and all Letters of Credit have expired or have been
terminated (or been Cash Collateralized or backstopped in a manner reasonably
satisfactory to the applicable Issuing Bank), all Commitments under this
Agreement have expired or been terminated and all Obligations with respect to
the Letters of Credit have been reduced to zero (or Cash Collateralized in a
manner reasonably satisfactory to the applicable Issuing Bank).  If any amount
shall be paid to MLP in violation of the immediately preceding sentence at any
time prior to payment in full in cash of all of the Parent Guaranteed
Obligations (other than (A) contingent indemnification obligations with respect
to then unasserted claims and (B) Secured Obligations in respect of obligations
that may thereafter arise with respect to Obligations in respect of Secured Cash
Managements Agreement and Secured Hedge Agreements, in each case, not yet due
and payable; unless the Administrative Agent has received written notice, at
least two (2) Business Days prior to the proposed date of any such termination,





 

 

 

 

159

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

stating that arrangements reasonably satisfactory to the applicable financial
institutions, in respect thereof have not been made), and all Letters of Credit
have expired or have been terminated (or been Cash Collateralized or backstopped
in a manner reasonably satisfactory to the applicable Issuing Bank), all
Commitments under this Agreement have expired or been terminated and all
Obligations with respect to the Letters of Credit have been reduced to zero (or
Cash Collateralized in a manner reasonably satisfactory to the applicable
Issuing Bank), such amount shall be received and held in trust for the benefit
of the Administrative Agent and the other Secured Parties, shall be segregated
from other property and funds of MLP and shall forthwith be paid or delivered to
the Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Parent Guaranteed
Obligations and all other amounts payable under this Parent Guaranty, whether
matured or unmatured, in accordance with the terms of the Loan Documents, or to
be held as Collateral for any Parent Guaranteed Obligations or other amounts
payable under this Parent Guaranty thereafter arising.  If (i) MLP shall make
payment to the Administrative Agent or any other Secured Party of all or any
part of the Parent Guaranteed Obligations, and (ii) all of the Parent Guaranteed
Obligations and all other amounts payable under this Parent Guaranty shall have
been paid in full in cash (other than (A) contingent indemnification obligations
with respect to then unasserted claims and (B) Secured Obligations in respect of
obligations that may thereafter arise with respect to Obligations in respect of
Secured Cash Managements Agreement and Secured Hedge Agreements, in each case,
not yet due and payable; unless the Administrative Agent has received written
notice, at least two (2) Business Days prior to the proposed date of any such
termination, stating that arrangements reasonably satisfactory to the applicable
financial institutions, in respect thereof have not been made) and all Letters
of Credit have expired or have been terminated (or been Cash Collateralized or
backstopped in a manner reasonably satisfactory to the applicable Issuing Bank),
all Commitments under this Agreement have expired or been terminated and all
Obligations with respect to the Letters of Credit have been reduced to zero (or
Cash Collateralized in a manner reasonably satisfactory to the applicable
Issuing Bank), the Administrative Agent and the other Secured Parties will, at
MLP’s request and expense, execute and deliver to MLP appropriate documents,
without recourse and without representation or warranty, necessary to evidence
the transfer by subrogation to MLP of an interest in the Parent Guaranteed
Obligations resulting from such payment made by MLP pursuant to this Parent
Guaranty.

SECTION 9.05        Payments Free and Clear of Taxes, Etc.  (a) Any and all
payments made by MLP to or for the account of the Administrative Agent or any
other Secured Party under or in respect of this Parent Guaranty or any other
Loan Document shall be made, in accordance with Section 2.11, free and clear of
and without deduction for any Taxes.  If MLP shall be required by law to deduct
any Taxes from or in respect of any sum payable under or in respect of this
Parent Guaranty or any other Loan Document to the Administrative Agent or any
other Secured Party, (i) MLP shall make all such deductions, (ii) MLP shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law and (iii) if such Tax is an Indemnified Tax,
the sum payable by MLP shall be increased as may be necessary so that after MLP
and the Administrative Agent have made all required deductions (including
deductions applicable to additional sums payable under this Section 9.05), the
Administrative Agent or such other Secured Party, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made for Taxes.





 

 

 

 

160

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(b)        In addition, MLP agrees to timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes
that arise from any payment made by or on behalf of MLP under or in respect of
this Parent Guaranty or any other Loan Document or from the execution, delivery
or registration of, performance under, or otherwise with respect to, this Parent
Guaranty and the other Loan Documents.

(c)        MLP will indemnify the Administrative Agent and each other Secured
Party within 10 days after demand therefor, for the full amount of Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to any
amounts payable under this Section 9.05), imposed on or paid by the
Administrative Agent or such other Secured Party (as the case may be) arising
therefrom or with respect thereto.

(d)        The obligations of MLP under this Section 9.05 are subject in all
respects to the limitations, qualifications and satisfaction of conditions set
forth in Section 2.12, and MLP shall be entitled to the same rights and benefits
as are available to the Borrower under Section 2.12.  Without limitation of the
foregoing, the Secured Parties are subject to the obligations set forth in
Section 2.12.

SECTION 9.06        Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of such Section 6.01, the Administrative Agent, each other Secured
Party, and each of their respective Affiliates, is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the
Administrative Agent, such other Secured Party or such Affiliate to or for the
credit or the account of MLP against any and all of the Obligations of MLP now
or hereafter existing under this Parent Guaranty and the other Loan Documents,
irrespective of whether the Administrative Agent or such other Secured Party
shall have made any demand under this Parent Guaranty or any other Loan Document
and although such Obligations may be unmatured.  The Administrative Agent and
each other Secured Party agrees promptly to notify MLP after any such set-off
and application; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application.  The rights of the
Administrative Agent, each other Secured Party and their respective Affiliates
under this Section 9.06 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that the Administrative Agent, such
other Secured Party and their respective Affiliates may have.

SECTION 9.07        Indemnification.  (a) Without limitation on any other Parent
Guaranteed Obligations of MLP or remedies of the Administrative Agent and each
other Secured Party under this Parent Guaranty, MLP shall, to the fullest extent
permitted by law, indemnify, defend and save and hold harmless each Indemnified
Party from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party in connection with or as a result of any failure of any
Parent Guaranteed Obligations to be the legal, valid and binding obligations of
any Transaction Party enforceable against such Transaction Party in accordance
with their terms.





 

 

 

 

161

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(b)        MLP hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to MLP or any of its respective Affiliates or any of their respective officers,
directors, employees, agents and advisors, and MLP hereby agrees not to assert
any claim against any Indemnified Party on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Facilities, the actual or proposed use of the proceeds of the Advances or
the Letters of Credit, the Transaction Documents or any of the transactions
contemplated by the Transaction Documents.

(c)        Without prejudice to the survival of any of the other agreements of
MLP under this Parent Guaranty or any of the other Loan Documents, the
agreements and obligations of the MLP contained in Section 9.01(a) (with respect
to enforcement expenses), the last sentence of Section 9.02,  Section 9.05 and
this Section 9.07 shall survive the payment in full of the Parent Guaranteed
Obligations and all of the other amounts payable under this Parent Guaranty and
under any of the other Loan Documents.

SECTION 9.08        Subordination.  MLP hereby subordinates any and all debts,
liabilities and other Obligations owed to MLP by each other Transaction Party
(the “Subordinated Obligations”) to the Parent Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 9.08:

(a)        Prohibited Payments, Etc.  Except during the continuance of any Event
of Default (including the commencement and continuation of any proceeding under
any Bankruptcy Law relating to any other Transaction Party), MLP may receive
regularly scheduled payments from any other Transaction Party on account of the
Subordinated Obligations.  After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Transaction Party),
however, unless the Administrative Agent otherwise agrees, MLP shall not demand,
accept or take any action to collect any payment on account of the Subordinated
Obligations.

(b)        Prior Payment of Parent Guaranteed Obligations.  In any proceeding
under any Bankruptcy Law relating to any other Transaction Party, MLP agrees
that the Administrative Agent and the other Secured Parties shall be entitled to
receive payment in full in cash of all Parent Guaranteed Obligations (including
all interest and expenses accruing after the commencement of a proceeding under
any Bankruptcy Law, whether or not constituting an allowed claim in such
proceeding (“Post Petition Interest”)) before MLP receives payment of any
Subordinated Obligations.

(c)        Turn-Over.  After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Transaction Party), MLP shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Administrative Agent
and the other Secured Parties and deliver such payments to the Administrative
Agent on account of the Parent Guaranteed Obligations (including all Post
Petition Interest), together with any necessary endorsements or other





 

 

 

 

162

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

instruments of transfer, but without reducing or affecting in any manner the
liability of MLP under the other provisions of this Parent Guaranty.

(d)        Administrative Agent Authorization.  After the occurrence and during
the continuance of any Default (including the commencement and continuation of
any proceeding under any Bankruptcy Law relating to any other Transaction
Party), the Administrative Agent is authorized and empowered (but without any
obligation to so do), in its discretion, (i) in the name of MLP, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Parent Guaranteed Obligations
(including any and all Post Petition Interest), and (ii) to require MLP (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Parent Guaranteed Obligations
(including any and all Post Petition Interest).

SECTION 9.09        Continuing Guaranty; Assignments.  This Parent Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of the Parent Guaranteed Obligations
and all other amounts payable under this Parent Guaranty (other than (A)
contingent indemnification obligations with respect to then unasserted claims
and (B) Secured Obligations in respect of obligations that may thereafter arise
with respect to Obligations in respect of Secured Cash Managements Agreement and
Secured Hedge Agreements, in each case, not yet due and payable; unless the
Administrative Agent has received written notice, at least two (2) Business Days
prior to the proposed date of any such termination, stating that arrangements
reasonably satisfactory to the applicable financial institutions, in respect
thereof have not been made), (ii) the latest Termination Date for all Facilities
and (iii) the latest date of expiration or termination of all Letters of Credit
(unless such Letters of Credit have been Cash Collateralized or backstopped in a
manner reasonably satisfactory to the applicable Issuing Bank), (b) be binding
upon MLP, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Administrative Agent and the other Secured Parties and their
respective successors, transferees and assigns.  MLP shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Administrative Agent and the Lenders, and any such assignment in
violation of this Section 9.09 shall be null and void.

[Signature Pages Follow]

 

 



 

 

 

 

163

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

By:

MGP II, LLC, its Managing General Partner

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

 

Name: Cary P. Marshall

 

 

Title: Vice President--Corporate Finance and Treasurer

 





 

 

 

 

[Signature Page]

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

 

 

 

 

ALLIANCE RESOURCE PARTNERS, L.P.

 

 

 

By:

ALLIANCE RESOURCE MANAGEMENT GP, LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ CARY P. MARSHALL 

 

 

Name: Cary P. Marshall

 

 

Title: Vice President--Corporate Finance and Treasurer

 

 



 

 

 

 

[Signature Page]

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Collateral Agent, Issuing Bank, Swing Line Bank and
Lender

 

 

 

 

 

By:

/s/ JAMES SHENDER 

 

 

Name: James Shender

 

 

Title: Executive Director

 





 

 

 

 

[Signature Page]

 

 



 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Issuing Bank and Lender

 

 

 

 

 

By:

/s/ JONATHAN LUCHANSKY

 

 

Name: Jonathan Luchansky

 

 

Title: Director

 





 

 

 

 

[Signature Page]

 

 



 

 

 

 

 

 

Citibank, N.A.,

 

as Issuing Bank and Lender

 

 

 

 

 

By:

/s/ SUMEET SINGAL

 

 

Name: Sumeet Singal

 

 

Title: Vice President

 





 

 

 

 

[Signature Page]

 

 



 

 

 

 

 

 

TRUIST BANK (formerly known as Branch Banking and Trust Company),

 

as Issuing Bank and Lender

 

 

 

 

 

By:

/s/ DANIEL DELUCA

 

 

Name: Daniel Deluca

 

 

Title: Assistant Vice President

 





 

 

 

 

[Signature Page]

 

 



 

 

 

 

 

 

BOKF, NA DBA BANK OF OKLAHOMA,

 

as Issuing Bank and Lender

 

 

 

 

 

By:

/s/ STEVENS E. WARRICK

 

 

Name: Stevens E. Warrick

 

 

Title: Senior Vice President

 





 

 

 

 

[Signature Page]

 

 



 

 

 

 

 

 

Fifth Third Bank, National Association,

 

as Lender

 

 

 

 

 

By:

/s/ MATTHEW LEWIS

 

 

Name: Matthew Lewis

 

 

Title: Director

 





 

 

 

 

[Signature Page]

 

 



 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

as Lender

 

 

 

 

 

By:

/s/ MICHAEL MAGUIRE

 

 

Name: Michael Maguire

 

 

Title: Managing Director

 





 

 

 

 

[Signature Page]

 

 



 

 

 

 

 

 

Planters Bank, Inc.,

 

as Lender

 

 

 

 

 

By:

/s/ LEIGH DURDEN

 

 

Name: Leigh Durden

 

 

Title: Senior Vice President/ Chief Credit Officer

 





 

 

 

 

[Signature Page]

 

 



 

 

 

GOLDMAN SACHS BANK USA,

 

as Lender

 

 

 

 

 

By:

/s/ JACOB ELDER

 

 

Name: Jacob Elder

 

 

Title: Authorized Signatory

 





 

 

 

 

[Signature Page]

 

 



 

 

 

 

 

 

STIFEL BANK & TRUST,

 

as Lender

 

 

 

 

 

By:

/s/ JOHN H. PHILLIPS

 

 

Name: John H. Phillips

 

 

Title EVP, Head of C&I Lending

 





 

 

 

 

[Signature Page]

 

 



 

 

 

 

 

 

CENTRAL BANK,

 

as Lender

 

 

 

 

 

By:

/s/ SUSAN DEAN

 

 

Name: Susan Dean

 

 

Title: Vice-President

 





 

 

 

 

[Signature Page]

 

 



 

 

 

 

 

 

CHANG HWA COMMERCIAL BANK, LTD.,

 

LOS ANGELES BRANCH,

 

as Lender

 

 

 

 

 

By:

/s/ WAN-CHIN CHANG

 

 

Name: Wan-Chin Chang

 

 

Title: VP & General Manager

 





 

 

 

 

[Signature Page]

 

 



 

 

 

 

 

COMMERCE BANK,

 

as Lender

 

 

 

 

 

By:

/s/ CAROL E. OWENS

 

 

Name: Carol E. Owens

 

 

Title: Senior Vice-President

 





 

 

 

 

[Signature Page]

 

 



 

 

 

 

 

 

Mabrey Bank

 

as Lender

 

 

 

 

 

By:

/s/ C.T. YOUNG

 

 

Name: C.T. Young

 

 

Title: Senior Vice-President

 

 

 



 

 

 

 

[Signature Page]

 

 



 

 

SCHEDULES TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 9, 2020

Alliance Resource Operating Partners, L.P.

as Borrower

 

 



 



 

Schedule I

Commitments

 

Name of Lender

Revolving Credit Commitment

Letter of Credit

Commitment

Swing Line

Commitment

Extending

Lender

Non-

Extending

Lender

JPMorgan Chase
Bank, N.A.

$56,500,000

 

$27,500,000

$15,000,000

PNC Bank, National
Association

$56,500,000

 

$25,000,000

 

Citibank, N.A.

$56,500,000

 

$25,000,000

 

Truist Bank

$56,500,000

 

$25,000,000

 

Bokf, NA DBA Bank
of Oklahoma

$56,500,000

 

$22,500,000

 

Fifth Third Bank,
National Association

$40,000,000

 

 

 

Sumitomo Mitsui
Banking Corporation

$25,000,000

 

 

 

Planters Bank

$25,000,000

 

 

 

Goldman Sachs Bank
USA

$17,000,000

$10,250,000

 

 

Stifel Bank & Trust

$15,000,000

 

 

 

Central Bank

$15,000,000

 

 

 

Chang Hwa
Commercial Bank,
Ltd., LA Branch

$15,000,000

 

 

 

Commerce Bank

$15,000,000

 

 

 

Mabrey Bank

$10,000,000

 

 

 

Wells Fargo Bank,
National Association

 

$53,000,000

 

 

Arvest Bank

 

$15,000,000

 

 

Total

$459,500,000

$78,250,000

$125,000,000

$15,000,000

 

 

 



2



 

Schedule II

Subsidiary Guarantors

 

 

 

1.

Alliance Coal, LLC

2.

Alliance Design Group, LLC

3.

Alliance Land, LLC

4.

Alliance Minerals, LLC

5.

Backbone Mountain, LLC

6.

CR Services, LLC

7.

CR Machine Shop, LLC

8.

Excel Mining, LLC

9.

Gibson County Coal, LLC

10.

Hamilton County Coal, LLC

11.

Hopkins County Coal, LLC

12.

MC Mining, LLC

13.

Mid-America Carbonates, LLC

14.

Mettiki Coal, LLC

15.

Mettiki Coal (WV), LLC

16.

Mt. Vernon Transfer Terminal, LLC

17.

Penn Ridge Coal, LLC

18.

Pontiki Coal, LLC

19.

River View Coal, LLC

20.

Rough Creek Mining, LLC

21.

Sebree Mining, LLC

22.

Steamport, LLC

23.

Tunnel Ridge, LLC

24.

Warrior Coal, LLC

25.

Webster County Coal, LLC

26.

White County Coal, LLC

27.

Alliance Service, Inc.

 

 



 

3

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

28.

Matrix Design Group, LLC

29.

Matrix Design International, LLC

30.

Alliance Resource Properties, LLC

31.

Alliance WOR Properties, LLC

32.

WOR Land 6, LLC

33.

ARP Sebree, LLC

34.

ARP Sebree South, LLC

35.

UC Coal, LLC

36.

UC Mining, LLC

37.

UC Processing, LLC

 





 

 

 

 

4

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

Schedule III

Existing Letters of Credit

 

 

 

 

 

 

Letter of Credit
Applicant

Issuing Bank

Beneficiary

LC Amount
Outstanding

Renewal
Date

 

 

 

 

 

Alliance Resource
Operating Partners,
L.P.

Bank of Oklahoma

Travelers Casualty
and Surety Company

$   3,898,350.00

8/25/2020

Alliance Resource
Operating Partners,
L.P.

Bank of Oklahoma

Ace American
Insurance Company

$   2,355,333.75

11/18/2020

 

 

 

 

 

 

Total Bank of Oklahoma

 

$   6,253,683.75

 

 

 

 

 

 

Alliance Resource
Operating Partners,
L.P.

JP Morgan Chase
Bank

Old Republic
Insurance Company

$   3,000,000.00

4/23/2020

 

 

 

 

 

 

Total JP Morgan
Chase

 

$   3,000,000.00

 

 

 

 

 

 

 

TOTAL AROP

 

$   9,253,683.75

 

 





 

 

 

 

5

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

Schedule 1.01(a)

Excluded Property

 

Inactive Mining Facilities

 

1.   Pattiki Mine – Operator: White County Coal, LLC

 

     Room and Pillar Mine – 2015 production: 2.4 million tons

     Preparation Plant – 1,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Ceased production in November 2016

     Located in White County, Illinois

 

Address(es):

White County Coal, LLC

1525 County Road 1300 North

Carmi, IL  62821

(office, prep plant, loadout)

 

White County Coal, LLC

1343 County Road 1450 East

Carmi, IL  62821

(portal and warehouse)

 

2.   Gibson North Mine – Operator: Gibson County Coal, LLC

 

     Room and Pillar Mine – 2019 production: 1.7 million tons

     Preparation Plant – 700 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Idled fourth quarter 2019

     Located in Gibson County, Indiana

 

Address(es):

Gibson County Coal, LLC

2579 W Gibson Coal Road

Princeton, IN 47670

(portal 1)

 

Gibson County Coal, LLC

2076 N. 700 W.

Patoka, IN 47666

(portal 2)

 





 

 

 

 

6

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

3.   Onton Mine – Operator: Sebree Mining, LLC

 

     Room and Pillar Mine – 2015 production: 1.8 million tons

     Preparation Plant – 750 t/p/h throughput capacity

     Truck and Barge Loading Facilities

     Idled fourth quarter 2015

     Located in Webster County, Kentucky

 

Address(es):

Sebree Mining, LLC

15 New Steamport Rd

Sebree, KY  42455

(office)

 

Sebree Mining, LLC

3603 SR 370 E

Sebree, KY  42455

(mine facilities)

 

4.   Elk Creek Mine – Operator: Hopkins County Coal, LLC

 

     Room and Pillar Mine – 2015 production: 2.9 million tons

     Preparation Plant – 1,200 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Ceased production in April 2016, reserves depleted

     Located in Hopkins County, Kentucky

 

Address(es):

Hopkins County Coal, LLC

35 Frank Cox Road

Madisonville, KY  42431

(bathhouse and portal)

 

Hopkins County Coal, LLC

1699 Pond River Colliers Road

Madisonville, KY  42431

(prep plant)

 





 

 

 

 

7

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

Closed Mining Facilities

 

5.   Heritage Facilities – Owner: UC Processing, LLC

 

     Closed facilities acquired in 2015; have not been operated by Alliance

     Facilities include prep plant, overland belt and barge loading facility

 

Address(es):

UC Processing, LLC

1274 State Route 141 South

Waverly, KY  42462

(prep plant)

 

UC Processing, LLC

126 Mt. Vernon Road

Uniontown, KY  42461

(barge loadout)

 

6.   Highland Mine – Owner: UC Mining, LLC

 

     Closed facilities acquired in 2015; have not been operated by Alliance

     Facilities include sealed mine portal and overland belt

 

Address(es):

UC Mining, LLC

530 Smith Road

Waverly, KY  42462

 

7.   Dodge Hill Mine – Owner: Rough Creek Mining, LLC

 

     Closed facilities acquired in 2015; have not been operated by Alliance

     Facilities include underground mine and prep plant

 

Address(es):

Rough Creek Mining, LLC

435 Davis Mine Road

Sturgis, KY  42459

 





 

 

 

 

8

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

8.   Backbone Mountain Mine – Owner: Backbone Mountain, LLC

 

     Closed facilities, formerly operated by contract miner

     Drift mine, sealed in 2013

 

Address(es):

Backbone Mountain, LLC

King Wildesen Road

Oakland, MD  21550

 

The following structures and underlying property and contents thereof at active
mining facilities:

 

1.   434 Short Creek Road, Wheeling, WV  26003 (Tunnel Ridge Mine):  Following
five buildings located at this address:

 

a.   Walker Belt Shop:  40’ x 40’ (1,600 sq. ft.) building of steel frame
construction with a metal sheet roof.

 

b.   Walker Slope Overland Belt Bathhouse:  65’ x 45’ (2,925 sq. ft.) building
of Conex (like) internal shell construction with block and steel/metal sheet
roof.

 

c.   Building 3 (shelter used for fusing pipe):  12’ x 20’ (240 sq. ft.) shelter
of steel frame and sheet metal roof.

 

d.   Slope Transfer Building:  20’ x 20’ three story building that is a steal
beam structure with sheet metal siding.

 

e.   Motor Barn:  50’ x 20’ building made of lumber with sheet metal siding.

 

2.   Hilltop Road, Morganfield, KY 42437 (River View Mine):  The following
building located at this address:

 

a.   Fresh Water Lake House:  This is a 8’X 20’ (160 sq. ft.) building
(converted shipping container).

 





 

 

 

 

9

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

Schedule 1.01(b)

Mines and Mining Facilities

 

Active Mining Facilities

1.   Hamilton Mine – Operator: Hamilton County Coal, LLC

 

     Longwall Mine – 2019 production: 5.9 million tons

     Preparation Plant – 2,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Hamilton County, Illinois

 

Address(es):

Hamilton Mine

Hamilton County Coal, LLC

18033 County Rd. 500 East and County Rd. 1800 N.

(also with an address of 18031 County Rd. 500 East)

Dahlgren, Il. 62828

(office, bathhouse, portal, prep plan and loadout)

 

2.   Gibson South Mine – Operator: Gibson County Coal, LLC

 

     Room and Pillar Mine – 2019 production: 5.5 million tons

     Preparation Plant – 1,800 t/p/h throughput capacity

     Truck Loading Facility

     Access to Rail Loading Facility at Gibson North Mine

     Located in Gibson County, Indiana

 

Address(es):

Gibson County Coal, LLC

3455 S. 700 W.

Owensville, IN 47665

(all facilities)

 





 

 

 

 

10

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

3.   River View Mine – Operator: River View Coal, LLC

 

     Room and Pillar Mine – 2019 production: 11.3 million tons

     Preparation Plant – 2,700 t/p/h throughput capacity

     Barge Loading Facility

     Located in Union County, Kentucky

 

Address(es):

River View Coal, LLC

835 State Route 1179

Waverly, KY 42462

(Portal 1)

 

River View Coal, LLC

4380 State Route 359

Waverly, KY 42462

(Portal 2)

 

River View Coal, LLC

1741 Hilltop Road

Morganfield, KY 42437

(also with an address of 6660 State Route 360, Union Town, KY 42461)

(training center, prep plant and barge loadout)

 

4.   Cardinal Mine – Operator: Warrior Coal, LLC

 

     Room and Pillar Mine – 2019 production: 3.7 million tons

     Preparation Plant – 1,200 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Hopkins County, Kentucky

 

Address(es):

 

Warrior Coal, LLC

57 J.E. Ellis Road

Madisonville, KY  42431

 





 

 

 

 

11

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

(41A portal)

 

Warrior Coal, LLC

2 Wolf Hollow Road

Manitou, KY 42436

(Hanson portal)

 

Warrior Coal, LLC

2465 Wolf Hollow Road

Manitou, KY 42436

(Wolf Hollow portal)

 

Warrior Coal, LLC

2368 Rose Creek Road

Madisonville, KY  42431

(slope)

 

Warrior Coal, LLC

Columbia Schoolhouse Road

Madisonville, KY  42431

(prep plant and loadout)

 

5.   Tunnel Ridge Mine – Operator: Tunnel Ridge, LLC

 

     Longwall Mine – 2019 production: 7.4 million tons

     Preparation Plant – 1,800 t/p/h throughput capacity

     Barge Loading Facility

     Located in Ohio County, West Virginia

 

Address(es):

 

Tunnel Ridge, LLC

2596 Battle Run Road

Triadelphia, WV  26059

(portal)

 

Tunnel Ridge

434 Short Creek Road

Wheeling, WV 26003

(slope)

 

Tunnel Ridge, LLC

1901 Short Creek Road





 

 

 

 

12

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

Wheeling, WV 26003

(prep plant)

 

Tunnel Ridge, LLC

5725 Warwood Avenue

Wheeling, WV 26003

(barge loadout)

 

6.   Mountain View Mine – Operators: Mettiki Coal, LLC and Mettiki Coal (WV),
LLC

 

     Longwall Mine – 2019 production: 2.1 million tons

     Preparation Plant – 1,350 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Garrett County, Maryland and Tucker and Grant Counties, West
Virginia

 

Address(es):

 

Mettiki Coal, LLC

293 Table Rock Road

Oakland, MD 21550

(main office)

 

Mettiki Coal, LLC

206 Table Rock Road

Oakland, MD 21550

(prep plant)

 

Mettiki Coal, LLC

116 Wilson Road

Oakland, MD  21550

(water treatment facility)

 

Mettiki Coal, LLC

1283 D Portal Road

Oakland, MD  21550

(idled mine facilities)

 

Mettiki Coal (WV), LLC

180 E Portal Road

Davis, WV  26260

(slope, portal and loadout)

 

Mettiki Coal (WV), LLC





 

 

 

 

13

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

149 Buffalo Coal Road

Mt. Storm, WV  26739

(portal)

 

7.   Excel Mine No. 4 – Operator: MC Mining, LLC

 

     Room and Pillar Mine – 2019 production: 1.1 million tons

     Preparation Plant – 1,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Pike County, Kentucky

 

Address(es):

 

MC Mining, LLC

State Highway 194 West

Pikeville, KY  41501

(portal, office, prep plant, loadout)

 

Inactive Mining Facilities

 

8.   Pattiki Mine – Operator: White County Coal, LLC

 

     Room and Pillar Mine – 2015 production: 2.4 million tons

     Preparation Plant – 1,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Ceased production in November 2016

     Located in White County, Illinois

 

Address(es):

White County Coal, LLC

1525 County Road 1300 North

Carmi, IL  62821

(office, prep plant, loadout)

 

White County Coal, LLC





 

 

 

 

14

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

1343 County Road 1450 East

Carmi, IL  62821

(portal and warehouse)

 

9.   Gibson North Mine – Operator: Gibson County Coal, LLC

 

     Room and Pillar Mine – 2019 production: 1.7 million tons

     Preparation Plant – 700 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Idled fourth quarter 2015

     Located in Gibson County, Indiana

 

Address(es):

Gibson County Coal, LLC

2579 W Gibson Coal Road

Princeton, IN 47670

(portal 1)

 

Gibson County Coal, LLC

2076 N. 700 W.

Patoka, IN 47666

(portal 2)

 

10. Onton Mine – Operator: Sebree Mining, LLC

 

     Room and Pillar Mine – 2015 production: 1.8 million tons

     Preparation Plant – 750 t/p/h throughput capacity

     Truck and Barge Loading Facilities

     Idled fourth quarter 2015

     Located in Webster County, Kentucky

 

Address(es):

Sebree Mining, LLC

15 New Steamport Rd

Sebree, KY  42455

(office)

 

Sebree Mining, LLC

3603 SR 370 E

Sebree, KY  42455

(mine facilities)

 





 

 

 

 

15

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

11. Elk Creek Mine – Operator: Hopkins County Coal, LLC

 

     Room and Pillar Mine – 2015 production: 2.9 million tons

     Preparation Plant – 1,200 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Ceased production in April 2016, reserves depleted

     Located in Hopkins County, Kentucky

 

Address(es):

Hopkins County Coal, LLC

35 Frank Cox Road

Madisonville, KY  42431

(bathhouse and portal)

 

Hopkins County Coal, LLC

1699 Pond River Colliers Road

Madisonville, KY  42431

(prep plant)

 

Closed Mining Facilities

 

12. Dotiki Mine – Operator: Webster County Coal, LLC

 

     Room and Pillar Mine – 2019 production: 1.3 million tons

     Preparation Plant – 1,800 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Webster County, Kentucky

 

Address(es):

 

Webster County Coal, LLC

1758 State Route 874

Clay, KY 42404

(bathhouse)

 

Webster County Coal, LLC

4611 State Route 270 West

Clay, KY 42404

(slope, prep plant, loadout)

 





 

 

 

 

16

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

Webster County Coal, LLC

2668 State Route 120 East

Providence, KY 42450

(idled facilities presently used for storage)

 

Webster County Coal, LLC

1586 Balls Hill Road

Nebo, KY  42441

(idled facilities presently used for office)

 

Dotiki Mine has been closed, but, pursuant to the Agreement, shall continue to
be Mortgaged Property (as set forth on Schedule 1.01(c) hereof).

 

13. Heritage Facilities – Owner: UC Processing, LLC

 

     Closed facilities acquired in 2015; have not been operated by Alliance

     Facilities include prep plant, overland belt and barge loading facility

 

Address(es):

UC Processing, LLC

1274 State Route 141 South

Waverly, KY  42462

(prep plant)

 

UC Processing, LLC

126 Mt. Vernon Road

Uniontown, KY  42461

(barge loadout)

 

14. Highland Mine – Owner: UC Mining, LLC

 

     Closed facilities acquired in 2015; have not been operated by Alliance

     Facilities include sealed mine portal and overland belt

 

Address(es):

UC Mining, LLC

530 Smith Road

Waverly, KY  42462

 





 

 

 

 

17

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

15. Dodge Hill Mine – Owner: Rough Creek Mining, LLC

 

     Closed facilities acquired in 2015; have not been operated by Alliance

     Facilities include underground mine and prep plant

 

Address(es):

Rough Creek Mining, LLC

435 Davis Mine Road

Sturgis, KY  42459

 

16. Backbone Mountain Mine – Owner: Backbone Mountain, LLC

 

     Closed facilities, formerly operated by contract miner

     Drift mine, sealed in 2013

 

Address(es):

Backbone Mountain, LLC

King Wildesen Road

Oakland, MD  21550

 





 

 

 

 

18

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

Schedule 1.01(c)

Mortgaged Property

 

Active Mining Facilities

 

1.   Hamilton Mine – Operator: Hamilton County Coal, LLC

 

     Longwall Mine – 2019 production: 5.9 million tons

     Preparation Plant – 2,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Hamilton County, Illinois

 

Address(es):

Hamilton Mine

Hamilton County Coal, LLC

18033 County Rd. 500 East and County Rd. 1800 N.

(also with an address of 18031 County Rd. 500 East)

Dahlgren, Il. 62828

(office, bathhouse, portal, prep plan and loadout)

 

2.   Gibson South Mine – Operator: Gibson County Coal, LLC

 

     Room and Pillar Mine – 2019 production: 5.5 million tons

     Preparation Plant – 1,800 t/p/h throughput capacity

     Truck Loading Facility

     Access to Rail Loading Facility at Gibson North Mine

     Located in Gibson County, Indiana

 

Address(es):

Gibson County Coal, LLC

3455 S. 700 W.

Owensville, IN 47665

(all facilities)

 





 

 

 

 

19

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

3.   River View Mine – Operator: River View Coal, LLC

     Room and Pillar Mine – 2019 production: 11.3 million tons

     Preparation Plant – 2,700 t/p/h throughput capacity

     Barge Loading Facility

     Located in Union County, Kentucky

 

Address(es):

River View Coal, LLC

835 State Route 1179

Waverly, KY 42462

(Portal 1)

 

River View Coal, LLC

4380 State Route 359

Waverly, KY 42462

(Portal 2)

 

River View Coal, LLC

1741 Hilltop Road

Morganfield, KY 42437

(also with an address of 6660 State Route 360, Union Town, KY 42461)

(training center, prep plant and barge loadout)

 

Except for the excluded building and underlying property located at the River
View Mine referenced on Schedule 1.01(a).

 

4.   Cardinal Mine – Operator: Warrior Coal, LLC

 

     Room and Pillar Mine – 2019 production: 3.7 million tons

     Preparation Plant – 1,200 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Hopkins County, Kentucky

 

Address(es):

 

Warrior Coal, LLC

57 J.E. Ellis Road

Madisonville, KY  42431

(41A portal)

 





 

 

 

 

20

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

Warrior Coal, LLC

2 Wolf Hollow Road

Manitou, KY 42436

(Hanson portal)

 

Warrior Coal, LLC

2465 Wolf Hollow Road

Manitou, KY 42436

(Wolf Hollow portal)

 

Warrior Coal, LLC

2368 Rose Creek Road

Madisonville, KY  42431

(slope)

 

Warrior Coal, LLC

Columbia Schoolhouse Road

Madisonville, KY  42431

(prep plant and loadout)

 

5.   Tunnel Ridge Mine – Operator: Tunnel Ridge, LLC

 

     Longwall Mine – 2019 production: 7.4 million tons

     Preparation Plant – 1,800 t/p/h throughput capacity

     Barge Loading Facility

     Located in Ohio County, West Virginia

 

Address(es):

 

Tunnel Ridge, LLC

2596 Battle Run Road

Triadelphia, WV  26059

(portal)

 

Tunnel Ridge

434 Short Creek Road

Wheeling, WV 26003

(slope)

 

Tunnel Ridge, LLC

1901 Short Creek Road

Wheeling, WV 26003

(prep plant)

 

Tunnel Ridge, LLC





 

 

 

 

21

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

5725 Warwood Avenue

Wheeling, WV 26003

(barge loadout)

 

Except for the five excluded buildings and underlying property at the Tunnel
Ridge Mine referenced on Schedule 1.01(a).

 

6.   Mountain View Mine – Operators: Mettiki Coal, LLC and Mettiki Coal (WV),
LLC

 

     Longwall Mine – 2019 production: 2.1 million tons

     Preparation Plant – 1,350 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Garrett County, Maryland and Tucker and Grant Counties, West
Virginia

 

Address(es):

 

Mettiki Coal, LLC

293 Table Rock Road

Oakland, MD 21550

(main office)

 

Mettiki Coal, LLC

206 Table Rock Road

Oakland, MD 21550

(prep plant)

 

Mettiki Coal, LLC

116 Wilson Road

Oakland, MD  21550

(water treatment facility)

 

Mettiki Coal, LLC

1283 D Portal Road

Oakland, MD  21550

(idled mine facilities)

 

Mettiki Coal (WV), LLC

180 E Portal Road

Davis, WV  26260

(slope, portal and loadout)

 

Mettiki Coal (WV), LLC

149 Buffalo Coal Road

Mt. Storm, WV  26739





 

 

 

 

22

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

(portal)

 

7.   Excel Mine No. 4 – Operator: MC Mining, LLC

 

     Room and Pillar Mine – 2019 production: 1.1 million tons

     Preparation Plant – 1,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Pike County, Kentucky

 

Address(es):

 

MC Mining, LLC

State Highway 194 West

Pikeville, KY  41501

(portal, office, prep plant, loadout)

 

Closed Mining Facilities

 

8.   Dotiki Mine – Operator: Webster County Coal, LLC

 

     Room and Pillar Mine – 2019 production: 1.3 million tons

     Preparation Plant – 1,800 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Webster County, Kentucky

 

Address(es):

 

Webster County Coal, LLC

1758 State Route 874

Clay, KY  42404

(bathhouse)

 

Webster County Coal, LLC

4611 State Route 270 West

Clay, KY 42404

(slope, prep plant, loadout)

 

Webster County Coal, LLC

2668 State Route 120 East

Providence, KY 42450

(idled facilities presently used for storage)

 

Webster County Coal, LLC

1586 Balls Hill Road

Nebo, KY  42441

(idled facilities presently used for office)





 

 

 

 

23

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

Other

 

9.   River Terminal – Operator: Mt. Vernon Transfer Terminal, LLC

 

     Barge Loading Facility

     Located on the Ohio River in Posey County, Indiana

 

Address(es):

Mt. Vernon Transfer Terminal, LLC

3300 Bluff Road

Mt. Vernon, IN  47620

 

10. Matrix Design Group Office and Warehouse

 

     Located in Warrick County, Indiana

 

Address(es):

Matrix Design Group, LLC

5721 Prospect Drive

Newburgh, IN  47630

 

11. Office Building – Lexington, Kentucky

 

Address(es):

 

Alliance Coal, LLC

1146 Monarch Street

Lexington, KY  40513

 

12. Rock Dust Mill – Operator: Mid-America Carbonates, LLC

 

     Located in Hardin County, Illinois

 

Address(es):

 

Mid-America Carbonates, LLC

Route 1, Box 258A

Elizabethtown, IL  62931

 





 

 

 

 

24

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

13. Roof Bolt Manufacturer – Operator: CR Services, LLC

 

     Located in Hopkins County, Kentucky

 

Address(es):

 

CR Services, LLC

1699 Pond River Colliers Road

Madisonville, KY  42431

 

14. Central Region Shop – Operator: CR Services, LLC

 

     Located in Hopkins County, Kentucky

 

Address(es):

 

CR Services, LLC

2555 Anton Road

Madisonville, KY  42431

(Central Region Shop)

 

15. CR Machine Shop – Operator: CR Machine Shop, LLC

 

     Located in Hopkins County, Kentucky

 

Address(es):

 

CR Machine Shop, LLC

555 Brown Lane

Madisonville, KY  42431

(fabrication shop)

 

Mortgages

 

See leases identified on Schedule B-1 to the following mortgages and deeds of
trust (except for such leases that have expired by their terms or were otherwise
surrendered as permitted by the mortgages or deeds of trust).

A.         Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing (Illinois) from Alliance WOR Properties, LLC and
Hamilton County Coal, LLC, dated July 17, 2017, and recorded on August 8, 2017,
as File No. 2017-00001411 in the Hamilton County, Illinois Recorder’s Office,
excluding that certain real property released from the foregoing mortgage
pursuant to that certain Partial Release of Mortgage (IL Mortgage Act 765 ILCS
905) with File No. 2017-00001818.

 





 

 

 

 

25

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

B.         Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing (Indiana) from Alliance Properties, LLC, Alliance
Resource Properties, LLC, and Gibson County Coal, LLC, dated July 17, 2017, and
recorded on August 8, 2017, as File No. 201700003353 in the Gibson County,
Indiana Recorder’s Office, excluding that certain real property released from
the foregoing mortgage pursuant to that certain Partial Release of Mortgage with
File No. ____________.

 

C.         Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing (Kentucky) from River View Coal, LLC, Alliance
Resource Properties, LLC, UC Mining, LLC and UC Processing, LLC, dated July 20,
2017, and recorded on August 9, 2017, in Mortgage Book 430, Page 1, in the Union
County, Kentucky Clerk’s Office.

 

D.         Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing (Kentucky) from River View Coal, LLC, Alliance
Resource Properties, LLC, UC Mining, LLC and UC Processing, LLC, dated July 20,
2017, and recorded on August 14, 2017, in Mortgage Book 1245, Page 479, in the
Henderson County, Kentucky Clerk’s Office.

 

E.         Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing (Kentucky) from Warrior Coal, LLC, Alliance
Resource Properties, LLC, and Webster County Coal, LLC, dated July 17, 2017, and
recorded on August 11, 2017, in Mortgage Book 1192, Page 1, in the Hopkins
County, Kentucky Clerk’s Office.

 

F.         Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing (Kentucky) from Warrior Coal, LLC, Alliance
Resource Properties, LLC, and Webster County Coal, LLC, dated July 17, 2017, and
recorded on August 9, 2017, in Fixture Filing Book 5, Page 211, and recorded on
October 12, 2017, in Mortgage Book 338, Page 199, all in the Webster County,
Kentucky Clerk’s Office.

 

G.         Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing (Kentucky) from Alliance Resource Properties, LLC,
Alliance Land, LLC, Alliance Properties, LLC, Webster County Coal, LLC, and
Hopkins County Coal, LLC, dated July 17, 2017, and recorded on August 11, 2017,
in Mortgage Book 1192, Page 105, in the Hopkins County, Kentucky Clerk’s Office.

 

H.         Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing (Kentucky) from Alliance Resource Properties, LLC,
Alliance Land, LLC, Alliance Properties, LLC, Webster County Coal, LLC, and
Hopkins County Coal, LLC, dated July 17, 2017, and recorded on August 9, 2017,
in Fixture Filing Book 5, Page 407, and recorded on October 12, 2017, in
Mortgage Book 338, Page 303, all in the Webster County, Kentucky Clerk’s Office.





 

 

 

 

26

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

I.          Fee and Leasehold Open-End Mortgage, Security Agreement, Assignment
of Rents and Leases and Fixture Filing (Pennsylvania) from Tunnel Ridge, LLC,
dated July 17, 2017, and recorded on August 4, 2017, as Instrument No.
201719498, in the Washington County, Pennsylvania Recorder’s Office.

 

J.          A Credit Line Fee and Leasehold Deed of Trust, Security Agreement,
Assignment of Rents and Leases and Fixture Filing (West Virginia) from Tunnel
Ridge, LLC, dated July 17, 2017, and recorded on August 4, 2017, in Book 1550,
Page 51, in the Ohio County, West Virginia Clerk’s Office.

 

K.         Fee and Leasehold Deed of Trust, Security Agreement, Assignment of
Rents and Leases and Fixture Filing (Maryland) from Mettiki Coal, LLC, dated
July 20, 2017, and recorded on August 7, 2017, in Mortgage Book 2021, Page 232,
in the Garrett County, Maryland Clerk’s Office.

 

L.         A Credit Line Fee and Leasehold Deed of Trust, Security Agreement,
Assignment of Rents and Leases and Fixture Filing (West Virginia) from Mettiki
Coal (WV), LLC, dated July 20, 2017, and recorded on August 8, 2017, in Book
277, Page 506, in the Grant County, West Virginia Clerk’s Office.

 

M.        A Credit Line Fee and Leasehold Deed of Trust, Security Agreement,
Assignment of Rents and Leases and Fixture Filing (West Virginia) from Mettiki
Coal (WV), LLC, dated July 20, 2017, and recorded on August 7, 2017, in Book
283, Page 249, in the Tucker County, West Virginia Clerk’s Office.

 

N.         Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing (Kentucky) from MC Mining, LLC, dated July 17,
2017, and recorded on August 4, 2017, in Mortgage Book 1005, Page 507, in the
Pike County, Kentucky Clerk’s Office.

 

O.         Leasehold Mortgage, Security Agreement, Assignment of Rents and
Leases and Fixture Filing (Indiana) from Alliance Properties, LLC, dated July
17, 2017, and recorded on August 7, 2017, as Instrument No. 201702880, in the
Posey County, Indiana Recorder’s Office.

 

P.         Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing (Indiana) from Matrix Design Group, LLC, dated July 17, 2017, and
recorded on August 7, 2017, as Instrument No. 2017R-006766, in the Warrick
County, Indiana Recorder’s Office.

 

Q.         Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing (Kentucky) from CR Services, LLC, dated July 17, 2017, and
recorded on August 7, 2017, in Mortgage Book 1191, Page 489, in the Hopkins
County, Kentucky Clerk’s Office.

 





 

 

 

 

27

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

R.         Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing (Kentucky) from Alliance Coal, LLC, dated July 17, 2017, and
recorded on August 9, 2017, in Mortgage Book 8909, Page 326, in the Fayette
County, Kentucky Clerk’s Office.

 

S.         Leasehold Mortgage, Security Agreement, Assignment of Rents and
Leases and Fixture Filing (Illinois) from Mid-America Carbonates, LLC, dated
July 17, 2017, and recorded on August 7, 2017, in Mortgage Book 109, Page 78, in
the Hardin County, Illinois Recorder’s Office.

 

T.         Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing (Kentucky) from Hopkins County Coal, LLC, dated July 17, 2017,
and recorded on August 7, 2017, in Mortgage Book 1191, Page 466, in the Hopkins
County, Kentucky Clerk’s Office.

 

U.         Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing (Kentucky) from Hopkins County Coal, LLC, dated July 17, 2017,
and recorded on August 7, 2017, in Mortgage Book 1197, Page 161, in the Hopkins
County, Kentucky Clerk’s Office.

 

V.         Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing (Kentucky) from River View Coal, LLC and Alliance
Resource Properties, LLC, dated March 8, 2018, and recorded on March 14, 2018,
in Mortgage Book 433, Page 472, in the Union County, Kentucky Clerk’s Office.

 

W.        Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing (Kentucky) from MC Mining, LLC, dated March 8,
2018, and recorded on March 14, 2018, in Mortgage Book 1018, Page 238, in the
Pike County, Kentucky Clerk’s Office.

 

X.         Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing (Kentucky) from Alliance Resource Properties, LLC,
dated March 8, 2018, and recorded on March 15, 2018, in Mortgage Book 340, Page
551, in the Webster County, Kentucky Clerk’s Office.

 

Y.         Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing (Kentucky) from Warrior Coal, LLC and Alliance
Resource Properties, LLC, dated March 8, 2018, and recorded on March 14, 2018,
in Mortgage Book 1208, Page 125, in the Hopkins County, Kentucky Clerk’s Office.

 

Z.         Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing (Kentucky) from Warrior Coal, LLC and Alliance
Resource Properties, LLC, dated March 8, 2018, and recorded on March 14, 2018,
in Mortgage Book 340, Page 575, in the Webster County, Kentucky Clerk’s Office.





 

 

 

 

28

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

AA.      Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents and
Leases and Fixture Filing (Indiana) from Gibson County Coal, LLC and Alliance
Resource Properties, LLC, dated March 8, 2018, and recorded on March 14, 2018,
as Instrument No. 201800001074, in the Gibson County, Indiana Recorder’s Office.

 

BB.      Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents and
Leases and Fixture Filing (Illinois) from Alliance WOR Properties, LLC, dated
March 8, 2018, and recorded on March 14, 2018, as File No. 2018-00000368, in the
Hamilton County, Illinois Recorder’s Office.

 

CC.      Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents and
Leases and Fixture Filing (Kentucky) from Alliance Resource Properties, LLC,
dated March 12, 2019, and recorded on March 15, 2019, in Mortgage Book 1237,
Page 182, in the Hopkins County, Kentucky Clerk’s Office.

 

DD.      Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents and
Leases and Fixture Filing (Kentucky) from Alliance Resource Properties, LLC,
dated March 12, 2019, and recorded on March 15, 2019, in Mortgage Book 346, Page
747, in the Webster County, Kentucky Clerk’s Office.

 

EE.       Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing (Kentucky) from MC Mining, LLC, dated March 12,
2019, and recorded on March ___, 2019, in Mortgage Book 1039, Page 715, in the
Pike County, Kentucky Clerk’s Office.

 

FF.       Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing (Indiana) from Gibson County Coal, LLC  and
Alliance Resource Properties, LLC, dated March 12, 2019, and recorded on March
15, 2019, as Instrument No. 201900001072, in the Gibson County, Indiana
Recorder’s Office.

 

GG.      Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents and
Leases and Fixture Filing (Illinois) from Hamilton County Coal, LLC and Alliance
WOR Properties, LLC, dated March 12, 2019, and recorded on March 15, 2019, as
File No. 2019-00000389, in the Hamilton County, Illinois Recorder’s Office.

 

HH.      Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents and
Leases and Fixture Filing (Kentucky) from Alliance Resource Properties, LLC,
dated March 12, 2019, and recorded on March 15, 2019, in Mortgage Book 441, Page
341, in the Union County, Kentucky Clerk’s Office.

 

II.         A Credit Line Fee and Leasehold Deed of Trust, Security Agreement,
Assignment of Rents and Leases and Fixture Filing (West Virginia) from Mettiki
Coal (WV), LLC, dated





 

 

 

 

29

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

March 11, 2019, and recorded on March ___, 2019, in Book 287, Page 509, in the
Grant County, West Virginia Clerk’s Office.

 

JJ.        Fee and Leasehold Open-End Mortgage, Security Agreement, Assignment
of Rents and Leases and Fixture Filing (Pennsylvania) from Tunnel Ridge, LLC,
dated March 11, 2019, and recorded on March 14, 2019, as Instrument No.
201905325, in the Washington County, Pennsylvania Recorder’s Office.

 

In addition to the foregoing, see attached lists of leases, including Mining
Leases and surface leases, to the extent not set forth in Schedule B-1 of the
mortgages and deeds of trust provided hereinabove.

 





 

 

 

 

30

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

Surface Leases1

 

The foregoing mortgages and deeds of trust include the following surface leases.

 

Mt. Vernon Transfer Terminal

Lease Agreement dated April 15, 1980, by and between Indiana Port Commission and
MAPCO Land Corporation (MAPCO Land Corporation changed its name to MAPCO Coal
Land Corporation on September 3, 1996; MAPCO Coal Land Corporation merged into
Alliance Properties, LLC effective August 4, 1999), as amended by that certain
Amendment to Lease Agreement dated April 15, 1980, Second Amendment to Lease
Agreement dated November 3, 1983, and Third Amendment to Lease Agreement dated
December 4, 1985, and as extended by that certain notice dated April 18, 2008,
such Lease Agreement, as so amended and extended, being evidenced by that
certain Memorandum of Lease Agreement, dated May 19, 2017, by and between the
Ports of Indiana f/k/a Indiana Ports Commission, and Alliance Properties, LLC,
of record as Instrument Number 201701824 in the Posey County Recorder’s office.
 CONSENT REQUIRED FOR ASSIGNMENT.

County:  Posey County, Indiana

 

Rock Dust Mill

Real Property Lease dated May 15, 2006 from Hastie Mining Company to Mid-America
Carbonates, LLC, as amended by Amendment to Real Property Lease dated December
12, 2014, a Memorandum and Ratification of Real Property Lease being of record
in Miscellaneous Book 45, Page 213 in the Office of the Hardin County Recorder.

County:  Harding County, Illinois

 

Cardinal Mine

 

(P4-262) Coal Lease Agreement effective January 8, 2010, by and between Thomas
B.

Badgett, Jr. and Sue Badgett and Alliance Resource Properties, LLC, a Memorandum
of Coal

Lease Agreement of record in Lease Book 191, at Page 390, in the Hopkins County
Clerk's

Office, as amended by Amendment to Coal Lease Agreement effective April 1, 2010,
a

Memorandum of Amendment to Coal Lease Agreement of record in Lease Book 192, at
Page

116, in the Hopkins County Clerk's Office (Hanson portal, bath house, man shaft,
related

facilities).

County:  Hopkins County, Kentucky

 

(WAR-21-S) Lease Agreement effective May 14,2010 by and between Glenda Thornton

--------------------------------------------------------------------------------

1    The surface leases and subleases marked (“CONSENT REQUIRED FOR ASSIGNMENT”)
for the active Mining Facilities, Dotiki Mine, and Other Facilities require the
consent of the landlord or counterparty thereunder or other parties thereto in
order to grant the Liens on the Collateral to the Collateral Agent for the
benefit of the Secured Parties and the other secured parties, if any, under the
Security Agreement.





 

 

 

 

31

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

and Warrior Coal, LLC [surface], a Memorandum of Lease Agreement of record in
Lease Book 192, Page 485 in the Hopkins County Clerk's Office, as amended by
Amendment to Lease Agreement effective October 29, 2010 by and between Glenda
Thornton and Warrior Coal, LLC [add '1 surface], a Memorandum of Amendment to
Lease Agreement of record in Lease Book 194, Page 259 in the Hopkins County
Clerk's Office (Hanson portal, bath house, man shaft, related facilities).

County:  Hopkins County, Kentucky

 

(W AR-29-S) Lease Agreement dated September 23, 2010 by and between Cardinal
Trust, LLC and Warrior Coal, LLC, a Memorandum of Lease Agreement of record in
Lease Book 193, Page 728 in the Hopkins County Clerk's Office (slurry
disposal).  CONSENT REQUIRED FOR ASSIGNMENT.

County:  Hopkins County, Kentucky

 

Agreement between Victor Crowe's Heirs and Warrior Coal Mining Co. dated 3/23/96
regarding Lease, Victor Crowe, et ux, to Spencer Chemical Company, 8/5/63, 40
acres less 3 acres, Lease Book 60, page 325; assigned to Cardinal Trust by
Assignment of Lease, Chevron, U.S.A., Inc. to Cardinal Trust, 9/23/91, Lease
Book 152, page 508; and, Cardinal Trust to Cardinal Trust, LLC, Assignment of
Lease 10/1197, Lease Book 168, page 22; assigned to SGP Land, LLC by Assignment
of Leases dated January 26, 2001, Short Form of record in Lease Book 173, Page
482, Hopkins County; assigned to Alliance Resource Properties by Assignment of
Leases and Agreements dated January 1, 2008 (refuse disposal area);

County:  Hopkins County, Kentucky

 

Dotiki Mine

 

(DO-P3-1-SL) Surface Lease dated August 29, 2001 by and between Patricia Brooks
Taylor, Richard K. Brooks and Marilyne Brooks and Webster County Coal, LLC, a
Memorandum of Surface Lease of record in Lease Book 174, Page 462 in the Hopkins
County Clerk's Office and Lease Book 174, Page 467 in the Hopkins County Clerk's
Office (Dotiki IV bath house, office, buildings, supply yard).

County:  Hopkins County, Kentucky

 

Lease Agreement dated November 23, 2015 by and between Providence Coal Reserves,
LLC and Hopkins County Coal, LLC, a Memorandum of Coal Lease Agreement being of
record in Misc. Book 164, Page 354 in the Webster County Clerk's Office (refuse
disposal).

County:  Webster County, Kentucky

 

Tunnel Ridge Mine

 

(TR-3-L) Lease Agreement effective April 1, 2003 by and between Alliance
Resource GP, LLC and Tunnel Ridge, LLC (Facilities Lease); (overland belt;
refuse disposal; preparation plant)

County:  Ohio County, West Virginia

 

(TR-4-L) Surface Lease Agreement dated March 22, 2005 by and between Paul Baker





 

 

 

 

32

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

and Tunnel Ridge, LLC, a Memorandum of Lease of record as Instrument No. 1611159
in Lease Book 758, Page 126 in the Ohio County (WV) Clerk's Office; (refuse
disposal)

County:  Ohio County, West Virginia

 

(TR-6-L) Lease Agreement dated April 20, 2016 by and between Robert L. Wagner,
Jr. and Tiffany R. Wagner and Tunnel Ridge, LLC (air shaft).

County:  Ohio County, West Virginia

 

(TR-8-L) Lease from Howard Louis Winters to Tunnel Ridge, LLC, a Memorandum of
same being of record in Deed Book 906, Page 604 in the Ohio County (WV) Clerk's
Office; (air shaft).  PRIOR NOTICE REQUIRED FOR ASSIGNMENT.

County:  Ohio County, West Virginia

 

Mountain View Mine

 

(METT-WV-1-L) Coal Mining Lease dated (effective) May 15, 1999 by and between
Western Pocahontas Properties Limited Partnership and Mettiki Coal Corporation
(West Virginia); said lease having been assigned pursuant to a Confirmatory
Assignment effective August 9, 1999 by and between Mettiki Coal Corporation
(West Virginia) and Mettiki Coal (WV), LLC, of record in Deed Book 207, Page
639, as No. 43705, in the Grant County, West Virginia Clerk's Office, and also
of record in Assignment Book 7, Page 550, as 96075, in the Tucker County, West
Virginia Clerk's Office, as amended by (a) Letter Agreement/Lease Amendment
dated February 7, 2003; (b) Partial Surrender of Lease effective November 15,
2002; (c) Letter Agreement dated September 18, 2003; (d) Partial Surrender of
Lease effective September 21, 2015; (e) Letter Agreement/Lease Amendment dated
December 17, 2003 (See also Subordination Agreement dated November 9, 2005
[Travelers Ins. Co. subordinates the lien of its mortgages to the interest
acquired by Mettiki (WV) and Coal Mining Lease]. (acid mine drainage plant,
Mountain View portal, coal handling facilities, buildings, warehouse, truck
loadout). CONSENT REQUIRED FOR ASSIGNMENT.

County:  Grant County, West Virginia and Tucker County, West Virginia

 

(Mettiki-1-L) (Sincell) Lease dated January 1, 1975, by and between Western
Maryland Company and MAPCO Inc., a Memorandum of which is recorded Liber No.
376, Page 294; assigned to Mettiki Coal Corporation pursuant to Assignment dated
October 19, 1976 and of record in Liber No. 376, Page 298; as modified and
amended by First Amendment to Lease effective February 20, 1983 by and between
Western Maryland Company and MAPCO Inc., and of record in Liber No. 435, Page
476, all in the Land Records of Garrett County, Maryland, as amended by (a)
letter agreement dated December 20, 2002; (b) Letter Agreement dated September
18, 2003; (c) Agreement dated June 6, 1995, by and between Western Pocahontas
Properties Ltd. Partnership and Mettiki Coal Corporation; (d) Mutual Partial
Release dated November 16, 1992 by and between Western Pocahontas Properties
Limited Partnership and Mettiki Coal Corporation; (e) Lease Amendment dated
April 1, 2004. Mettiki Coal Corporation merged into Mettiki Coal, LLC effective
August 4, 1999. (preparation plant, coal loading facilities and preparation
plant warehouse located on that portion of the leased property designated as
Parcel 96 on Tax Map 100 in the Land Records and on that parcel designated as
Z-1 02 in the Lease). CONSENT REQUIRED FOR ASSIGNMENT.

 





 

 

 

 

33

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

County:  Garrett County, Maryland

 

Excel Mine

 

(MC-1-L) Indenture of Lease dated July 1, 1974 by and between Annette S.
Hatcher, et al. and Pickands Mather & Co. and of record in Deed Book 528, Page
172 in the aforesaid Clerk's Office, as amended and/or supplemented by Consent
to Sublease dated July 1, 1974 and of record in Deed Book 527, Page 20, and by
Lease Amendment and Consent to Assignment dated as of March 31, 1982 and of
record in Deed Book 570, Page 345 in the aforesaid Clerk's Office (office and
refuse area).  CONSENT REQUIRED FOR ASSIGNMENT.

County:  Pike County, Kentucky

 

Hamilton Mine

 

 

 

 

 

 

 

 

 

 

 

Location

Agreement
#

Grantor

Grantee

Agreement
Type

Agreement
Date

Record
Date

Record
Number

Use

Acres

 

Surface Lease and Use Agreements

 

 

 

 

 

 

 

 

 

 

 

Sec 23-
4-5

WORL-
0047

Melvin L. Heil, owner
of the premises
subject to the life
estate of Angela Heil
Seel in an undivided
1/3 AND Angela H.
Seel, holder of a life
estate to an undivided
1/3 of the premises

White Oak
Resources
Land LLC

Memorandum of
Coal Mining Lease
with Option to
Purchase Real Estate

2/10/2011

2/10/2011

MI 222-
1010

Mine 1 Rial Loop

40.00

Sec 15-
4-5

WORL-
2057

Barbara K. Miller
Ewin, Trustee under
the provisions of a
Trust Agreement
dated April 1, 1992, as
amended February 21,
2001, and known as
the Miller Land Trust
#1

Hamilton
County
Coal, LLC

Memorandum of
Lease for Coal
Mining Purposes
with Agreement to
Purchase Real Estate

12/27/2015

11/17/2015

2015-
1735

Mine 1 – Refuse
Disposal Area 3

60.00

Sec 7-4-
6

HCC-0014

Daniel Ray Birkner

Hamilton
County
Coal, LLC

Memorandum of
Surface Lease
Agreement

5/20/2016

6/3/2016

2016-762

Lease for Main
North Air Shaft

8.88

 





 

 

 

 

34

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

Schedule 4.01(a)

Capital Stock

 

The following entities own the equity interests in the Borrower specified
opposite their respective names:

 

 

 

Name of Owner

Percentage of
limited partnership owned

Alliance Resource Partners, L.P.

98.9899% limited partner interest

MGP II, LLC

1.0001% managing general partner interest

Alliance Resource Partners, L.P.

0.01% special general partner interest

 





 

 

 

 

35

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

Schedule 4.01(b)

Subsidiaries

 

 

 

 

Name of Subsidiary

Jurisdiction of

Organization

Owners and Type and Amount of Equity Interest Owned

Alliance Coal, LLC

Delaware

Borrower – 99.999% non-managing membership interest

 

MGP II, LLC – 0.001% managing membership interest

Alliance Design Group, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

Alliance Land, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

Alliance Minerals, LLC

Delaware

Borrower – 100% membership interest

Alliance Resource Properties, LLC

Delaware

Borrower – 100% membership interest

Alliance Resource Finance
Corporation

Delaware

Borrower – 1,000 shares of common stock, representing 100% of the
issued and outstanding shares of capital stock.  [No certificate has
been issued.]

 

The authorized capital stock of Alliance Resource Finance
Corporation consists of 1,000 shares of stock.

Alliance Royalty, LLC

Delaware

Alliance Minerals, LLC – 100% membership interest2

 

--------------------------------------------------------------------------------

2    Effective as of the Effective Date.





 

 

 

 

36

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

Alliance Service, Inc.

Delaware

Alliance Coal, LLC – 100 shares of common stock, representing
100% of the issued and outstanding shares of capital stock

 

The authorized capital stock of Alliance Service, Inc. consists of
1,000 shares of stock.

Alliance WOR Properties, LLC

Delaware

Alliance Resource Properties, LLC – 100% membership interest

AROP Funding, LLC

Delaware

Borrower – 100% membership interest

ARP Sebree South, LLC

Delaware

Alliance Resource Properties, LLC – 100% membership interest

ARP Sebree, LLC

Delaware

Alliance Resource Properties, LLC – 100% membership interest

Backbone Mountain, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

CR Machine Shop, LLC

Delaware

CR Services, LLC – 100% membership interest

CR Services, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

Excel Mining, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

Gibson County Coal, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

Hamilton County Coal, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

Hopkins County Coal, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

Matrix Design Africa (PTY) LTD

South Africa

Matrix Design International, LLC – 100% of the equity interests
represented by 100 shares of voting stock

 





 

 

 

 

37

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

[Authorized stock]

Matrix Design Group, LLC

Delaware

Alliance Service Inc. – 100% membership interest

Matrix Design International, LLC

Delaware

Matrix Design Group, LLC – 100% membership interest

MC Mining, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

Mettiki Coal (WV), LLC

Delaware

Alliance Coal, LLC – 100% membership interest

Mettiki Coal, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

Mid-America Carbonates, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

Mt. Vernon Transfer Terminal, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

Penn Ridge Coal, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

Pontiki Coal, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

River View Coal, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

Rough Creek Mining, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

Sebree Mining, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

Steamport, LLC

Kentucky

Alliance Coal, LLC – 100% membership interest

Tunnel Ridge, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

UC Coal, LLC

Delaware

Borrower – 100% membership interest

UC Mining, LLC

Delaware

UC Coal, LLC – 100% membership interest

 





 

 

 

 

38

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

UC Processing, LLC

Delaware

UC Coal, LLC – 100% membership interest

Warrior Coal, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

Webster County Coal, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

White County Coal, LLC

Delaware

Alliance Coal, LLC – 100% membership interest

Wildcat Insurance, LLC

Delaware

Borrower – 100% membership interest

WOR Land 6, LLC

Delaware

Alliance WOR Properties, LLC – 100% membership interest

 





 

 

 

 

39

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

Schedule 4.01(d)

Authorizations, Approvals, Actions, Notices and Filings

 

None.

 





 

 

 

 

40

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

Schedule 4.01(f)

Disclosed Litigation

 

None.

 





 

 

 

 

41

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

Schedule 4.01(n)

Plans and Multiemployer Plans

 

A.         Plans of Loan Parties and Controlled Affiliates:

 

 

 

1) Alliance Coal, LLC and Affiliates Pension Plan for Coal Employees

Plan #002

2) Alliance Coal, LLC and Affiliates Profit Sharing and Savings Plan

Plan #001

3) Alliance Coal Health Plan

Plan #502

4) Alliance Coal Dental, Vision and Flexible Benefits Plan

Plan #504

5) Alliance Coal Life and Disability Plan

Plan #503

6) Mid-America Carbonates, LLC 401 (k) Retirement Plan
(filed final 2015 plan in July 2016)

Plan #001(filed under MAC tax ID #)

 

B.         There are no Multiemployer Plans.

 





 

 

 

 

42

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

Schedule 4.01(o)

Environmental Disclosure

 

Part I: 4.01(o)(i):

None.

Part II: 4.01(o)(ii):

A.        Aboveground Storage Tanks:

 

 

 

 

 

Location

Company

1.

Dotiki, Providence, KY

Webster County Coal, LLC

2.

Pattiki, Carmi, IL

White County Coal, LLC

3.

Hopkins County Coal,
Madisonville, KY

Hopkins County Coal, LLC

4.

MC Mining, Pikeville, KY

MC Mining, LLC

5.

Mettiki, Oakland, MD

Mettiki Coal, LLC
Mettiki Coal (WV), LLC

6.

Mt. Vernon Transfer Terminal,
Mt. Vernon, IN

Mt. Vernon Transfer
Terminal, LLC

7.

Warrior, Hopkins, KY

Warrior Coal, LLC

8.

Gibson, Princeton, IN

Gibson County Coal, LLC

9.

Tunnel Ridge, Wheeling, WV

Tunnel Ridge, LLC

10.

River View, Uniontown, KY

River View Coal, LLC

11.

Sebree Mining, Sebree, KY

Sebree Mining, LLC

12.

Waverly, Kentucky

UC Processing, LLC

13.

Hamilton Mine, McLeansboro, IL

Hamilton County Coal, LLC

 





 

 

 

 

43

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

B.        Historically Present Underground Storage Tanks:

 

 

Location

Company

1.

MC Mining, Pikeville, KY

MC Mining, LLC

2.

Hopkins County Coal,
Madisonville, KY

Hopkins County Coal, LLC

3.

Mettiki, Oakland, MD

Mettiki Coal, LLC

 

C.        De Minimus Spillage of Waste Oil

 

 

Location

Company

1.

Dotiki, Providence, KY

Webster County Coal, LLC

2.

Pattiki, Carmi, IL

White County Coal, LLC

3.

Hopkins County Coal,
Madisonville, KY

Hopkins County Coal, LLC

4.

Pontiki, Lovely, KY

Pontiki Coal, LLC

5.

MC Mining, Pikeville, KY

MC Mining, LLC

6.

Mettiki, Oakland, MD

Mettiki Coal, LLC

7.

Mt. Vernon Transfer Terminal,
Mt. Vernon, IN

Mt. Vernon Transfer
Terminal, LLC

8.

Warrior, Madisonville, KY

Warrior Coal, LLC

 

D.        Asbestos or Asbestos-Containing Materials

 

 

Location

Company

1.

Hamilton No. 1 & No. 2,
Morganfield, KY

Rough Creek Mining, LLC

 





 

 

 

 

44

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

Schedule 4.01(p)

Open Years

 

The 2016 through 2019 tax years for Alliance Resource Operating Partners, L.P.,
Alliance Resource Management GP, LLC, Alliance Resource Partners, L.P., Alliance
Coal, LLC, Alliance Service, Inc., ARM GP Holdings, Inc., MGP II, LLC, Cavalier
Minerals JV, LLC, AllDale Minerals, LP, AllDale Minerals II, LP, and Wildcat
Insurance, LLC are Open Years.

 





 

 

 

 

45

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

Schedule 4.01(r)

Existing Debt

 

None.

 





 

 

 

 

46

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

Schedule 4.01(s)

Surviving Debt

 

 

 

 

 

Obligor

Principal Amount
Outstanding*

Maturity Date

Description

Borrower and
guaranteed by
certain Subsidiaries

$230,000,000
(excludes aggregate
amount outstanding
under letters of
credit)

As provided in
Fifth Amended
and Restated
Credit Agreement

Revolving Credit Facility

Borrower and
guaranteed by
certain Subsidiaries

$ 400,000,000

May 1, 2025

7.5% Senior Notes

Borrower, Alliance
Coal, LLC, and
Hamilton County
Coal, LLC

$ 7,936,516.90

Monthly payments
in amount of
$305,353.42, with
final payment due
in May 2022.

2019 Macquarie Equipment
Financing Transaction

Borrower and
Hamilton County
Coal, LLC

$ 50,661,004.82

Monthly payments
in amount of
$1,015,226.66
through October
2023, with final
payment of
$11,632,422.00
due in November
2023.

2019 PNC Equipment Financing
Transaction

Borrower, River
View Coal, LLC and
Tunnel Ridge, LLC

$ 7,284,688.27

Monthly payments
in amount of
$714,046 through
May 2019;
payment of
$2,490,145 due in
June 2019;
monthly payments
of $483,404 from
July 2019 thru
May 2020; with
final payment of
$5,483,405 due in
June 2020

2016 Capital Lease Transaction

 





 

 

 

 

47

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

AROP Funding,
LLC and Loan
Parties that
participate in
receivables facility

$ 86,600,000

January 15, 2021

Receivables Facility

Hamilton County
Coal, LLC
(successor by
merger to White
Oak Resources
LLC)

$ 1,947,535.52

Matures on
December 31,
2022 and has
monthly payments
of $64,387

Railroad Transportation
Agreement with Evansville
Western Railway

Alliance Coal, LLC

$ 860,349.87

Monthly payments
in the amount of
$6,250 through
December 2020,
payment of
$11,667 from
January 2021 with
final payment due
in December 2027

Lease agreement for storage
building in Madisonville,
Kentucky

 

--------------------------------------------------------------------------------

*Principal Amounts are as of 2/5/20.

 





 

 

 

 

48

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

Schedule 4.01(t)

Liens

 

 

 

 

 

 

 

 

Debtor

Lienholder

Filing
Jurisdiction

Filing No.

Amendment
Filing No.

Type of
Collateral

Principal Amount
Secured (if
applicable)

Alliance Coal, LLC

PNC Bank,
National Association

DE

Filing No.
20144927976

Filing No.
20193430217;
Filing No.
20194476748

Receivables and
related assets

Receivables
Financing*

Alliance Coal, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No.
20170622487

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Coal, LLC

U.S. Bank
Equipment Finance

DE

Filing No.
20171338943

 

Equipment and
related assets

Operating Lease

Alliance Coal, LLC

Macquarie Corporate
and Asset Funding Inc.

DE

Filing No.
20193546244

 

Equipment and
related assets

2019 PNC
Equipment
Financing*****

Alliance Coal, LLC

JPMorgan Chase
Bank, N.A.

Fayette County,
Kentucky

Fixture Filing Book
81, Page 406

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

 





 

 

 

 

49

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

Alliance Coal, LLC

JPMorgan Chase
Bank, N.A.

Fayette County,
Kentucky

Mtg. Book 8909, Page 326

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Design
Group, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170622586

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Land, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170622602

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Land, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County,
Kentucky

Fixture Filing Book 11, Page 323

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Land, LLC

JPMorgan Chase
Bank, N.A.

Webster County,
Kentucky

Fixture Filing Book 5, Page 489

Fixture Filing
Book 5, Page 685;
Fixture Filing
Book 6, Page 5

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Land, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County,
Kentucky

Mortgage Book 1192, Page 105

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Land, LLC

JPMorgan Chase
Bank, N.A.

Webster County,
Kentucky

Fixture Filing Book 5, Page 407

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Land, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Mortgage Book 338, Page 303

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

 





 

 

 

 

50

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

Alliance Minerals, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170622628

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Properties
(predecessor by
merger
to Gibson County
Coal, LLC)

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170622636

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Properties
(predecessor by
merger
to Gibson County
Coal, LLC)

JPMorgan Chase
Bank, N.A.

Gibson County, Indiana

File No. 2017U00018026

File No. 2018U00018058;
File No. 2019U00018097

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Properties
(predecessor by
merger
to Gibson County
Coal, LLC)

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Fixture Filing Book 11, Page 323

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Properties
(predecessor by
merger
to Gibson County
Coal, LLC)

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Fixture Filing Book 5, Page 489

Fixture Filing
Book 5, Page 685;
Fixture Filing
Book 6, Page 5

See Credit Agreement
and Collateral Documents

Credit
Agreement**

 





 

 

 

 

51

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

Alliance Properties
(predecessor by
merger
to Gibson County
Coal, LLC)

JPMorgan Chase
Bank, N.A.

Gibson County, Indiana

File No. 201700003353

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Properties
(predecessor by
merger
to Gibson County
Coal, LLC)

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Mortgage Book 1192, Page 105

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Properties
(predecessor by
merger
to Gibson County
Coal, LLC)

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Fixture Filing Book 5, Page 407

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Properties
(predecessor by
merger
to Gibson County
Coal, LLC)

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Mortgage Book 338, Page 303

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Properties
(predecessor by
merger


JPMorgan Chase
Bank, N.A.

Posey County, Indiana

File No. 201702880

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

 





 

 

 

 

52

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

to Gibson County
Coal, LLC)

 

 

 

 

 

 

Alliance Resource
Operating Partners, L.P.

PNC Bank,
National Association

DE

Filing No. 20144927703

Filing No. 20155805493;
Filing No. 20193430019;
Filing No. 20194478900

Receivables and
related assets

Receivables
Financing*

Alliance Resource
Operating Partners, L.P.

PNC Equipment
Finance, LLC

DE

Filing No. 20163918867

Filing No. 20164579130

Equipment and
related assets

2016 Capital
Lease***

Alliance Resource
Operating Partners, L.P.

Caterpillar Financial
Services

DE

Filing No. 20163920368

 

Equipment and
related assets

2016 Capital
Lease***

Alliance Resource
Operating Partners, L.P.

First American
Commercial

DE

Filing No. 20163931423

 

Equipment and
related assets

2016 Capital
Lease***

Alliance Resource
Operating Partners, L.P.

Macquarie Corporate and
Asset Funding Inc.

DE

Filing No. 20164024673

 

Equipment and
related assets

2016 Capital
Lease***

Alliance Resource
Operating Partners, L.P.

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170622677

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource


Macquarie Corporate and


DE

Filing No. 20193546244

 

Equipment and
related assets

2019 Macquarie
Equipment
Financing****

 





 

 

 

 

53

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

Operating Partners, L.P.

Asset Funding Inc.

 

 

 

 

 

Alliance Resource
Operating Partners, L.P.

BCICapital, Inc.

DE

Filing No. 20197841062

Filing No. 20198126281

Equipment and
related assets

2019 PNC Equipment Financing*****

Alliance Resource
Operating Partners, L.P.

Bridge Funding
Group, Inc.

DE

Filing No. 20197841252

Filing No. 20198411865

Equipment and
related assets

2019 PNC Equipment Financing*****

Alliance Resource
Operating Partners, L.P.

Signature Financial

DE

Filing No. 20197854966

 

Equipment and
related assets

2019 PNC Equipment Financing*****

Alliance Resource
Operating Partners, L.P.

Wintrust Equipment
Finance

DE

Filing No. 20197868271

 

Equipment and
related assets

2019 PNC Equipment Financing*****

Alliance Resource
Operating Partners, L.P.

Peapack Capital
Corporation

DE

Filing No. 20197874303

 

Equipment and
related assets

2019 PNC Equipment Financing*****

Alliance Resource
Operating Partners, L.P.

First Financial
Equipment Finance

DE

Filing No. 20200661183

 

Equipment and
related assets

2019 PNC Equipment Financing*****

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170622719

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

 





 

 

 

 

54

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Gibson County, Indiana

File No. 2017U00018026

File No. 2018U00018058;
File No. 2019U00018097

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Henderson County, Kentucky

Fixture Filing Book 15, Page 827

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Fixture Filing Book 11, Page 231

Fixture Filing
Book 11, Page 459;
Fixture Filing
Book 12, Page 129

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Fixture Filing Book 11, Page 323

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Union County, Kentucky

Fixture Filing Book 7, Page 606

Fixture Filing
Book 8, Page 118;
Fixture Filing
Book 8, Page 207

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Fixture Filing Book 5, Page 315

Fixture Filing
Book 5, Page 697

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Fixture Filing Book 5, Page 489

Fixture Filing
Book 5, Page 685;
Fixture Filing
Book 6, Page 5

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Gibson County, Indiana

File No. 201700003353

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

 





 

 

 

 

55

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Gibson County, Indiana

File No. 201800001074

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Gibson County, Indiana

File No. 201900001072

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Henderson County, Kentucky

Mortgage Book 1245, Page 479

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Mortgage Book 1192, Page 1

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Mortgage Book 1192, Page 105

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Mortgage Book 1208, Page 125

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Mortgage Book 1237, Page 182

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Union County, Kentucky

Mortgage Book 430, Page 1

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Union County, Kentucky

Mortgage Book 433, Page 472

 

See Credit Agreement
and

Credit
Agreement**

 





 

 

 

 

56

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

Collateral Documents

 

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Union County, Kentucky

Mortgage Book 441, Page 341

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Fixture Filing Book 5, Page 211

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Fixture Filing Book 5, Page 407

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Mortgage Book 338, Page 199

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Mortgage Book 338, Page 303

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Mortgage Book 340, Page 551

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Mortgage Book 340, Page 575

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance Resource
Properties, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Mortgage Book 346, Page 747

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

 





 

 

 

 

57

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

Alliance Service, Inc.

JPMorgan Chase
Bank, N.A.

DE

Filing No. 2017622768

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance WOR
Properties, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 2017622727

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance WOR
Properties, LLC

JPMorgan Chase
Bank, N.A.

Hamilton County, Illinois

File No. 2017-000019

File No. 2018-000008;
File No. 2019-000004

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance WOR
Properties, LLC

JPMorgan Chase
Bank, N.A.

Hamilton County, Illinois

File No. 2017-00001411

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance WOR
Properties, LLC

JPMorgan Chase
Bank, N.A.

Hamilton County, Illinois

File No. 2018-00000368

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Alliance WOR
Properties, LLC

JPMorgan Chase
Bank, N.A.

Hamilton County, Illinois

File No. 2019-00000389

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

ARP Sebree, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 2017622784

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

ARP Sebree
South, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170622776

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

 





 

 

 

 

58

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

Backbone
Mountain, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170622826

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

CR Machine Shop, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170622867

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

CR Services, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170622917

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

CR Services, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Mortgage Book 1191, Page 489

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Excel Mining, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170622958

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Gibson County
Coal, LLC

PNC Bank,
National Association

DE

Filing No. 20144928099

Filing No. 20194478686

Receivables and
related assets

Receivables
Financing*

Gibson County
Coal, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170622982

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Gibson County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Gibson County, Indiana

File No. 2017U00018026

File No. 2018U00018058;
File No. 2019U00018097

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Gibson County
Coal, LLC

PNC Bank,
National Association

Gibson County, Indiana

File No. 201400017892

File No. 2019U00018118

Receivables and
related assets

Receivables
Financing*

 





 

 

 

 

59

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

Gibson County
Coal, LLC

PNC Bank,
National Association

Gibson County, Indiana

File No. 201400005231

 

Receivables and
related assets

Receivables
Financing*

Gibson County
Coal, LLC

PNC Bank,
National Association

Knox County, Indiana

File No. 2014U0054

File No. 2019U0024

Receivables and
related assets

Receivables
Financing*

Gibson County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Gibson County, Indiana

File No. 201700003353

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Gibson County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Gibson County, Indiana

File No. 201800001074

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Gibson County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Gibson County, Indiana

File No. 201900001072

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Hamilton County
Coal, LLC

PNC Bank,
National Association

DE

Filing No. 20161144458

 

Receivables and
related assets

Receivables
Financing*

Hamilton County
Coal, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623022

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Hamilton County
Coal, LLC

Macquarie Corporate and
Asset Funding Inc.

DE

Filing No. 20193546244

 

Equipment and
related assets

2019 Macquarie
Equipment
Financing****

Hamilton County
Coal, LLC

BCICapital, Inc.

DE

Filing No. 20197841062

Filing No. 20198126281

Equipment and
related assets

2019 PNC Equipment Financing*****

 





 

 

 

 

60

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

Hamilton County
Coal, LLC

Bridge Funding
Group, Inc.

DE

Filing No. 20197841252

Filing No. 20198411865

Equipment and
related assets

2019 PNC Equipment Financing*****

Hamilton County
Coal, LLC

Signature Financial

DE

Filing No. 20197854966

 

Equipment and
related assets

2019 PNC Equipment Financing*****

Hamilton County
Coal, LLC

Wintrust Equipment
Finance

DE

Filing No. 20197868271

 

Equipment and
related assets

2019 PNC Equipment Financing*****

Hamilton County
Coal, LLC

Peapack Capital
Corporation

DE

Filing No. 20197874303

 

Equipment and
related assets

2019 PNC Equipment Financing*****

Hamilton County
Coal, LLC

First Financial
Equipment Finance

DE

Filing No. 20200661183

 

Equipment and
related assets

2019 PNC Equipment Financing*****

Hamilton County
Coal, LLC

PNC Bank,
National Association

Hamilton County, Illinois

File No. 2016-009776

 

Receivables and
related assets

Receivables
Financing*

Hamilton County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Hamilton County, Illinois

File No. 2017-000019

File No. 2018-000008
File No. 2019-000004

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Hamilton County
Coal, LLC

BCICapital, Inc.

Hamilton County, Illinois

File No. 2019-000020

File No. 2019-000024

Equipment and
related assets

2019 PNC Equipment Financing*****

Hamilton County
Coal, LLC

Bridge Funding
Group, Inc.

Hamilton County, Illinois

File No. 2019-000021

File No. 2019-000025

Equipment and
related assets

2019 PNC Equipment Financing*****

 





 

 

 

 

61

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

Hamilton County
Coal, LLC

Wintrust Equipment
Finance

Hamilton County, Illinois

File No. 2019-000022

 

Equipment and
related assets

2019 PNC Equipment Financing*****

Hamilton County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Hamilton County, Illinois

File No. 2017-00001411

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Hamilton County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Hamilton County, Illinois

File No. 2019-00000389

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Hopkins County
Coal, LLC

PNC Bank,
National Association

DE

Filing No. 20144928198

Filing No.
20194478827

Receivables and
related assets

Receivables
Financing*

Hopkins County
Coal, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623055

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Hopkins County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Fixture Filing Book 10, Page 290

Fixture Filing
Book 12, Page 261

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Hopkins County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Fixture Filing Book 11, Page 323

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Hopkins County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Fixture Filing Book 5, Page 489

Fixture Filing
Book 5, Page 685;
Fixture Filing
Book 6, Page 5

See Credit Agreement
and Collateral Documents

Credit
Agreement**

 





 

 

 

 

62

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

Hopkins County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Mortgage Book 1191, Page 466

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Hopkins County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Mortgage Book 1192, Page 105

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Hopkins County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Mortgage Book 1197, Page 161

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Hopkins County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Fixture Filing Book 5, Page 407

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Hopkins County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Mortgage Book 338, Page 303

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Matrix Design
Group, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623089

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Matrix Design
Group, LLC

JPMorgan Chase
Bank, N.A.

Warrick County, Indiana

File No. 2017R-006766

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Matrix Design
International, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623121

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

MC Mining, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623170

 

See Credit Agreement


Credit
Agreement**

 





 

 

 

 

63

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

and Collateral Documents

 

MC Mining, LLC

JPMorgan Chase
Bank, N.A.

Pike County, Kentucky

Fixture Filing Book 23, Page 130

Fixture Filing
Book 23, Page 414;
Fixture Filing
Book 24, Page 20

See Credit Agreement
and Collateral Documents

Credit
Agreement**

MC Mining, LLC

JPMorgan Chase
Bank, N.A.

Pike County, Kentucky

Mortgage Book 1005, Page 507

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

MC Mining, LLC

JPMorgan Chase
Bank, N.A.

Pike County, Kentucky

Mortgage Book 1018, Page 238

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

MC Mining, LLC

JPMorgan Chase
Bank, N.A.

Pike County, Kentucky

Mortgage Book 1039, Page 715

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Mettiki Coal, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623238

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Mettiki Coal, LLC

JPMorgan Chase
Bank, N.A.

Garrett County, Maryland

Book 2021, Page 279

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Mettiki Coal, LLC

JPMorgan Chase
Bank, N.A.

Garrett County, Maryland

Book 2021, Page 232

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

 





 

 

 

 

64

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

Mettiki Coal (WV), LLC

PNC Bank,
National Association

DE

Filing No. 20144928248

Filing No.
20194477944

Receivables and
related assets

Receivables
Financing*

Mettiki Coal (WV), LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623287

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Mettiki Coal (WV), LLC

PNC Bank,
National Association

Grant County, West Virginia

Book 261, Page 201

Book 289, Page 438

Receivables and
related assets

Receivables
Financing*

Mettiki Coal (WV), LLC

JPMorgan Chase
Bank, N.A.

Grant County, West Virginia

Book 277, Page 533

Book 287, Page 532

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Mettiki Coal (WV), LLC

PNC Bank,
National Association

Tucker County, West Virginia

Book 271, Page 41

Book 232, Page 584

Receivables and
related assets

Receivables
Financing*

Mettiki Coal (WV), LLC

JPMorgan Chase
Bank, N.A.

Tucker County, West Virginia

Book 2, Page 80

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Mettiki Coal (WV), LLC

JPMorgan Chase
Bank, N.A.

Grant County, West Viringia

Book 277, Page 506

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Mettiki Coal (WV), LLC

JPMorgan Chase
Bank, N.A.

Grant County, West Viringia

Book 287, Page 509

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Mettiki Coal (WV), LLC

JPMorgan Chase
Bank, N.A.

Tucker County, West Virginia

Book 283, Page 249

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

 





 

 

 

 

65

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

Mid-America
Carbonates, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623345

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Mid-America
Carbonates, LLC

JPMorgan Chase
Bank, N.A.

Hardin County, Illinois

Mortgage Book 109, Page 78

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Mt. Vernon Transfer
Terminal, LLC

PNC Bank,
National Association

DE

Filing No. 20144928354

Filing No.
20194478645

Receivables and
related assets

Receivables
Financing*

Mt. Vernon Transfer
Terminal, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623295

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Penn Ridge Coal, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623337

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Pontiki Coal, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623360

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

River View Coal, LLC

PNC Bank,
National Association

DE

Filing No. 20144928404

Filing No.
20194476771

Receivables and
related assets

Receivables
Financing*

River View Coal, LLC

PNC Equipment
Finance, LLC

DE

Filing No. 20163918867

Filing No.
20164579130

Equipment and
related assets

2016 Capital
Lease***

River View Coal, LLC

Caterpillar Financial
Services Corporation

DE

Filing No. 20163920368

 

Equipment and
related assets

2016 Capital
Lease***

 





 

 

 

 

66

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

River View Coal, LLC

First American
Commercial Bancorp

DE

Filing No. 20163931423

 

Equipment and
related assets

2016 Capital
Lease***

River View Coal, LLC

Macquarie Corporate and
Asset Funding Inc.

DE

Filing No. 20164024673

 

Equipment and
related assets

2016 Capital
Lease***

River View Coal, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623394

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

River View Coal, LLC

Rudd Equipment Co.

DE

Filing No. 20193851305

 

Equipment and
related assets

Operating Lease

River View Coal, LLC

PNC Bank,
National Association

Union County, Kentucky

Fixture Filing Book 6, Page 646

Mortgage
Book 443, Page 338

Receivables and
related assets

Receivables
Financing*

River View Coal, LLC

PNC Equipment
Finance, LLC

Union County, Kentucky

Fixture Filing Book 7, Page 367

 

Equipment and
related assets

2016 Capital
Lease***

River View Coal, LLC

JPMorgan Chase
Bank, N.A.

Union County, Kentucky

Fixture Filing Book 7, Page 606

Fixture Filing
Book 8, Page 118;
Fixture Filing
Book 8, Page 207

See Credit Agreement
and Collateral Documents

Credit
Agreement**

River View Coal, LLC

JPMorgan Chase
Bank, N.A.

Henderson County, Kentucky

Fixture Filing Book 15, Page 827

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

River View Coal, LLC

JPMorgan Chase
Bank, N.A.

Union County, Kentucky

Mortgage Book 430, Page 1

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

 





 

 

 

 

67

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

River View Coal, LLC

JPMorgan Chase
Bank, N.A.

Union County, Kentucky

Mortgage Book 433, Page 472

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

River View Coal, LLC

JPMorgan Chase
Bank, N.A.

Henderson County, Kentucky

Mortgage Book 1245, Page 479

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Rough Creek
Mining, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623410

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Sebree Mining, LLC

PNC Bank,
National Association

DE

Filing No. 20144928420

Filing No.
20194476755

Receivables and
related assets

Receivables
Financing*

Sebree Mining, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623675

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Sebree Mining, LLC

PNC Bank,
National Association

Hopkins County, Kentucky

Fixture Filing Book 10, Page 298

Fixture Filing
Book 12, Page 258

Receivables and
related assets

Receivables
Financing*

Sebree Mining, LLC

PNC Bank,
National Association

Webster County, Kentucky

Fixture Filing Book 5, Page 16

Fixture Filing
Book 6, Page 44

Receivables and
related assets

Receivables
Financing*

Steamport, LLC

JPMorgan Chase
Bank, N.A.

KY

Filing No. 2017-2877197-21

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Tunnel Ridge, LLC

PNC Bank,
National Association

DE

Filing No. 20144928537

Filing No.
20194476714

Receivables and
related assets

Receivables
Financing*

Tunnel Ridge, LLC

PNC Equipment
Finance, LLC

DE

Filing No. 20163918867

Filing No.
20164579130

Equipment and
related assets

2016 Capital
Lease***

 





 

 

 

 

68

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

Tunnel Ridge, LLC

Caterpillar Financial
Services Corporation

DE

Filing No. 20163920368

 

Equipment and
related assets

2016 Capital
Lease***

Tunnel Ridge, LLC

First American
Commercial Bancorp

DE

Filing No. 20163931423

 

Equipment and
related assets

2016 Capital
Lease***

Tunnel Ridge, LLC

Macquarie Corporate
and Asset Funding Inc.

DE

Filing No. 20164024673

 

Equipment and
related assets

2016 Capital
Lease***

Tunnel Ridge, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623709

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Tunnel Ridge, LLC

PNC Bank,
National Association

Washington County,
Pennsylvania

Filing No. 201440018

Filing No.
201914529

Receivables and
related assets

Receivables
Financing*

Tunnel Ridge, LLC

JPMorgan Chase
Bank, N.A.

Washington County,
Pennsylvania

Filing No. 201719499

Filing No.
201905326

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Tunnel Ridge, LLC

PNC Bank,
National Association

Ohio County, West Virginia

Book 1495, Page 608

Book 1585, Page 334

Receivables and
related assets

Receivables
Financing*

Tunnel Ridge, LLC

JPMorgan Chase
Bank, N.A.

Ohio County, West Virginia

Book 1550, Page 097

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Tunnel Ridge, LLC

JPMorgan Chase
Bank, N.A.

Washington County,
Pennsylvania

Filing No. 201719498

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

 





 

 

 

 

69

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

Tunnel Ridge, LLC

JPMorgan Chase
Bank, N.A.

Washington County,
Pennsylvania

Filing No. 201905325

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Tunnel Ridge, LLC

JPMorgan Chase
Bank, N.A.

Ohio County, West Virginia

Book 1550, Page 051

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

UC Coal, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623717

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

UC Mining, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623725

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

UC Mining, LLC

JPMorgan Chase
Bank, N.A.

Henderson County, Kentucky

Fixture Filing Book 15, Page 827

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

UC Mining, LLC

JPMorgan Chase
Bank, N.A.

Union County, Kentucky

Fixture Filing Book 7, Page 606

Fixture Filing
Book 8, Page 118;
Fixture Filing
Book 8, Page 207

See Credit Agreement
and Collateral Documents

Credit
Agreement**

UC Mining, LLC

JPMorgan Chase
Bank, N.A.

Henderson County, Kentucky

Mortgage Book 1245, Page 479

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

UC Mining, LLC

JPMorgan Chase
Bank, N.A.

Union County, Kentucky

Mortgage Book 430, Page 1

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

 





 

 

 

 

70

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

UC Processing, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623741

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

UC Processing, LLC

JPMorgan Chase
Bank, N.A.

Henderson County, Kentucky

Fixture Filing Book 15, Page 827

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

UC Processing, LLC

JPMorgan Chase
Bank, N.A.

Union County, Kentucky

Fixture Filing Book 7, Page 606

Fixture Filing
Book 8, Page 118;
Fixture Filing
Book 8, Page 207

See Credit Agreement
and Collateral Documents

Credit
Agreement**

UC Processing, LLC

JPMorgan Chase
Bank, N.A.

Henderson County, Kentucky

Mortgage Book 1245, Page 479

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

UC Processing, LLC

JPMorgan Chase
Bank, N.A.

Union County, Kentucky

Mortgage Book 430, Page 1

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Warrior Coal, LLC

PNC Bank,
National Association

DE

Filing No. 20161144557

 

Receivables and
related assets

Receivables
Financing*

Warrior Coal, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623758

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Warrior Coal, LLC

PNC Bank,
National Association

Hopkins County, Kentucky

Fixture Filing Book 10, Page 762

 

Receivables and
related assets

Receivables
Financing*

 





 

 

 

 

71

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

Warrior Coal, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Fixture Filing Book 11, Page 231

Fixture Filing
Book 11, Page 459;
Fixture Filing
Book 12, Page 129

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Warrior Coal, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Fixture Filing Book 5, Page 315

Fixture Filing
Book 5, Page 697

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Warrior Coal, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Mortgage Book 1192, Page 1

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Warrior Coal, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Mortgage Book 1208, Page 125

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Warrior Coal, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Fixture Filing 5, Page 211

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Warrior Coal, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Mortgage Book 338, Page 199

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Warrior Coal, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Mortgage Book 340, Page 575

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Webster County
Coal, LLC

PNC Bank,
National Association

DE

Filing No. 20161144623

 

Receivables and
related assets

Receivables
Financing*

 





 

 

 

 

72

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

Webster County
Coal, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623782

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Webster County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Fixture Filing Book 11, Page 231

Fixture Filing
Book 11, Page 459;
Fixture Filing
Book 12, Page 129

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Webster County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Fixture Filing Book 11, Page 323

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Webster County
Coal, LLC

PNC Bank,
National Association

Webster County, Kentucky

Fixture Filing Book 5, Page 98

 

Receivables and
related assets

Receivables
Financing*

Webster County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Fixture Filing Book 5, Page 315

Fixture Filing
Book 5, Page 697

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Webster County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Fixture Filing Book 5, Page 489

Fixture Filing
Book 6, Page 5

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Webster County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Mortgage Book 1192, Page 1

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Webster County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Hopkins County, Kentucky

Mortgage Book 1192, Page 105

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

 





 

 

 

 

73

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

Webster County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Fixture Filing 5, Page 211

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Webster County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Fixture Filing 5, Page 407

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Webster County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Mortgage Book 338, Page 199

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

Webster County
Coal, LLC

JPMorgan Chase
Bank, N.A.

Webster County, Kentucky

Mortgage Book 338, Page 303

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

White County
Coal, LLC

PNC Bank,
National Association

DE

Filing No. 20144928594

Filing No.
20194476722

Receivables and
related assets

Receivables
Financing*

White County
Coal, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623808

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

White County
Coal, LLC

PNC Bank,
National Association

White County, Illinois

Book 2014, Page 21863

Book 2019, Page 6939

Receivables and
related assets

Receivables
Financing*

White Oak
Resources, LLC (predecessor by
merger
to Hamilton County Coal, LLC)

Joy Global Underground
Mining LLC

DE

Filing No. 20150548585

Filing No.
20154833686

Equipment and
related assets

Operating Lease

 





 

 

 

 

74

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

White Oak
Resources, LLC (predecessor by
merger
to Hamilton County Coal, LLC)

Joy Global Underground
Mining LLC

DE

Filing No. 20150549088

Filing No.
20154833884

Equipment and
related assets

Operating Lease

White Oak
Resources, LLC (predecessor by
merger
to Hamilton County Coal, LLC)

Macquarie Corporate and
Asset Funding, Inc.

DE

Filing No. 20151704211

 

Equipment and
related assets

Operating Lease

White Oak
Resources, LLC (predecessor by
merger
to Hamilton County Coal, LLC)

Macquarie Corporate and
Asset Funding, Inc.

DE

Filing No. 20151764314

 

Equipment and
related assets

Operating Lease

White Oak
Resources, LLC (predecessor by
merger
to Hamilton County Coal, LLC)

Macquarie Corporate and
Asset Funding, Inc.

DE

Filing No. 20151835098

 

Equipment and
related assets

Operating Lease

White Oak
Resources, LLC (predecessor by
merger


Macquarie Corporate and
Asset Funding, Inc.

DE

Filing No. 20151859627

 

Equipment and
related assets

Operating Lease

 





 

 

 

 

75

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

to Hamilton County Coal, LLC)

 

 

 

 

 

 

White Oak
Resources, LLC (predecessor by
merger
to Hamilton County Coal, LLC)

Macquarie Corporate and
Asset Funding, Inc.

DE

Filing No. 20152114055

 

Equipment and
related assets

Operating Lease

White Oak
Resources, LLC(predecessor by
merger
to Hamilton County Coal, LLC)

Macquarie Corporate and
Asset Funding, Inc.

DE

Filing No. 20152269354

 

Equipment and
related assets

Operating Lease

White Oak
Resources, LLC (predecessor by
merger
to Hamilton County Coal, LLC)

Macquarie Corporate and
Asset Funding, Inc.

DE

Filing No. 20152409034

 

Equipment and
related assets

Operating Lease

White Oak
Resources, LLC (predecessor by
merger
to Hamilton County Coal, LLC)

PNC Bank,
National Association

DE

Filing No. 20161144326

 

Receivables and
related assets

Receivables
Financing*

 





 

 

 

 

76

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

 

 

 

 

 

 

 

White Oak
Resources, LLC (predecessor by
merger
to Hamilton County Coal, LLC)

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623824

 

See Credit Agreement
and Collateral Documents

Credit
Agreement**

White Oak
Resources, LLC (predecessor by
merger
to Hamilton County Coal, LLC)

PNC Bank,
National Association

Hamilton County, Illinois

File No. 2016-009777

 

Receivables and
related assets

Receivables
Financing*

WOR Land 6, LLC

JPMorgan Chase
Bank, N.A.

DE

Filing No. 20170623857

 

Equipment and
related assets

Credit
Agreement**

AROP Funding, LLC

PNC Bank,
National Association

DE

Filing No. for UCC-1:  Filing No. 20144927893

 

Filing No. for continuation:  Filing No. 20195725133

 

 

All assets of Debtor.

Receivables
Financing*

 

 





 

 

 

 

77

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

 

*Principal Amount Secured by Receivables Financing:  $86,600,000 as of February
5, 2020

 

**Principal Amount Secured by Credit Agreement:  $230,000,000 as of February 5,
2020

 

***Principal Amount Secured by 2016 Capital Lease Transaction:  $7,284,688.27 as
of February 5, 2020

 

****Principal Amount Secured by 2019 Macquarie Equipment Financing
Transaction:  $7,936,516.90 as of February 5, 2020

 

*****Principal Amount Secured by 2019 PNC Equipment Financing
Transaction:  $50,661,004.82 as of December February 5, 2020

 

The foregoing is based on lien searches conducted in (i) the State of Delaware
for the companies organized Delaware law, (ii) the Commonwealth of Kentucky for
the companies organized under Kentucky law and/or operating in Kentucky, (iii)
the State of Oklahoma for the companies operating in Oklahoma, (iv) the State of
Pennsylvania for the companies operating in Pennsylvania, (v) the State of
Maryland for the companies operating in Maryland, (vi) the State of West
Virginia for the companies operating in West Virginia, (vii) the State of
Illinois for the companies operating in Illinois and (viii) the State of Indiana
for the companies operating in Indiana.

 





 

 

 

 

78

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

Schedule 4.01(u)

Investments

 

1.          For equity investments by Borrower and the Subsidiaries in
Subsidiaries, see Schedule 4.01(b).

2.          Each of the Subsidiaries have entered into guarantees in connection
with this Fifth Amended and Restated Credit Agreement.

3.          Borrower and certain Subsidiary Guarantors hold intercompany notes
issued by the Borrower or other Subsidiaries in connection with the receivables
facility described on Schedule 4.01(r).

4.          Available cash periodically invested in Cash Equivalents.

5.          Alliance Minerals, LLC 96% non-voting equity investment in Cavalier
Minerals JV, LLC.  $67,150,599 invested.

6.          Alliance Minerals, LLC 13.88889% non-voting equity investment in
AllDale Minerals III, LP.  $25,791,528 invested.

7.          Alliance Royalty, LLC 99.99% non-voting equity investment in AR
Midland, LP.  $144,912,251 invested.

8.          Alliance Royalty, LLC 28.33% non-voting equity investment and 20%
carried profits interest in AllDale Minerals, LP.  $50,672,682 invested.

9.          Alliance Royalty, LLC 27.18% non-voting equity investment and 20%
carried profits interest in AllDale Minerals II, LP.  $111,684,377 invested.

 





 

 

 

 

79

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

Schedule 5.01(q)

Initial Unrestricted Subsidiaries

Alliance Minerals, LLC

Alliance Royalty, LLC





 

 

 

 

80

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

Schedule 5.02(a)

Existing Liens

None.

 





 

 

 

 

81

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

Schedule 5.02(b)

Permitted Surviving Debt

 

 

 

 

 

Obligor

Principal Amount
Outstanding*

Maturity Date

Description

Hamilton County
Coal, LLC
(successor by
merger to White
Oak Resources LLC)

$ 1,947,535.52

Matures on
December 31,
2022 and has
monthly payments
of $64,387

Railroad Transportation Agreement with Evansville Western Railway

Alliance Coal, LLC

$ 860,349.87

Monthly payments
in the amount of
$6,250 through
December 2020,
payment of
$11,667 from
January 2021 with
final payment due
in December 2027

Lease agreement for storage building in Madisonville, Kentucky

 

*Principal Amounts are as of 2/5/20.





 

 

 

 

82

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

Schedule 5.02(q)

Transactions with Affiliates

None.

 

 



 

 

 

 

83

Schedules to

 

 

Fifth Amended and Restated Credit Agreement

 

 

Alliance Resource Operating Partners, L.P.

 



 

Exhibit A-1
to Fifth Amended and Restated Credit Agreement

[Reserved]

 

 



 



 

Exhibit A-2
to Fifth Amended and Restated Credit Agreement

Form of Revolving Credit Note

 

 

$[•]

Dated:  [•]

 

FOR VALUE RECEIVED, the undersigned, ALLIANCE RESOURCE OPERATING PARTNERS, L.P.,
a Delaware limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to the
order of [•] (the “Lender”) for the account of its Applicable Lending Office (as
defined in the Credit Agreement referred to below) the aggregate principal
amount of the Revolving Credit Advances, the Swing Line Advances and the Letter
of Credit Advances (each as defined below) owing to the Lender by the Borrower
pursuant to the Fifth Amended and Restated Credit Agreement, dated as of [__],
2020 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; terms defined therein, unless otherwise
defined herein, being used herein as therein defined), among the Borrower,
Alliance Resource Partners, L.P., a Delaware limited partnership, the Lender and
certain other lenders party thereto, the Issuing Banks, the Swing Line Bank,
JPMorgan Chase Bank, N.A. (“JPMorgan”), as Administrative Agent for the Lenders,
and the other parties named therein and a party thereto as a syndication agent,
a joint lead arranger, a joint bookrunner or documentation agent, on the
Termination Date for the Revolving Credit Facility.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance, Swing Line Advance and Letter of Credit Advance, from
the date of such Revolving Credit Advance, Swing Line Advance or Letter of
Credit Advance, as the case may be, until such principal amount is paid in full,
at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to JPMorgan, as Administrative Agent, at JPMorgan Chase Bank, N.A., Loan
and Agency Services Group, 500 Stanton Christiana Road, NCC2, Floor 03, Newark,
DE, 19713-2107, in same day funds.  Each Revolving Credit Advance, Swing Line
Advance and Letter of Credit Advance owing to the Lender by the Borrower and the
maturity thereof, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto, which is part of this promissory note (this “Promissory
Note”); provided,  however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Promissory Note.

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement.  The Credit Agreement, among
other things, (a) provides for the making or purchasing of advances (variously,
the “Revolving Credit Advances”, the “Swing Line Advances” or the “Letter of
Credit Advances”) by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the U.S. dollar amount
first above mentioned, the indebtedness of the Borrower resulting from each such
Revolving Credit Advance, Swing Line Advance and Letter of Credit Advance being
evidenced by this Promissory Note and (b) contains provisions for acceleration
of the maturity hereof upon

 

 



 



 

 

the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

[Signature Page Follows]





A-2-2



 

 

 

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

By:

MGP II, LLC,

 

 

its managing general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





A-2-3



 

Advances and Payments of Principal

 

 

 

 

 

 

Date

Amount of
Advance

Amount of
Principal Paid
or Prepaid

Unpaid
Principal
Balance

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



A-2-4



 

 

Exhibit B
to Fifth Amended and Restated Credit Agreement

Form of Notice of Borrowing

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

under the Credit Agreement

referred to below

 

[Date]

Attention:  [●]

Ladies and Gentlemen:

The undersigned, Alliance Resource Operating Partners, L.P., a Delaware limited
partnership (the “Borrower”), refers to the Fifth Amended and Restated Credit
Agreement, dated as of [__], 2020 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein, unless otherwise defined herein, being used herein as
therein defined), among the Borrower, Alliance Resource Partners, L.P., a
Delaware limited partnership, the lenders party thereto, the Issuing Banks, the
Swing Line Bank, JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders, and the other parties named therein and a party thereto as a
syndication agent, a joint lead arranger, a joint bookrunner or documentation
agent, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the
Credit Agreement that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

(a)The Business Day of the Proposed Borrowing is [●].

(b)The Type of Advances comprising the Proposed Borrowing is a [Base Rate
Advance][Eurodollar Rate Advance].

(c)The aggregate amount of the Proposed Borrowing is $[●].

[(d)The initial Interest Period for each Eurodollar Rate Advance made as part of
the Proposed Borrowing is [●] month[s].]1

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(i)



The representations and warranties contained in each Loan Document are correct
in all material respects (except to the extent any such representation or
warranty itself is qualified by “materiality”, “Material Adverse Effect” or a
similar qualifier, in

--------------------------------------------------------------------------------

1          To be inserted only for Eurodollar Rate Advances.





 

 

 

 

 

 

 

B-1

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

which case it shall be correct in all respects) on and as of such date, before
and after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to an earlier date, in
which case as of such earlier date.

(B)No Default has occurred and is continuing, or would result from the Proposed
Borrowing or from the application of the proceeds therefrom.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier
shall be effective as delivery of an original executed counterpart of this
Notice of Borrowing.

[Signature Page Follows]





 

 

 

 

 

 

 

B-2

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

 

 

 

 

Very truly yours,

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

 

 

By:

MGP II, LLC,

 

 

its managing general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



 

 

 

 

 

 

 

B-3

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

Exhibit C
to Fifth Amended and Restated Credit Agreement

Form of Assignment and Assumption

This ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [insert
name of the Assignor] (the “Assignor”) and [insert name of the Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned pursuant to clauses (a) and (b) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.Assignor:                                   [●]

2.Assignee:                                   [●] [and is an
[Affiliate][Approved Fund] of [identify Lender]]

3.Borrower:                                  Alliance Resource Operating
Partners, L.P.

4.Administrative Agent:               JPMorgan Chase Bank, N.A.

5.Credit Agreement:                     The Fifth Amended and Restated Credit
Agreement, dated as of [__], 2020, among Alliance Resource Operating Partners,
L.P., as Borrower, Alliance Resource Partners, L.P., as Parent, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
parties thereto.

 



 

 

 

 

 

C-1

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

6.Assigned Interest:

Facility Assigned4

Aggregate Amount of Commitment/
Advances for all Lenders

Aggregate
Amount of Commitment/
Advances
Pre-Assignment

Aggregate
Amount of Commitment/
Advances
Post-Assignment

Percentage Assigned of Commitment/
Advances5

Assignor

Assignee

Assignor

Assignee

[•]

$[•]

$[•]

$[•]

$[•]

$[•]

[•]%

[•]

$[•]

$[•]

$[•]

$[•]

$[•]

[•]%

[•]

$[•]

$[•]

$[•]

$[•]

$[•]

[•]%

 

7. Effective Date:  [•]6

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non‑public information about the Borrower, the Transaction Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

[Signature Page Follows]

--------------------------------------------------------------------------------

4Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g., “Revolving Commitment”, “Swing Line Commitment” or “Letter of Credit
Commitment”).

5Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.

6To be inserted by the Administrative Agent and which shall be the effective
date of recordation of transfer in the Register therefor.

 

 



 

 

 

 

 

C-2

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

 

ASSIGNOR

 

 

 

[•]

 

 

 

 

 

By:

 

 

 

Name:  [•]

 

 

Title:    [•]

 

 

 

 

 

ASSIGNEE

 

 

 

[•]

 

 

 

 

 

By:

 

 

 

Name:  [•]

 

 

Title:    [•]

 

 

 

 

 

 

 

[Consented to and]7 Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:  [•]

 

 

Title:    [•]

 

 

 

[Consented to:]8

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

 

Name:  [•]

 

 

Title:    [•]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

7To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

8To be added only if the consent of the Borrower and/or other parties (e.g. the
Swing Line Bank, the Issuing Banks) is required by the terms of the Credit
Agreement.

 

 



C-3



 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.  Representations and Warranties.

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.03(b) and (c) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender and (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

 



 

 

 

 

C-4

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 



 

 

 

 

C-5

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

EXECUTION VERSION

Exhibit D
to Fifth Amended and Restated Credit Agreement

Form of Subsidiary Guaranty

[Separately provided.]

 





D-1



 

EXECUTION VERSION

 

SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY

dated as of

March 9, 2020

 

From

 

THE GUARANTORS NAMED HEREIN

 

and

 

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

 

as Guarantors

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 



D-2



 

Table of Contents

 

 

 

 

 

 

Page

 

 

 

Section 1.

Guaranty; Limitation of Liability


1

Section 2.

Guaranty Absolute


2

Section 3.

Waivers and Acknowledgments


4

Section 4.

Subrogation


4

Section 5.

Payments Free and Clear of Taxes, Etc.


6

Section 6.

Representations and Warranties


7

Section 7.

Covenants


7

Section 8.

Amendments, Guaranty Supplements, Etc.


7

Section 9.

Notices, Etc.


8

Section 10.

No Waiver; Remedies


8

Section 11.

Right of Set-off


8

Section 12.

Indemnification


8

Section 13.

Subordination


9

Section 14.

Continuing Guaranty; Assignments under the Credit Agreement


10

Section 15.

Amendment and Restatement; Execution in Counterparts


10

Section 16.

Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.


11

Section 17.

Keepwell


11

 

EXHIBITS

Exhibit A          –           Form of Guaranty Supplement

 

 



 

 

 

 

i

Alliance Resource

 

 

Subsidiary Guaranty

 



 

 

SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY, dated as of March 9, 2020 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time in accordance with the provisions hereof, this “Guaranty”), made by
the Persons listed on the signature pages hereof under the caption “Subsidiary
Guarantors” and the Additional Guarantors (as defined in Section 8(b)) (such
Persons so listed, and the Additional Guarantors being, collectively, the
“Guarantors” and, individually, each a “Guarantor”) in favor of JPMorgan Chase
Bank, N.A. (“JPMorgan”), as administrative agent (in such capacity, and together
with its permitted successors and assigns, the “Administrative Agent”) for the
ratable benefit of the Secured Parties (as defined in the Credit Agreement
referred to below).

PRELIMINARY STATEMENTS:

Alliance Resource Operating Partners, L.P., a Delaware limited partnership (the
“Borrower”), JPMorgan, as administrative agent, and certain lenders party
thereto, previously entered into that certain Fourth Amended and Restated Credit
Agreement, dated as of January 27, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”), and as a condition to the effectiveness of the
Existing Credit Agreement, certain Subsidiaries of the Borrower entered into
that certain Amended and Restated Subsidiary Guaranty, dated as of January 27,
2017 (as amended, restated, amended and restated, supplemented, or otherwise
modified prior to the date hereof, the “Original Guaranty”).

The Borrower, Alliance Resource Partners, L.P., as Parent, the Administrative
Agent and the Lenders party thereto, have entered into that certain Fifth
Amended and Restated Credit Agreement, dated as of the date hereof (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the capitalized terms defined therein and not
otherwise defined herein being used herein as therein defined), which amends and
restates in its entirety the Existing Credit Agreement on the terms and
conditions set forth therein, and in connection therewith, the Borrower, each
Subsidiary of the Borrower party hereto, and the Administrative Agent are
amending and restating the Original Guaranty as set forth herein.

Each Guarantor may receive, directly or indirectly, a portion of the proceeds of
the Advances under the Credit Agreement and will derive substantial direct and
indirect benefits from the transactions contemplated by the Credit
Agreement.  It is a condition precedent to the making of Advances and the
issuance of Letters of Credit by the Lenders under the Credit Agreement from
time to time that each Guarantor shall have executed and delivered this
Guaranty.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Advances and to issue Letters of Credit under the Credit
Agreement from time to time, each Guarantor, jointly and severally with each
other Guarantor, hereby agrees as follows:

Section 1.                    Guaranty; Limitation of Liability  a)       Each
Guarantor hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of each other Loan Party now or hereafter existing under or in respect of the
Loan Documents (including, without limitation, any extensions, modifications,

 

 



 

 

 

 

 

Alliance Resource

 

 

Subsidiary Guaranty

 



 

 

substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Secured Party in enforcing any rights under this Guaranty or any
other Loan Document.  To the extent permitted by law, without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to the Administrative Agent or any other Secured Party
under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

b)Each Guarantor and by its acceptance of this Guaranty, the Administrative
Agent, on behalf of the Secured Parties, hereby confirms that it is the
intention of all such Persons that this Guaranty and the Obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder.  To effectuate the foregoing intention,
the Administrative Agent, on behalf of the Secured Parties, and the Guarantors
hereby irrevocably agree that the Obligations of each Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance.  For purposes hereof, “Bankruptcy Law” means
any proceeding of the type referred to in Section 6.01(f) of the Credit
Agreement or Title 11, U.S. Code, or any similar foreign, federal or state law
for the relief of debtors.

c)Each Guarantor hereby unconditionally and irrevocably agrees that in the event
any payment shall be required to be made to the Administrative Agent or any
other Secured Party under this Guaranty, such Guarantor will contribute, subject
to 0 hereof and to the maximum extent permitted by law, such amounts to each
other Guarantor so as to maximize the aggregate amount paid to the
Administrative Agent and the other Secured Parties under or in respect of the
Loan Documents.

Section 2.Guaranty Absolute.  To the extent permitted by law, each Guarantor
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Administrative Agent or any other Secured Party with respect
thereto.  To the extent permitted by law, the Obligations of each Guarantor
under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other Obligations of any other Loan Party under or in respect
of the Loan Documents, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrower or any other Loan Party or
whether the Borrower or any other Loan Party is joined in any such action or
actions.  To the extent permitted by law, the liability of each Guarantor under
this Guaranty shall be irrevocable, absolute and unconditional irrespective of,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:

 

 



 

 

 

 

2

Alliance Resource

 

 

Subsidiary Guaranty

 



 

 

(a)        any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

(b)         any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, any Secured
Cash Management Agreement or any Secured Hedge Agreement, or any other
rescission, amendment or waiver of or any consent to departure from any Loan
Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Loan Party
or any of its Subsidiaries or otherwise;

(c)        any defense arising by reason of any taking, exchange, substitution,
release, impairment or non‑perfection of any Collateral or any other collateral,
or any taking, release, impairment, amendment or waiver of, or consent to
departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d)        any manner of application of any Collateral or any other collateral,
or proceeds thereof, to all or any of the Guaranteed Obligations, or any manner
of sale or other disposition of any Collateral or any other collateral for all
or any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;

(e)         any change, restructuring or termination of the corporate structure
or existence of any Loan Party or any of its Subsidiaries;

(f)        any failure of the Administrative Agent or any other Secured Party to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent or such
other Secured Party (each Guarantor waiving any duty on the part of the
Administrative Agent and the other Secured Parties to disclose such
information);

(g)        the failure of any other Person to execute or deliver this Guaranty,
any Guaranty Supplement (as hereinafter defined) or any other guaranty or
agreement or the release or reduction of liability of any Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or

(h)        any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any other Secured
Party or any other Person upon the insolvency, bankruptcy or reorganization of
the Borrower or any other Loan Party or otherwise, all as though such payment
had not been made.





 

 

 

 

 

3

Alliance Resource

 

 

Subsidiary Guaranty

 



 

Section 3.        Waivers and Acknowledgments.   (a)     To the extent permitted
by law, each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Administrative Agent or any other Secured Party protect,
secure, perfect or insure any Lien or any property subject thereto or exhaust
any right or take any action against any Loan Party or any other Person or any
Collateral.

(b)        To the extent permitted by law, each Guarantor hereby unconditionally
and irrevocably waives any right to revoke this Guaranty and acknowledges that
this Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

(c)        To the extent permitted by law, each Guarantor hereby unconditionally
and irrevocably waives (i) any defense arising by reason of any claim or defense
based upon an election of remedies by the Administrative Agent or any other
Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Guaranteed Obligations of such
Guarantor hereunder.

(d)        To the extent permitted by law, each Guarantor hereby unconditionally
and irrevocably waives any duty on the part of the Administrative Agent or any
other Secured Party to disclose to such Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by the Administrative Agent or such other
Secured Party.

(e)        Subject to the terms of the other Loan Documents, the Collateral
Agent may foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with the Borrower or any other Guarantor or exercise any
other right or remedy available to it against the Borrower or any other
Guarantor, without affecting or impairing in any way the liability of each
Guarantor hereunder.  Pursuant to and to the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of each Guarantor against the Borrower or any other Guarantor or any
security.

(f)        Each Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 1(a)Section 2 and this
Section 3 are knowingly made in contemplation of such benefits.

Section 4.        Subrogation.  Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence,





 

 

 

 

 

4

Alliance Resource

 

 

Subsidiary Guaranty

 



 

payment, performance or enforcement of such Guarantor’s Obligations under or in
respect of this Guaranty or any other Loan Document, including, without
limitation, except as provided in 0 above, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent or any other
Secured Party against the Borrower, any other Loan Party or any other insider
guarantor or any Collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower, any other Loan Party
or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been paid in full
in cash (other than (A) contingent indemnification obligations with respect to
then unasserted claims and (B) Secured Obligations in respect of obligations
that may thereafter arise with respect to Obligations in respect of Secured Cash
Managements Agreement and Secured Hedge Agreements, in each case, not yet due
and payable; unless the Administrative Agent has received written notice, at
least two (2) Business Days prior to the proposed date of any such termination,
stating that arrangements reasonably satisfactory to the applicable financial
institutions, in respect thereof have not been made), and all Letters of Credit
have expired or have been terminated (or been Cash Collateralized or backstopped
in a manner reasonably satisfactory to the applicable Issuing Bank), all
Commitments under the Credit Agreement have expired or been terminated and all
Obligations with respect to the Letters of Credit have been reduced to zero (or
Cash Collateralized in a manner reasonably satisfactory to the applicable
Issuing Bank).  If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to payment in full in cash of
all of the Guaranteed Obligations (other than (A) contingent indemnification
obligations with respect to then unasserted claims and (B) Secured Obligations
in respect of obligations that may thereafter arise with respect to Obligations
in respect of Secured Cash Managements Agreement and Secured Hedge Agreements,
in each case, not yet due and payable; unless the Administrative Agent has
received written notice, at least two (2) Business Days prior to the proposed
date of any such termination, stating that arrangements reasonably satisfactory
to the applicable financial institutions, in respect thereof have not been
made), and all Letters of Credit have expired or have been terminated (or been
Cash Collateralized or backstopped in a manner reasonably satisfactory to the
applicable Issuing Bank), all Commitments under the Credit Agreement have
expired or been terminated and all Obligations with respect to the Letters of
Credit have been reduced to zero (or Cash Collateralized in a manner reasonably
satisfactory to the applicable Issuing Bank), such amount shall be received and
held in trust for the benefit of the Administrative Agent and the other Secured
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising.  If
(i) any Guarantor shall make payment to the Administrative Agent or any other
Secured Party of all or any part of the Guaranteed Obligations, and (ii) all of
the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash (other than (A) contingent indemnification
obligations with respect to then unasserted claims and (B) Secured Obligations
in respect of obligations that may thereafter arise with respect to Obligations
in respect of Secured Cash Managements Agreement and Secured Hedge Agreements,
in each case, not yet





 

 

 

 

 

5

Alliance Resource

 

 

Subsidiary Guaranty

 



 

due and payable; unless the Administrative Agent has received written notice, at
least two (2) Business Days prior to the proposed date of any such termination,
stating that arrangements reasonably satisfactory to the applicable financial
institutions, in respect thereof have not been made) and all Letters of Credit
have expired or have been terminated (or been Cash Collateralized or backstopped
in a manner reasonably satisfactory to the applicable Issuing Bank), all
Commitments under the Credit Agreement have expired or been terminated and all
Obligations with respect to the Letters of Credit have been reduced to zero (or
Cash Collateralized in a manner reasonably satisfactory to the applicable
Issuing Bank), the Administrative Agent and the other Secured Parties will, at
such Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.

Section 5.        Payments Free and Clear of Taxes, Etc.  (a)  Any and all
payments made by any Guarantor to or for the account of the Administrative Agent
or any other Secured Party under or in respect of this Guaranty or any other
Loan Document shall be made, in accordance with Section 2.11 of the Credit
Agreement or the applicable provisions of such other Loan Document, if any, free
and clear of and without deduction for any Taxes.  If any Guarantor shall be
required by law to deduct any Taxes from or in respect of any sum payable under
or in respect of this Guaranty or any other Loan Document to the Administrative
Agent or any other Secured Party, (i) such Guarantor shall make all such
deductions, (ii) such Guarantor shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable law
and (iii) if such Tax is an Indemnified Tax, the sum payable by such Guarantor
shall be increased as may be necessary so that after such Guarantor and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 5), the Administrative
Agent or such other Secured Party, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made for Taxes.

(b)        In addition, each Guarantor agrees to timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other Taxes
that arise from any payment made by or on behalf of such Guarantor under or in
respect of this Guaranty or any other Loan Document or from the execution,
delivery or registration of, performance under, or otherwise with respect to,
this Guaranty and the other Loan Documents.

(c)        Each Guarantor will indemnify the Administrative Agent and each other
Secured Party within 10 days after demand therefor, for the full amount of
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to any amounts payable under this Section 5), imposed on or paid by
the Administrative Agent or such other Secured Party (as the case may be)
arising therefrom or with respect thereto.

(d)        The obligations of each Guarantor under this Section 5 are subject in
all respects to the limitations, qualifications and satisfaction of conditions
set forth in Section 2.12 of the Credit Agreement, and each Guarantor shall be
entitled to the same rights and benefits as are available to the Borrower under
Section 2.12 of the Credit Agreement as though fully set forth





 

 

 

 

 

6

Alliance Resource

 

 

Subsidiary Guaranty

 



 

herein and as though such Guarantor were a party thereto.  Without limitation of
the foregoing, the Secured Parties are subject to the obligations set forth in
Section 2.12 of the Credit Agreement to the same extent as if set forth herein.

Section 6.        Representations and Warranties.  Each Guarantor hereby makes
each representation and warranty made in the Loan Documents by the Borrower with
respect to such Guarantor and each Guarantor hereby further represents and
warrants that such Guarantor has, independently and without reliance upon the
Administrative Agent or any other Secured Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty and each other Loan Document to which it is
or is to be a party, and such Guarantor has established adequate means of
obtaining from each other Loan Party on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Loan Party.

Section 7.        Covenants.  Each Guarantor covenants and agrees that, so long
as any part of the Guaranteed Obligations shall remain unpaid, any Letter of
Credit shall be outstanding (unless such Letters of Credit have been Cash
Collateralized or backstopped in a manner reasonably satisfactory to the
applicable Issuing Bank) or any Secured Party shall have any Commitment, such
Guarantor will perform and observe, and cause each of its Subsidiaries to
perform and observe, all of the terms, covenants and agreements set forth in the
Loan Documents on its or their part to be performed or observed or that the
Borrower has agreed to cause such Guarantor or such Subsidiaries to perform or
observe.

Section 8.        Amendments, Guaranty Supplements, Etc.  (a)  None of the terms
or provisions of this Guaranty may be waived, amended, supplemented or otherwise
modified except in accordance with Section 8.01 of the Credit Agreement.

(b)        Upon the execution and delivery by any Person of a guaranty
supplement in substantially the form of Exhibit A hereto (each, a “Guaranty
Supplement”), (i) such Person shall be referred to as an “Additional Guarantor”
and shall become and be a Guarantor hereunder, and each reference in this
Guaranty to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and each reference in any other Loan Document to a “Subsidiary
Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Guaranty”, “hereunder”, “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Subsidiary Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Guaranty, shall mean and be a reference to this
Guaranty as supplemented by such Guaranty Supplement.

(c)        Upon the sale, conveyance or transfer of all of the Capital Stock of
a Guarantor that is (A) permitted pursuant to Section 5.02 of the Credit
Agreement without the consent of the Secured Parties or (B) if not permitted
without such consent, effected after obtaining the requisite consent, the
Administrative Agent shall, on behalf of itself and the Secured Parties (and, by
acceptance of the benefits of this Guaranty, the Secured Parties hereby
authorize the Administrative Agent to), promptly following the Borrower’s
written request, execute such documents and instruments as shall be reasonably
requested by the Borrower for the purpose of





 

 

 

 

 

7

Alliance Resource

 

 

Subsidiary Guaranty

 



 

releasing such Guarantor from this Guaranty unless such Guarantor must be a
Subsidiary Guarantor pursuant to the terms of Section 5.01(r) of the Credit
Agreement.

Section 9.        Notices, Etc.  Any notice required or permitted to be given
under this Guaranty shall be sent (and deemed received) in the manner and to the
addresses set forth in Section 8.02 of the Credit Agreement.  Any notice
delivered to the Borrower shall be deemed to have been delivered to all of the
Guarantors.

Section 10.        No Waiver; Remedies.  No failure on the part of the
Administrative Agent or any other Secured Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 11.        Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 of the Credit Agreement to
authorize the Administrative Agent to declare the Notes due and payable pursuant
to the provisions of such Section 6.01, the Administrative Agent, each other
Secured Party, and each of their respective Affiliates, is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Administrative Agent, such other Secured Party or such Affiliate to or
for the credit or the account of any Guarantor against any and all of the
Obligations of such Guarantor now or hereafter existing under this Guaranty and
the other Loan Documents, irrespective of whether the Administrative Agent or
such other Secured Party shall have made any demand under this Guaranty or any
other Loan Document and although such Obligations may be unmatured.  The
Administrative Agent and each other Secured Party agrees promptly to notify such
Guarantor after any such set-off and application; provided,  however, that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of the Administrative Agent, each other Secured Party
and their respective Affiliates under this Section 11 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that the Administrative Agent, such other Secured Party and their respective
Affiliates may have.

Section 12.        Indemnification.  (a)  Without limitation on any other
Guaranteed Obligations of any Guarantor or remedies of the Administrative Agent
and each other Secured Party under this Guaranty, each Guarantor shall, to the
fullest extent permitted by law, indemnify, defend and save and hold harmless
the Administrative Agent and each other Secured Party and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Loan Party enforceable
against such Loan Party in accordance with their terms.





 

 

 

 

 

8

Alliance Resource

 

 

Subsidiary Guaranty

 



 

(b)        Each Guarantor hereby also agrees that none of the Indemnified
Parties shall have any liability (whether direct or indirect, in contract, tort
or otherwise) to any of the Guarantors or any of their respective Affiliates or
any of their respective officers, directors, employees, agents and advisors, and
each Guarantor hereby agrees not to assert any claim against any Indemnified
Party on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Advances or the Letters of Credit,
the Transaction Documents or any of the transactions contemplated by the
Transaction Documents.

(c)        Without prejudice to the survival of any of the other agreements of
any Guarantor under this Guaranty or any of the other Loan Documents, the
agreements and obligations of each Guarantor contained in 1)a) (with respect to
enforcement expenses), the last sentence of Section 1(a)Section 2, Section 5 and
this Section 12 shall survive the payment in full of the Guaranteed Obligations
and all of the other amounts payable under this Guaranty and under any of the
other Loan Documents.

Section 13.        Subordination.  Each Guarantor hereby subordinates any and
all debts, liabilities and other Obligations owed to such Guarantor by each
other Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 13:

(a)        Prohibited Payments, Etc.  Except during the continuance of any Event
of Default (including the commencement and continuation of any proceeding under
any Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations.  After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), however,
unless the Administrative Agent otherwise agrees, no Guarantor shall demand,
accept or take any action to collect any payment on account of the Subordinated
Obligations.

(b)        Prior Payment of Guaranteed Obligations.  In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Administrative Agent and the other Secured Parties shall be entitled to receive
payment in full in cash of all Guaranteed Obligations (including all interest
and expenses accruing after the commencement of a proceeding under any
Bankruptcy Law, whether or not constituting an allowed claim in such proceeding
(“Post Petition Interest”)) before such Guarantor receives payment of any
Subordinated Obligations.

(c)        Turn-Over.  After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Administrative Agent
and the other Secured Parties and deliver such payments to the Administrative
Agent on account of the Guaranteed Obligations (including all Post Petition
Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Guaranty.





 

 

 

 

 

9

Alliance Resource

 

 

Subsidiary Guaranty

 



 

(d)        Administrative Agent Authorization.  After the occurrence and during
the continuance of any Default (including the commencement and continuation of
any proceeding under any Bankruptcy Law relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

Section 14.        Continuing Guaranty; Assignments under the Credit
Agreement.  This Guaranty is a continuing guaranty and shall (a) remain in full
force and effect until the latest of (i) the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guaranty (other
than (A) contingent indemnification obligations with respect to then unasserted
claims and (B) Secured Obligations in respect of obligations that may thereafter
arise with respect to Obligations in respect of Secured Cash Managements
Agreement and Secured Hedge Agreements, in each case, not yet due and payable;
unless the Administrative Agent has received written notice, at least two (2)
Business Days prior to the proposed date of any such termination, stating that
arrangements reasonably satisfactory to the applicable financial institutions,
in respect thereof have not been made), (ii) the latest Termination Date for all
Facilities and (iii) the latest date of expiration or termination of all Letters
of Credit (unless such Letters of Credit have been Cash Collateralized or
backstopped in a manner reasonably satisfactory to the applicable Issuing Bank),
(b) be binding upon the Guarantor, its successors and assigns and (c) inure to
the benefit of and be enforceable by the Administrative Agent and the other
Secured Parties and their respective successors, transferees and
assigns.  Without limiting the generality of clause (c) of the immediately
preceding sentence, the Administrative Agent or any other Secured Party may
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement (including, without limitation, all or any portion of
its Commitments, the Advances owing to it and the Note or Notes held by it) to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to the Administrative Agent or such
other Secured Party herein or otherwise, in each case as and to the extent
provided in Section 8.07 of the Credit Agreement.  No Guarantor shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Administrative Agent and the Lenders, and any such
assignment in violation of this Section 14 shall be null and void.

Section 1.        Amendment and Restatement; Execution in Counterparts.  This
Guaranty and each amendment, waiver and consent with respect hereto, and any
Guaranty Supplement to be executed and delivered hereunder, may be executed in
any number of counterparts and by different parties thereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Guaranty by telecopier or other electronic transmission shall be effective as
delivery of an original executed counterpart of this Guaranty.  This Guaranty
amends and restates, replaces and supersedes the Original Guaranty in its
entirety.





 

 

 

 

 

10

Alliance Resource

 

 

Subsidiary Guaranty

 



 

Section 16.        Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
 (a)  This Guaranty shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b)        Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty or any of the other Loan Documents
to which it is or is to be a party, or for recognition or enforcement of any
judgment, and each Guarantor hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court.  Each Guarantor agrees that a final judgment in any such
action or proceeding, to the extent permitted by law, shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

(c)        Each Guarantor irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty or any of the other Loan Documents to which
it is or is to be a party in any New York State or federal court.  Each
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court.

(d)        EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES
OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

Section 17.        Keepwell.  Each Qualified ECP Guarantor (as hereinafter
defined) hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Guarantor to honor all of its obligations under
this Guaranty in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 17 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 17 or otherwise under this Guaranty voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount).  The obligations of each Qualified ECP
Guarantor under this Section 17 shall remain in full force and effect until a
discharge of such Qualified ECP Guarantor’s Guaranteed Obligations in accordance
with the terms hereof and the other Loan Documents.  Each Qualified ECP
Guarantor intends that this Section 17 constitute, and this Section 17 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.  As used herein, “Qualified ECP Guarantor” means, in
respect of any Swap Obligation, each Guarantor that has total assets exceeding
$10,000,000 at the time the relevant Guaranty or grant of the relevant security
interest becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act, or any regulations promulgated thereunder, and can cause another





 

 

 

 

 

11

Alliance Resource

 

 

Subsidiary Guaranty

 



 

person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[Signature Pages Follow]

 

 



 

 

 

 

 

12

Alliance Resource

 

 

Subsidiary Guaranty

 



 

IN WITNESS WHEREOF, each of the parties hereto has caused this Guaranty to be
duly executed and delivered by its duly authorized officer or representative as
of the date first above written.

 

 

 

 

 

SUBSIDIARY GUARANTORS

 

ALLIANCE COAL, LLC

 

ALLIANCE DESIGN GROUP, LLC

 

ALLIANCE LAND, LLC

 

ALLIANCE MINERALS, LLC

 

ALLIANCE RESOURCE PROPERTIES, LLC

 

ALLIANCE SERVICE, INC.

 

ALLIANCE WOR PROPERTIES, LLC

 

ARP SEBREE, LLC

 

ARP SEBREE SOUTH, LLC

 

BACKBONE MOUNTAIN, LLC

 

CR MACHINE SHOP, LLC

 

CR SERVICES, LLC

 

EXCEL MINING, LLC

 

GIBSON COUNTY COAL, LLC

 

HAMILTON COUNTY COAL, LLC

 

HOPKINS COUNTY COAL, LLC

 

MC MINING, LLC

 

METTIKI COAL, LLC

 

METTIKI COAL (WV), LLC

 

MID-AMERICA CARBONATES, LLC

 

MT. VERNON TRANSFER TERMINAL, LLC

 

PENN RIDGE COAL, LLC

 

PONTIKI COAL, LLC

 

RIVER VIEW COAL, LLC

 

ROUGH CREEK MINING, LLC

 

SEBREE MINING, LLC

 

STEAMPORT, LLC

 

TUNNEL RIDGE, LLC

 

UC COAL, LLC

 

UC MINING, LLC

 

UC PROCESSING, LLC

 

WARRIOR COAL, LLC

 

WEBSTER COUNTY COAL, LLC

 

WHITE COUNTY COAL, LLC

 

WOR LAND 6, LLC

 

 

 

 

 

By:

 

 

 

Name:

Cary P. Marshall

 

 

Title:

Vice President-Corporate Finance and

 

 

 

Treasurer

 

 



 

 

 

 

[Signature Page]

Alliance Resource

 

 

Subsidiary Guaranty

 



 

 

 

 

 

 

 

MATRIX DESIGN GROUP, LLC

 

MATRIX DESIGN INTERNATIONAL, LLC

 

 

 

 

 

By:

 

 

 

Name:

Cary P. Marshall

 

 

Title:

Authorized Agent

 





 

 

 

 

[Signature Page]

Alliance Resource

 

 

Subsidiary Guaranty

 



 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 



 

 

 

 

[Signature Page]

Alliance Resource

 

 

Subsidiary Guaranty

 



 

EXECUTION VERSION

Exhibit A
to Subsidiary Guaranty

[Form of] Guaranty Supplement

[Date]

JPMorgan Chase Bank, N.A., as Administrative Agent
1111 Fannin, 8th Floor,
Houston, Texas 77002

Attention:  Shadia Folahan

Telecopy No.:  713-427-6307

with a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

Attention:  James Schender

Telecopy No.:  212-270-5100

Re:  Fifth Amended and Restated Credit Agreement, dated as of March 9, 2020 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Alliance Resource Operating Partners, L.P.,
a Delaware limited partnership, Alliance Resource Partners, L.P., a Delaware
limited partnership, the Lenders from time to time party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent for the Secured Parties, the Issuing Banks,
the Swing Line Banks and the other agents and parties named therein from time to
time party thereto.

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Subsidiary
Guaranty referred to therein (such Subsidiary Guaranty, as in effect on the date
hereof and as it may hereafter be amended, supplemented or otherwise modified
from time to time, together with this Guaranty Supplement, being the “Subsidiary
Guaranty”).  Capitalized terms defined in the Subsidiary Guaranty or in the
Credit Agreement and not otherwise defined herein are used herein as therein
defined.

In consideration of the requirements set forth in the Credit Agreement, and in
order to induce the Lenders to make Advances and to issue Letters of Credit
under the Credit Agreement from time to time, the undersigned, by execution and
delivery of this Guaranty Supplement, agrees to be bound by the terms hereof.

 

 



 

 

 

 

A-1

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

EXECUTION VERSION

Section 1.         Guaranty; Limitation of Liability   (a) The undersigned
Subsidiary (the “Additional Guarantor”), hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of each other Loan Party now or hereafter existing
under or in respect of the Loan Documents (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premium, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such Obligations being
the “Guaranteed Obligations”), and agrees to pay any and all expenses
(including, without limitation, fees and expenses of counsel) incurred by the
Administrative Agent or any other Secured Party in enforcing any rights under
this Guaranty Supplement, the Subsidiary Guaranty or any other Loan
Document.  Without limiting the generality of the foregoing, the Additional
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to the
Administrative Agent or any other Secured Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

 

(b)         The Additional Guarantor, and by its acceptance of this Guaranty
Supplement, the Administrative Agent, on behalf of the Secured Parties, hereby
confirms that it is the intention of all such Persons that this Guaranty
Supplement, the Subsidiary Guaranty and the Guaranteed Obligations of the
Additional Guarantor hereunder and thereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty Supplement, the
Subsidiary Guaranty and the Obligations of the Additional Guarantor hereunder
and thereunder.  To effectuate the foregoing intention, the Additional Guarantor
and, by its acceptance of this Guaranty Supplement, the Administrative Agent, on
behalf of the Secured Parties, hereby irrevocably agrees that the Obligations of
the Additional Guarantor under this Guaranty Supplement and the Subsidiary
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of the Additional Guarantor under this Guaranty Supplement and
the Subsidiary Guaranty not constituting a fraudulent transfer or conveyance.

 

(c)         The Additional Guarantor hereby unconditionally and irrevocably
agrees that in the event any payment shall be required to be made to the
Administrative Agent or any other Secured Party under this Guaranty Supplement,
the Subsidiary Guaranty or any other guaranty, the Additional Guarantor will
contribute, to the maximum extent permitted by applicable law, such amounts to
each other Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Administrative Agent and the other Secured Parties under or
in respect of the Loan Documents.

 

Section 2.         Obligations Under the Guaranty     The Additional Guarantor
hereby agrees, as of the date first above written, to be bound as a Guarantor by
all of the terms and conditions of





 

 

 

 

A-2

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

EXECUTION VERSION

the Subsidiary Guaranty to the same extent as each of the other Guarantors
thereunder.  The Additional Guarantor further agrees, as of the date first above
written, that each reference in the Subsidiary Guaranty to a “Guarantor” shall
also mean and be a reference to the Additional Guarantor, and each reference in
any other Loan Document to a “Subsidiary Guarantor” or a “Loan Party” shall also
mean and be a reference to the Additional Guarantor.

 

Section 3.         Representations and Warranties       The Additional Guarantor
hereby makes each representation and warranty set forth in Section 6 of the
Subsidiary Guaranty to the same extent as each other Guarantor.

Section 4.         Delivery by Telecopier       Delivery of an executed
counterpart of a signature page to this Guaranty Supplement by telecopier or
other electronic transmission shall be effective as delivery of an original
executed counterpart of this Guaranty Supplement.

Section 5.         Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) This Guaranty Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

(b)         The Additional Guarantor hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or any federal court of the United States of America sitting in
New York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guaranty Supplement, the
Subsidiary Guaranty or any of the other Loan Documents to which it is or is to
be a party, or for recognition or enforcement of any judgment, and the
Additional Guarantor hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in any such New York State court or, to the extent permitted by law, in such
federal court.  The Additional Guarantor agrees that a final judgment in any
such action or proceeding, to the extent permitted by law, shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

(c)         The Additional Guarantor irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty Supplement, the
Subsidiary Guaranty or any of the other Loan Documents to which it is or is to
be a party in any New York State or federal court.  The Additional Guarantor
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such suit, action or proceeding
in any such court.

(d)         THE ADDITIONAL GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY
SECURED





 

 

 

 

A-3

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

[Signature Page Follows]





 

 

 

 

A-4

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

EXECUTION VERSION

 

 

 

 

 

Very truly yours,

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:  [•]

 

 

Title:    [•]

 

 



 

 

 

 

A-5

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

EXECUTION VERSION

Exhibit E
to Fifth Amended and Restated Credit Agreement

[Form of Security Agreement]

[Separately provided.]

 

 



 

 

 

 

E-1

 

 



 

 

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

dated as of

March 9, 2020

among

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO,

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

--------------------------------------------------------------------------------

 

 



 



 

TABLE OF CONTENTS

 

 

 

ARTICLE I  DEFINITIONS


2

ARTICLE II GRANT OF SECURITY INTEREST


10

ARTICLE III REPRESENTATIONS AND WARRANTIES


10

ARTICLE IV COVENANTS


13

ARTICLE V DEFAULT


19

ARTICLE VI WAIVERS, AMENDMENTS AND REMEDIES


24

ARTICLE VII PROCEEDS; COLLECTION OF PLEDGED RECEIVABLES


24

ARTICLE VIII GENERAL PROVISIONS


25

ARTICLE IX THE COLLATERAL AGENT


31

 

 

 

 

ANNEX I

-

Form of Security Agreement Supplement

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1

-

General Information

Schedule 2

-

Intellectual Property Collateral

Schedule 3

-

Fixtures

Schedule 4

-

Pledged Collateral

Schedule 5

-

UCC Financing Statements

Schedule 6

-

Commercial Tort Claims

Schedule 7

-

Deposit Accounts, Securities Accounts and Commodities Accounts

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Copyright Security Agreement

Exhibit B

-

Form of Patent Security Agreement

Exhibit C

-

Form of Trademark Security Agreement

 

 

 



 

i

 

 

 

Alliance – Security Agreement

 



 

 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as the same may be amended,
restated, supplemented or otherwise modified from time to time, this “Security
Agreement”) is entered into as of March 9, 2020 (the “Effective Date”), by and
among ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a Delaware limited partnership
(the “Company”), the Subsidiaries of the Company listed on the signature pages
hereto (together with the Company and any additional Subsidiaries, whether now
existing or hereafter formed which become parties to this Security Agreement
from time to time, in accordance with the terms of the Credit Agreement (as
defined below), by executing a Supplement hereto in substantially the form of
Annex I (such Supplement, a “Security Agreement Supplement”), collectively, the
“Grantors”), and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), in its capacity as
collateral agent for the Secured Parties (as defined in the Credit Agreement
referred to below) (in such capacity, together with its permitted successors and
assigns, the “Collateral Agent”).

PRELIMINARY STATEMENTS:

WHEREAS, the Company, JPMorgan, as administrative agent (the “Administrative
Agent”), the lenders and the other financial institutions party thereto
previously entered into that certain Fourth Amended and Restated Credit
Agreement, dated as of January 27, 2017 (as the same may be amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement”), which, inter alia, provides, subject to the
terms thereof, for extensions from time to time of credit and other financial
accommodations by the Lenders to the Company;

WHEREAS, pursuant to the terms of the Existing Credit Agreement certain Grantors
party hereto entered into that certain Pledge and Security Agreement, dated as
of January 27, 2017 (as amended, restated, amended and restated, supplemented,
or otherwise modified prior to the date hereof, the “Original Security
Agreement”);

WHEREAS, the Company, Alliance Resource Partners, L.P., a Delaware limited
partnership, the other financial institutions party thereto and the
Administrative Agent have entered into that certain Fifth Amended and Restated
Credit Agreement, dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), which amends and restates in its entirety the Existing Credit
Agreement on the terms and conditions set forth therein, and in connection
therewith, each Grantor party to the Original Security Agreement and the
Collateral Agent (as defined in the Original Security Agreement) are amending
and restating the Original Security Agreement as set forth herein; and

WHEREAS, the Grantors have determined that the execution, delivery and
performance of this Security Agreement is of substantial benefit to, and is
within the best interests of, each Grantor.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the financial accommodations provided under the Credit
Agreement, which directly or indirectly benefit the Grantors, and other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the Grantors and the Collateral Agent, on behalf of the
Secured Parties, hereby agree as follows:

 

 



 

 

 

 

 

Alliance – Security Agreement

 



 

 

ARTICLE I

 

ARTICLE XDEFINITIONS

1.1.       Terms Defined in the UCC.  Unless otherwise defined herein or in the
Credit Agreement, capitalized terms used herein that are defined in the UCC
shall have the meanings assigned to them in Article 8 or Article 9 of the UCC;
provided that in any event, the following terms shall have the meanings assigned
to them in Article 8 or Article 9 of  the UCC: “Accounts”;  “As-Extracted
Collateral”; “Chattel Paper”; “Commodity Account”; “Commodity Contract”;
“Deposit Account”; “Documents”; “Equipment”; “Fixtures”; “Goods”;
 “Instruments”;  “Inventory”; “Investment Property”; “Letter-of-Credit Right”;
“Records”; “Securities Account”; “Security” and “Supporting Obligations”.

1.2.       Definitions of Certain Terms Used Herein.  As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statements, the
following terms shall have the following meanings:

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Bankruptcy Proceeding” means with respect to any Person a general assignment by
such Person for the benefit of its creditors or the institution by or against
such Person or any proceeding seeking relief as debtor, or seeking to adjudicate
such Person as bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment or composition of such Person or its debts, under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors or seeking an
appointment of a receiver, trustee, custodian or any similar official for such
Person or for any substantial part of its property.

“Business Day” has the meaning given to such term in the Credit Agreement.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Internal Revenue Code and applicable Treasury Regulations.

“Collateral” means all Accounts, As-Extracted Collateral, Chattel Paper,
Commercial Tort Claims, Commodities Accounts, Copyrights, Documents, Equipment,
Fixtures, General Intangibles, Goods, Instruments, Inventory, Investment
Property, Licenses, Patents, Pledged Deposits, Pledged Receivables, Securities,
Securities Accounts, Supporting Obligations, Trademarks and Other Collateral,
wherever located, in which any Grantor now has or hereafter acquires any right
or interest, and to the extent not previously covered, all other personal
property of any Grantor, whether tangible or intangible, and all the proceeds
(including Stock Rights), insurance proceeds and products of each of the
foregoing, and all accessions to, substitutions and replacements for, and rents,
profits and products of, each of the foregoing, together with all books and
records, customer lists, credit files, computer files, programs, printouts and
other computer materials and records related thereto, provided that,
notwithstanding the foregoing, Collateral shall expressly exclude the Excluded
Assets.

“Collateral Documents”  has the meaning given to such term in the Credit
Agreement.

“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Commercial Tort Claims” shall have the meaning set forth in Article 9 of the
UCC, and includes each commercial tort claim specifically described in Schedule
6 hereto as supplemented by any written notice given by a Grantor to the
Collateral Agent pursuant to Section 4.10.

 

 



 

 

 

 

2

 

 

 

Alliance – Security Agreement

 



 

 

“Contracts” means, collectively, with respect to each Grantor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Grantor and any
third party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Control Agreement” means, with respect to any Deposit Account, Securities
Account, Commodity Account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Collateral Agent, among the
Collateral Agent, the financial institution, securities intermediary or other
Person at which such account is maintained or with which such entitlement or
contract is carried, and the Grantor maintaining such account, effective to give
Control over such account to the Collateral Agent.

“Copyright Security Agreement” means each Copyright Security Agreement executed
and delivered by the Grantors, or any of them, in favor of the Collateral Agent,
for the benefit of the Secured Parties, in substantially the form of Exhibit A
hereto.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, copyright registrations, and copyright applications;
(b) all renewals of any of the foregoing; (c) all income, royalties, damages,
and payments now or hereafter due and/or payable under any of the foregoing,
including, without limitation, damages or payments for past or future
infringements for any of the foregoing; (d) the right to sue for past, present,
and future infringements of any of the foregoing; and (e) all rights
corresponding to any of the foregoing throughout the world.

“Default” has the meaning given to such term in the Credit Agreement.

“Enforcement” means the commencement of any enforcement, collection (judicial or
non-judicial foreclosure) or similar proceeding under the Collateral Documents
(whether or not in a Bankruptcy Proceeding), including, but not limited to, the
sale, use, lease or other disposition of the Collateral, the exercise of any
set-off rights or appearing in any court on behalf of the interests of any
Secured Party in respect of the Collateral.

 

“Event of Default” has the meaning given to such term in the Credit Agreement.

“Excluded Accounts” means (i) payroll, healthcare and other employee wage and
benefit accounts, (ii) tax accounts, including, without limitation, sales tax
accounts, (iii) fiduciary or other trust accounts, (iv) workers’ compensation
accounts, and (v) any lockbox or other collateral accounts under any receivables
securitization facilities permitted by Section 5.02(b)(iii)(H) of the Credit
Agreement to the extent such accounts are maintained solely for the purposes
described in the foregoing clauses (i) through (v), and, in the case of clauses
(i) through (v), the funds or other property held in or maintained in such
accounts.

“Excluded Assets” means, notwithstanding any other provision of this Security
Agreement, the following assets of the Grantors in which there is not intended
to be a Lien granted in favor of the Collateral Agent for the benefit of the
Secured Parties:

(a)   motor vehicles (and other assets covered by certificates of title or
ownership) and Letter-of-Credit Rights, in each case, except to the extent the
security interest in such assets can be perfected by the filing of an “all
assets” UCC financing statement;





 

 

 

 

3

 

 

 

Alliance – Security Agreement

 



 

 

(b)  except to the extent a security interest is granted therein pursuant to
Section 4.10, Commercial Tort Claims that do not exceed $5,000,000 in the
aggregate for all Grantors;

(c)   assets owned by any Grantor on the Effective Date or thereafter acquired
and any proceeds thereof that are subject to a Lien permitted by Sections
5.02(a)(iii),  5.02(a)(iv),  5.02(a)(v),  5.02(a)(vi) or 5.02(a)(vii) of the
Credit Agreement to the extent and for so long as the contract or other
agreement in which such Lien is granted (or the documentation providing for the
Finance Lease Obligation, purchase money obligation or lease subject to such
Lien) validly prohibits the creation of any other Lien on such assets and
proceeds;

(d)  any lease, license, contract, property right or agreement to which any
Grantor is a party or any of its rights or interests thereunder if and only for
so long as the grant of a security interest hereunder shall (A) constitute or
result in a breach, termination or default under any such lease, license,
contract, property right or agreement  (other than to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC of any relevant jurisdiction or any other applicable law or
principles of equity) or (B) be prohibited by applicable law; provided,
 however, that such security interest shall attach immediately to any portion of
such lease, license, contract, property rights or agreement that does not result
in any of the consequences specified above and shall also attach to any proceeds
of any excluded lease, license, contract, property rights or agreement;

(e)   more than 65% of the issued and outstanding voting Capital Stock as
determined for U.S. federal income tax purposes of any CFC;

(f)   except for Capital Stock of any Grantor in Foreign Subsidiaries to the
extent required pursuant to this Security Agreement, any foreign collateral or
credit support;

(g)  assets owned by any Grantor on the Effective Date or hereafter acquired and
any proceeds thereof as to which the Collateral Agent and the Company reasonably
determine in writing that the cost of obtaining such a security interest or
perfection thereof is excessive in relation to the benefit of the security to be
afforded thereby;

(h)  any “intent-to-use” Trademark applications to the extent, if any, that the
grant of a security interest therein would be in violation of the Trademark Act
or result in the forfeiture of Grantor's rights therein; provided that such
security interest shall attach immediately to such Trademark application upon
the filing and acceptance of a statement of use or an amendment to allege use in
connection with such Trademark application;

(i)   any permit or license issued by an Governmental Authority or any agreement
to which any Grantor is a party, in each case, only to the extent and for so
long as the terms of such permit, license or agreement or any requirement of law
applicable thereto, validly prohibit the creation by such Grantor of a security
interest in such permit, license or agreement in favor of the Collateral Agent;

(j)   (i) any rights, title and interests in and to any receivables and related
assets that have been transferred (or subjected to a security interest) in
connection with one or more receivables securitization programs permitted by
Section 5.02(b)(iii)(H) of the Credit Agreement, (ii) all rights to, but not the
obligations under, all Receivables Related Security, (iii) all monies due or to
become due with respect to any of the foregoing set forth in clauses (i) and
(ii) above, including all Receivables Records, (iv) all books and records
related to any of the foregoing set forth in clauses (i) and (ii) above, and
(iv) all collections and other proceeds of any of the





 

 

 

 

4

 

 

 

Alliance – Security Agreement

 



 

 

foregoing set forth in clauses (i) and (ii) above that are or were received by
any Grantor, including all funds which either are received by such Grantor, the
Receivables Financing Subsidiary or any servicer from or on behalf of the
obligors in payment of any amounts owed (including invoice price, finance
charges, interest and all other charges) in respect of receivables and related
assets, or are applied to such amounts owed by the obligors (including insurance
payments that such Grantor, Receivables Financing Subsidiary or servicer applies
in the ordinary course of its business to amounts owed in respect of any
receivable or related assets and net proceeds of sale or other disposition of
repossessed goods or other collateral or property of the obligors or any other
parties directly or indirectly liable for payment of such receivables or related
assets);

(k)  any right, title and interests in and to all locomotives, rail cars,
rolling stock and airplanes now or hereafter owned or leased by the Grantors;

(l)   the Grantors’ timber to be cut other than to the extent encumbered by any
Mortgage;

(m) Excluded Accounts; and

(n)  Fixtures located at the inactive and closed mining facilities identified on
Schedule 1.01(a) to the Credit Agreement.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Finance Lease” has the meaning given to such term in the Credit Agreement.

“Finance Lease Obligation” has the meaning given to such term in the Credit
Agreement.

“Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction other than the United States or any State thereof or the District
of Columbia.

“General Intangibles” means, collectively, with respect to each Grantor, all
“general intangibles,” as such term is defined in the UCC, of such Grantor and,
in any event, shall include (i) all of such Grantor’s rights, title and interest
in, to and under all Contracts and insurance policies (including all rights and
remedies relating to monetary damages, including indemnification rights and
remedies, and claims for damages or other relief pursuant to or in respect of
any Contract), (ii) all know-how and warranties relating to any of the
Collateral, (iii) any and all other rights, claims, choses-in-action and causes
of action of such Grantor against any other person and the benefits of any and
all collateral or other security given by any other person in connection
therewith, (iv) all guarantees, endorsements and indemnifications on, or of, any
of the Collateral, (v) all lists, books, records, correspondence, ledgers,
printouts, files (whether in printed form or stored electronically), tapes and
other papers or materials containing information relating to any of the
Collateral, including all customer or tenant lists, identification of suppliers,
data, plans, blueprints, specifications, designs, drawings, appraisals, recorded
knowledge, surveys, studies, engineering reports, test reports, manuals,
standards, processing standards, performance standards, catalogs, research data,
computer and automatic machinery software and programs and the like, field
repair data, accounting information pertaining to such Grantor’s operations or
any of the Collateral and all media in which or on which any of such information
or knowledge or data or records may be recorded or stored and all computer
programs used for the compilation or printout of such information, knowledge,
records or data, (vi) all licenses, consents, permits, variances,
certifications, authorizations and approvals, however characterized, now or
hereafter acquired or held by such Grantor, including building permits,
certificates of occupancy, environmental certificates, industrial permits or
licenses and certificates of operation, and (vii) all rights to





 

 

 

 

5

 

 

 

Alliance – Security Agreement

 



 

 

reserves, deferred payments, deposits, refunds, indemnification of claims and
claims for tax or other refunds against any Governmental Authority.

“Governmental Authority” has the meaning given to such term in the Credit
Agreement.

“Governmental Authorization” has the meaning given to such term in the Credit
Agreement.

“Guarantors” has the meaning given to such term in the Credit Agreement.

“Intercompany Notes” means, with respect to each Grantor, all intercompany notes
held by such Grantor described in Schedule 4 hereto and all other intercompany
notes now held or hereafter acquired by such Grantor and all certificates,
instruments or agreements evidencing such intercompany notes, and all
assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof to the extent permitted pursuant to the
terms hereof, but Intercompany Notes shall expressly exclude the Excluded
Assets.

“Intellectual Property”  means all Patents, Trademarks, Copyrights, Licenses and
any other intellectual property.

“Intellectual Property Security Agreements” means, collectively, the Copyright
Security Agreements, the Patent Security Agreements and the Trademark Security
Agreements.

“Lender” has the meaning given to such term in the Credit Agreement.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to, whether as licensee or licensor, (a) any and all
licensing agreements or similar arrangements in and to its Patents, Copyrights,
or Trademarks, (b) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future breaches thereof, and (c)
all rights to sue for past, present, and future breaches thereof.

“Liens”  has the meaning given to such term in the Credit Agreement.

“Loan Document” has the meaning set forth in the Credit Agreement.

“Material Adverse Effect” has the meaning given to such term in the Credit
Agreement.

“Mortgages” has the meaning given to such term in the Credit Agreement.

“Other Collateral” means any personal property of the Grantors not included
within the defined terms Accounts, As-Extracted Collateral, Chattel Paper,
Commercial Tort Claims, Commodities Accounts, Copyrights, Documents, Equipment,
Fixtures, General Intangibles, Goods, Instruments, Inventory, Investment
Property, Licenses, Patents, Pledged Deposits, Pledged Receivables, Securities,
Securities Accounts, Supporting Obligations and Trademarks, including, without
limitation, all cash on hand, Letter-of-Credit Rights, letters of credit, Stock
Rights and Deposit Accounts or other deposits (general or special, time or
demand, provisional or final) with any bank or other financial institution,
provided that Other Collateral shall exclude the Excluded Assets.

“Pari Passu Liens” has the meaning given to such term in the Credit Agreement.

“Patent Security Agreement” means each Patent Security Agreement executed and
delivered by the





 

 

 

 

6

 

 

 

Alliance – Security Agreement

 



 

 

Grantors, or any of them, in favor of the Collateral Agent, for the benefit of
the Secured Parties, in substantially the form of Exhibit B hereto.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.

“Person” has the meaning given to such term in the Credit Agreement.

“Pledged Collateral” means all Instruments (including, without limitation, the
Intercompany Notes), Securities and other Investment Property of the Grantors,
whether or not physically delivered to the Collateral Agent pursuant to this
Security Agreement, but excluding the Excluded Assets.

“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Collateral Agent as security for
any Secured Obligations, and all rights to receive interest on said deposits.

“Pledged Receivables” means all rights to payment, whether or not earned by
performance, for Goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by the Accounts,
Chattel Paper, Documents, Investment Property, Instruments or Pledged Deposits,
and any other rights or claims to receive money which are General Intangibles or
which are otherwise included as Collateral, together with all of Grantor’s
rights, if any, in any Goods or other property giving rise to such right to
payment,  all Collateral Support and Supporting Obligations related thereto and
all Receivables Records, but excluding the Excluded Assets.

“Proceeds” means all proceeds of the Collateral, including without limitation
(a) all proceeds of any collection, sale or other disposition of the Collateral,
(b) all payments and other distributions and proceeds with respect to the
Collateral in any Bankruptcy Proceeding, (c) all proceeds from any sale or other
disposition of any Secured Obligations or any interest therein to any Grantor or
any Affiliate thereof, (d) all amounts, if any, from the exercise by any Secured
Party of any right of setoff, banker’s lien or similar right with respect to any
Collateral, and (e) all other amounts from time to time paid or payable under or
in connection with any of the Collateral.

 

“Receivables Financing Subsidiary” means any Subsidiary of the Company that is
formed solely for the purpose of engaging in, and engages in, one or more
receivables financing transaction permitted by Section 5.02(b)(iii)(H) of the
Credit Agreement.

“Receivables Records” means (a) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Pledged Receivables, (b) all books, correspondence, credit or other files,
Records, ledger sheets or cards, invoices, and other papers relating to Pledged
Receivables, including, without limitation, all tapes, cards, computer tapes,
computer discs, computer runs, record keeping systems and other papers and
documents relating to the Pledged Receivables, whether in the possession or
under the control of any Grantor or any computer bureau or agent from time to
time acting for any Grantor or otherwise, (c) all evidences of the filing of
financing statements and the registration of other instruments in connection
therewith, and amendments, supplements or other modifications thereto,





 

 

 

 

7

 

 

 

Alliance – Security Agreement

 



 

 

notices to other creditors, secured parties or agents thereof, and certificates,
acknowledgments, or other writings, including, without limitation, lien search
reports, from filing or other registration officers, (d) all credit information,
reports and memoranda relating thereto and (e) all other written or non-written
forms of information related in any way to the foregoing or any Pledged
Receivable; provided that Receivables Records shall not include any of the
foregoing items arising from or relating in any way to any of the Excluded
Assets.

“Receivables Related Security” means with respect to any receivable and related
assets which are part of one or more receivables securitization programs
permitted by Section 5.02(b)(iii)(H) of the Credit Agreement:

(a)         all of the applicable Receivables Financing Subsidiary’s and the
Grantors’ interest in any goods (including returned goods), and documentation of
title evidencing the shipment or storage of any goods (including returned
goods), the sale of which gave rise to such receivable and related assets,

(b)         all instruments and chattel paper that may evidence such receivable
and related assets,

(c)         all other security interests or liens and property subject thereto
from time to time purporting to secure payment of such receivable and related
assets, whether pursuant to the contract related to such receivable and related
assets or otherwise, together with all UCC financing statements or similar
filings relating thereto,

(d)         all of the applicable Receivables Financing Subsidiary’s and the
Grantors’ rights, interests and claims under the related contracts and all
guaranties, indemnities, insurance and other agreements (including the related
contract) or arrangements of whatever character from time to time supporting or
securing payment of such receivable and related assets or otherwise relating to
such receivable and related assets, whether pursuant to the contract related to
such receivable and related assets or otherwise, and

(e)         all of the applicable Receivables Financing Subsidiary’s and the
Grantors’ rights, interests and claims under the sale, financing and other
agreements and promissory notes, certificates, instruments, UCC financing
statements, reports, notices and documents executed or delivered under or in
connection with receivables securitization programs permitted by Section
5.02(b)(iii)(H) of the Credit Agreement.

“Schedules” refers to a specific schedule to this Security Agreement, unless
another document is specifically referenced.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Secured Cash Management Agreement” has the meaning given to such term in the
Credit Agreement.

“Secured Hedge Agreement” has the meaning given to such term in the Credit
Agreement.

“Secured Obligations”  has the meaning given to the term “Obligations” in the
Credit Agreement.

“Secured Parties” has the meaning given to such term in the Credit Agreement.





 

 

 

 

8

 

 

 

Alliance – Security Agreement

 



 

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Security Agreement Supplement” has the meaning specified therefor in the
recitals to this Security Agreement.

“Stock Rights” means any securities, dividends, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any securities or other ownership interests
in a corporation, partnership, joint venture or limited liability company
constituting Collateral and any securities, any right to receive securities and
any right to receive earnings, in which any Grantor now has or hereafter
acquires any right, issued by an issuer of such securities.

“Taxes” has the meaning given to such term in the Credit Agreement.

“Trademark Security Agreement” means each Trademark Security Agreement executed
and delivered by the Grantors, or any of them, in favor of the Collateral Agent,
for the benefit of the Secured Parties, in substantially the form of Exhibit C
hereto.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (d) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (e) all rights
corresponding to any of the foregoing throughout the world.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“United States” or “U.S.” means the United States of America, including its
territories, commonwealths and possessions.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. In this Security Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”. The terms “includes” and “including” are not limiting,
and the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Security Agreement refer to this Security
Agreement, as a whole and not to any particular provision of this Security
Agreement.  References in this Security Agreement to any agreement, document or
contract, unless otherwise specified, shall mean and be a reference to such
agreement or contract as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with its terms and, if
applicable, the Loan Documents. References in this Security Agreement to any
Person shall mean and be a reference to such Person and its permitted successors
and assigns.





 

 

 

 

9

 

 

 

Alliance – Security Agreement

 



 

 

ARTICLE II

 

GRANT OF SECURITY INTEREST

As collateral security for the payment, performance and satisfaction in full of
all the Secured Obligations, each of the Grantors hereby pledges, assigns and
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a lien on and security interest in all of such Grantor’s right, title and
interest, whether now owned or hereafter acquired, in and to the Collateral.

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

Each of the Grantors represents and warrants to the Collateral Agent and the
Secured Parties, and each Grantor that becomes a party to this Security
Agreement pursuant to the execution of a Security Agreement Supplement
represents and warrants (after giving effect to the supplements to each of the
Schedules hereto with respect to such subsequent Grantor as attached to such
Security Agreement Supplement) to the Collateral Agent and the Secured Parties,
that:

3.1.       Grantor Information.

3.1.1  Such Grantor and each managing general partner or managing member, as
applicable, of such Grantor (i) is a corporation, limited partnership, limited
liability company or other entity, as the case may be, duly organized or formed,
validly existing and in good standing or validly subsisting under the laws of
the jurisdiction of its organization or formation, and (ii) is duly qualified
and in good standing as a foreign corporation, limited partnership, limited
liability company or other entity in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed.

3.1.2  Such Grantor’s (i) full legal name, (ii) type of organization, (iii)
jurisdiction of organization, (iv) federal employer identification number and
(v) organizational identification number, if any, are set forth on Schedule 1
hereto.

3.1.3  Such Grantor’s mailing address and the location of its place of business
(if it has only one) or its chief executive office (if it has more than one
place of business), is disclosed in Schedule 1 hereto; provided that such
Grantor has no other places of business except those set forth in Schedule 1
hereto.

3.1.4  Within the last four (4) months, such Grantor has not conducted business
under any name, changed its jurisdiction of formation, merged with or into or
consolidated with any other Person, except as disclosed in Schedule 1 hereto.
The name in which such Grantor has executed this Security Agreement is the exact
name as it appears in such Grantor’s organizational documents, as amended, as
filed with such Grantor’s jurisdiction of organization as of the Effective Date
or the effective date of any Security Agreement Supplement applicable to such
Grantor.

3.1.5  On the date hereof, the Inventory, Equipment and Fixtures (where such
Fixtures are part of the Collateral) of each Grantor are located solely at, or
in transit from, the locations of such Grantor described in Schedule 1 hereto
or, in the case of Inventory or Equipment, such other warehouse or store
locations in the ordinary course of such





 

 

 

 

10

 

 

 

Alliance – Security Agreement

 



 

 

Grantor’s business.  On the date hereof, all of said locations are owned by such
Grantor except for locations (i) which are leased by such Grantor as lessee and
designated in Part B of Section III of Schedule 1 hereto and (ii) at which
Inventory or Equipment is held in, or in transit from, a public warehouse or
such other warehouse or store locations in the ordinary course of such Grantor’s
business or is otherwise held by a bailee or on consignment by such Grantor as
designated in Part C of Section III of Schedule 1 hereto.

3.2.       Title, Authorization, Validity and Enforceability. Such Grantor has
good and valid rights in or the power to transfer (and with respect to
Intellectual Property rights, grant a security interest in) the Collateral owned
by it and title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens except for the
security interest granted to the Collateral Agent for the benefit of the Secured
Parties hereunder and Liens permitted under Section 4.1.5 hereof, and has all
requisite corporate, limited liability company, partnership or other power and
authority (including, without limitation, all material Governmental
Authorizations other than such Governmental Authorizations that are being
obtained in the ordinary course of business or, that if not obtained, is not
reasonably likely to result in a Material Adverse Effect) to grant to the
Collateral Agent the security interest in such Collateral pursuant hereto.  The
execution and delivery by such Grantor of this Security Agreement have been duly
authorized by proper corporate, limited liability company, partnership or other
power and authority, and this Security Agreement constitutes a legal, valid and
binding obligation of such Grantor and creates a valid security interest in
favor of the Collateral Agent, for the benefit of the Secured Parties, which is
enforceable against such Grantor in all Collateral it now owns or hereafter
acquires, except as enforceability may be limited by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization or similar laws relating to or affecting
the enforcement of creditors’ rights generally, and (ii) general equitable
principles (whether considered in a proceeding in equity or at law). When UCC
financing statements and other filings (including fixture filings and
As-Extracted Collateral filings) have been filed in the appropriate offices
against such Grantor in the filing offices set forth opposite such Grantor’s
name on Schedule 5 hereto (as such schedule may be amended or supplemented from
time to time), and filings have been made in the appropriate filing offices for
Intellectual Property, the Collateral Agent will have a fully perfected first
priority security interest in the Collateral owned by such Grantor in which a
security interest may be perfected by filing of a financing statement under the
UCC, subject only to Liens permitted under Section 4.1.5 hereof.

3.3.       Corporate and Governmental Authorization; No Contravention.  Neither
the execution and delivery by such Grantor of this Security Agreement, the
creation and perfection of the security interest in the Collateral granted
hereunder, nor compliance with the terms and provisions hereof will (i)
contravene such Grantor’s or such Grantor’s managing general partner’s or
managing member’s Constitutive Documents, (ii) violate any law, rule, regulation
(including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default or require any payment to be made under, any contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument binding
on or affecting the General Partner, any Grantor, any of its Subsidiaries or any
of their properties or (iv) except for the Liens created under the Collateral
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Grantor or any of its
Subsidiaries.  Neither the General Partner, any Grantor nor any of its
Subsidiaries are in violation of any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or in breach of any such
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument, the violation or breach of which would be reasonably likely to have
a Material Adverse Effect.

3.4.       Pledged Securities and Other Investment Property. Schedule 4 sets
forth a complete and accurate list of Pledged Collateral constituting Collateral
and delivered to the Collateral Agent, as updated from time to time in
connection with the delivery of each Security Agreement Supplement.  Each
Grantor is the direct and beneficial owner of each Instrument, Security and
other type of Investment Property listed





 

 

 

 

11

 

 

 

Alliance – Security Agreement

 



 

 

on Schedule 4 hereto as being owned by it, free and clear of any Liens, except
for the security interest granted to the Collateral Agent for the benefit of the
Secured Parties hereunder or as permitted under Section 4.1.5 hereof. Each
Grantor further represents and warrants that (i) all Pledged Collateral owned by
it constituting Capital Stock has been (to the extent such concepts are relevant
with respect to such Pledged Collateral) duly authorized and validly issued, is
fully paid and non-assessable and constitutes the percentage of the issued and
outstanding shares of stock (or other Capital Stock) of the respective issuers
thereof indicated on Schedule 4 hereto and (ii) with respect to any certificates
delivered to the Collateral Agent representing Capital Stock, either such
certificates are Securities as defined in Article 8 of the UCC of the applicable
jurisdiction as a result of actions by the issuer or otherwise, or, if such
certificates are not Securities, such Grantor has so informed the Collateral
Agent so that the Collateral Agent may take steps to perfect its security
interest therein as a General Intangible.

3.5.       Intellectual Property.

3.5.1  Schedule 2 contains a complete and accurate listing as of the Effective
Date of all Intellectual Property registrations or applications for
registrations, of each of the Grantors, including, but not limited to the
following: (i) state, U.S. and foreign trademark registrations and applications
for trademark registration, (ii) U.S. and foreign patents and patents
applications and (iii) U.S. and foreign copyright registrations and applications
for registration.  All of the U.S. registrations, applications for registration
or applications for issuance of the Intellectual Property that is material to
such Grantor’s business are valid and subsisting, in good standing and are
recorded or is in the process of being recorded in the name of the applicable
Grantor.

3.5.2  To the Grantors’ knowledge, such Grantor’s Intellectual Property is
valid, subsisting, unexpired (where registered) and enforceable and has not been
abandoned, other than in the ordinary course of business, or adjudged invalid or
unenforceable, in whole or in part, except as could not be reasonably expected
to result in a Material Adverse Effect.

3.5.3  Each Grantor owns, or is licensed to use, all Trademarks, tradenames,
Copyrights, Patents and other Intellectual Property material to its business,
and the use thereof by such Grantor does not, to the knowledge of such Grantor,
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

3.5.4  The consummation of the transactions contemplated by the Loan Documents
will not result in the termination or material impairment of any of the
Intellectual Property material to such Grantor’s business.

3.6.       Accounts and Chattel Paper.  The names of the obligors, amounts
owing, due dates and other information with respect to the material Accounts and
Chattel Paper owned by such Grantor are and will be correctly stated in all
material respects in all records of such Grantor relating thereto and in all
invoices and reports with respect thereto furnished to the Collateral Agent by
such Grantor from time to time.  As of the time when each such Account or each
such item of Chattel Paper arises, such Grantor shall be deemed to have
represented and warranted that, to such Grantor’s knowledge, such material
Account or Chattel Paper, as the case may be, and all records relating thereto,
are genuine and in all material respects what they purport to be.

3.7.       Filing Requirements.  None of the Equipment owned by such Grantor is
covered by any certificate of title (other than vehicles).  None of the
Collateral owned by such Grantor is of a type for which





 

 

 

 

12

 

 

 

Alliance – Security Agreement

 



 

 

security interests or liens may be perfected by filing under any federal statute
except for Patents, Trademarks and Copyrights held by such Grantor and described
in Schedule 2 hereto. The county and street address of the property on which any
Fixtures owned by such Grantor that are part of the Collateral are located are
set forth in Schedule 3 hereto.

3.8.       No Financing Statements.  No financing statement describing all or
any portion of the Collateral which has not lapsed or been terminated naming
such Grantor as debtor has been filed in any jurisdiction except for financing
statements (i) naming the Collateral Agent on behalf of the Secured Parties as
the secured party and (ii) in respect of Liens permitted by Section 5.02(a) of
the Credit Agreement, provided, that nothing herein shall be deemed to
constitute an agreement to subordinate any of the Liens of the Collateral Agent
under the Loan Documents to any Liens otherwise permitted under Section 5.02(a)
of the Credit Agreement (it being acknowledged that, from time to time, there
may be pari passu treatment of any Pari Passu Liens in accordance with the
Credit Agreement).

3.9.       Deposit Accounts and Securities Accounts.  Set forth on Schedule 7
hereto is a complete and accurate list, as of the date of this Security
Agreement, of each Deposit Account and Securities Account of each Grantor,
together with the name and address of each institution at which each such
Account is maintained, the account number for each such Account, a description
of the purpose of each such Account, and whether such Account is an Excluded
Account.

ARTICLE IV

 

COVENANTS

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Grantors agrees, and from and after the
effective date of any Security Agreement Supplement applicable to any Grantor
(and after giving effect to supplements to each of the Schedules hereto with
respect to such subsequent Grantor as attached to such Security Agreement
Supplement) and thereafter until this Security Agreement is terminated each such
subsequent Grantor agrees:

4.1.       General.

4.1.1  Visitation Rights.  Each Grantor will comply, with respect to such
Grantor’s Collateral, with Section 5.01(f) of the Credit Agreement, as if it
were a party thereto.

4.1.2  Taxes, Etc.  Each Grantor will pay and discharge, before the same shall
be delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon the Collateral owned by such Grantor, and (ii) all lawful claims
that, if unpaid, might by law become a Lien upon the Collateral owned by such
Grantor, except to the extent failure to so pay or discharge, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect; provided, however, that such Grantor shall not be required to pay or
discharge any such tax, assessment, charge or claim that is being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors.

4.1.3  Financing Statements and Other Actions; Defense of Title.  Each Grantor
hereby authorizes the Collateral Agent to file, and if requested by the
Collateral Agent or any other Secured Party, will execute and deliver to the
Collateral Agent, all financing statements (including fixture filings and
As-Extracted Collateral filings) describing the





 

 

 

 

13

 

 

 

Alliance – Security Agreement

 



 

 

Collateral owned by such Grantor and other documents and take such other actions
as may from time to time reasonably be requested by the Collateral Agent or any
other Secured Party in order to maintain a first priority, perfected security
interest in and, if applicable, Control of, the Collateral owned by such
Grantor, subject to Liens permitted under Section 4.1.5 hereof, provided that
nothing herein shall be deemed to constitute an agreement to subordinate any of
the Liens of the Collateral Agent under the Collateral Documents to any Liens
otherwise permitted under Section 5.02(a) of the Credit Agreement (it being
acknowledged that, from time to time, there may be pari passu treatment of any
Pari Passu Liens in accordance with the Credit Agreement). Such financing
statements may (i) describe the Collateral in the same manner as described
herein or may contain an indication or description of collateral that describes
such property in any other manner as the Collateral Agent may determine, in its
sole discretion, is necessary, advisable or prudent to ensure that the
perfection of the security interest in the Collateral granted to the Collateral
Agent herein, including, without limitation, describing such property as “all
assets of the debtor whether now owned or hereafter acquired and wheresoever
located, including all accessions thereto and proceeds thereof,” provided that
any such “all assets” description or other description shall, as a Grantor shall
request, further state that Excluded Assets under this Agreement are not
included in the Collateral, and (ii) contain any other information required by
part 5 of Article 9 of the UCC for the sufficiency or filing office acceptance
of any UCC financing statement or amendment, including (A) whether such Grantor
is an organization, the type of organization and any organization identification
number issued to such Grantor, and (B) in the case of a financing statement
filed as a fixture filing or indicating such Grantor’s Collateral as
As-Extracted Collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Each Grantor will take any and all
actions reasonably necessary to defend title to the material Collateral owned by
such Grantor that has not otherwise been abandoned in the ordinary course of
business against all persons and to defend the security interest of the
Collateral Agent in such Collateral and the priority thereof against any Lien
not expressly permitted hereunder or by the Credit Agreement. Each Grantor
further agrees to furnish any such information described in this Section 4.1.3
to the Collateral Agent or the other applicable Secured Party promptly upon
reasonable request.

4.1.4  Disposition of Collateral.  No Grantor will sell, lease or otherwise
dispose of the Collateral owned by such Grantor except (i) dispositions
specifically permitted pursuant to Section 5.02(e) of the Credit Agreement and
(ii) until such time as such Grantor receives a notice from the Collateral Agent
pursuant to Article VII hereof, proceeds of Inventory and Accounts collected in
the ordinary course of business.

4.1.5  Liens.  No Grantor will create, incur, or suffer to exist any Lien on the
Collateral owned by such Grantor except for Liens permitted pursuant to Section
5.02(a) of the Credit Agreement, provided, that nothing herein shall be deemed
to constitute an agreement to subordinate any of the Liens of the Collateral
Agent under the Collateral Documents to any Liens otherwise permitted under
Section 5.02(a) of the Credit Agreement (it being acknowledged that, from time
to time, there may be pari passu treatment of any Pari Passu Liens in accordance
with the Credit Agreement).

4.1.6  Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name.  Each Grantor will:





 

 

 

 

14

 

 

 

Alliance – Security Agreement

 



 

 

(i) Except as permitted in the Credit Agreement, preserve and maintain, its
existence, legal structure, legal name (in the case of the Company), rights
(charter and statutory), permits, licenses, approvals, privileges, franchises
and Intellectual Property as in effect on the Effective Date; provided, however,
that any Grantors may consummate any merger or consolidation permitted under
Section 5.02(d) of the Credit Agreement;

(ii) (a) furnish to the Collateral Agent, promptly, and in any event no less
than thirty (30) days (or such lesser notice period agreed to by the Collateral
Agent) prior to any change (A) in its legal name, (B) in the location of its
chief executive office, (C) in its identity or organizational structure, (D) in
its federal taxpayer identification number or organizational identification
number, if any, or (E) in its jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), written
notice (in the form of a certificate signed by a Responsible Officer) reflecting
its intention to do so, clearly describing such change and providing such other
information in connection therewith as the Collateral Agent may request and (b)
take all action reasonably satisfactory to the Collateral Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral;

(iii) promptly provide the Collateral Agent and each other Secured Party with
certified Constitutive Documents reflecting any of the changes described in the
preceding clause (ii) above;

(iv) not have any Inventory, Equipment or Fixtures (where such Fixtures are part
of the Collateral) or proceeds or products thereof (other than Inventory and
proceeds thereof disposed of as permitted by Section 4.1.4 hereof) at a location
other than a location specified in Schedule 1 hereto, unless, in each such case,
such Grantor shall give, within forty-five (45) days thereof, the Collateral
Agent written notice of such event or occurrence and the Collateral Agent shall
have either (x) determined that such event or occurrence will not materially and
adversely affect the validity, perfection or priority of the Collateral Agent’s
security interest in the Collateral; provided that nothing in this Section shall
prohibit transactions permitted under Sections 5.02(a),  5.02(b) and 5.02(e) of
the Credit Agreement or (y) taken such steps (with the cooperation of such
Grantor to the extent necessary or advisable) as are necessary or advisable to
properly maintain the validity, perfection and priority of the Collateral
Agent’s security interest in the Collateral owned by such Grantor.

4.2.       Pledged Receivables.  No Grantor will make or agree to make any
discount, credit, rebate or other reduction in the original amount owing on a
Pledged Receivable or accept in satisfaction of a Pledged Receivable less than
the original amount thereof other than in accordance with its present policies
and in the ordinary course of business and as otherwise permitted under the
Credit Agreement.  With respect to the Collateral, each Grantor shall take all
steps necessary to grant the Collateral Agent Control of all electronic chattel
paper in accordance with the UCC and all “transferable records” as defined in
each of the Uniform Electronic Transactions Act and the Electronic Signatures in
Global and National Commerce Act.

4.3.       Inventory and Equipment.  Each Grantor will do all things reasonably
necessary to maintain, preserve, protect and keep the Inventory and the
Equipment owned by such Grantor in good repair, working order and saleable
condition (ordinary wear and tear and obsolescence excepted) and make all
reasonably necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.





 

 

 

 

15

 

 

 

Alliance – Security Agreement

 



 

 

4.4.       Instruments, Securities, Chattel Paper, Documents and Pledged
Deposits.  Each Grantor will (i) deliver to the Collateral Agent immediately
upon execution of this Security Agreement the originals of all Chattel Paper,
Securities (to the extent certificated) and Instruments constituting Collateral
(if any then exist) with a value in excess of $250,000, (ii) hold in trust for
the Secured Parties upon receipt and immediately thereafter deliver to the
Collateral Agent any Chattel Paper, Securities and Instruments constituting
Collateral with a value in excess of $250,000, (iii) upon the designation of any
Pledged Deposits (as set forth in the definition thereof), deliver to the
Collateral Agent such Pledged Deposits which are evidenced by certificates
included in the Collateral endorsed in blank, marked with such legends and
assigned as the Collateral Agent shall specify, and (iv) upon the request of the
Collateral Agent or any other Secured Party, after the occurrence and during the
continuance of an Event of Default, deliver to the Collateral Agent (and
thereafter hold in trust for the Secured Parties upon receipt and immediately
deliver to the Collateral Agent) any Document evidencing or constituting
Collateral. Each Grantor further agrees that all certificates, agreements or
instruments representing or evidencing Chattel Paper, Securities and Instruments
that constitute Collateral acquired by such Grantor after the date hereof shall
promptly (but in any event within forty-five (45) days after receipt thereof by
such Grantor) be delivered to and held by or on behalf of the Collateral Agent
pursuant hereto. All Securities (to the extent certificated) and all
Instruments, including without limitation, any Intercompany Note, shall be in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Collateral Agent.

4.5.       Uncertificated Securities and Certain Other Investment Property.
 Each Grantor will permit the Collateral Agent from time to time to cause the
appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated Securities or other types of
Investment Property not represented by certificates which are Collateral owned
by such Grantor to mark their books and records with the numbers and face
amounts of all such uncertificated Securities or other types of Investment
Property not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Collateral Agent granted pursuant to this
Security Agreement.

4.6.       Stock and Other Ownership Interests.

4.6.1  Changes in Capital Structure of Issuers.  Except as permitted in the
Credit Agreement, no Grantor will (i) permit or suffer any Restricted Subsidiary
that is an issuer of privately held corporate securities or other ownership
interests in a corporation, partnership, joint venture or limited liability
company constituting Collateral owned by such Grantor to dissolve, liquidate,
retire any of its capital stock or other Instruments or Securities evidencing
ownership, reduce its capital or merge or consolidate with any other entity, or
(ii) vote any of the Instruments, Securities or other Investment Property in
favor of any of the foregoing except to the extent permitted under Section
5.02(d) of the Credit Agreement.

4.6.2  Issuance of Additional Securities.  Except as permitted in the Credit
Agreement, no Grantor will permit or suffer any Restricted Subsidiary that is
not a Joint Venture and that is an issuer of privately held corporate securities
or other ownership interests in a corporation, partnership, joint venture or
limited liability company constituting Collateral to issue any such securities
or other ownership interests, any right to receive the same or any right to
receive earnings, except to one or more Grantors or to the extent such
securities or other interests become Collateral if required hereby or by the
Credit Agreement.

4.6.3  Registration of Pledged Securities and other Investment Property.  Each
Grantor will permit any registrable Collateral owned by such Grantor to be
registered in





 

 

 

 

16

 

 

 

Alliance – Security Agreement

 



 

 

the name of the Collateral Agent or its nominee at any time at the option of the
Collateral Agent following the occurrence and during the continuance of an Event
of Default and without any further consent of such Grantor.

4.6.4  Exercise of Rights in Pledged Securities and other Investment
Property.  Each Grantor will permit the Collateral Agent or its nominee at any
time after the occurrence and during the continuance of an Event of Default,
without notice, to exercise or refrain from exercising any and all voting and
other consensual rights pertaining to the Collateral owned by such Grantor or
any part thereof, and to receive all dividends and interest in respect of such
Collateral. Unless and until an Event of Default shall have occurred and be
continuing, each Grantor shall be entitled to exercise all voting and other
consensual rights pertaining to the Collateral for any purposes not in violation
of the terms of this Security Agreement and the other Loan Documents.

4.7.       Certification of Limited Liability Company and Limited Partnership
Interests. Each Grantor acknowledges and agrees that, to the extent any interest
in any limited liability company or limited partnership controlled by any
Grantor and pledged under Article II hereof is a “security” within the meaning
of Article 8 of the UCC and is governed by Article 8 of the UCC, such interest
shall be represented by a certificate. Each Grantor further acknowledges and
agrees that with respect to any interest in any limited liability company or
limited partnership controlled on or after the date hereof by such Grantor and
pledged hereunder that is not a “security” within the meaning of Article 8 of
the UCC, such Grantor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the UCC, nor shall such interest
be represented by a certificate, unless such election and such interest is
thereafter represented by a certificate that is promptly delivered to the
Collateral Agent pursuant to the terms hereof.

4.8.       Letter-of-Credit Rights.  Upon the occurrence of an Event of Default,
each Grantor will, upon the request of the Collateral Agent or any other Secured
Party, cause each issuer of a letter of credit which constitutes part of the
Collateral, to consent to the assignment of proceeds of such letter of credit in
order to give the Collateral Agent Control of the Letter-of-Credit Rights to
such letter of credit.

4.9.       Intellectual Property.

4.9.1  If, after the date hereof, any Grantor obtains rights to, including, but
not limited to filing and acceptance of a statement of use or an amendment to
allege use with the United States Patent and Trademark Office, or applies for or
seeks registration of, any new patentable invention, Trademark or Copyright in
addition to the Patents, Trademarks and Copyrights described in Schedule 2
hereto, which are all of such Grantor’s Patents, Trademarks and Copyrights as of
the Effective Date, then such Grantor shall give the Collateral Agent and each
other Secured Party notice thereof (which notice shall be included as part of
each Perfection Certificate Supplement provided pursuant to Section 5.03(l) of
the Credit Agreement).  Each Grantor agrees promptly upon request by the
Collateral Agent concurrently with the delivery of the annual financial
statements pursuant to Section 5.03(b) of the Credit Agreement, to execute and
deliver to the Collateral Agent any supplement to this Security Agreement or any
other document reasonably requested by the Collateral Agent to evidence such
security interest in a form appropriate for recording in the applicable federal
office.  Each Grantor also hereby authorizes the Collateral Agent to modify this
Security Agreement unilaterally (i) by amending Schedule 2 hereto to include any
future Patents, Trademarks and/or Copyrights of which the Collateral Agent
receives notification from such Grantor pursuant hereto and (ii) by recording,
in addition to and not in substitution for this





 

 

 

 

17

 

 

 

Alliance – Security Agreement

 



 

 

Security Agreement, Intellectual Property Security Agreements containing a
description of such future Patents, Trademarks and/or Copyrights.

4.9.2  As of the Effective Date, no Grantor has any interest in, or title to,
any Copyrights, Licenses, Patents or Trademarks that are registered or the
subject of an application for registration except as set forth on Schedule 2
hereto.  This Security Agreement is effective to create a valid and continuing
Lien on such Copyrights, Licenses, Patents and Trademarks and, upon filing of
the Copyright Security Agreement applicable to the Copyrights of such Grantor
with the United States Copyright Office and filing of the Patent Security
Agreement and Trademark Security Agreement applicable to the Patents and
Trademarks of such Grantor with the United States Patent and Trademark Office,
and the filing of appropriate financing statements in the jurisdictions listed
on Schedule 5 hereto, all action necessary or desirable to protect and perfect
the security interest in, to and on each Grantor’s Patents, Trademarks or
Copyrights has been taken and such perfected security interest is enforceable as
such as against any and all creditors of and purchasers from any Grantor.  As of
the Effective Date, no Grantor has any interest in any registered Copyright that
is necessary in connection with the operation of such Grantor’s business, except
for those Copyrights identified on Schedule 2 attached hereto.

4.10.     Commercial Tort Claims.  If, after the date hereof, any Grantor
identifies the existence of a Commercial Tort Claim belonging to such Grantor
that has arisen in the course of such Grantor’s business in addition to the
Commercial Tort Claims described in Schedule 6 hereto, then, if the aggregate
amount of Commercial Tort Claims of all Grantors (other than those listed on
Schedule 6 and those referred to in a supplement of the type described in the
following sentence) exceeds $5,000,000, such Grantor shall give the Collateral
Agent prompt notice thereof, but in any event not less frequently than
quarterly, and such Grantor shall, promptly upon request by the Collateral Agent
or any other Secured Party, execute and deliver to the Collateral Agent a
supplement to this Security Agreement or any other document reasonably requested
by the Collateral Agent or any other Secured Party to evidence the grant of a
security interest therein in favor of the Collateral Agent.

4.11.     Deposit Accounts and Securities Accounts.  Each Grantor shall cause
each bank and other financial institution with an account referred to in
Schedule 7 hereto (other than with respect to Excluded Accounts) on or prior to
the ninetieth (90th) day after the Effective Date (or such later date agreed to
by the Collateral Agent in its reasonable discretion), to execute and deliver to
the Collateral Agent a Control Agreement, in form and substance reasonably
satisfactory to the Collateral Agent, duly executed by such Grantor and such
bank or financial institution, or enter into other arrangements in form and
substance reasonably satisfactory to the Collateral Agent, pursuant to which
such institution shall irrevocably agree (unless otherwise agreed to by the
Collateral Agent), among other things, that (i) it will comply at any time with
the instructions originated by the Collateral Agent (or its designee appointed
pursuant to the Credit Agreement) to such bank or financial institution
directing the disposition of cash, securities, Investment Property and other
items from time to time credited to such account, without further consent of
such Grantor, which instructions the Collateral Agent (or its designee appointed
pursuant to the Credit Agreement) will not give to such bank or other financial
institution in the absence of a continuing Event of Default and (ii) all cash,
securities, Investment Property and other items of such Grantor deposited with
such institution shall be subject to a perfected, first priority security
interest in favor of the Collateral Agent (or its designee appointed pursuant to
the Credit Agreement) (it being acknowledged that, from time to time, there may
be pari passu treatment of any Pari Passu Liens in accordance with the Credit
Agreement). The provisions of this Section 4.11 shall not apply to any Excluded
Accounts.





 

 

 

 

18

 

 

 

Alliance – Security Agreement

 



 

 

4.12.     Landlord Waivers; Collateral Access Agreements.

4.12.1  Each Grantor shall (i) use commercially reasonable efforts until the
date that is ninety (90) days after the Effective Date (or such later date
agreed to by the Collateral Agent in its reasonable discretion), to execute and
deliver to the Collateral Agent a landlord waiver, in form and substance
satisfactory to the Collateral Agent and which may be included as a provision
contained in the relevant lease, executed by each landlord with respect to each
of the leases set forth on Part B of Schedule 1 hereto to the extent the book
value of Collateral maintained at such location exceeds $250,000 (when
aggregated with all other Collateral at the same location) and (ii) use
commercially reasonable efforts until the date that is ninety (90) days after
the Effective Date (or such later date agreed to by the Collateral Agent in its
reasonable discretion), to execute and deliver to the Collateral Agent a
collateral access agreement, in form and substance satisfactory to the
Collateral Agent, executed by each Person set forth on Part C of Schedule 1
hereto who possesses Inventory of any Grantor to the extent the book value of
Collateral maintained at such location exceeds $250,000 (when aggregated with
all other Collateral at the same location);

4.12.2  Each Grantor shall use commercially reasonable efforts to obtain written
subordinations or waivers or collateral access agreements, as the case may be,
in form and substance satisfactory to the Collateral Agent, (i) at any time any
Collateral with a book value in excess of $250,000 (when aggregated with all
other Collateral at the same location) is located on any real property (whether
such real property is now existing or acquired after the Effective Date) which
is not owned by a Grantor, or is stored on the premises of a bailee,
warehouseman, or similar party and (ii) with respect to any location of the
Grantors in which the Grantors maintain Accounts and account payable registers.

ARTICLE V

 

DEFAULT

5.1.       Event of Default.  The occurrence of an event which would constitute
an Event of Default under the Credit Agreement shall constitute an Event of
Default hereunder (an “Event of Default”).

5.2.       Acceleration and Remedies.  Upon the occurrence and during the
continuation of an Event of Default, the Collateral Agent may exercise any or
all of the following rights and remedies:

5.2.1  Those rights and remedies provided in this Security Agreement or any
other Loan Document, provided that this Section 5.2.1 shall not be understood to
limit any rights or remedies available to the Collateral Agent and the Secured
Parties prior to an Event of Default.

5.2.2  Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral, including instructing the
obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Collateral Agent,
and in connection with any of the foregoing, compromise, settle, extend the time
for payment and make other modifications with respect thereto; provided,
 however, that in the event that any such payments are made directly to any
Grantor, prior to receipt by any such obligor of such instruction, such Grantor
shall segregate all amounts received pursuant thereto in trust





 

 

 

 

19

 

 

 

Alliance – Security Agreement

 



 

 

for the benefit of the Secured Parties and shall promptly (but in no event later
than one (1) Business Day after receipt thereof) pay such amounts to the
Collateral Agent.

5.2.3  Sell, assign, grant a license to use or otherwise liquidate, or direct
any Grantor to sell, assign, grant a license to use or otherwise liquidate, any
and all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation.

5.2.4  Take possession of the Collateral or any part thereof, by directing any
Grantor in writing to deliver the same to the Collateral Agent at any place or
places so designated by the Collateral Agent, in which event such Grantor shall
at its own expense:  (A) forthwith cause the same to be moved to the place or
places designated by the Collateral Agent and therewith delivered to the
Collateral Agent, (B) store and keep any Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition.  Each Grantor’s
obligation to deliver the Collateral as contemplated in this Section 5.2.4 is of
the essence hereof.  Upon application to a court of equity having jurisdiction,
the Collateral Agent shall be entitled to a decree requiring specific
performance by any Grantor of such obligation.

5.2.5  Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Grantor constituting
Collateral for application to the Secured Obligations as provided in Section 5.7
hereof.

5.2.6  Those rights available as beneficial and legal owner of the Collateral,
including perfecting assignment of and exercising any and all voting, consensual
and other rights and powers with respect to any Collateral.

5.2.7  Those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement, and the Collateral Agent may also without notice except as
specifically provided in Section 8.1 hereof or elsewhere herein or in the Credit
Agreement, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, for cash, on credit or for future delivery, and upon
such other terms as the Collateral Agent may deem commercially reasonable.

The Collateral Agent, on behalf of the Secured Parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral, and such compliance will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.

The Collateral Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for the benefit of the Collateral Agent and the other Secured Parties,
the whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption the Grantor hereby expressly releases.

Until the Collateral Agent is able to effect a sale, lease, or other disposition
of Collateral, the Collateral Agent shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or its value or for any other purpose deemed
appropriate





 

 

 

 

20

 

 

 

Alliance – Security Agreement

 



 

 

by the Collateral Agent.  The Collateral Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of Collateral and to
enforce any of the Collateral Agent’s remedies (for the benefit of the
Collateral Agent and other Secured Parties), with respect to such appointment
without prior notice or hearing as to such appointment.

Notwithstanding the foregoing, neither the Collateral Agent nor any other
Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or (iii)
effect a public sale of any Collateral.

Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with this Section 5.2.  Each
Grantor also acknowledges that any private sale may result in prices and other
terms less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. Each Grantor hereby waives, to the fullest
extent permitted by law, any claims against the Collateral Agent and each other
Secured Party arising by reason of the fact that the price at which the
Collateral or any part thereof may have been sold, assigned or licensed at such
a private sale was less than the price which might have been obtained at a
public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offeree. The Collateral Agent
shall be under no obligation to delay a sale of any of the Pledged Collateral
for the period of time necessary to permit any Grantor or the issuer of the
Pledged Collateral to register such securities for public sale under the
Securities Act, as amended, or under applicable state securities laws, even if
the applicable Grantor and the issuer would agree to do so.

5.3.       Waiver of Notice and Claims.  Each Grantor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Collateral or any part thereof, including any and all
prior notice and hearing for any pre-judgment remedy or remedies and any such
right which such Grantor would otherwise have under law, and each Grantor hereby
further waives, to the fullest extent permitted by applicable law:  (i) all
other requirements as to the time, place and terms of sale or other requirements
with respect to the enforcement of the Collateral Agent’s rights hereunder and
(ii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law.  The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article V in the absence of gross negligence or willful misconduct on the
part of the Collateral Agent.  Any sale of, or the grant of options to purchase,
or any other realization upon, any Collateral shall operate to divest all right,
title, interest, claim and demand, either at law or in equity, of the applicable
Grantor therein and thereto, and shall be a perpetual bar both at law and in
equity against such Grantor and against any and all persons claiming or
attempting to claim the Collateral so sold, optioned or realized upon, or any
part thereof, from, through or under such Grantor.

5.4.       Certain Sales of Collateral.

5.4.1  Each Grantor recognizes that, by reason of certain prohibitions contained
in law, rules, regulations or orders of any Governmental Authority, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who meet the requirements of
such Governmental Authority.  Each Grantor acknowledges that any such sales may
be at prices and on terms less favorable





 

 

 

 

21

 

 

 

Alliance – Security Agreement

 



 

 

to the Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agrees that any such
restricted sale shall be deemed to have been made in a commercially reasonable
manner and that, except as may be required by applicable law, the Collateral
Agent shall have no obligation to engage in public sales.

5.4.2  Notwithstanding the foregoing, each Grantor shall, upon the occurrence
and during the continuance of any Event of Default, at the reasonable request of
the Collateral Agent or any other Secured Party, for the benefit of the
Collateral Agent and the other Secured Parties, cause any registration,
qualification under or compliance with any Federal or state securities law or
laws to be effected with respect to all or any part of the Pledged Collateral as
soon as practicable and at the sole cost and expense of the Grantors.  Each
Grantor will use its commercially reasonable efforts to cause such registration
to be effected (and be kept effective) and will use its commercially reasonable
efforts to cause such qualification and compliance to be effected (and be kept
effective) as may be so requested and as would permit or facilitate the sale and
distribution of such Pledged Collateral, including registration under the
Securities Act (or any similar statute then in effect), appropriate
qualifications under applicable blue sky or other state securities laws and
appropriate compliance with all other requirements of any Governmental
Authority.  Each Grantor shall use its commercially reasonable efforts to cause
the Collateral Agent and each other Secured Party that so requests to be kept
advised in writing as to the progress of each such registration, qualification
or compliance and as to the completion thereof, shall furnish to the Collateral
Agent and such other Secured Party such number of prospectuses, offering
circulars or other documents incident thereto as the Collateral Agent or such
other Secured Party from time to time may request, and shall indemnify and shall
cause the issuer of the Pledged Collateral to indemnify the Collateral Agent,
each other Secured Party and all others participating in the distribution of
such Pledged Collateral against all claims, losses, damages and liabilities
caused by any untrue statement (or alleged untrue statement) of a material fact
contained therein (or in any related registration statement, notification or the
like) or by any omission (or alleged omission) to state therein (or in any
related registration statement, notification or the like) a material fact
required to be stated therein or necessary to make the statements therein not
misleading.

5.4.3  If the Collateral Agent determines to exercise its right to sell any or
all of the Pledged Collateral, upon written request, the applicable Grantor
shall from time to time furnish to the Collateral Agent or any other Secured
Party all such information as the Collateral Agent or such other Secured Party
may reasonably request in order to determine the number of securities included
in the Pledged Collateral which may be sold by the Collateral Agent as exempt
transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

5.4.4  Each Grantor further agrees that a breach of any of the covenants
contained in this Section 5.4 will cause irreparable injury to the Collateral
Agent and the other Secured Parties, that the Collateral Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 5.4 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.





 

 

 

 

22

 

 

 

Alliance – Security Agreement

 



 

 

5.5.       Certain Additional Actions Regarding Intellectual Property.

5.5.1  If any Event of Default shall have occurred and be continuing, upon the
written demand of the Collateral Agent or any other Secured Party, each Grantor
shall execute and deliver to the Collateral Agent an assignment or assignments
of the registered Patents, Trademarks and/or Copyrights and such other documents
as are necessary or appropriate to carry out the intent and purposes
hereof.  Within five (5) Business Days of written demand from the Collateral
Agent or any other Secured Party, each Grantor shall make available to the
Collateral Agent, to the extent within such Grantor’s power and authority, such
personnel in such Grantor’s employ on the date of the Event of Default as the
Collateral Agent may reasonably designate to permit such Grantor to continue,
directly or indirectly, to produce, advertise and sell the products and services
sold by such Grantor under the registered Patents, Trademarks and/or Copyrights,
and such persons shall be available to perform their prior functions on behalf
of the Collateral Agent and the other Secured Parties.

5.5.2  Upon the occurrence of an Event of Default, the Collateral Agent is
hereby granted a license or other right to use, exercisable only upon the
occurrence and during the continuance of an Event of Default, without charge,
each Grantor’s labels, Patents, Copyrights, rights of use of any name, trade
secrets, trade names, Trademarks, service marks, customer lists and advertising
matter, or any property of a similar nature, as it pertains to the Collateral,
in completing production of, advertising for sale, and selling any Collateral,
and, following the occurrence and during the continuance of an Event of Default,
such Grantor’s rights under all licenses and all franchise agreements shall
inure to the benefit of the Collateral Agent and the other Secured Parties.  In
addition, each Grantor hereby irrevocably agrees that the Collateral Agent may,
following the occurrence and during the continuance of an Event of Default, sell
any of such Grantor’s Inventory directly to any person, including without
limitation persons who have previously purchased such Grantor’s Inventory from
such Grantor and in connection with any such sale or other enforcement of the
Collateral Agent’s rights under this Security Agreement, may sell Inventory
which bears any trademark owned by or licensed to such Grantor and any Inventory
that is covered by any copyright owned by or licensed to such Grantor and the
Collateral Agent may finish any work in process and affix any trademark owned by
or licensed to such Grantor and sell such Inventory as provided herein.

5.6.       Grantors’ Obligations Upon Acceleration of the Obligations.  Upon the
acceleration of the Obligations (as defined in the Credit Agreement) pursuant to
Article VI of the Credit Agreement and at the request of the Collateral Agent,
each Grantor will, subject to the requirements and limitations of applicable
law:

5.6.1  Assembly of Collateral.  Assemble and make available to the Collateral
Agent the Collateral and all records relating thereto at any place or places
specified by the Collateral Agent.

5.6.2  Secured Party Access.  Permit the Collateral Agent, by the Collateral
Agent’s representatives and agents, to enter any premises where all or any part
of the Collateral, or the books and records relating thereto, or both, are
located, to immediately take possession of the Collateral or any part thereof,
from any Grantor or any other person who then has possession of any part thereof
with or without notice or process of law, remove such Collateral, remain present
at such premises to receive copies of all communications and remittances
relating to the Collateral and use in connection with such removal and
possession any and all services, supplies, aids and other facilities of any
Grantor.





 

 

 

 

23

 

 

 

Alliance – Security Agreement

 



 

 

5.7.       Application of Proceeds.

5.7.1  The proceeds received by the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral to
be applied pursuant to the exercise by the Collateral Agent of its remedies,
shall be applied together with any other sums then held by the Collateral Agent
pursuant to this Security Agreement, as set forth in Section 6.03 of the Credit
Agreement.

ARTICLE VI

 

WAIVERS, AMENDMENTS AND REMEDIES

No delay or omission of the Collateral Agent or any other Secured Party to
exercise any right or remedy granted under this Security Agreement shall impair
such right or remedy or be construed to be a waiver of any Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy.  No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Collateral Agent and each Grantor, and
then only to the extent in such writing specifically set forth, provided that
the addition of any Subsidiary as a Grantor hereunder by execution of a Security
Agreement Supplement in the form of Annex I (with such modifications as shall be
acceptable to the Collateral Agent) shall not require receipt of any consent
from or execution of any documentation by any other Grantor party hereto.  All
rights and remedies contained in this Security Agreement or by law afforded
shall be cumulative and all shall be available to the Collateral Agent and the
Secured Parties until the Secured Obligations have been paid in full.

In the event that the Collateral Agent shall have instituted any proceeding to
enforce any right, power, privilege or remedy under this Security Agreement or
any other Collateral Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case, the Grantors, the Collateral Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Collateral, and all rights, remedies, privileges and powers of the
Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.

ARTICLE VII

 

PROCEEDS; COLLECTION OF PLEDGED RECEIVABLES

7.1.       Lockboxes.  Upon request of the Collateral Agent or any other Secured
Party after the occurrence and during the continuance of an Event of Default,
each Grantor shall execute and deliver to the Collateral Agent irrevocable
lockbox agreements in the form provided by or otherwise acceptable to the
Collateral Agent, which agreements shall be accompanied by an acknowledgment by
the bank where the lockbox is located of the Lien of the Collateral Agent
granted hereunder and of irrevocable instructions to wire all amounts collected
therein to a special collateral account at the Collateral Agent that is subject
to an account control agreement reasonably acceptable to the Collateral Agent.

7.2.       Collection of Pledged Receivables.  Upon the occurrence of an Event
of Default, the Collateral Agent or any other Secured Party may at any time
after the occurrence of an Event of Default, by giving each Grantor written
notice, elect to require that the Pledged Receivables be paid directly to the
Collateral Agent for the benefit of the Secured Parties.  In such event, each
Grantor shall, and shall permit the Collateral Agent to, promptly notify the
account debtors or obligors under the Pledged Receivables owned by such Grantor
of the Collateral Agent’s interest therein and direct such account debtors or
obligors





 

 

 

 

24

 

 

 

Alliance – Security Agreement

 



 

 

to make payment of all amounts then or thereafter due under such Pledged
Receivables directly to the Collateral Agent.  Upon receipt of any such notice
from the Collateral Agent or any other Secured Party, each Grantor shall
thereafter hold in trust for the Secured Parties all amounts and proceeds
received by it with respect to the Pledged Receivables and Other Collateral and
immediately and at all times thereafter deliver to the Collateral Agent all such
amounts and proceeds in the same form as so received, whether by cash, check,
draft or otherwise, with any necessary endorsements.  The Collateral Agent shall
hold and apply funds so received as provided by the terms of Sections 7.3 and
7.4 hereof.

7.3.       Special Collateral Account.  The Collateral Agent may at any time
upon the occurrence and during the continuance of an Event of Default, require
all cash proceeds of the Collateral to be deposited in a special non-interest
bearing cash collateral account with the Collateral Agent that is subject to an
account control agreement reasonably acceptable to the Collateral Agent, and
held there as security for the Secured Obligations. No Grantor shall have any
control whatsoever over said cash collateral account. If no Event of Default has
occurred or is continuing, the Collateral Agent shall from time to time, deposit
the collected balances in said cash collateral account into the applicable
Grantor's general operating account with the Collateral Agent. If any Event of
Default has occurred and is continuing, the Collateral Agent may, from time to
time, apply the collected balances in said cash collateral account to the
payment of the Secured Obligations in accordance with Section 5.7 hereof,
whether or not the Secured Obligations shall then be due.

7.4.       Application of Proceeds.  The proceeds of the Collateral shall be
applied by the Collateral Agent to payment of the Secured Obligations as
provided in Section 5.7 hereof.

ARTICLE VIII

 

GENERAL PROVISIONS

8.1.       Notice of Disposition of Collateral; Condition of Collateral.  To the
extent permitted by law, each Grantor hereby waives notice of the time and place
of any public sale or the time after which any private sale or other disposition
of all or any part of the Collateral may be made.  To the extent such notice may
not be waived under applicable law, any notice made shall be deemed reasonable
if sent to the Company, addressed as set forth in Article IX, at least ten (10)
days prior to (i) the date of any such public sale or (ii) the time after which
any such private sale or other disposition may be made.  Collateral Agent shall
have no obligation to clean-up or otherwise prepare the Collateral for sale.

8.2.       Compromises and Collection of Collateral.  Each Grantor and the
Collateral Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Pledged
Receivables, that certain of the Pledged Receivables may be or become
uncollectible in whole or in part and that the expense and probability of
success in litigating a disputed Pledged Receivable may exceed the amount that
reasonably may be expected to be recovered with respect to a Pledged
Receivable.  In view of the foregoing, each Grantor agrees that the Collateral
Agent may at any time and from time to time, if an Event of Default has occurred
and is continuing, compromise with the obligor on any Pledged Receivable, accept
in full payment of any Pledged Receivable such amount as the Collateral Agent in
its sole discretion shall determine or abandon any Pledged Receivable, and any
such action by the Collateral Agent shall be commercially reasonable so long as
the Collateral Agent acts in good faith based on information known to it at the
time it takes any such action.

8.3.       Secured Party Performance of Grantor’s Obligations.  Without having
any obligation to do so, the Collateral Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement, but
has failed to so perform or pay, and such Grantor shall reimburse the Collateral
Agent for any reasonable amounts paid by the Collateral Agent pursuant to this
Section 8.3.  Each





 

 

 

 

25

 

 

 

Alliance – Security Agreement

 



 

 

Grantor’s obligation to reimburse the Collateral Agent pursuant to the preceding
sentence shall be a Secured Obligation payable within ten (10) days after
demand.

8.4.       Authorization for Secured Party to Take Certain Action.  Each Grantor
irrevocably authorizes the Collateral Agent at any time and from time to time in
the sole discretion of the Collateral Agent and appoints the Collateral Agent as
its attorney in fact, upon the occurrence and during the continuation of an
Event of Default, (i) to execute on behalf of such Grantor as debtor and to file
financing statements necessary or desirable in the Collateral Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
Collateral Agent’s security interest in the Collateral, (ii) to indorse and
collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Collateral Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the Collateral Agent’s security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Collateral owned by such Grantor
and which are Securities or with financial intermediaries holding other
Investment Property as may be necessary or advisable to give the Collateral
Agent Control over such Securities or other Investment Property, (v) subject to
the terms of Section 4.1.5 hereof, to enforce payment of the Instruments,
Accounts and Pledged Receivables in the name of the Collateral Agent or such
Grantor, (vi) to apply the proceeds of any Collateral received by the Collateral
Agent to the Secured Obligations as provided in Article VII and (vii) to
discharge past due Taxes or Liens on the Collateral (except for such Liens as
are specifically permitted hereunder or under any other Loan Document and except
to the extent such past due Taxes or Liens are being contested in good faith by
the applicable Grantor in appropriate proceedings and against which adequate
reserves are being maintained in accordance with GAAP), and each Grantor agrees
to reimburse the Collateral Agent on demand for any reasonable payment made or
any reasonable expense incurred by the Collateral Agent in connection therewith,
provided that this authorization shall not relieve any Grantor of any of its
obligations under this Security Agreement or under the Credit Agreement.

8.5.       Specific Performance of Certain Covenants.  Each Grantor acknowledges
and agrees that a breach of any of the covenants contained in Sections 4.1.5,
4.1.6, 4.4 or 5.6, or in Article VII hereof will cause irreparable injury to the
Collateral Agent and the Secured Parties, that the Collateral Agent and Secured
Parties have no adequate remedy at law in respect of such breaches and therefore
agrees, without limiting the right of the Collateral Agent or the Secured
Parties to seek and obtain specific performance of other obligations of the
Grantors contained in this Security Agreement, that the covenants of the
Grantors contained in the Sections referred to in this Section 8.5 shall be
specifically enforceable against the Grantors.

8.6.       Use and Possession of Certain Premises.  Upon the occurrence of an
Event of Default and during the continuance thereof, the Collateral Agent shall
be entitled to occupy and use any premises owned or leased by the Grantors where
any of the Collateral or any records relating to the Collateral are located
until the Secured Obligations are paid or the Collateral is removed therefrom,
whichever first occurs, without any obligation to pay any Grantor for such use
and occupancy.

8.7.       Benefit of Agreement.  The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Collateral Agent and the Secured Parties and their respective successors and
assigns (including all persons who become bound as a debtor to this Security
Agreement), except that the Grantors shall not have the right to assign their
rights or delegate their obligations under this Security Agreement or any
interest herein, except as permitted by the Credit Agreement.





 

 

 

 

26

 

 

 

Alliance – Security Agreement

 



 

 

8.8.       Survival of Representations.  All representations and warranties of
the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.

8.9.       Indemnity; Taxes and Expenses.  Each Grantor shall, jointly and
severally, (i) pay to the Collateral Agent all costs and expenses (including all
reasonable fees, charges and disbursements of counsel for the Collateral Agent)
incurred by the Collateral Agent and each other Secured Party in connection with
the preparation, execution, delivery, administration, modification and amendment
of this Security Agreement, and (ii) indemnify each Indemnified Party, in each
case, in accordance with the provisions of Section 8.04 of the Credit Agreement.

8.10.     Headings.  The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

8.11.     Termination.  This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Commitments of the Lenders under the
Credit Agreement have terminated or expired, (ii) all of the outstanding Secured
Obligations (other than (A) contingent indemnification obligations with respect
to then unasserted claims and (B) Secured Obligations in respect of obligations
that may thereafter arise with respect to Obligations in respect of Secured Cash
Managements Agreement and Secured Hedge Agreements, in each case, not yet due
and payable; unless the Collateral Agent has received written notice, at least
two (2) Business Days prior to the proposed date of any such termination,
stating that arrangements reasonably satisfactory to the applicable financial
institutions, in respect thereof have not been made) have been indefeasibly paid
in cash and performed in full and no commitments of the Administrative Agent or
the other Secured Parties which would give rise to any Secured Obligations are
outstanding, (iii) all Letters of Credit have expired or have been terminated
(or been Cash Collateralized or backstopped in a manner reasonably satisfactory
to the applicable Issuing Bank) and (iv) all Secured Obligations with respect to
the Letters of Credit have been reduced to zero (or Cash Collateralized in a
manner reasonably satisfactory to the applicable Issuing Bank; provided,
however, that in connection with the termination of this Security Agreement, the
Collateral Agent may require such indemnities as it shall reasonably deem
necessary or appropriate to protect the Secured Parties against (x) loss on
account of credits previously applied to the Secured Obligations that may
subsequently be reversed or revoked, and (y) any obligations that may thereafter
arise with respect to the Secured Obligations in respect of Secured Cash
Management Agreements and Secured Hedge Agreements, in each case to the extent
not provided for thereunder.

8.12.     Entire Agreement.  This Security Agreement, together with the Credit
Agreement and the other Collateral Documents, embodies the entire agreement and
understanding between the Grantors and the Collateral Agent relating to the
Collateral and supersedes all prior agreements and understandings between the
Grantors and the Collateral Agent relating to the Collateral.

8.13.     Governing Law; Jurisdiction; Waiver of Jury Trial.

8.13.1  THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.13.2  Each Grantor hereby irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Collateral Agent, any Secured Party, or any Related Party of the foregoing
in any way relating to this Security Agreement or the transactions relating
hereto or thereto, in any forum other than





 

 

 

 

27

 

 

 

Alliance – Security Agreement

 



 

 

the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such  courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Security Agreement shall affect
any right that the Collateral Agent or any other Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement against the
Company or any other Grantor or its properties in the courts of any
jurisdiction.

8.13.3  Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Security Agreement or to which it
is a party in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

8.13.4  Each party to this Security Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.22 of this Security
Agreement, and each of the Grantors hereby appoints the Company as its agent for
service of process.  Nothing in this Security Agreement will affect the right of
any party to this Security Agreement to serve process in any other manner
permitted by law.

8.13.5  WAIVER OF JURY TRIAL.  EACH OF THE GRANTORS, THE COLLATERAL AGENT AND
(BY ACCEPTING THE BENEFITS HEREOF) THE OTHER SECURED PARTIES IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR THE ACTIONS OF THE COLLATERAL AGENT OR ANY OTHER SECURED
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

8.14.     Subordination of Intercompany Indebtedness.  Each Grantor agrees that
any and all claims of such Grantor against any other Grantor or any other
Subsidiary of the Company (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Secured Obligations, or against any of its
properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Secured Obligations, provided that, and not
in contravention of the foregoing, so long as no Default or Event of Default has
occurred and is continuing, such Grantor may make loans to and receive payments
in the ordinary course of business with respect to such Intercompany
Indebtedness from each such Obligor to the extent not prohibited by the terms of
this Security Agreement and the other Loan Documents.  Notwithstanding any right
of any Grantor to ask, demand, sue for, take or receive any payment from any
Obligor, all rights, liens and security interests of such Grantor, whether now
or hereafter arising and howsoever existing, in any assets, excluding any
Excluded Assets, of any other Obligor shall be and are subordinated to the
rights of the Secured Parties and the Collateral Agent in those assets.  No
Grantor shall have any right to possession of any such asset or to foreclose
upon any such asset, whether by judicial action or otherwise, unless and until
all of the Secured





 

 

 

 

28

 

 

 

Alliance – Security Agreement

 



 

 

Obligations (other than contingent indemnity obligations) shall have been fully
paid and satisfied (in cash) and all Commitments of the Lenders and Letters of
Credit issued under the Credit Agreement have terminated or expired (or, in the
case of the Letters of Credit, Cash Collateralized or backstopped in a manner
reasonably satisfactory to the applicable Issuing Bank).  If all or any part of
the assets of any Obligor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such Obligor, whether
partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other similar action or proceeding, or if the business of
any such Obligor is dissolved, then, and in any such event (such events being
herein referred to as an “Insolvency Event”), any payment or distribution of any
kind or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any indebtedness of any Obligor
to any Grantor (“Intercompany Indebtedness”) shall be paid or delivered directly
to the Collateral Agent for application on any of the Secured Obligations, due
or to become due in accordance with Section 5.7 hereof, until such Secured
Obligations (other than contingent indemnity obligations) shall have first been
fully paid and satisfied (in cash).  Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Grantor upon or
with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Secured Obligations (other than
contingent indemnity obligations) and the termination or expiration (or, in the
case of the Letters of Credit, Cash Collateralized or backstopped in a manner
reasonably satisfactory to the applicable Issuing Bank) of all Commitments of
the Lenders and Letters of Credit issued pursuant to the Credit Agreement, such
Grantor shall receive and hold the same in trust, as trustee, for the benefit of
the Secured Parties and shall forthwith deliver the same to the Collateral
Agent, for the benefit of the Secured Parties, in precisely the form received
(except for the endorsement or assignment of the Grantor where necessary), for
application to any of the Secured Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Grantor as the property of the
Secured Parties.  If any such Grantor fails to make any such endorsement or
assignment to the Collateral Agent, the Collateral Agent or any of its officers
or employees is irrevocably authorized to make the same. Each Grantor agrees
that until the termination of the Secured Obligations as set forth in Section
8.11 hereof, no Grantor will assign or transfer to any Person (other than the
Collateral Agent or the Company or another Grantor or pursuant to a receivables
securitization program permitted by Section 5.02(b)(iii)(H) of the Credit
Agreement) any claim any such Grantor has or may have against any Obligor.

8.15.     Releases.

8.15.1  Partial Releases.  Upon the written request of any Grantor, the
Collateral Agent agrees to provide, execute and file, in accordance with and to
the extent permitted by Section 7.03 of the Credit Agreement, any and all
financing statement amendments, releases, terminations or other documents or
instruments that may be necessary to evidence the release of the Lien of the
Collateral Agent in (a) the portion of the Collateral designated by such Grantor
to be transferred, sold, or otherwise disposed of, by such Grantor or (b) all of
the Collateral held by such Grantor if the Grantor is being released from the
Subsidiary Guaranty.

8.15.2  Release of Collateral.  The Collateral Agent may, in accordance with and
as permitted by Section 7.03 of the Credit Agreement, release any of the
Collateral from this Security Agreement or may substitute any of the Collateral
for other Collateral without altering, varying or diminishing in any way the
force, effect, lien, pledge or security interest of this Security Agreement as
to any Collateral not expressly released or substituted, and this Security
Agreement shall continue as a first priority Lien on all Collateral not
expressly released or substituted.

8.16.     Severability.  If any provision of this Security Agreement is held to
be illegal, invalid or





 

 

 

 

29

 

 

 

Alliance – Security Agreement

 



 

 

unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Security Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.17.     Counterparts.  This Security Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Security Agreement by
telecopier or other electronic transmission shall be effective as delivery of an
original executed counterpart of this Security Agreement.

8.18.     Mortgages. In the event that any of the Collateral hereunder is also
subject to a valid and enforceable Lien under the terms of a Mortgage and the
terms thereof are inconsistent with the terms of this Security Agreement, then
with respect to such Collateral, the terms of such Mortgage shall control in the
case of fixtures and real property leases, letting and licenses of, and
contracts, and agreements relating to the lease of, real property, and the terms
of this Security Agreement shall control in the case of all other Collateral.

8.19.     Reinstatement.  This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

8.20.     New Subsidiaries.  Pursuant to Section 5.01(i) of the Credit
Agreement, certain new Subsidiaries (whether by acquisition or creation) of any
Grantor are required to enter into this Security Agreement by executing and
delivering in favor of the Collateral Agent a supplement to this Agreement in
the form of Annex 1 attached hereto. Upon the execution and delivery of Annex 1
by each such new Subsidiary, such Subsidiary shall become a Grantor hereunder
with the same force and effect as if originally named as a Grantor herein. The
execution and delivery of any instrument adding an additional Grantor as a party
to this Security Agreement shall not require the consent of any Grantor
hereunder.  The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor hereunder.

8.21.    Acknowledgement of Continuing Security; Consent.  Each Grantor that was
a party to the Original Security Agreement (all such Grantors, collectively, the
“Existing Grantors”) hereby acknowledges and agrees that the obligations of and
liens and security interests granted by each Existing Grantor thereunder, are
and shall continue to be in full force and effect hereunder, and are hereby in
all respects ratified and confirmed, as set forth in this Security Agreement,
notwithstanding the amendment and restatement of the Existing Credit Agreement
in the form of the Credit Agreement. Without limiting the generality of the
foregoing, the execution and delivery of this Agreement shall not constitute a
novation of the security





 

 

 

 

30

 

 

 

Alliance – Security Agreement

 



 

 

interests created pursuant to the Original Security Agreement (as in effect
prior to the date hereof) or the obligations of each Existing Grantor
thereunder, and the liens and security interests granted in favor of the
Collateral Agent for the ratable benefit of the Secured Parties created
thereunder do and shall continue to secure the payment of all Secured
Obligations arising under the Loan Documents, to the extent provided in this
Security Agreement. Additionally, each of the Existing Grantors hereby consents
to the amendment and restatement of the Existing Credit Agreement in the form of
the Credit Agreement, and the various other amendments and modifications made to
the other Loan Documents in connection therewith as of the date hereof.

8.22.     Notices.  Any notice required or permitted to be given under this
Security Agreement shall be sent by United States mail, electronic mail,
telecopier, personal delivery or nationally established overnight courier
service, and shall be deemed received (a) when transmitted and confirmation of
transmission received, if by hand or overnight courier service, or mailed by
certified or registered mail notices or (b) when sent, if sent by telecopier or
electronic mail (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient), in each case addressed to the Grantors at
the notice address set forth on Schedule 1 hereto, and to the Collateral Agent
at the address set forth next to its signature below or as otherwise designated
in writing by the Collateral Agent to the Grantors.

ARTICLE IX

 

THE COLLATERAL AGENT

Section 9.1 Agency Provisions.

(a)        JPMorgan has been appointed Collateral Agent for the Secured Parties
pursuant to Article VII of the Credit Agreement and the actions of the
Collateral Agent hereunder are subject to such provision. The Collateral Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including the release or substitution of the Collateral), in accordance with
this Security Agreement and the Credit Agreement. The Collateral Agent may
employ agents and attorneys-in-fact in connection herewith and shall not be
liable for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith.  The Collateral Agent may resign and a successor
Collateral Agent may be appointed in the manner provided in the Credit
Agreement. It is expressly understood and agreed by the parties to this Security
Agreement that any authority conferred upon the Collateral Agent hereunder is
subject to the terms of the delegation of authority made by the Secured Parties
to the Collateral Agent pursuant to the Credit Agreement, and that the
Collateral Agent has agreed to act (and any successor Collateral Agent shall
act) as such hereunder only on the express conditions contained in Article VII
of the Credit Agreement. Any successor Collateral Agent appointed pursuant to
Article VII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Collateral Agent hereunder.

(b)        The Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equivalent to that which the
Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Collateral Agent nor any of the Secured Parties shall have responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Pledged
Collateral, whether or not the Collateral Agent or any other Secured Party has
or is deemed to have knowledge of such matters or (ii) taking any necessary
steps to preserve rights against any person with respect to any Collateral.





 

 

 

 

31

 

 

 

Alliance – Security Agreement

 



 

 

(c)        The Collateral Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Security Agreement and its duties hereunder, upon advice of counsel selected by
it.

(d)        The Collateral Agent may rely on advice of counsel as to whether any
or all UCC financing statements of the Grantors need to be amended as a result
of any of the changes described in Section 4.1.6 hereof.  If any Grantor fails
to provide information to the Collateral Agent about such changes on a timely
basis, the Collateral Agent shall not be liable or responsible to any party for
any failure to maintain a perfected security interest in such Grantor’s property
constituting Collateral, for which the Collateral Agent needed to have
information relating to such changes.  The Collateral Agent shall have no duty
to inquire about such changes if any Grantor does not inform the Collateral
Agent of such changes, the parties acknowledging and agreeing that it would not
be feasible or practical for the Collateral Agent to search for information on
such changes if such information is not provided by any Grantor.

9.1.2     Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact.  If any Grantor shall fail to perform any covenants contained
in this Security Agreement (including such Grantor’s covenants to (i) pay the
premiums in respect of all required insurance policies under the Credit
Agreement, (ii) pay and discharge any taxes, assessments and special
assessments, levies, fees and governmental charges imposed upon or assessed
against, and landlords’, carriers’, mechanics’, workmen’s, repairmen’s,
laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and other claims
arising by operation of law against, all or any portion of the Collateral,
(iii) make repairs, (iv) discharge Liens or (v) pay or perform any obligations
of such Grantor under any Collateral) or if any representation or warranty on
the part of any Grantor contained herein shall be breached, the Collateral Agent
may (but shall not be obligated to) do the same or cause it to be done or remedy
any such breach, and may expend funds for such purpose; provided,  however, that
the Collateral Agent shall in no event be bound to inquire into the validity of
any tax, Lien, imposition or other obligation which such Grantor fails to pay or
perform as and when required hereby and which such Grantor does not contest in
accordance with the provisions of the Credit Agreement. Neither the provisions
of this Section 9.1.2 nor any action taken by the Collateral Agent pursuant to
the provisions of this Section 9.1.2 shall prevent any such failure to observe
any covenant contained in this Security Agreement or any breach of any
representation or warranty contained in this Security Agreement from
constituting an Event of Default.

[Signature pages follow]

 

 



 

 

 

 

32

 

 

 

Alliance – Security Agreement

 



 

 

IN WITNESS WHEREOF, each of the Grantors and the Collateral Agent have executed
this Security Agreement as of the date first above written.

 

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

By:

ALLIANCE RESOURCE MANAGEMENT GP, LLC, its Managing General Partner

 

 

 

 

 

 

 

By:

 

 

 

Name: Cary P. Marshall

 

 

Title:   Vice President--Corporate Finance and Treasurer

 

 



 

 

 

 

EXHIBIT A-1

 

 



 

 

 

 

 

 

ALLIANCE COAL, LLC

 

ALLIANCE DESIGN GROUP, LLC

 

ALLIANCE LAND, LLC

 

ALLIANCE RESOURCE PROPERTIES, LLC

 

ALLIANCE SERVICE, INC.

 

ALLIANCE WOR PROPERTIES, LLC

 

ARP SEBREE, LLC

 

ARP SEBREE SOUTH, LLC

 

BACKBONE MOUNTAIN, LLC

 

CR MACHINE SHOP, LLC

 

CR SERVICES, LLC

 

EXCEL MINING, LLC

 

GIBSON COUNTY COAL, LLC

 

HAMILTON COUNTY COAL, LLC

 

HOPKINS COUNTY COAL, LLC

 

MC MINING, LLC

 

METTIKI COAL, LLC

 

METTIKI COAL (WV), LLC

 

MID-AMERICA CARBONATES, LLC

 

MT. VERNON TRANSFER TERMINAL, LLC

 

PENN RIDGE COAL, LLC

 

PONTIKI COAL, LLC

 

RIVER VIEW COAL, LLC

 

ROUGH CREEK MINING, LLC

 

SEBREE MINING, LLC

 

STEAMPORT, LLC

 

TUNNEL RIDGE, LLC

 

UC COAL, LLC

 

UC MINING, LLC

 

UC PROCESSING, LLC

 

WARRIOR COAL, LLC

 

WEBSTER COUNTY COAL, LLC

 

WHITE COUNTY COAL, LLC

 

WOR LAND 6, LLC

 

 

 

 

 

By:

 

 

 

Name: Cary P. Marshall

 

 

Title: Vice President--Corporate Finance and Treasurer

 

 

 

 

 

MATRIX DESIGN GROUP, LLC

 

MATRIX DESIGN INTERNATIONAL, LLC

 

 

 

 

By:

 

 

 

Name: Cary P. Marshall

 

 



 



 

 

 

 

 

Title: Authorized Agent

 

 

 



 



 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Collateral Agent and
as Collateral Agent (as defined in the Original Security Agreement)

 

 

 

 

By:

 

 

 

Name: James Shender

 

 

Title: Executive Director

 

 

 

 

 

Address for notices:

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

Loan and Agency Services Group

 

 

1111 Fannin, 8th Floor

 

 

Houston, Texas 77002

 

 

Attention:  Shadia Folahan

 

 

Facsimile:  (713) 427-6307

 

 

 

 

 

with a copy to:

 

 

 

 

 

JPMorgan Chase Bank

 

 

383 Madison Avenue

 

 

New York, NY 10179

 

 

Attention:  James Shender

 

 

Facsimile:  (212) 270-5100

 

 

 

 



 



 

 

EXHIBIT A

[FORM OF] COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this [___] day of [__________], 20[__], among the Grantors listed on the
signature pages hereof (“Grantors” and each, a “Grantor”), and JPMORGAN CHASE
BANK, N.A. (“JPMorgan”), in its capacity as Collateral Agent for the benefit of
the Secured Parties (together with its permitted successors and assigns, the
“Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors agreed to grant a continuing security interest in and to
the Collateral, including the Copyright Collateral (as defined below), in order
to secure the prompt and complete payment, observance and performance of, among
other things, the Secured Obligations, pursuant to that certain Amended and
Restated Pledge and Security Agreement, dated as of March 9, 2020 among the
Grantors and the Collateral Agent (including all annexes, exhibits or schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, the Grantors are required to
execute and deliver to the Collateral Agent, for the benefit of the Secured
Parties, this Copyright Security Agreement.

NOW, THEREFORE, for and in consideration of the recitals made above and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Grantors hereby agree as follows:

1.          DEFINED TERMS.  All capitalized terms used herein and not otherwise
defined herein shall have the respective meanings assigned to such terms in the
Security Agreement.

2.          GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL.  Each Grantor
hereby unconditionally grants, collaterally assigns, and pledges to the
Collateral Agent, for the benefit of the Secured Parties, to secure the Secured
Obligations, a continuing security interest (referred to in this Copyright
Security Agreement as the “Security Interest”) in such Grantor’s right, title
and interest in, to the following, whether now owned or hereafter acquired or
arising and wherever located (collectively, the “Copyright Collateral”):

(a) all of such Grantor’s copyrights and copyright registrations, including (i)
the copyright registrations and recordings thereof and all applications in
connection therewith listed on  Schedule I; (ii) all extensions or renewals
thereof; (iii) all income, license fees, royalties, damages and payments now and
hereafter due or payable under all licenses entered into in connection therewith
and damages and payments for past or future infringements thereof, (iv) the
right to sue for past, present and future infringements thereof, and (v) all
rights corresponding thereto throughout the world; and

(b) all products and proceeds (as that term is defined in the UCC) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future infringement or violation of any Copyright.

3.          SECURITY FOR OBLIGATIONS.  The Security Interest created hereby
secures the payment and performance of all the Secured Obligations, whether now
existing or arising hereafter.  Without limiting the generality of the
foregoing, this Copyright Security Agreement secures the payment

 

 



EXHIBIT A-1



 

 

of all amounts which constitute part of the Secured Obligations and would be
owed by the Grantors, or any of them, to the Collateral Agent or any Secured
Party whether or not they are unenforceable or not allowable due to the
existence of a Bankruptcy Event involving any Grantor.

4.          SECURITY AGREEMENT.  The Security Interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interests granted to the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the Security Agreement.  Each Grantor hereby acknowledges
and affirms that the rights and remedies of the Collateral Agent with respect to
the Security Interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.  To the
extent there is any inconsistency between this Copyright Security Agreement and
the Security Agreement, the Security Agreement shall control.

5.          AUTHORIZATION TO SUPPLEMENT.  Grantors shall give the Collateral
Agent prompt notice in writing of any additional United States copyright
registrations or applications therefor after the date hereof as required by the
Security Agreement.  Grantors hereby authorize the Collateral Agent to
unilaterally modify this Copyright Security Agreement by amending Schedule I to
include any future United States registered copyrights or applications therefor
of the Grantors.  Notwithstanding the foregoing, no failure to so modify this
Copyright Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from the Collateral Agent’s continuing security interest
in all Collateral, whether or not listed on Schedule I.

6.          TERMINATION.  This Copyright Security Agreement shall terminate upon
termination of the Security Agreement.

7.          COUNTERPARTS.  This Copyright Security Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, but
all such separate counterparts shall together constitute but one and the same
instrument.  In proving this Copyright Security Agreement in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is
sought.  Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.

8.          GOVERNING LAW.  THIS COPYRIGHT SECURITY AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Remainder of this page intentionally left blank]

 

 



 



 

 

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



 



 

 

SCHEDULE I

TO

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS

 

 

 

 

 

 

Grantor

Country

Copyright

Registration No.

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



EXHIBIT A-4



 

 

EXHIBIT B

[FORM OF] PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
[___] day of [__________], 20[__], among the Grantors listed on the signature
pages hereof (“Grantors” and each, a “Grantor”), and JPMORGAN CHASE BANK, N.A.
(“JPMorgan”), in its capacity as Collateral Agent for the benefit of the Secured
Parties (together with its permitted successors and assigns, the “Collateral
Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors agreed to grant a continuing security interest in and to
the Collateral, including the Patent Collateral (as defined below), in order to
secure the prompt and complete payment, observance and performance of, among
other things, the Secured Obligations, pursuant to that certain Amended and
Restated Pledge and Security Agreement, dated as of March 9, 2020 among the
Grantors and the Collateral Agent (including all annexes, exhibits or schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, the Grantors are required to
execute and deliver to the Collateral Agent, for the benefit of the Secured
Parties, this Patent Security Agreement.

NOW, THEREFORE, for and in consideration of the recitals made above and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Grantors hereby agree as follows:

1.          DEFINED TERMS.  All capitalized terms used herein and not otherwise
defined herein shall have the respective meanings assigned to such terms in the
Security Agreement.

2.          GRANT OF SECURITY INTEREST IN PATENT COLLATERAL.  Each Grantor
hereby unconditionally grants, collaterally assigns, and pledges to the
Collateral Agent, for the benefit of the Secured Parties, to secure the Secured
Obligations, a continuing security interest (referred to in this Patent Security
Agreement as the “Security Interest”) in such Grantor’s right, title and
interest in, to the following, whether now owned or hereafter acquired or
arising and wherever located (collectively, the “Patent Collateral”):

(a)         all of such Grantor’s patents and patent applications, including (i)
the patents and patent applications listed on Schedule I; (ii) all renewals,
continuations, divisionals, continuations-in-part, reissues and examinations
thereof, (iii) all income, royalties, damages and payments now and hereafter due
or payable under all licenses entered into in connection therewith and damages
and payments for past, present or future infringements thereof, (iv) the right
to sue for past, present and future infringements thereof, and (v) all rights
corresponding thereto throughout the world; and

(b)         all products and proceeds (as that term is defined in the UCC) of
the foregoing, including any claim by such Grantor against third parties for
past, present or future infringement or violations of any Patent or any Patent
licensed under any Intellectual Property License.

3.          SECURITY FOR OBLIGATIONS.  The Security Interest created hereby
secures the payment and performance of all the Secured Obligations, whether now
existing or arising hereafter.  Without limiting the generality of the
foregoing, this Patent Security Agreement secures the payment of all amounts
which constitute part of the Secured Obligations and would be owed by the
Grantors, or any of





EXHIBIT B-1



 

 

them, to the Collateral Agent or any Secured Party whether or not they are
unenforceable or not allowable due to the existence of a Bankruptcy Event
involving any Grantor.

4.          SECURITY AGREEMENT.  The Security Interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interests
granted to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the Security Agreement.  Each Grantor hereby acknowledges and
affirms that the rights and remedies of the Collateral Agent with respect to the
Security Interest in the Patent Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  To the extent
there is any inconsistency between this Patent Security Agreement and the
Security Agreement, the Security Agreement shall control.

5.          AUTHORIZATION TO SUPPLEMENT.   If any Grantor shall obtain rights to
any new patentable invention or become entitled to the benefit of any patent
application or patent for any continuations, divisionals, continuations-in-part,
reissues, or reexaminations of the patents or patent applications listed on
Schedule I, the provisions of this Patent Security Agreement shall automatically
apply thereto. The Grantors shall give prompt notice in writing to Collateral
Agent with respect to any such new patent rights as required by the Security
Agreement.  Without limiting Grantors’ obligations under this Section, Grantors
hereby authorize the Collateral Agent to unilaterally modify this Patent
Security Agreement by amending Schedule I to include any such new patent rights
of Grantors.  Notwithstanding the foregoing, no failure to so modify this Patent
Security Agreement or amend Schedule I shall in any way affect, invalidate or
detract from the Collateral Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

6.          TERMINATION.  This Patent Security Agreement shall terminate upon
termination of the Security Agreement.

7.          COUNTERPARTS.  This Patent Security Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument.  In proving this Patent Security Agreement in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is
sought.  Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.

8.          GOVERNING LAW.  THIS PATENT SECURITY AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 





EXHIBIT B-2



 

 

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



EXHIBIT B-3



 

 

SCHEDULE I

TO

PATENT SECURITY AGREEMENT

 

 

 

 

 

 

 

 

Grantor

Title

Serial No.

Patent No.

Filing Date

Issue Date

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



EXHIBIT B-4



 

 

EXHIBIT C

[FORM OF] TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this [___] day of [__________], 20[__], among the Grantors listed on the
signature pages hereof (“Grantors” and each, a “Grantor”), and JPMORGAN CHASE
BANK, N.A. (“JPMorgan”), in its capacity as Collateral Agent for the benefit of
the Secured Parties (together with its permitted successors and assigns, the
“Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors agreed to grant a continuing security interest in and to
the Collateral, including the Trademark Collateral (as defined below), in order
to secure the prompt and complete payment, observance and performance of, among
other things, the Secured Obligations, pursuant to that certain Amended and
Restated Pledge and Security Agreement, dated as of March 9, 2020 among the
Grantors and the Collateral Agent (including all annexes, exhibits or schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, the “Security Agreement”);

WHEREAS, pursuant to the Security Agreement, the Grantors are required to
execute and deliver to the Collateral Agent, for the benefit of the Secured
Parties, this Trademark Security Agreement.

NOW, THEREFORE, for and in consideration of the recitals made above and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Grantors hereby agree as follows:

1.          DEFINED TERMS.  All capitalized terms used herein and not otherwise
defined herein shall have the respective meanings assigned to such terms in the
Security Agreement.

2.          GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL.  Each Grantor
hereby unconditionally grants, collaterally assigns, and pledges to the
Collateral Agent, for the benefit of the Secured Parties, to secure the Secured
Obligations, a continuing security interest (referred to in this Trademark
Security Agreement as the “Security Interest”) in such Grantor’s right, title
and interest in, to the following, whether now owned or hereafter acquired or
arising and wherever located (collectively, the “Trademark Collateral”):

(a)         all of such Grantor’s trademarks, trade names, service marks, trade
dress, logos, slogans, designs or fictitious business names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (i) those marks listed on Schedule I; (ii)
all renewals thereof, (iii) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (iv) the right to sue for
past, present and future infringements and dilutions thereof, (v) the goodwill
of each Grantor's rights corresponding thereto throughout the world, and (vi)
all of each Grantor's rights corresponding thereto throughout the world; and

(b)         all products and proceeds (as that term is defined in the UCC) of
the foregoing, including any claim by such Grantor against third parties for
past, present or future (i) infringement, misappropriation or dilution of any
Trademark or (ii) injury to the goodwill associated with any Trademark.





EXHIBIT C-1



 

 

3.          SECURITY FOR OBLIGATIONS.  The Security Interest created hereby
secures the payment and performance of all the Secured Obligations, whether now
existing or arising hereafter.  Without limiting the generality of the
foregoing, this Trademark Security Agreement secures the payment of all amounts
which constitute part of the Secured Obligations and would be owed by the
Grantors, or any of them, to the Collateral Agent or any Secured Creditor,
whether or not they are unenforceable or not allowable due to the existence of a
Bankruptcy Event involving any Grantor.

4.          SECURITY AGREEMENT.  The Security Interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interests granted to the Collateral Agent, for the benefit of the Secured
Creditors, pursuant to the Security Agreement.  Each Grantor hereby acknowledges
and affirms that the rights and remedies of the Collateral Agent with respect to
the security interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.  To the
extent there is any inconsistency between this Trademark Security Agreement and
the Security Agreement, the Security Agreement shall control.

5.          AUTHORIZATION TO SUPPLEMENT.   If any Grantor shall obtain rights to
any new trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. The Grantors shall give prompt notice in writing to
the Collateral Agent with respect to any such new trademarks or renewal or
extension of any trademark registration after the date hereof as required by the
Security Agreement.   Without limiting the Grantors’ obligations under this
Section, the Grantors hereby authorize the Collateral Agent to unilaterally
modify this Trademark Security Agreement by amending Schedule I to include any
such new trademark rights of the Grantors.  Notwithstanding the foregoing, no
failure to so modify this Trademark Security Agreement or amend Schedule I shall
in any way affect, invalidate or detract from the Collateral Agent’s continuing
security interest in all Collateral, whether or not listed on Schedule I.

6.          TERMINATION.  This Trademark Security Agreement shall terminate upon
termination of the Security Agreement.

7.          COUNTERPARTS.  This Trademark Security Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, but
all such separate counterparts shall together constitute but one and the same
instrument.  In proving this Trademark Security Agreement in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is
sought.  Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.

8.          GOVERNING LAW.  THIS TRADEMARK SECURITY AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 





EXHIBIT C-2



 

 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





EXHIBIT C-3



 

 

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

 

Trademark Registrations/Applications

 

 

 

 

 

 

Grantor

Country

Trademark

Application /
Registration No.

Application /
Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



EXHIBIT C-4



 

 

ANNEX I

to

PLEDGE AND SECURITY AGREEMENT

 

[FORM OF] SECURITY AGREEMENT SUPPLEMENT

Security Agreement Supplement No. [__] (this “Security Agreement Supplement”)
dated as of [________ __], 20[__], to the Amended and Restated Pledge and
Security Agreement (as amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), dated as of [___], 2020, made by
each of Alliance Resource Operating Partners, L.P., a Delaware limited
partnership (the “Company”) and the other Subsidiaries of the Company listed on
the signature pages thereto (together with the Company and any additional
Subsidiaries, including the undersigned, which become parties thereto by
executing a Supplement in substantially the form hereof, collectively, the
“Grantors”), in favor of JPMorgan Chase Bank, N.A. (“JPMorgan”), in its capacity
as collateral agent for the Secured Parties (in such capacity, together with its
permitted successors and assigns, the  “Collateral Agent”).

PRELIMINARY STATEMENTS:

A.          Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement.

B.          Section 8.20 of the Security Agreement provides that additional
Subsidiaries of the Grantors may become Grantors under the Security Agreement by
execution and delivery of an instrument substantially in the form of this
Security Agreement Supplement. The undersigned Subsidiary (the “New Grantor”) is
executing this Security Agreement Supplement in accordance with the requirements
of the Credit Agreement to become a Grantor under the Security Agreement in
order to induce the Lenders to make additional Advances and as consideration for
Advances previously made and to induce the Issuing Banks to issue additional
Letters of Credit.

Accordingly, the Collateral Agent and the New Grantor agree as follows:

1.          In accordance with Section 8.20 of the Security Agreement, the New
Grantor, by its signature below, becomes a “Grantor” under the Security
Agreement with the same force and effect as if originally named therein as a
“Grantor” and the New Grantor hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a “Grantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” thereunder are true and correct on and as of the date hereof
with respect to the New Grantor.  In furtherance of the foregoing, the New
Grantor, as security for the full and prompt payment and performance in full of
the Secured Obligations, does hereby grant, assign, and pledge to the Collateral
Agent, for the benefit of the Secured Parties, a continuing security interest in
and to all personal property of such New Grantor whether now owned or hereafter
acquired or arising and wherever located, including such New Grantor’s right,
title, and interest in and to all of such New Grantor’s Collateral (as such term
is defined in the Security Agreement).  Schedule 1,  “General Information”,
Schedule 2, “Intellectual Property Collateral”, Schedule 3, “Fixtures”, Schedule
4, “Pledged Collateral”, Schedule 5, “UCC Financing Statements”,  Schedule 6,
“Commercial Tort Claims”, and  Schedule 7, “Deposit Accounts, Securities
Accounts and Commodities Accounts”, attached hereto supplement Schedule 1,
Schedule 2,  Schedule 3, Schedule 4,  Schedule 5, Schedule 6, and Schedule 7,
respectively, to the Security Agreement and shall be deemed a part thereof for
all purposes of the Security Agreement.  Each reference to a “Grantor” in the
Security Agreement shall be deemed to include each New Grantor.  The Security
Agreement is incorporated herein by reference.  Each New Grantor hereby
authorizes the Collateral Agent at any time and from time to time to file,
transmit, or communicate, as applicable,





ANNEX I- 1



 

 

financing statements and amendments in any jurisdiction and in any filing office
(i) describing the Collateral as “all personal property of debtor” or “all
assets of debtor” or words of similar effect, in each case, at the option of the
Collateral Agent, (ii) indicating such Collateral includes such assets or
property “whether now owned or hereafter acquired”, (iii) describing the
Collateral as being of equal or lesser scope or with greater detail, or (iv)
that contain any information required by part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance.  The New Grantor also hereby ratifies
any and all financing statements or amendments previously filed by or on behalf
of the Collateral Agent in any jurisdiction.

2.          The New Grantor represents and warrants to the Collateral Agent and
the Secured Parties that this Security Agreement Supplement has been duly
executed and delivered by such New Grantor and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

3.          This Security Agreement Supplement may be executed in multiple
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same
instrument.  Delivery of a counterpart hereof by facsimile transmission or by
e-mail transmission shall be as effective as delivery of a manually executed
counterpart hereof.

4.          Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

5.          THIS SECURITY AGREEMENT SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 





ANNEX I- 2



 

 

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

 

 

 

[NAME OF NEW GRANTOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Collateral Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





ANNEX I- 3



 

SCHEDULE 1

 

PLEDGED COLLATERAL

 

A. CAPITAL STOCK

 

 

 

 

 

Issuer

Type of
Entity

Beneficial Owner

Number of
Shares or
Units

Percent
Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





ANNEX I- 4



 

 

 

 

 

 

Issuer

Type of
Entity

Beneficial Owner

Number of
Shares or
Units

Percent
Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





ANNEX I- 5



 

 

B. BONDS:

 

 

 

 

 

 

 

C. GOVERNMENT SECURITIES:

 

 

 

 

 

 

 

 

D. OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED):

 

 

 

 

 

F. INTERCOMPANY NOTES:

 

 

 

 

E. OTHER INSTRUMENTS:

 

 



ANNEX I- 6



 

 

Exhibit F-1

to Fifth Amended and Restated Credit Agreement

Form of Perfection Certificate

 

[], 2020

 

Reference is made to (i) the Fifth Amended and Restated Credit Agreement, dated
as of [__], 2020, among ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a Delaware
limited partnership (the “Borrower”), ALLIANCE RESOURCE PARTNERS, L.P., a
Delaware limited partnership, JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), each lender from time to time
party thereto and the other financial institutions party thereto (the “Credit
Agreement”) and (ii) the Amended and Restated Pledge and Security Agreement,
dated as of [______], 2020, by and among the Borrower, the other Grantors (as
defined therein) party thereto and JPMORGAN CHASE BANK, N.A., as collateral
agent (as amended, amended and restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Security Agreement”). Capitalized
terms used but not defined herein have the meanings assigned in the Credit
Agreement or the Security Agreement, as applicable.

The undersigned, a Responsible Officer of the Borrower, hereby certifies, in
his/her capacity as an officer of the Borrower and not in an individual
capacity, to the Administrative Agent and each other Secured Party under the
Credit Agreement, on behalf of the Loan Parties, as follows:

SECTION 1.   Names.  (a) Set forth on Schedule 1(a) is (i) the exact legal name
of each Loan Party, as such name appears in its certificate of organization or
like document, (ii) each other legal name such Loan Party has had in the five
years immediately preceding the date hereof, together with the date of the
relevant name change and each other name used by each Loan Party on any filings
with the Internal Revenue Service at any time within the five years immediately
preceding the date hereof and (iii) a list of all other names (including trade
names or similar appellations) used by each Loan Party at any time during the
past five years.

(b)        Except as set forth on Schedule 1(b), no Loan Party has changed its
identity or corporate structure or entered into a similar reorganization in any
way within the five years immediately preceding the date hereof.  Changes in
identity or corporate structure would include mergers, consolidations and
acquisitions of all or substantially all of the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) a Person or other acquisitions of material assets
outside the ordinary course of business, as well as any change in the form,
nature or jurisdiction of organization or otherwise.  With respect to any such
change that has occurred within the five years immediately preceding the date
hereof, Schedule 1(b) sets forth the information required by Sections 1(a)(i),
2(a)(i) and 2(a)(iii) of this Perfection Certificate as to each acquiree or
constituent party to such merger, consolidation or acquisition.

SECTION 2.    Jurisdictions and Locations.  (a) Set forth on Schedule 2(a) is
(i) the jurisdiction of organization and the form of organization of each Loan
Party, (ii) the organizational identification number, if any, of such Loan Party
assigned by such jurisdiction and the Federal





[Perfection Certificate]



 

 

Taxpayer Identification Number of such Loan Party, (iii) the address of the
chief executive office of such Loan Party, (iv) if different from the location
listed pursuant to clause (iii), the location of its chief place of business,
(v) each location where its books and records are maintained and (vi) each
location where chattel paper, inventory, equipment, fixtures and/or goods are
maintained.

(b)        Set forth on Schedule 2(b) is for each Loan Party (i) the name and
location of each person or entity (other than a Loan Party) that has or may have
possession of any inventory, equipment, fixtures and/or goods of such Loan
Party, and (ii) the name and location of each person or entity (other than a
Loan Party) that has previously had possession of any inventory, equipment,
fixtures and/or goods of such Loan Party during the past four months.

SECTION 3.   Unusual Transactions.  Except pursuant to any purchase, merger,
consolidation, acquisition and other transactions which are listed on
Schedule 1(b) hereof, all Collateral has been originated by the Loan Parties in
the ordinary course of business or consists of goods which have been acquired by
such Loan Party in the ordinary course of business from a person in the business
of selling goods of that kind.

SECTION 4.    Cash, Accounts and Investment Property.  (a) Set forth on Schedule
4(a) is for each Loan Party all cash, money, currency and all deposit accounts,
including demand, time, savings, passbooks or similar accounts maintained with
banks, savings and loan associations, or other financial institutions of such
Loan Party.

(b)        Set forth on Schedule 4(b) is for each Loan Party all investment
property (as defined in the Uniform Commercial Code as in effect in the State of
New York), including, without limitation, all securities, security entitlements,
security accounts, commodity contracts and commodity accounts (as each such term
is defined in the Uniform Commercial Code as in effect in the State of New
York), whether or not evidenced by certificates or instruments, and all of the
certificates and instruments, if any, representing or evidencing such investment
property and all security therefor of such Loan Party, in each case, other than
the type required to be listed on Schedule 6.

SECTION 5.   Stock Ownership and other Equity Interests.  Set forth on
Schedule 5 is a true and correct list, for each Loan Party, of all the issued
and outstanding stock, partnership interests, limited liability company
membership interests or other equity interests owned, beneficially or of record,
by such Loan Party, specifying the issuer and certificate number (if any) of,
the class of, and the number and percentage of ownership represented by, such
Equity Interests and setting forth the percentage of such Equity Interests
pledged under the Security Agreement.

SECTION 6.   Instruments, Tangible Chattel Paper and Letter of Credit
Rights.  (a) Set forth on Schedule 6(a) is a true and correct list of all
promissory notes, instruments (other than checks to be deposited in the ordinary
course of business), tangible chattel paper, electronic chattel paper and other
evidence of indebtedness, in each case in excess of $250,000, held by each Loan
Party as of the date hereof, including all inter-Loan Party notes between or
among any two or more Loan Parties or any Loan Party and any of the Loan
Parties’ Subsidiaries, in each case, that are required to be pledged under the
Credit Agreement and Collateral Documents.





[Perfection Certificate]



 

 

(b)        Set forth on Schedule 6(b) is a true and correct list of all Letters
of Credit issued in favor of each Loan Party in a maximum available amount in
excess of $250,000, as beneficiary thereunder.

SECTION 7.   Real Property.  (a) Set forth on Schedule 7(a) is a true and
correct list of real property (including coal and surface properties, identified
by Mining Facility and, for surface property, use and/or improvements located
thereon) material to the operation of an active Mining Facility9 or the Dotiki
Mine owned by a Loan Party on the Effective Date to be encumbered by a Mortgage
and fixture filing in accordance with the Collateral Documents (such real
property, the “Mortgaged Property”).

(b) Except as described in Schedule 7(b) attached hereto, no Loan Party has
entered into any leases, subleases, tenancies, franchise agreements, licenses or
other occupancy arrangements as owner, lessor or grantor with any Person other
than another Loan Party with respect to any of the real property described in
Schedule 7(a).

SECTION 8.   Intellectual Property.  (a) Set forth on Schedule 8(a) is a true
and correct list, with respect to each Loan Party, of all patents and patent
applications owned by such Loan Party (except, for the avoidance of doubt, as
otherwise indicated on Schedule 8(a)), including the name of the owner, title,
registration or application number of any registrations or applications.

(b)        Set forth on Schedule 8(b) is a true and correct list, with respect
to each Loan Party, of all trademark registrations and applications owned by
such Loan Party (except, for the avoidance of doubt, as otherwise indicated on
Schedule 8(b)), including the name of the registered owner and the registration
or application number of any registrations and applications.

(c)        Set forth on Schedule 8(c) is a true and correct list, with respect
to each Loan Party, of all copyright registrations and applications owned by
such Loan Party (except, for the avoidance of doubt, as otherwise indicated on
Schedule 8(c)), including the name of the registered owner, title and the
registration or serial number of any copyright registrations.

SECTION 9.   Commercial Tort Claims.  Set forth on Schedule 9 is a true and
correct list of commercial tort claims in excess of $250,000 held by each Loan
Party, including a brief description thereof.

SECTION 10.  Mining Facilities; Mining Leases.  Set forth on Schedule 10(a) is a
true and correct list of (a) the locations of the Loan Parties’ active Mining
Facilities and Support Facilities (as defined below) owned, leased or operated
by a Loan Party and (b) all material properties that are required for the
business and operations of the Loan Parties other than those included on
Schedule 7(a) or 10(b). “Support Facilities” means facilities owned, leased or
operated by a Loan Party on which operations material to the support of the Loan
Parties’ active Mining Facilities are conducted.  Schedule 10(b) hereto sets
forth a true and correct list of all Mining

 

 

 

 

 

--------------------------------------------------------------------------------

9         Active Mining Facilities are those Mining Facilities to which post
2019 revenues are attributable in the Loan Parties’ current five-year mining
plan.





[Perfection Certificate]



 

 

Leases associated with the active Mining Facilities to which a Loan Party is a
party, showing as to each such leasehold, the mine with which it is associated,
and the lessor.

[Signature page follows]

 

 



[Perfection Certificate]



 

 

IN WITNESS WHEREOF, the undersigned has duly executed this Perfection
Certificate on the date above first written.

 

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

 

By:

MGP II, LLC, its managing general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



[Signature Page to Perfection Certificate]



 

 

SCHEDULE 1(a)

Legal Names

 

 

 

 

Loan Party’s Exact
Legal Name

Former Legal Names
(including date of change)

Prior Name

 

 

 

 

 

 

 

 

 

 

 

 



 



 

 

SCHEDULE 1(b)

Name Change/Reorganizations

 

 

 

Loan Party

Change in Identity, Change in Corporate Structure,
Reorganization
(including date of change)

 

 

 

 

 

 

 

 





 



 

 

SCHEDULE 2(a)

 

Jurisdictions and Locations

 

 

 

 

 

 

 

 

 

 

Loan
Party10

Jurisdiction
of
Organization

Form of
Organization

Organizational
Identification
Number
(if any)

Federal
Taxpayer
Identification
Number
(if any)

Chief
Executive
Office
Address
(including
county)

Chief
Place of
Business
Address
(including
county)

Book and
Records
Address
(including
county)

Inventory,
Equipment,
Etc. Address
(including
county)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

10       Indicate whether any of the locations listed above is a previously
maintained location





 



 

 

SCHEDULE 2(b)

 

Outside Locations of Collateral

 

Loan Party11

Outside Locations of Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

11       Indicate whether any of the locations listed above is a previously
maintained location





 



 

 

SCHEDULE 4(a)

 

Cash; Accounts

 

Loan Party

Bank or Broker

Address

Account No.

Account Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 



 

 

SCHEDULE 4(b)

 

Investment Property

 

Loan Party

Bank or
Broker

Address

Account No.

Account Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loan Party

Description of Investment Property

 

 

 

 

 

 

 

 





 



 

 

SCHEDULE 5

Equity Interests

 

Loan Party

Issuer

Class of
Equity
Interest

Par
Value

Certificate
No(s)

Number
of Shares

Percentage
of
Outstanding
Shares

Percentage
of
Ownership Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 



 

 

SCHEDULE 6(a)

Instruments and Tangible Chattel Paper

1.         Promissory Notes:

 

Holder

Debtor

Principal
Amount

Date of
Issuance

Interest
Rate

Maturity
Date

Pledged

[Yes/No]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.         Chattel Paper:

 





 



 

 

SCHEDULE 6(b)

Letter of Credit Rights

 

 

 

 

 

 

Issuer

Beneficiary

Principal
Amount

Date of Issuance

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 



 

 

SCHEDULE 7(a)

 

Real Property to Be Encumbered by a Mortgage and Fixture Filing in Accordance
with the

Collateral Documents

 

Record
Owner

Common
Name and
Address

Owned,
Leased or
Other
Interest

Landlord/Owner
if Leased or Other
Interest

Description of
Lease or
Other
Documents
Evidencing
Interests

Purpose/
Use

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 



 

 

SCHEDULE 7(b)

 

Leases, Subleases, Tenancies, Franchise Agreements, Licenses or other Occupancy
Agreements Pursuant to which any Loan Party holds Owner or Grantor Interest with
Respect to Real Property Described in Schedule 7(a)

 





 



 

 

SCHEDULE 8(a)

 

Patents

See attached Schedule 8(a).

 





 



 

 

SCHEDULE 8(b)

Trademarks

See attached Schedule 8(a).

 





 



 

 

SCHEDULE 8(c)

Copyrights

None.

 





 



 

 

SCHEDULE 9

Commercial Tort Claims

 





 



 

 

SCHEDULE 10(a)

Locations of Mines and Mining Facilities

 

 

 

 

 

 

 

 

Description/Title
of Document

Date

Parties

Brief Legal
Description

Recording
Information

Owned
or
Leased

Subject to
Mortgage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 



 

 

 

SCHEDULE 10(b)

Mining Leases

 

 



F-2-1



 

 

Exhibit F-2

to Fifth Amended and Restated Credit Agreement

Form of Perfection Certificate Supplement

[], 20[]

Reference is made to (i) the Fifth Amended and Restated Credit Agreement, dated
as of [__], 2020, among ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a Delaware
limited partnership (the “Borrower”), ALLIANCE RESOURCE PARTNERS, L.P., a
Delaware limited partnership, JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), each lender from time to time
party thereto and the other financial institutions party thereto (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) and (ii) the Amended and Restated Pledge and Security
Agreement, dated as of [___], 2020, by and among the Borrower, the other
Grantors (as defined therein) party thereto and JPMORGAN CHASE BANK, N.A., as
collateral agent (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”). This Perfection
Certificate Supplement is delivered pursuant to Section 5.01(i)(i)(D) of the
Credit Agreement. Capitalized terms used but not defined herein have the
meanings assigned in the Credit Agreement or the Security Agreement, as
applicable.

The undersigned, a Responsible Officer of the Borrower, hereby certifies, in
his/her capacity as an officer of the Borrower and not in an individual
capacity, to the Administrative Agent and each other Secured Party under the
Credit Agreement, on behalf of the Loan Parties, that, as of the date hereof,
there has been no change in the information described in the Perfection
Certificate delivered on the Effective Date (as supplemented by any perfection
certificate supplements delivered prior to the date hereof, collectively, the
“Prior Perfection Certificates”), other than as follows:

SECTION 1.    Names.  (a) Except as listed on Schedule 1(a) attached hereto, (i)
Schedule 1(a) to the Prior Perfection Certificates sets forth the exact legal
name of each Loan Party, as such name appears in its respective certificate of
incorporation or like organizational document; (ii) no Loan Party has had, since
the date on which the Prior Perfection Certificates were delivered, any other
name on any filings with the Internal Revenue Service; (iii) no Loan Party has
had in the past five years immediately preceding the date hereof any other
corporate or organizational names other than as set forth on Schedule 1(a) to
the Prior Perfection Certificates; and (iv) no Loan Party has used any other
names (including trade names or similar appellations) at any time during the
past five years, except for such other names (including trade names or similar
appellations) set forth on the Schedule 1(a) to the Prior Certificates.

(b) Except as listed on Schedule 1(b) attached hereto, or in Schedule 1(b) of
the Prior Perfection Certificates, no Loan Party has in any way, since the date
on which the Prior Perfection Certificates were delivered, changed its identity
or corporate structure or entered into a similar reorganization in any way
within the five years immediately preceding the date hereof. Changes in identity
or corporate structure would include mergers, consolidations and acquisitions of
all or substantially all of the assets of (or all or substantially all the
assets constituting a business unit, division, product line or line of business
of a Person) or other acquisitions of material assets





F-2-1



 

 

outside the ordinary course of business, or any change in the form, nature or
jurisdiction of organization or otherwise.

SECTION 2.    Jurisdictions and Current Locations.  (a) Except as listed on
Schedule 2(a) attached hereto, Schedule 2(a) of the Prior Perfection
Certificates set forth (i) the jurisdiction of organization and the form of
organization of each Loan Party, (ii) the organizational identification number,
if any, of such Loan Party assigned by such jurisdiction and the Federal
Taxpayer Identification Number of such Loan Party, (iii) the address of the
chief executive office of such Loan Party, (iv) if different from the location
listed pursuant to clause (iii), the location of its chief place of business,
(v) each location where its books and records are maintained and (vi) each
location where chattel paper, inventory, equipment, fixtures and/or goods are
maintained.

(b) Except as listed on Schedule 2(b) attached hereto, Schedule 2(b) of the
Prior Perfection Certificates set forth, for each Loan Party, (i) the name and
location of each person or entity (other than a Loan Party) that has or may have
possession of any inventory, equipment, fixtures and/or goods of such Loan
Party, and (ii) the name and location of each person or entity (other than a
Loan Party) that has previously had possession of any inventory, equipment,
fixtures and/or goods of such Loan Party during the past four months.

SECTION 3.   Unusual Transactions.  Except pursuant to any purchase, merger,
consolidation, acquisition and other transactions described in Schedule 3
attached hereto or in Schedule 1(b) or Schedule 3 of the Prior Perfection
Certificates, all Collateral has been originated by the Loan Parties in the
ordinary course of business or consists of goods which have been acquired by
such Loan Party in the ordinary course of business from a person in the business
of selling goods of that kind.

SECTION 4.   Cash, Accounts and Investment Property. (a) Except as listed on
Schedule 4(a) attached hereto, Schedule 4(a) of the Prior Perfection
Certificates set forth for each Loan Party all cash, money, currency and all
deposit accounts, including demand, time, savings, passbooks or similar accounts
maintained with banks, savings and loan associations, or other financial
institutions of such Loan Party.

(b)        Except as listed on Schedule 4(b) attached hereto, Schedule 4(b) of
the Prior Perfection Certificates set forth all investment property (as defined
in the Uniform Commercial Code as in effect in the State of New York),
including, without limitation, all securities, security entitlements, security
accounts, commodity contracts and commodity accounts (as each such term is
defined in the Uniform Commercial Code as in effect in the State of New York),
whether or not evidenced by certificates or instruments, and all of the
certificates and instruments, if any, representing or evidencing such investment
property and all security therefor of such Loan Party, in each case, other than
the type required to be listed on Schedule 6.

SECTION 5.   Stock Ownership and other Equity Interests. Except as listed on
Schedule 5 attached hereto, Schedule 5 of the Prior Perfection Certificates set
forth a true and correct list, for each Loan Party, of all of the issued and
outstanding stock, partnership interests, limited liability company membership
interests or other equity interests owned, beneficially or of record, by such
Loan Party, specifying the issuer and certificate number (if any) of, the class
of,





F-2-2



 

 

and the number and percentage of ownership represented by, such Equity Interests
and setting forth the percentage of such Equity Interests pledged under the
Security Agreement.

SECTION 6.   Instruments, Tangible Chattel Paper and Letter of Credit Rights.
Except as listed on Schedule 6(a) attached hereto, Schedule 6(a) of the Prior
Perfection Certificates set forth a true and correct list of all promissory
notes, instruments (other than checks to be deposited in the ordinary course of
business), tangible chattel paper, electronic chattel paper and other evidence
of indebtedness, in each case in excess of $250,000, held by each Loan Party as
of the date hereof, including all inter-Loan Party notes between or among any
two or more Loan Parties or any Loan Party and any of the Loan Parties’
Subsidiaries, in each case, that are required to be pledged under the Credit
Agreement and Collateral Documents.

(b)        Except as listed on Schedule 6(b) attached hereto, Schedule 6(b) of
the Prior Perfection Certificates set forth a true and correct list of all
Letters of Credit issued in favor of each Loan Party in a maximum available
amount in excess of $250,000, as beneficiary thereunder.

SECTION 7.   Real Property.  (a) Except as listed on Schedule 7(a) attached
hereto, Schedule 7(a) of the Prior Perfection Certificates set forth a true and
correct list of  real property (including coal and surface properties,
identified by Mining Facility and, for surface property, use and/or improvements
located thereon) material to the operation of an active Mining Facility or the
Dotiki Mine owned by a Loan Party on the Effective Date to be encumbered by a
Mortgage and fixture filing in accordance with the Collateral Documents (such
real property, the “Mortgaged Property”).

(b) Except as described in Schedule 7(b) attached hereto, or in Schedule 7(b) of
any of the Prior Perfection Certificates, no Loan Party has entered into any
leases, subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor or grantor with any Person other than another Loan
Party with respect to any of the real property described in Schedule 7(a)
attached hereto or Schedule 7(a) of each Prior Perfection Certificate.

SECTION 8.   Intellectual Property. Except as listed on Schedule 8(a) attached
hereto, Schedule 8(a) of the Prior Perfection Certificates set forth a true and
correct list, with respect to each Loan Party, of all patents and patent
applications owned by such Loan Party, including the name of the owner, title,
registration or application number of any registrations or applications.

(b)        Except as listed on Schedule 8(b) attached hereto, Schedule 8(b) of
the Prior Perfection Certificates set forth a true and correct list, with
respect to each Loan Party, of all trademark registrations and applications
owned by such Loan Party, including the name of the registered owner and the
registration or application number of any registrations and applications.

(c)        Except as listed on Schedule 8(c) attached hereto, Schedule 8(c) of
the Prior Perfection Certificates set forth a true and correct list, with
respect to each Loan Party, of all copyright registrations and applications
owned by such Loan Party, including the name of the registered owner, title and
the registration or serial number of any copyright registrations.





F-2-3



 

 

SECTION 9.    Commercial Tort Claims.  Except as listed on Schedule 9 attached
hereto, Schedule 9 of the Prior Perfection Certificates set forth a true and
correct list of all commercial tort claims in excess of $250,000 held by each
Loan Party, including a brief description thereof.

SECTION 10. Mining Facilities; Mining Leases.  Except as listed on Schedule
10(a) attached hereto, Schedule 10(a) of the Prior Perfection Certificates set
forth a true and correct list of (a) the locations of the Loan Parties’ active
Mining Facilities and Support Facilities (as defined below) owned, leased or
operated by a Loan Party and (b) all material properties that are required for
the business and operations of the Loan Parties other than those included on
Schedule 7(a) or 10(b) of this Perfection Certificate Supplement or the Prior
Perfection Certificates. “Support Facilities” means facilities owned, leased or
operated by a Loan Party on which operations material to the support of the Loan
Parties’ active Mining Facilities are conducted.  Except as listed on Schedule
10(b) attached hereto, Schedule 10(b) of the Prior Perfection Certificates sets
forth a true and correct list of all Mining Leases associated with the active
Mining Facilities to which a Loan Party is a party, showing as to each such
leasehold, the mine with which it is associated, and the lessor.

[Signature page follows]

 

 



F-2-4



 

 

IN WITNESS WHEREOF, the undersigned has duly executed this Perfection
Certificate Supplement on the date above first written.

 

 

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

By:

MGP II, LLC, its managing general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 





 

 

 

 

F-2-1

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

SCHEDULE 1(a)

Legal Names

 

Loan Party’s Exact
Legal Name

Former Legal Names
(including date of change)

Prior Name

 

 

 

 

 

 

 

 

 

 

 





 

 

 

 

F-2-2

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

SCHEDULE 1(b)

Name Change/Reorganizations

 

 

 

Loan Party

Change in Identity, Change in Corporate Structure,
Reorganization
(including date of change)

 

 

 

 

 

 

 

 





 

 

 

 

F-2-3

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

SCHEDULE 2(a)

 

Jurisdictions and Locations

 

Loan
Party12

Jurisdiction
of
Organization

Form of
Organization

Organizational
Identification
Number
(if any)

Federal
Taxpayer
Identification
Number
(if any)

Chief
Executive
Office
Address
(including county)

Chief
Place of
Business
Address
(including
county)

Book and
Records
Address
(including
county)

Inventory,
Equipment,
Etc.
Address
(including
county)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

12       Indicate whether any of the locations listed above is a previously
maintained location





 

 

 

 

F-2-4

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

SCHEDULE 2(b)

 

Outside Locations of Collateral

 

Loan Party13

Outside Locations of Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

13       Indicate whether any of the locations listed above is a previously
maintained location





 

 

 

 

F-2-5

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

SCHEDULE 4(a)

 

Cash; Accounts

 

Loan Party

Bank or Broker

Address

Account No.

Account Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

 

 

 

F-2-6

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

SCHEDULE 4(b)

 

Investment Property

 

Loan Party

Bank or
Broker

Address

Account No.

Account Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loan Party

Description of Investment Property

 

 

 

 

 

 

 

 





 

 

 

 

F-2-7

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

SCHEDULE 5

Equity Interests

 

Loan Party

Issuer

Class of
Equity
Interest

Par
Value

Certificate
No(s)

Number
of Shares

Percentage
of
Outstanding
Shares

Percentage
of
Ownership
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

 

 

 

F-2-8

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

SCHEDULE 6(a)

Instruments and Tangible Chattel Paper

1.         Promissory Notes:

 

Holder

Debtor

Principal
Amount

Date of
Issuance

Interest
Rate

Maturity
Date

Pledged

[Yes/No]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.         Chattel Paper:

 





 

 

 

 

F-2-9

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

SCHEDULE 6(b)

Letter of Credit Rights

 

Issuer

Beneficiary

Principal
Amount

Date of
Issuance

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

 

 

 

F-2-10

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

SCHEDULE 7(a)

 

Real Property to Be Encumbered by a Mortgage and Fixture Filing in Accordance
with the

Collateral Documents

 

Record
Owner

Common
Name and
Address

Owned,
Leased or
Other
Interest

Landlord/Owner
if Leased or Other
Interest

Description of
Lease or
Other
Documents
Evidencing
Interests

Purpose/
Use

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

 

 

 

F-2-11

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

SCHEDULE 7(b)

 

Leases, Subleases, Tenancies, Franchise Agreements, Licenses or other Occupancy
Agreements Pursuant to which any Loan Party holds Owner or Grantor Interest with
Respect to Real Property Described in Schedule 7(a)

 





 

 

 

 

F-2-12

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

SCHEDULE 8(a)

 

Patents

 





 

 

 

 

F-2-13

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

SCHEDULE 8(b)

Trademarks

 





 

 

 

 

F-2-14

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

SCHEDULE 8(c)

Copyrights

 





 

 

 

 

F-2-15

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

SCHEDULE 9

Commercial Tort Claims

 





 

 

 

 

F-2-16

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

SCHEDULE 10(a)

Locations of Mines and Mining Facilities

 

 

 

 

 

 

 

 

Description/Title
of Document

Date

Parties

Brief Legal
Description

Recording
Information

Owned or
Leased

Subject to
Mortgage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

 

 

 

F-2-17

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

SCHEDULE 10(b)

Mining Leases

 

 



 

 

 

 

F-2-18

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Exhibit G

to Fifth Amended and Restated Credit Agreement

Form of Solvency Certificate

ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a Delaware limited partnership (the
“Borrower”), hereby certifies that the person executing this certificate (this
“Solvency Certificate”), Brian L. Cantrell, is the Chief Financial Officer (or
person performing a similar function) of the managing general partner of the
Borrower and that such officer (or such person) is duly authorized to execute
this Solvency Certificate, which is hereby delivered on behalf of the Borrower
and its Subsidiaries pursuant to Section 3.01(a)(xiv) of the Fifth Amended and
Restated Credit Agreement, dated as of [__], 2020 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein, unless otherwise defined herein, being used
herein as therein defined), among the Borrower, Alliance Resource Partners,
L.P., a Delaware limited partnership, the lenders party thereto, the Issuing
Banks, the Swing Line Bank, JPMorgan Chase Bank, N.A. (“JPMorgan”), as
Administrative Agent for the Lenders, and the other parties named therein and a
party thereto as a syndication agent, a joint lead arranger, a joint bookrunner
or documentation agent.

The Borrower further certifies that such officer (or such person) is generally
familiar with the properties, businesses and assets of the Borrower and its
Subsidiaries and has carefully reviewed the Loan Documents, the Related
Documents and the contents of this Solvency Certificate and, in connection
herewith, has reviewed such other documentation and information and has made
such investigation and inquiries as the Borrower and such officer deem necessary
and prudent therefor.  The Borrower further certifies that the financial
information and assumptions that underlie and form the basis for the
representations and certifications made in this Solvency Certificate were
reasonable when made and were made in good faith and continue to be reasonable
as of the date hereof.

The Borrower has entered into the Credit Agreement, under which the Lenders
intend to make available to the Borrower a revolving credit facility of up to
$537,750,000, for general corporate business or working capital purposes of the
Borrower and its Subsidiaries, as set forth in the Credit Agreement.

To secure the payment of the Obligations of the Loan Parties under and in
respect of the Loan Documents, each Subsidiary Guarantor is unconditionally and
irrevocably guaranteeing all of the Obligations of each of the other Loan
Parties under and in respect of the Loan Documents pursuant to the terms of the
Subsidiary Guaranty, subject to the limitations set forth therein.

The Borrower understands that the Administrative Agent and the Lenders are
relying upon the truth and accuracy of this Solvency Certificate in connection
with the transactions contemplated by the Loan Documents.

The Borrower hereby further certifies that:

1.         The Borrower has reviewed the projected Consolidated balance sheets,
income statements and statements of cash flows of the Loan Parties prepared by
its management,





 

 

 

 

G-1

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

including projected balance sheets, income statements and statements of cash
flows of the Borrower and its Subsidiaries on an annual basis for each of its
Fiscal Years through the date set forth in clause (i) of the definition of
Termination Date (collectively, the “Projected Financial Statements”), which
were prepared on the basis of the estimates and assumptions stated therein, a
copy of which Projected Financial Statements were furnished to the
Administrative Agent and the Lenders.  The Borrower believes that the Projected
Financial Statements were prepared in good faith and represent a reasonable
estimate of its future financial performance and the future financial
performance of its Subsidiaries and are reasonable in light of the business
conditions existing on the date hereof.  On the date hereof, immediately before
and immediately after giving effect to the consummation of the Transaction and
the other transactions contemplated by the Credit Agreement and the other
Transaction Documents, the fair value of the property and assets of each of the
Borrower, individually, and of the Borrower and its Subsidiaries, taken as a
whole, is greater than the total amount of liabilities (including contingent,
subordinated, absolute, fixed, matured or unmatured and liquidated or
unliquidated liabilities) of each of the Borrower, individually, and of the
Borrower and its Subsidiaries, taken as a whole, respectively.

2.         On the date hereof, immediately before and immediately after giving
effect to the consummation of the Transaction and the execution of the
Transaction Documents, the present fair saleable value of the property and
assets of each of the Borrower, individually, and of the property and assets of
the Borrower and its Subsidiaries, taken as a whole, exceeds the amount that
will be required to pay the probable liabilities of the Borrower, individually,
and of the Borrower and its Subsidiaries, taken as a whole, respectively, on its
or their debts as they become absolute and matured.

3.         On the date hereof, immediately before and immediately after giving
effect to the consummation of the Transaction and the execution of the
Transaction Documents, neither the Borrower, individually, nor the Borrower and
its Subsidiaries, taken as a whole, is engaged in business or in a transaction,
or is about to engage in business or in a transaction, for which its or their
property and assets would constitute unreasonably small capital.

4.         The Borrower does not intend or believe that it, either individually
or together with its Subsidiaries, taken as a whole, will incur debts and
liabilities that will be beyond its or their ability to pay such debts or
liabilities as they mature.

5.         The Borrower does not intend, in consummating the Transaction and the
execution of the Transaction Documents, to hinder, delay or defraud either
present or future creditors or any other Person to which the Borrower is or, on
or after the date hereof, will become indebted.

6.         In reaching the conclusions set forth in this Solvency Certificate,
the Borrower has considered, among other things:

(a)        the cash and other current assets of the Borrower and its respective
Subsidiaries reflected in the financial statements delivered to the
Administrative Agent and the Lenders;





 

 

 

 

G-2

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(b)        all of the unliquidated and contingent liabilities of the Borrower
and its Subsidiaries, including, without limitation, any claims arising out of
pending or, to the best knowledge of the undersigned, threatened litigation
against the Borrower or any of its Subsidiaries or any of their respective
property and assets and, in so doing, the Borrower has computed the amount of
each such unliquidated or contingent liability as the amount that, in light of
all of the facts and circumstances existing on the date hereof, represents the
amount that can reasonably be expected to become an actual or matured liability;

(c)        all of the obligations and liabilities of the Borrower and its
Subsidiaries, whether matured or unmatured, liquidated or unliquidated, disputed
or undisputed, secured or unsecured, subordinated, absolute, fixed or
contingent, including, without limitation, any claims arising out of pending or,
to the best knowledge of the undersigned, threatened litigation against the
Borrower or any of its Subsidiaries or any of their respective property and
assets;

(d)        historical and anticipated growth in the sales volume of the Borrower
and its Subsidiaries and in the income stream generated by the Borrower and its
Subsidiaries as reflected in, among other things, the cash flow statements
comprising part of the Projected Financial Statements;

(e)        the customary sales terms and the trade payables and other accounts
payable of the Borrower and its Subsidiaries;

(f)         the amount of the credit extended by suppliers and to customers of
the Borrower and its Subsidiaries;

(g)        the mandatory commitment reduction requirements and the amortization
requirements set forth in the Credit Agreement and the anticipated interest
payable on the Advances made from time to time under the Credit Agreement;

(h)        the level of capital of the Borrower and its Subsidiaries and, to the
extent that the Borrower has knowledge thereof, other entities engaged in the
same or a similar business as the businesses of the Borrower and its
Subsidiaries; and

(i)         the Projected Financial Statements.

Delivery of an executed signature page to this Solvency Certificate by
telecopier shall be effective as delivery of an original executed copy hereof.

[Signature Page Follows]

 





 

 

 

 

G-3

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

IN WITNESS WHEREOF, the Chief Financial Officer (or person performing a similar
function) of the Borrower has executed this Solvency Certificate in his
corporate capacity and on behalf of the Borrower and its Subsidiaries this [•]
day of [•], 2020.

 

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

By: MGP II, LLC,

 

 

 

its managing general partner

 

 

 

By:

 

 

 

Name: Brian L. Cantrell

 

 

Title:   Chief Financial Officer

 

 



 

 

 

 

G-4

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Exhibit H
to Fifth Amended and Restated Credit Agreement

Form of Mortgage

 

PREPARED BY, RECORDING REQUESTED BY,
AND WHEN RECORDED MAIL TO:

Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022-6069
Attention:  Malcolm K. Montgomery, Esq.
File #01476-00261

 

This space reserved for Recorder’s use only.

FEE [AND LEASEHOLD]14 MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
LEASES AND FIXTURE FILING (ILLINOIS)15

by and from

[________________], “Mortgagor”

to

JPMORGAN CHASE BANK, N.A., in its capacity as Agent, “Mortgagee”

Dated as of _______, 2020

Location: 

 

Municipality:

 

County:

 

State:

Illinois

P.I.N. No.:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

14        Note:  The leasehold aspects of this mortgage will only apply for
those surface properties which mortgagor is the lessee.  Note the defined term
for “Leases” and “Subject Leases” are different.

15        Note:  This form mortgage is to be modified for mortgages/deeds of
trust in states other than Illinois.





 

 

 

 

H-1

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

NOTE TO RECORDER:  THIS MORTGAGE CONSTITUTES A FIXTURE FILING UNDER THE UCC (AS
DEFINED HEREIN) AND IS TO BE CROSS-REFERENCED IN THE UCC RECORDS.

THE SECURED PARTY (MORTGAGEE) DESIRES THIS FIXTURE FILING TO BE INDEXED AGAINST
THE RECORD OWNER OF THE REAL ESTATE DESCRIBED HEREIN.  THIS MORTGAGE DOES NOT
COVER AS-EXTRACTED COLLATERAL.

FEE [AND LEASEHOLD] MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES
AND FIXTURE FILING (ILLINOIS)

THIS FEE [AND LEASEHOLD] MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
LEASES AND FIXTURE FILING (ILLINOIS) (this “Mortgage”) is dated as of [_______]
by and from [____________], a Delaware limited liability company, whose address
is [_______________] [insert all parties with interests in the Mining Site on
which a mortgage is granted] ([list each identified mortgagor], individually and
collectively, as the context may require, “Mortgagor”), to JPMORGAN CHASE BANK,
N.A., a national banking association, as Collateral Agent (in such capacity,
“Agent”) for the Secured Parties as defined in the Credit Agreement (defined
below), having an address at 1111 Fannin, 8th Floor, Houston, Texas 77002
(Agent, together with its successors and assigns, “Mortgagee”).

ARTICLE 1

DEFINITIONS

Section 1.1  Definitions.  All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in that certain Fifth
Amended and Restated Credit Agreement dated as of [______] [__], 2020, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time (the “Credit Agreement”), among ALLIANCE RESOURCE OPERATING
PARTNERS, L.P., a Delaware limited partnership (the “Borrower”), Agent and the
other Secured Parties identified therein, or if not defined in the Credit
Agreement, capitalized terms used herein without definition shall have the
respective meanings ascribed to them in that certain Amended and Restated Pledge
and Security Agreement by and from Borrower and the other grantors referred to
therein (“Grantors”) to Agent and other Secured Parties dated as of [ ____],
2020, as amended, amended and restated, supplemented or otherwise modified from
time to time (“Security Agreement”).  As used herein, the following terms shall
have the following meanings:

(a)  “Event of Default”:  An Event of Default under and as defined in the Credit
Agreement.

(b)  “Excluded Assets”: Excluded Assets under and as defined in the Security
Agreement, which include, without limitation, all of Mortgagor’s right, title
and interest in and to (i) any receivables and related assets that have been
transferred (or subjected to a security interest) in connection with one or more
receivables securitization programs permitted by Section 5.02(b)(iii)(H) of the
Credit Agreement, (ii) Mortgagor’s interest in any goods (including returned
goods), and documentation of title evidencing the shipment or storage of any
goods (including returned goods), the sale of which gave rise to such receivable
and related assets, (iii) all monies





 

 

 

 

H-2

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

due or to become due with respect to any of the foregoing set forth in clauses
(i) and (ii) above, (iv) all books and records related to any of the foregoing
set forth in clauses (i) and (ii) above, and (iv) all collections and other
proceeds of any of the foregoing set forth in clauses (i) and (ii) above that
are or were received by Mortgagor.

(c)  [“Excluded Buildings”: Only the following building(s) located at [434 Short
Creek Road, Wheeling, WV 26003: (1) the 1,600 square foot steel building
commonly referred to as the “Walker Belt Shop”, as more particularly depicted as
“Building 1” in the image on Exhibit D attached hereto and incorporated herein
by this reference; (2) the 2,925 square foot block building with a metal sheet
roof commonly referred to as the “Walker Slope/Overland Belt Bathhouse”, as more
particularly depicted as “Building 2” in the image on Exhibit D; and (3) the 240
square foot steel frame shelter with a sheet metal roof, as more particularly
depicted as “Building 3” in the image on Exhibit D, (4) the one-story, 1,000
square foot building commonly referred to as the “Motor Barn”, as more
particularly depicted as “Building 3” in the image on Exhibit D attached hereto
and incorporated herein by this reference; and (5) the three-story, 400 square
foot building commonly referred to as the “Slope Transfer Building”, as more
particularly depicted as “Building 6” in the image on Exhibit D.][Hilltop Road,
Morganfield, KY 42437 (a/k/a 6660 State Route 360, Morganfield, KY 42437): the
160 square foot shipping container common referred to as the “Fresh Water Lake
E-House”, as more particularly depicted as “Building 9” in the image on Exhibit
D attached hereto and incorporated herein by this reference].]16

(d)  “Financing Documents”: The Loan Documents.

(e)  “Guaranty”:  That certain Second Amended and Restated Subsidiary Guaranty
by and from Mortgagor and the other guarantors referred to therein for the
benefit of the Secured Parties dated as of [____] [_], 2020, as amended, amended
and restated, supplemented or otherwise modified from time to time.

(f)  “Indebtedness”:  (1) All indebtedness of Mortgagor to Mortgagee or any of
the other Secured Parties under the Credit Agreement or any other Financing
Document to which Mortgagor is a party, including, without limitation (except as
otherwise set forth in Section 1(b) of the Guaranty), the sum of all (a)
principal, interest and other amounts owing under or evidenced or secured by the
Financing Documents, including the indebtedness identified in Section 2.1
hereof, (b) principal, interest and other amounts which may hereafter be lent by
Mortgagee or any of the other Secured Parties under or in connection with the
Credit Agreement or any of the other Financing Documents, whether evidenced by a
promissory note or other instrument which, by its terms, is secured hereby, and
(c) obligations and liabilities of any nature now or hereafter existing under or
arising in connection with Letters of Credit and other extensions of credit
under the Credit Agreement or any of the other Financing Documents and
reimbursement obligations in respect thereof, together with interest and other
amounts payable with respect thereto, and (2) all other indebtedness,
obligations and liabilities now or hereafter existing of any kind of Mortgagor
to Mortgagee or any of the other Secured Parties under documents which recite
that they are intended

 

 

 

--------------------------------------------------------------------------------

16        NTD:  This definition (and the exhibit it contemplates) is only
applicable for the Mortgaged Properties containing buildings which have been
excluded from the collateral package. If applicable, insert a sufficiently
descriptive description of the building(s) and attach a corresponding Exhibit D
containing a sufficiently descriptive image of the building(s); the currently
bracketed buildings should be included with the applicable Mortgage for each
such property.





 

 

 

 

H-3

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

to be secured by this Mortgage.  The Indebtedness secured hereby includes,
without limitation, all interest and expenses accruing after the commencement by
or against Mortgagor or any of its affiliates of a proceeding under the
Bankruptcy Code (defined below) or any similar law for the relief of
debtors.  For the avoidance of doubt, the Indebtedness secured hereby shall be
limited to the Secured Obligations as defined in the Security Agreement.

(g)  “Mortgaged Property”:  Subject to Section 2.2 and Section 4.4 hereof, all
of Mortgagor’s right, title and interest in and to (1) the fee interest in the
real property described in Exhibit A attached hereto and incorporated herein by
this reference, together with any greater estate therein as hereafter may be
acquired by Mortgagor (the [“Owned Land”), (2) the leasehold interest in the
real property demised pursuant to the agreements described on Exhibit B-1 hereto
and incorporated herein by this reference (as such agreements may be amended,
amended and restated, supplemented or otherwise modified from time to time, each
such agreement, a “Subject Lease” and collectively, the “Subject Leases”),
together with any greater estate therein as hereafter may be acquired by
Mortgagor (the “Leased Land”; the Owned Land and the Leased Land are sometimes
referred to herein collectively as the]17  “Land”), (3) all minerals (but not
as-extracted minerals) owned by Mortgagor or leased to Mortgagor [(whether
pursuant to the Subject Leases or otherwise)]18 and located upon, under and in
the Land (including, without limitation, coal, oil, gas and other solid, liquid
and gaseous hydrocarbons as well as limestone included within the Land in
place), and all rights, privileges, titles and interests appurtenant and
relating thereto and in connection therewith (including, without limitation,
rights, privileges, titles and interests for the development, production,
extraction, processing, treatment, storage, transportation and sale and other
disposition of minerals and all contracts and other agreements relating to such
activities as well as all contract rights, other rights to the payments of
monies, chattel paper and general intangibles arising from or relating to such
activities; provided, however, that the foregoing shall not apply with respect
to as-extracted minerals) (collectively, the “Mineral Interests”), (4) all
improvements now owned or hereafter acquired by Mortgagor, now or at any time
situated, placed or constructed upon the Land, [but in each case, excluding the
Excluded Buildings]19 (the “Improvements”; the Land and Improvements are
collectively referred to as the “Premises”), (5) all materials, supplies,
equipment, apparatus and other items of personal property now owned or hereafter
acquired by Mortgagor and now or hereafter attached to, installed in or used in
connection with any of the Improvements or the Land, and water, gas, electrical,
telephone, storm and sanitary sewer facilities and all other utilities whether
or not situated in easements, and all equipment, inventory and other goods in
which Mortgagor now has or hereafter acquires any rights or any power to
transfer rights and that are or are to become fixtures (as defined in the UCC,
defined below) related to the Land (the “Fixtures”), (6) all goods, accounts,
inventory, general intangibles, instruments, documents, contract rights and
chattel paper, and all other personal property of any kind or character,
including all such items as defined in the UCC, now owned or hereafter acquired
by Mortgagor and now or hereafter affixed to, placed upon, used in connection
with, arising from or otherwise related to the Premises (the “Personalty”), (7)
all reserves, escrows or impounds

 

 

 

 

 

 

--------------------------------------------------------------------------------

17        NTD:  Bracketed text is only applicable for those properties which are
leased.

18        NTD:  Bracketed text is only applicable for those properties which are
leased.

19        NTD: This qualifier is only to be included for Mortgaged Properties
containing building(s) which have been excluded from the collateral package.





 

 

 

 

H-4

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

required under the Credit Agreement or any of the other Financing Documents and
all deposit accounts maintained by Mortgagor with respect to the Mortgaged
Property (the “Deposit Accounts”), (8) all leases, subleases, licenses,
concessions, occupancy agreements or other agreements (written or oral, now or
at any time in effect) which grant to any Person (other than Mortgagor), a
possessory interest in, or the right to use, all or any part of the Mortgaged
Property, together with all related security and other deposits (the “Leases”),
(9) all of the rents, revenues, royalties, income, proceeds, profits, accounts
receivable, security and other types of deposits, and other benefits paid or
payable by parties to the Leases for using, leasing, licensing possessing,
operating from, residing in, selling or otherwise enjoying the Mortgaged
Property (the “Rents”), (10) all other agreements, such as construction
contracts, architects’ agreements, engineers’ contracts, utility contracts,
maintenance agreements, management agreements, service contracts, listing
agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property (the “Property
Agreements”), (11) all rights, privileges, tenements, hereditaments,
rights-of-way, easements, air rights and development rights, excess or unused
zoning floor area development rights, abatements, zoning floor area bonuses,
zoning incentives or awards, appendages and appurtenances appertaining to the
foregoing, including but not limited to the agreements identified on Exhibit B-2
hereto and incorporated herein by reference (“Appurtenances”), (12) all property
tax refunds payable with respect to the Mortgaged Property (the “Tax Refunds”),
(13) all accessions, replacements and substitutions for any of the foregoing and
all proceeds thereof (the “Proceeds”), (14) all insurance policies, unearned
premiums therefor and proceeds from such policies covering any of the above
property now or hereafter acquired by Mortgagor (the “Insurance”), and (15) all
awards, damages, remunerations, reimbursements, settlements or compensation
heretofore made or hereafter to be made by any governmental authority pertaining
to any condemnation or other taking (or any purchase in lieu thereof) of all or
any portion of the Land, Improvements, Fixtures, Personalty or Appurtenances
(the “Condemnation Awards”).  As used in this Mortgage, the term “Mortgaged
Property” shall mean all or, where the context permits or requires, any portion
of the above or any interest therein.  Notwithstanding the foregoing or anything
to the contrary contained in this Mortgage, the terms “Mortgaged Property”,
“Land”, “Mineral Interests”, “Improvements”, “Premises”, “Fixtures”,
“Personalty”, “Deposit Accounts”, “Leases”, “Rents”, “Property Agreements”,
“Appurtenances”, “Tax Refunds”, “Proceeds”, “Insurance”, and Condemnation
Awards” shall not include Personalty or Fixtures not owned or leased, as
applicable, by Mortgagor.

(h)  “Obligations”:  All of the agreements, covenants, conditions, warranties,
representations and other obligations of Mortgagor under the Credit Agreement
and the other Financing Documents to which it is a party.

(i)   “UCC”:  The Uniform Commercial Code of State of Illinois or, if the
creation, perfection and enforcement of any security interest herein granted is
governed by the laws of a state other than the State of Illinois, then, as to
the matter in question, the Uniform Commercial Code in effect in that state.

All references to Permitted Liens as used herein shall be deemed to include Pari
Passu Liens, as applicable.





 

 

 

 

H-5

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

ARTICLE 2

GRANT; LIMITED EXCLUSIONS;

Section 2.1  Grant To secure the full and timely payment of the Indebtedness and
the full and timely performance of the Obligations, which include, without
limitation:

(i) the Revolving Credit Advances, Swing Line Advances and Letter of Credit
Advances under the Credit Agreement which may not exceed at any time an
aggregate principal amount of $[538,000,000.00], plus interest, fees and other
charges due thereon at the rates and in the amounts provided in the Credit
Agreement, the latest maturity date of which is March [__], 2024, and some of
which may be evidenced by one or more Revolving Credit Notes payable to the
order of one or more Lenders in the form provided by the Credit Agreement; and

(ii) the obligations of Mortgagor under the Guaranty;

Mortgagor MORTGAGES, GRANTS, BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to
Mortgagee the Mortgaged Property, subject, however, only to the matters that are
set forth on Exhibit C attached hereto (the “Permitted Encumbrances”) and to
Permitted Liens, TO HAVE AND TO HOLD the Mortgaged Property to Mortgagee, and
Mortgagor does hereby bind itself, its successors and assigns to WARRANT AND
FOREVER DEFEND the title to the Mortgaged Property unto Mortgagee, subject only
to the Permitted Encumbrances and Permitted Liens.

Section 2.2  Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Mortgaged Property (or the terms “Land”,
“Mineral Interests”, “Improvements”, “Premises”, “Fixtures”, “Personalty”,
“Deposit Accounts”, “Leases”, “Rents”, “Property Agreements”, “Appurtenances”,
“Tax Refunds”, “Proceeds”, “Insurance”, and Condemnation Awards”) include, or
the lien and security interest granted hereunder attach to, any of (i) the
Excluded Assets, or (ii) the Excluded Property (as such term is defined in the
Credit Agreement).

Section 2.3  [Intentionally Omitted]

 

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

Mortgagor warrants, represents and covenants to Mortgagee as follows:

Section 3.1  Title to Mortgaged Property and Lien of this Instrument.  Mortgagor
[leases the Leased Land and] owns the [Owned] Land and the remaining Mortgaged
Property free and clear of any liens, claims or interests, except the Permitted
Encumbrances and the Permitted Liens and any Liens permitted by Section 5.02(a)
of the Credit Agreement.  This Mortgage creates valid, enforceable first
priority liens and security interests against the Mortgaged Property, subject
only to Permitted Encumbrances and Permitted Liens. 





 

 

 

 

H-6

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

[Mortgagor represents and warrants that the Land does not contain any structures
with at least two walls and a roof or any like structure which is in the course
of construction [except for the Excluded Buildings]20]21.

Section 3.2  First Lien Status.  Mortgagor shall preserve and protect the first
lien and security interest status of this Mortgage on the Mortgaged Property,
except as otherwise provided in Section 3.1 above.  If any lien or security
interest other than a Permitted Encumbrance, a Permitted Lien, or any other Lien
permitted by Section 5.02(a) of the Credit Agreement is asserted against the
Mortgaged Property and can reasonably be expected to have a Material Adverse
Effect, Mortgagor shall promptly, and at its expense, (a) give Mortgagee a
detailed written notice of such lien or security interest (including origin,
amount and other terms), and (b) pay the underlying claim in full or take such
other action so as to cause it to be released or contest the same in compliance
with the requirements of the Credit Agreement. For the avoidance of doubt,
nothing contained in Section 3.1 hereof or this Section 3.2 shall be deemed to
constitute an agreement to subordinate the first lien and security interest
status of this Mortgage on the Mortgaged Property to any Liens otherwise
permitted under Section 5.02(a) of the Credit Agreement except for pari passu
treatment of any Pari Passu Liens.

Section 3.3  Payment and Performance.   Mortgagor shall pay the Indebtedness
when due under the Credit Agreement and the other Financing Documents and shall
perform the Obligations in full when they are required to be performed.

Section 3.4  Replacement of Fixtures and Personalty.   Mortgagor shall not,
without the prior written consent of Mortgagee, permit any of the Fixtures or
Personalty owned or leased by Mortgagor to be removed at any time from the Land
or Improvements, unless the removed item is removed temporarily for maintenance
and repair or is permitted to be removed by the Credit Agreement.

Section 3.5  Inspection.  Subject to the Credit Agreement, Mortgagor shall
permit Mortgagee and the other Secured Parties, and their respective agents,
representatives and employees, upon reasonable prior notice to Mortgagor, to
inspect the Mortgaged Property and all books and records of Mortgagor located
thereon and conduct such environmental and engineering studies as Mortgagee or
the other Secured Parties may require, provided that [(a)] such inspections and
studies shall not materially interfere with the use and operation of the
Mortgaged Property[; and (b) such right shall, with respect to Leased Land, be
subject to the provisions of any applicable Subject Lease]22.

Section 3.6  Other Covenants All of the covenants in the Credit Agreement are
incorporated herein by reference and, together with covenants in this Article 3,
shall be covenants running with the Land to the extent permitted by applicable
law.

--------------------------------------------------------------------------------

20        NTD: Bracketed text is only applicable for Mortgaged Properties
containing buildings which have been excluded from the collateral package.

21        NTD: This representation is only applicable if there are no structures
on the Mortgaged Property.

22        NTD: Bracketed text is only applicable if one or more leasehold
interests are mortgaged.

 





 

 

 

 

H-7

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Section 3.7  Insurance; Condemnation Awards and Insurance Proceeds

(a)  Insurance.  Except to the extent the failure to do so could not reasonably
be expected to have a Material Adverse Effect, Mortgagor shall maintain or cause
to be maintained, with financially sound and reputable insurers, (i) insurance
with respect to the Mortgaged Property against loss or damage of the kinds
customarily carried or maintained under similar circumstances by corporations of
established reputation engaged in similar businesses and (ii) if required
pursuant to the last sentence of this subparagraph, Flood Insurance (defined
below).  Each such policy of insurance shall name Mortgagee as the loss payee
(or, in the case of liability insurance, an additional insured) thereunder, for
the ratable benefit of the Secured Parties, shall (except in the case of
liability insurance) name Mortgagee as the “mortgagee” under a so called
“standard union” mortgagee endorsement and shall provide for at least 30 days’
prior written notice of any material modification or cancellation of such
policy.  In addition to the foregoing, if at any time any Mortgaged Property is
a Flood Hazard Property, Mortgagor shall keep and maintain, at all times flood
insurance on terms and in an amount sufficient to comply with the rules and
regulations promulgated under the National Flood Insurance Act of 1968 and Flood
Disaster Protection Act of 1973 (including any amendment or successor act or
acts thereto), and otherwise in accordance with Section 5.01(d) of the Credit
Agreement (“Flood Insurance”).

(b)  Condemnation Awards.  [Subject to the provisions of any applicable Subject
Lease,]23 Mortgagor assigns all Condemnation Awards to Mortgagee and authorizes
Mortgagee to collect and receive such Condemnation Awards for application
against the Obligations and to give proper receipts and acquittances therefor,
subject to the terms of the Credit Agreement.  Notwithstanding the forgoing, if
there is no continuing Event of Default, Mortgagee shall at Mortgagor’s option
pay the Condemnation Awards to Mortgagor and Mortgagor may use such Condemnation
Awards for any restoration or repair of the Mortgaged Property occasioned by
such condemnation.

(c)  Insurance Proceeds.  Subject to the terms of the Credit Agreement [and any
applicable Subject Lease], Mortgagor assigns to Mortgagee all proceeds of any
insurance policies insuring against loss or damage to the Mortgaged Property
which shall be applied to the Obligations in the manner provided in the
Financing Documents.  Subject to the terms of the Credit Agreement [and any
applicable Subject Lease], Mortgagor authorizes Mortgagee to collect and receive
such proceeds and authorizes and directs the issuer of each of such insurance
policies to make payment for all such losses directly to Mortgagee, instead of
to Mortgagor and Mortgagee jointly.24  Notwithstanding the forgoing, if there is
no continuing Event of Default, Mortgagee shall at Mortgagor’s option pay the
proceeds to Mortgagor and Mortgagor may use such proceeds of insurance for the
restoration or repair of the Mortgaged Property damaged, provided such
restoration or repair is economically feasible and the security of this Mortgage
is not thereby impaired.

--------------------------------------------------------------------------------

23        NTD:  Bracketed text is only applicable if one or more leasehold
interests are mortgaged.

24        NTD:  Bracketed text is applicable if one or more leasehold interests
are mortgaged.

 





 

 

 

 

H-8

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

ARTICLE 4

[LEASEHOLD MORTGAGE PROVISIONS

Section 4.1  Representations; Warranties; Covenants  Mortgagor hereby
represents, warrants and covenants that:

(a)  Except in any case where the following could not, individually or in the
aggregate reasonably be expected to have a Material Adverse Effect, (1) the
Subject Leases are unmodified and in full force and effect, except as set forth
in Exhibit B-1 hereof, (2) all rent and other charges therein have been paid to
the extent they are payable to the date hereof, (3) Mortgagor enjoys the quiet
and peaceful possession of the Premises, (4) to the best of its knowledge,
Mortgagor is not in default under any of the material terms thereof and there
are no circumstances which, with the passage of time or the giving of notice or
both, would constitute an event of default thereunder, (5) to the best of
Mortgagor’s knowledge, the lessor under each Subject Lease is not in default
under any of the material terms or provisions thereof on the part of lessor to
be observed or performed under the applicable Subject Lease, and (6) with
respect to Leased Land, Mortgagor has not previously subordinated its interest
in the Mortgaged Property to the Lien or interests of any mortgagee of the fee
interest of the lessor under each Subject Lease;

(b)  Mortgagor shall promptly pay, when due and payable, the rent and other
charges payable pursuant to any Subject Lease, taking into account any
applicable grace or cure periods, and will timely perform and observe all of the
other terms, covenants and conditions required to be performed and observed by
Mortgagor as lessee under any Subject Lease, except, in any case, where the
failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect;

(c)  As and to the extent required by Section 5.03 of the Credit Agreement,
Mortgagor shall promptly notify Mortgagee in writing of any default by Mortgagor
in the performance or observance of any terms, covenants or conditions on the
part of Mortgagor to be performed or observed under any Subject Lease;

(d)  As and to the extent required by Section 5.03 of the Credit Agreement,
Mortgagor shall, promptly upon receipt thereof, deliver a copy of each material
notice given to Mortgagor by the lessor pursuant to any Subject Lease and
promptly notify Mortgagee in writing of any default by the lessor of any Subject
Lease in the performance or observance of any of the terms, covenants or
conditions on the part of the lessor to be performed or observed thereunder;

(e)  Unless required under the terms of any Subject Lease, Mortgagor shall not,
without the prior written consent of Mortgagee (which, in the case of any
proposed termination or surrender, may be granted or withheld in Mortgagee’s
sole and absolute discretion and, in the case of any other modification, may be
granted or withheld in Mortgagee’s reasonable discretion), allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, except, in any case, where the failure to do so, either individually
or in the aggregate, could not be reasonably likely to have a Material Adverse
Effect;

(f)  If any Subject Lease shall be rejected or disaffirmed by the lessor
thereunder (or by any receiver, trustee, custodian or other party who succeeds
to the rights of such lessor)





 

 

 

 

H-9

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

pursuant to the Bankruptcy Code (as hereinafter defined) or similar or successor
law or right, Mortgagor covenants that it will not elect to treat such Subject
Lease as terminated under 11 U.S.C. § 365(h) or any similar or successor law or
right.  Upon the occurrence and during the continuance of an Event of Default,
Mortgagee shall have the sole and exclusive right to make or refrain from making
any such election, and Mortgagor agrees that any such election, if made by
Mortgagor other than in accordance with this subsection, shall be void and of no
force or effect;

(g)  Mortgagor shall, within thirty (30) days after written request from
Mortgagee, use commercially reasonable efforts to obtain from the lessor and
deliver to Mortgagee a certificate setting forth the name of the tenant under
any Subject Lease with respect to surface properties on which Mortgagor operates
facilities and stating that such Subject Lease is in full force and effect, is
unmodified or, if such Subject Lease has been modified, the date of each
modification (together with copies of each such modification), that no notice of
termination thereof has been served on Mortgagor, stating that no default or
event which with notice or lapse of time (or both) would become a default is
existing under such Subject Lease (or if any such default or event is existing,
specifying the nature of such default or event), stating the date to which rent
has been paid, and containing such other statements and representations as may
be requested by Mortgagee; provided,  however, that so long as no Event of
Default shall have occurred and be continuing, no more than one (1) such
certificates shall be requested during any twelve (12) month period; and

(h)  Except as permitted by and pursuant to the terms of the Credit Agreement or
as may be required by the terms of any Subject Lease, Mortgagor shall not at any
time subordinate its interest in the Mortgaged Property or any portion thereof
to the Lien or interests of any mortgagee of the lessor’s fee interest in the
Premises.

Section 4.2  No Merger.   So long as any of the Indebtedness or the Obligations
remain unpaid or unperformed, the fee title to and the leasehold estate in the
Premises subject to any Subject Lease shall not merge but shall always be kept
separate and distinct notwithstanding the union of such estates in the lessor or
Mortgagor, or in a third party, by purchase or otherwise.  If Mortgagor acquires
the fee title or any other estate, title or interest in the fee interests in the
real property to which any such Subject Lease shall relate, or any part thereof,
the lien of this Mortgage shall attach to, cover and be a lien upon such
acquired estate, title or interest and the same shall thereupon be and become a
part of the Mortgaged Property with the same force and effect as if specifically
encumbered herein.  Mortgagor agrees to execute all instruments and documents
that Mortgagee may reasonably require to ratify, confirm and further evidence
the lien of this Mortgage on the acquired estate, title or
interest.  Furthermore, Mortgagor hereby appoints Mortgagee as its true and
lawful attorney-in-fact to execute and deliver, following the occurrence and
during the continuance of an Event of Default, all such instruments and
documents in the name and on behalf of Mortgagor.  This power, being coupled
with an interest, shall be irrevocable as long as any portion of the
Indebtedness remains unpaid.

Section 4.3  Mortgagee as Lessee. If any Subject Lease shall be terminated prior
to the natural expiration of its term due to default by Mortgagor or any
subtenant thereunder, and if, pursuant to the provisions of such Subject Lease,
Mortgagee or its designee shall acquire from the lessor a new lease of the
Premises, Mortgagor shall have no right, title or interest in or to such new
lease or the leasehold estate created thereby, or renewal privileges therein
contained.





 

 

 

 

H-10

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

Section 4.4  No Assignment.  Notwithstanding anything to the contrary contained
herein, this Mortgage shall not constitute an assignment of any Subject Lease
within the meaning of any provision thereof prohibiting its assignment and
Mortgagee shall have no liability or obligation thereunder by reason of its
acceptance of this Mortgage.  Mortgagee shall be liable for the obligations of
the tenant arising out of any Subject Lease for only that period of time for
which Mortgagee is in possession of the premises demised thereunder or has
acquired, by foreclosure or otherwise, and is holding all of Mortgagor’s right,
title and interest therein.  Notwithstanding anything to the contrary contained
herein, this Mortgage shall not assign, and does not grant a lien in the
leasehold or other estate under, any lease, license, contract, property right or
agreement to which Mortgagor is a party or any of its rights or interests
thereunder if and only for so long as the grant of a security interest or
mortgage lien hereunder shall (A) constitute or result in a breach, termination
or default under any such lease, license, contract, property right or
agreement  (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any
relevant jurisdiction or any other applicable law or principles of equity) or
(B) be prohibited by applicable law; provided,  however, that such
security interest and lien shall attach immediately to any portion of such
lease, license, contract, property rights or agreement that does not result in
any of the consequences specified above and shall also attach to any proceeds of
any excluded lease, license, contract, property rights or agreement.]25

ARTICLE 5

DEFAULT AND FORECLOSURE

Section 5.1  Remedies.  Upon the occurrence and during the continuance of an
Event of Default, Mortgagee may, at Mortgagee’s election, exercise any or all of
the following rights, remedies and recourses:

(a) Acceleration.  Subject to any provisions of the Financing Documents
providing for the automatic acceleration of the Indebtedness upon the occurrence
of certain Events of Default, declare the Indebtedness to be immediately due and
payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Mortgagor), whereupon the same
shall become immediately due and payable.

(b)  Entry on Mortgaged Property.  Subject to the provisions of any [applicable
Subject Lease and] applicable law, enter the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto or located thereon.  If Mortgagor remains in possession of the Mortgaged
Property following the occurrence and during the continuance of an Event of
Default and without Mortgagee’s prior written consent, subject to the provisions
of any [applicable Subject Lease and] applicable law, Mortgagee may invoke any
legal remedies to dispossess Mortgagor.26

--------------------------------------------------------------------------------

25        NTD:  Article 4 only applies if one or more leasehold interests are
mortgaged.

26        NTD:  Bracketed text is only applicable if one or more leasehold
interests are mortgaged.

 





 

 

 

 

H-11

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(c)  Operation of Mortgaged Property.  Subject to the provisions of any
[applicable Subject Lease and]27 applicable law, hold, lease, develop, manage,
operate or otherwise use the Mortgaged Property upon such terms and conditions
as Mortgagee may deem reasonable under the circumstances (making such repairs,
alterations, additions and improvements and taking other actions, from time to
time, as Mortgagee deems necessary or desirable), and apply all Rents and other
amounts collected by Mortgagee in connection therewith in accordance with the
provisions of Section 5.7.

(d)  Foreclosure and Sale.  In accordance with applicable law, institute
proceedings for the complete foreclosure of this Mortgage by judicial action, in
which case the Mortgaged Property may be sold for cash or credit in one or more
parcels[, subject to the provisions of any applicable Subject Lease]28.  Except
as otherwise required by applicable law, with respect to any notices required or
permitted under the UCC, Mortgagor agrees that ten (10) days’ prior written
notice shall be deemed commercially reasonable.  At any such sale by virtue of
any judicial proceedings or any other legal right, remedy or recourse, the title
to and right of possession of any such property shall pass to the purchaser
thereof, and to the fullest extent permitted by law, Mortgagor shall be
completely and irrevocably divested of all of its right, title, interest, claim,
equity, equity of redemption, and demand whatsoever, either at law or in equity,
in and to the property sold and such sale shall be a perpetual bar both at law
and in equity against Mortgagor, and against all other Persons claiming or to
claim the property sold or any part thereof, by, through or under
Mortgagor.  Mortgagee or any of the other Secured Parties may be a purchaser at
such sale.  If Mortgagee or such other Secured Party is the highest bidder,
Mortgagee or such other Secured Party may credit the portion of the purchase
price that would be distributed to Mortgagee or such other Secured Party against
the Indebtedness in lieu of paying cash.  In the event this Mortgage is
foreclosed by judicial action, appraisement of the Mortgaged Property is waived.

(e)  Receiver.  Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Indebtedness, the appointment of a receiver of the Mortgaged Property,
and Mortgagor irrevocably consents to such appointment.  Any such receiver shall
have all the usual powers and duties of receivers in similar cases, including
the full power to rent, maintain and otherwise operate the Mortgaged Property
upon such terms as may be approved by the court, [and in a manner consistent
with the terms of any applicable Subject Lease,]29 and shall apply such Rents in
accordance with the provisions of Section 5.7.

(f)  Other.  [Subject to the provisions of any applicable Subject Lease,]30
exercise all other rights, remedies and recourses granted under the Financing
Documents or otherwise available at law or in equity.

--------------------------------------------------------------------------------

27        NTD:  Bracketed text is only applicable if one or more leasehold
interests are mortgaged.

28        NTD:  Bracketed text is only applicable if one or more leasehold
interests are mortgaged.

29        NTD:  Bracketed text is only applicable if one or more leasehold
interests are mortgaged.

30        NTD:  Bracketed text is only applicable if one or more leasehold
interests are mortgaged.

 





 

 

 

 

H-12

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Section 5.2  Separate Sales.   [To the extent not prohibited under the terms of
any applicable Subject Lease or applicable law,]31 the Mortgaged Property may be
sold in one or more parcels and in such manner and order as Mortgagee in its
sole discretion may elect.  The right of sale arising out of any Event of
Default shall not be exhausted by any one or more sales.

Section 5.3  Remedies Cumulative, Concurrent and Nonexclusive.   Mortgagee and
the other Secured Parties shall have all rights, remedies and recourses granted
in the Financing Documents and available at law or equity (including the UCC),
which rights (a) shall be cumulative and concurrent, (b) may be pursued
separately, successively or concurrently against Mortgagor or others obligated
under the Financing Documents, or against the Mortgaged Property, or against any
one or more of them, at the sole discretion of Mortgagee or such other Secured
Party, as the case may be, (c) may be exercised as often as occasion therefor
shall arise, and the exercise or failure to exercise any of them shall not be
construed as a waiver or release thereof or of any other right, remedy or
recourse, and (d) are intended to be, and shall be, nonexclusive.  No action by
Mortgagee or any other Secured Party in the enforcement of any rights, remedies
or recourses under the Financing Documents or otherwise at law or equity shall
be deemed to cure any Event of Default.

Section 5.4  Release of and Resort to Collateral.  Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Financing Documents or their status as a first
and prior lien and security interest in and to the Mortgaged Property.  For
payment of the Indebtedness, Mortgagee may resort to any other security in such
order and manner as Mortgagee may elect.

Section 5.5  Waiver of Redemption, Notice and Marshalling of Assets.  To the
fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any stay of execution, exemption from civil
process, redemption or extension of time for payment, (b) all notices of any
Event of Default or of Mortgagee’s election to exercise or the actual exercise
of any right, remedy or recourse provided for under the Financing Documents, and
(c) any right to a marshalling of assets or a sale in inverse order of
alienation.

Section 5.6  Discontinuance of Proceedings.   If Mortgagee or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under the Financing Documents and shall thereafter elect to discontinue or
abandon it for any reason, Mortgagee or such other Secured Party, as the case
may be, shall have the unqualified right to do so and, in such an event,
Mortgagor, Mortgagee and the other Secured Parties shall be restored to their
former positions with respect to the Indebtedness, the Obligations, the
Financing Documents, the Mortgaged Property and otherwise, and the rights,
remedies, recourses and powers of Mortgagee and the other Secured Parties shall
continue as if the right, remedy or recourse had never been invoked, but no such
discontinuance or abandonment shall waive any Event of Default which may

 

--------------------------------------------------------------------------------

31        NTD:  Bracketed text is only applicable if one or more leasehold
interests are mortgaged.





 

 

 

 

H-13

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

then exist or the right of Mortgagee or any other Secured Party thereafter to
exercise any right, remedy or recourse under the Financing Documents for such
Event of Default.

Section 5.7  Application of Proceeds.   The proceeds of any sale of, and the
Rents and other amounts generated by the holding, leasing, management, operation
or other use of the Mortgaged Property, shall be applied by Mortgagee (or the
receiver, if one is appointed) in the following order unless otherwise required
by applicable law:

(a)          to the payment of the costs and expenses of taking possession of
the Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, including, without limitation (1) receiver’s fees and
expenses, including the repayment of the amounts evidenced by any receiver’s
certificates, (2) court costs, (3) attorneys’ and accountants’ fees and
expenses, [and] (4) costs of advertisement[, and (5) the payment of all rent and
other charges under any applicable Subject Lease]32;

(b)  to the payment of the Indebtedness and performance of the Obligations in a
manner and order consistent with Section 5.7 of the Security Agreement; and

(c)  the balance, if any, to the Persons legally entitled thereto.

Section 5.8  Occupancy After Foreclosure.  Except as otherwise required by
applicable law, any sale of the Mortgaged Property or any part thereof in
accordance with Section 5.1(d) will divest all right, title and interest of
Mortgagor in and to the property sold.  Subject to applicable law [and any
applicable Subject Lease]33, any purchaser at a foreclosure sale will receive
immediate possession of the property purchased.  If Mortgagor retains possession
of such property or any part thereof subsequent to such sale, Mortgagor will be
considered a tenant at sufferance of the purchaser, and will, if Mortgagor
remains in possession after demand to remove, be subject to eviction and
removal, forcible or otherwise, with or without process of law. [Notwithstanding
anything contained herein, Mortgagor shall have a period of up to thirty (30)
days after consummation of a foreclosure, transfer in lieu of foreclosure or
transfer of the Mortgaged Property in a bankruptcy case to remove the Excluded
Buildings from the Premises.  Upon expiration of such 30-day period, any such
Excluded Buildings that are not removed shall be deemed abandoned and ownership
thereof shall be deemed vested in the owner of the Mortgaged Property without
any further action of Mortgagor or any other party.]34

Section 5.9 Additional Advances and Disbursements; Costs of Enforcement.

 

--------------------------------------------------------------------------------

32        NTD:  Bracketed text is only applicable if one or more leasehold
interests are mortgaged.

33        NTD:  Bracketed text is only applicable if one or more leasehold
interests are mortgaged.

34        NTD: To include for Mortgaged Property containing buildings which have
been excluded from the collateral package.

 





 

 

 

 

H-14

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

 

(a)  To [the extent not prohibited under the terms of the Subject Leases, to]35
the extent applicable, upon the occurrence and during the continuance of any
Event of Default, Mortgagee and each of the other Secured Parties shall have the
right, but not the obligation, to cure such Event of Default in the name and on
behalf of Mortgagor.  All sums advanced and expenses incurred at any time by
Mortgagee or any other Secured Party under this Section 5.9, or otherwise under
this Mortgage or any of the other Financing Documents or applicable law, shall
bear interest from the date that such sum is advanced or expense incurred, to
and including the date of reimbursement, computed at the highest rate at which
interest is then computed on any portion of the Indebtedness, and all such sums,
together with interest thereon, shall be secured by this Mortgage.

(b)  Mortgagor shall pay all expenses (including reasonable attorneys’ fees and
expenses) of or incidental to the perfection and enforcement of this Mortgage
and the other Financing Documents, or the enforcement, compromise or settlement
of the Indebtedness or any claim under this Mortgage and the other Financing
Documents, and for the curing thereof, or for defending or asserting the rights
and claims of Mortgagee in respect thereof, by litigation or otherwise.

Section 5.10  No Mortgagee in Possession.  Neither the enforcement of any of the
remedies under this Article 5, the assignment of the Rents and Leases under
Article  6, the security interests under Article 7, nor any other remedies
afforded to Mortgagee under the Financing Documents, at law or in equity shall
cause Mortgagee or any other Secured Party to be deemed or construed to be a
mortgagee in possession of the Mortgaged Property, to obligate Mortgagee or any
other Secured Party to lease the Mortgaged Property or attempt to do so, or to
take any action, incur any expense, or perform or discharge any obligation, duty
or liability whatsoever under any of the Leases or otherwise.

 

ARTICLE 6

 

ASSIGNMENT OF RENTS AND LEASES

Section 6.1  Assignment.  In furtherance of and in addition to the assignment
made by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby absolutely
and unconditionally assigns, sells, transfers and conveys to Mortgagee all of
its right, title and interest in and to all Leases, whether now existing or
hereafter entered into, and all of its right, title and interest in and to all
Rents.  This assignment is an absolute assignment and not an assignment for
additional security only.  So long as no Event of Default shall have occurred
and be continuing, Mortgagor shall have a revocable license from Mortgagee to
exercise all rights extended to the landlord under the Leases, including the
right to receive and collect all Rents and to hold the Rents in trust for use in
the payment and performance of the Obligations and to otherwise use the
same.  The foregoing license is granted subject to the conditional limitation
that no Event of Default shall have occurred and be continuing.  Upon the
occurrence and during the continuance of an Event of Default, whether or not
legal proceedings have commenced, and without regard to waste, adequacy of
security for the Obligations or solvency of Mortgagor, the license herein
granted shall

 

 

 

 

--------------------------------------------------------------------------------

35        NTD:  Bracketed text is only applicable if one or more leasehold
interests are mortgaged.





 

 

 

 

H-15

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

automatically expire and terminate, without notice to Mortgagor by Mortgagee
(any such notice being hereby expressly waived by Mortgagor to the extent
permitted by applicable law).

 

Section 6.2  Perfection Upon Recordation.  Mortgagor covenants that upon
recordation of this Mortgage Mortgagee shall have, to the extent permitted under
applicable law, a valid and fully perfected, first priority, present assignment
of the Rents arising out of the Leases and all security for such Leases[,
subject to the Permitted Encumbrances, and Permitted Liens.  Mortgagor
acknowledges and agrees that upon recordation of this Mortgage Mortgagee’s
interest in the Rents shall be deemed to be fully perfected, “choate” and
enforced as to Mortgagor and all third parties following recovery of possession
of the Mortgaged Property by Mortgagee.  For purposes of this Section 6.2,
“possession” shall mean any one of the following to the extent permitted by
applicable law:  (a) actual possession of the Mortgaged Property or (b) taking
affirmative actions to gain possession of the Mortgaged Property that would
constitute constructive possession of the Mortgaged Property such as court
authorization to collect Rents or appointment of a receiver.  To the extent
permitted by applicable law, Mortgagee shall have the right to collect Rents
without taking possession of the Mortgaged Property.

 

Section 6.3  Bankruptcy Provisions.  Without limitation of the absolute nature
of the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that (a)
this Mortgage shall constitute a “security agreement” for purposes of Section
552(b) of Title 11 of the United States Code (the “Bankruptcy Code”), (b) the
security interest created by this Mortgage extends to property of Mortgagor
acquired before the commencement of a case in bankruptcy and to all amounts paid
as Rents and (c) such security interest shall extend to all Rents acquired by
the estate after the commencement of any case in bankruptcy.

 

Section 6.4  No Merger of Estates.  Without limitation of Section 4.2, so long
as part of the Indebtedness and the Obligations secured hereby remain unpaid and
undischarged, the fee and leasehold estates to the Mortgaged Property shall not
merge, but shall remain separate and distinct, notwithstanding the union of such
estates either in Mortgagor, Mortgagee, any tenant or any third party by
purchase or otherwise.

 

ARTICLE 7

 

SECURITY AGREEMENT

Section 7.1  Security Interest.  This Mortgage constitutes a “security
agreement” on personal property within the meaning of the UCC and other
applicable law and, subject to Section 2.2 and Section 4.4, with respect to the
Personalty, Fixtures, Mineral Interests, Leases, Rents, Deposit Accounts,
Property Agreements, Appurtenances, Tax Refunds, Proceeds, Insurance and
Condemnation Awards.  To this end, Mortgagor grants to Mortgagee a first and
prior security interest subject only to the Permitted Encumbrances and Permitted
Liens, in the Personalty, Fixtures, Mineral Interests, Leases, Rents, Deposit
Accounts, Property Agreements, Appurtenances, Tax Refunds, Proceeds, Insurance,
Condemnation Awards and all other Mortgaged Property which is “personal
property” to secure the payment of the Indebtedness and performance of the
Obligations, and agrees that Mortgagee shall have all the rights and remedies of
a secured party under the UCC with respect to such property.  Any notice of
sale, disposition or other intended action by Mortgagee with respect to the
Personalty, Fixtures, Mineral Interests, Leases, Rents, Deposit Accounts,
Property Agreements, Appurtenances, Tax Refunds, Proceeds,





 

 

 

 

H-16

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Insurance and Condemnation Awards or other Mortgaged Property which is “personal
property” sent to Mortgagor at least ten (10) days prior to any action under the
UCC shall constitute reasonable notice to Mortgagor.  In the event of any
inconsistency between the terms of this Mortgage and the terms of the Security
Agreement with respect to the collateral covered both therein and herein, the
Security Agreement shall control and govern to the extent of any such
inconsistency.

 

Section 7.2  Financing Statements. Mortgagor shall prepare and deliver to
Mortgagee such financing statements, and shall execute and deliver to Mortgagee
such other documents, instruments and further assurances, in each case in form
and substance satisfactory to Mortgagee, as Mortgagee may, from time to time,
reasonably consider necessary to create, perfect and preserve Mortgagee’s
security interest hereunder.  Mortgagor hereby irrevocably authorizes Mortgagee
to cause financing statements (and amendments thereto and continuations thereof)
and any such documents, instruments and assurances to be recorded and filed, at
such times and places as may be required or permitted by law to so create,
perfect and preserve such security interest.  Mortgagor represents and warrants
to Mortgagee that Mortgagor’s jurisdiction of organization is the State of
[_____].  After the date of this Mortgage, Mortgagor shall not change its name,
type of organization, organizational identification number (if any),
jurisdiction of organization or location (within the meaning of the UCC) without
giving at least thirty (30) days’ (or such shorter period as Mortgagee may
reasonably agree ) prior written notice to Mortgagee.

 

Section 7.3  Fixture Filing.  This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures.  The information provided in this Section 7.3 is
provided so that this Mortgage shall comply with the requirements of the UCC for
a mortgage instrument to be filed as a financing statement.  Mortgagor is the
“Debtor” and its name and mailing address are set forth in the preamble of this
Mortgage immediately preceding Article 1.  Mortgagee is the “Secured Party” and
its name and mailing address from which information concerning the security
interest granted herein may be obtained are also set forth in the preamble of
this Mortgage immediately preceding Article 1.  A statement describing the
portion of the Mortgaged Property comprising the fixtures hereby secured is set
forth in Section 1.1(g)(5)36 of this Mortgage.  Mortgagor represents and
warrants to Mortgagee that Mortgagor is the record owner of the applicable fee
title or owner of the leasehold interest in the Land, the employer
identification number and the organizational identification number of Mortgagor
is set forth below the signature of Mortgagor on the signature page attached
hereto.

 

ARTICLE 8

[Intentionally Omitted]

ARTICLE 9

MISCELLANEOUS

Section 9.1  Notices. Any notice required or permitted to be given under this
Mortgage shall be given in accordance with Section 8.22 of the Security
Agreement.

 

--------------------------------------------------------------------------------

36        NTD:  This reference is 1.1(f)(5) if the “Excluded Buildings”
definition is not included in the Mortgage.





 

 

 

 

H-17

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

Section 9.2  Covenants Running with the Land.  All Obligations contained in this
Mortgage are intended by Mortgagor and Mortgagee to be, and shall be construed
as, covenants running with the Land to the extent permitted by applicable
law.  As used herein, “Mortgagor” shall refer to the party named in the first
paragraph of this Mortgage and to any subsequent owner of all or any portion of
the Mortgaged Property.  All Persons who may have or acquire an interest in the
Mortgaged Property shall be deemed to have notice of, and be bound by, the terms
of the Credit Agreement and the other Financing Documents; provided,  however,
that no such party shall be entitled to any rights thereunder without the prior
written consent of Mortgagee.

 

Section 9.3  Attorney-in-Fact.  Mortgagor hereby irrevocably appoints Mortgagee
as its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution with full authority in the place and stead of Mortgagor
and in the name of Mortgagor or otherwise (a) to execute and/or record any
notices of completion, cessation of labor or any other notices that Mortgagee
deems appropriate to protect Mortgagee’s interest, if Mortgagor shall fail to do
so within ten (10) days after written request by Mortgagee, (b) upon the
issuance of a deed pursuant to the foreclosure of this Mortgage or the delivery
of a deed in lieu of foreclosure, to execute all instruments of assignment,
conveyance or further assurance with respect to the Mineral Interests, Fixtures,
Personalty, Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds,
Appurtenances, Proceeds, Insurance and Condemnation Awards in favor of the
grantee of any such deed and as may be necessary or desirable for such purpose,
(c) to prepare and file or record financing statements and continuation
statements, and to prepare, execute and file or record applications for
registration and like papers necessary to create, perfect or preserve
Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, and (d) after the occurrence and during the continuance of an Event of
Default, to perform any obligation of Mortgagor hereunder; provided,  however,
that (1) Mortgagee shall not under any circumstances be obligated to perform any
obligation of Mortgagor; (2) any sums advanced by Mortgagee in such performance
shall be added to and included in the Indebtedness and shall bear interest at
the highest rate at which interest is then computed on any portion of the
Indebtedness; (3) Mortgagee as such attorney-in-fact shall only be accountable
for such funds as are actually received by Mortgagee; and (4) Mortgagee shall
not be liable to Mortgagor or any other person or entity for any failure to take
any action which it is empowered to take under this

Section 9.3.

Section 9.4 Successors and Assigns.  This Mortgage shall be binding upon and
inure to the benefit of Mortgagee, the other Secured Parties, and Mortgagor and
their respective successors and assigns.  Mortgagor shall not, without the prior
written consent of Mortgagee, assign any rights, duties or obligations
hereunder.

Section 9.5  No Waiver.  Any failure by Mortgagee or the other Secured Parties
to insist upon strict performance of any of the terms, provisions or conditions
of the Financing Documents shall not be deemed to be a waiver of same, and
Mortgagee and the other Secured Parties shall have the right at any time to
insist upon strict performance of all of such terms, provisions and conditions.

Section 9.6  Credit Agreement. If any conflict or inconsistency exists between
this Mortgage and the Credit Agreement, the Credit Agreement shall control and
govern to the extent of any such conflict or inconsistency.





 

 

 

 

H-18

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

Section 9.7  Release or Reconveyance.  Upon payment in full of the Indebtedness
and performance in full of the Obligations or upon a sale or other disposition
of the Mortgaged Property permitted by the Credit Agreement, Mortgagee, at
Mortgagor’s request and expense, shall release the liens and security interests
created by this Mortgage or reconvey the Mortgaged Property to Mortgagor.  A
Mortgagor shall automatically be released from its obligations hereunder and the
security interest in the Mortgaged Property of such Mortgagor shall
automatically be released upon the consummation of any transaction permitted by
the Credit Agreement and the other Financing Documents as a result of which such
Mortgagor ceases to be a Restricted Subsidiary of the Borrower or is released
from the Guaranty as permitted in accordance with Section 7.03(c) of the Credit
Agreement.

Section 9.8 Waiver of Stay, Moratorium and Similar Rights.  Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Mortgage or
the Indebtedness or Obligations secured hereby, or any agreement between
Mortgagor and Mortgagee or any rights or remedies of Mortgagee or any other
Secured Party.

Section 9.9 Applicable Law.  The provisions of this Mortgage regarding the
creation, perfection and enforcement of the liens and security interests herein
granted shall be governed by and construed under the law of the state in which
the Mortgaged Property is located.  All other provisions of this Mortgage shall
be governed by the law of the State of New York (including, without limitation,
Section 5-1401 of the General Obligations Law of the State of New York).

Section 9.10 Headings.  The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 9.11 Severability.  If any provision of this Mortgage shall be held by
any court of competent jurisdiction to be unlawful, void or unenforceable for
any reason, such provision shall be deemed severable from and shall in no way
affect the enforceability and validity of the remaining provisions of this
Mortgage.

Section 9.12 Entire Agreement.  This Mortgage and the other Financing Documents
embody the entire agreement and understanding between Mortgagee and Mortgagor
relating to the subject matter hereof and thereof and supersede all prior
agreements and understandings between such parties relating to the subject
matter hereof and thereof.  Accordingly, the Financing Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.  There are no unwritten oral agreements between the parties.

Section 9.13 Mortgagee as Agent; Successor Agents.

 





 

 

 

 

H-19

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

(a)  Agent has been appointed to act as Agent hereunder by the other Secured
Parties.  Agent shall have the right hereunder to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property) in accordance with the terms of the Credit Agreement and
any related agency agreement among Agent and the other Secured Parties
(collectively, as amended, amended and restated, supplemented or otherwise
modified or replaced from time to time, the “Agency Documents”) and this
Mortgage.  Mortgagor and all other Persons shall be entitled to rely on
releases, waivers, consents, approvals, notifications and other acts of Agent,
without inquiry into the existence of required consents or approvals of the
Secured Parties therefor.

(b)  Mortgagee shall at all times be the same Person that is Agent under the
Agency Documents.  Written notice of resignation by Agent pursuant to the Agency
Documents shall also constitute notice of resignation as Agent under this
Mortgage.  Removal of Agent pursuant to any provision of the Agency Documents
shall also constitute removal as Agent under this Mortgage.  Appointment of a
successor Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Agent under this Mortgage.  Upon the acceptance of
any appointment as Agent by a successor Agent under the Agency Documents, that
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent as the
Mortgagee under this Mortgage, and the retiring or removed Agent shall promptly
(i) assign and transfer to such successor Agent all of its right, title and
interest in and to this Mortgage and the Mortgaged Property, and (ii) execute
and deliver to such successor Agent such assignments and amendments and take
such other actions, as may be necessary or appropriate in connection with the
assignment to such successor Agent of the liens and security interests created
hereunder, whereupon such retiring or removed Agent shall be discharged from its
duties and obligations under this Mortgage.  After any retiring or removed
Agent’s resignation or removal hereunder as Agent, the provisions of this
Mortgage and the Agency Documents shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Mortgage while it was Agent
hereunder.

Section 9.14  Mortgagor Obligations Joint and Several.  Each Mortgagor
identified herein shall be jointly and severally liable for all Obligations,
covenants and agreements of Mortgagor contained herein or secured hereby (except
to the extent limited by Section 1(b) of the Guaranty).  Notwithstanding any
provision herein to the contrary, but without limiting (a) the generality of the
foregoing sentence, (b) any of the rights or remedies available to Mortgagee
(including any rights or remedies pertaining to the Mortgaged Property owned in
fee or lease by the respective Mortgagor) upon the occurrence of any default or
Event of Default hereunder, or (c) any waivers, acknowledgements or consents
made by any of the parties to this Mortgage, it is hereby understood and agreed
that all Obligations, representations, covenants and agreements of Mortgagor
herein or in the other Financing Documents pertaining to a particular Mortgaged
Property are intended to be the separate and distinct Obligations,
representations, covenants and agreements of the individual Mortgagor that is
the owner (whether in fee or leasehold) of such Mortgaged Property.





 

 

 

 

H-20

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

ARTICLE 10

 

LOCAL LAW PROVISIONS37

Section 10.1  Inconsistencies.  In the event of any inconsistencies between the
terms and conditions of this Article 10 and the other provisions of this
Mortgage, the terms and conditions of this Article 10 shall control and be
binding.

Section 10.2  Maximum Principal Sum.   The Obligations are to be secured by
other mortgages and deeds of trust on other real estate in other counties and
other states.  Each and all of such mortgages and deeds of trust are intended to
and shall constitute security for the entire Indebtedness represented by the
Obligations without allocation.  Notwithstanding anything herein to the
contrary, it is agreed that the maximum amount of Indebtedness secured by this
Mortgage, including all advancements, at any one time shall not exceed
$[538,000,000.00] plus interest and protective advances.

[If at any time (i) the sum (without duplication) of (a) the maximum principal
amount of Obligations owed, plus (b) the maximum principal amount available to
be borrowed in respect of the Obligations, plus (c) the maximum principal amount
of all outstanding extensions of credit that could become Obligations is less
than (ii) the amount stated in this Mortgage to be the principal amount secured
by this Mortgage, then Mortgagee will upon Mortgagor’s request, and at
Mortgagor’s cost, amend this Mortgage to reflect that the maximum amount secured
by this Mortgage is an amount equal to the sum (without duplication) of (x) the
maximum principal amount of Obligations owed, plus (y) the maximum principal
amount available to be borrowed in respect of the Obligations, plus (z) the
maximum principal amount of all outstanding extensions of credit that could
become Obligations].38

Section 10.3  In Rem Proceedings.   Supplementing Section 5.1, mortgage
foreclosures and other In Rem proceedings against Mortgagor may be brought
in [Hamilton/Jefferson/Hardin]39 County, Illinois or any federal court of
competent jurisdiction in Illinois.

Section 10.4 Future Advances; Revolving Credit.  Mortgagee is obligated under
the terms of the Credit Agreement to make advances as provided therein, and
Mortgagor acknowledges and intends that all such advances, including future
advances whenever hereafter made, shall be a lien from the time this Mortgage is
recorded, as provided in Section 5/15-1302(b)(1) of the Act (as hereinafter
defined).  That portion of the Obligations which comprises the principal amount
then outstanding of the Revolving Credit Advances constitutes revolving credit
indebtedness secured by a mortgage on real property, pursuant to the terms and
conditions of [205 ILCS 5/5d],40 Mortgagor covenants and agrees that this
Mortgage shall secure the payment

 

 

--------------------------------------------------------------------------------

37        NTD:  Subject to revision for state-specific requirements of each
applicable state.

38        NTD: For mortgages or deeds of trust in states where the local law
provisions are scattered throughout, insert this provision in the Maximum
Secured Amount/Maximum Principal Sum section.

39        NTD:  Input appropriate county(ies) for each mortgage.

40        NTD:  This citation needs to be corrected.

 





 

 

 

 

H-21

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

of all loans and advances made pursuant to the terms and provisions of the
Credit Agreement, whether such loans and advances are made as of the date hereof
or at any time in the future, and whether such future advances are obligatory or
are to be made at the option of Mortgagee or otherwise (but not advances or
loans made more than 20 years after the date hereof), to the same extent as if
such future advances were made on the date of the execution of this Mortgage and
although there may be no advances made at the time of the execution of this
Mortgage and although there may be no other Indebtedness outstanding at the time
any advance is made.  The lien of this Mortgage shall be valid as to all
Obligations, including future advances, from the time of its filing of record in
the office of the Recorder of Deeds of the County in which the Mortgaged
Property is located.  The total amount of the Obligations may increase or
decrease from time to time, but the total unpaid principal balance of the
Obligations (including disbursements which Mortgagee may make under this
Mortgage or any other document or instrument evidencing or securing the
Obligations) at any time outstanding shall not exceed the amount referred to in
Section 10.2.  This Mortgage shall be valid and shall have priority over all
subsequent liens and encumbrances, including statutory liens, except any
applicable Pari Passu Liens and taxes and assessments levied on the Mortgaged
Property, to the extent of the maximum amount secured hereby.

Section 10.5 Illinois Mortgage Foreclosure Law.  It is the intention of
Mortgagor and Mortgagee that the enforcement of the terms and provisions of this
Mortgage shall be accomplished in accordance with the Illinois Mortgage
Foreclosure Law (the “Act”), 735 ILCS 5/15-1101, et seq., and with respect to
such Act Mortgagor agrees and covenants that:

(a) Mortgagor and Mortgagee shall have the benefit of all of the provisions of
the Act, including all amendments thereto which may become effective from time
to time after the date hereof.  In the event any provision of the Act which is
specifically referred to herein may be repealed, Mortgagee shall have the
benefit of such provision as most recently existing prior to such repeal, as
though the same were incorporated herein by express reference;

(b)  Wherever provision is made in this Mortgage or the Credit Agreement for
insurance policies to bear mortgagee clauses or other loss payable clauses or
endorsements in favor of Mortgagee, or to confer authority upon Mortgagee to
settle or participate in the settlement of losses under policies of insurance or
to hold and disburse or otherwise control use of insurance proceeds, from and
after the entry of judgment of foreclosure, all such rights and powers of
Mortgagee shall continue in Mortgagee as judgment creditor or mortgagee until
confirmation of sale;

(c)  All advances, disbursements and expenditures made or incurred by Mortgagee
before and during a foreclosure, and before and after judgment of foreclosure,
and at any time prior to sale, and, where applicable, after sale, and during the
pendency of any related proceedings, for the following purposes, in addition to
those otherwise authorized by the Mortgage or the Credit Agreement or by the Act
(collectively “Protective Advances”), shall have the benefit of all applicable
provisions of the Act.  All Protective Advances shall be so much additional
indebtedness secured by this Mortgage, and shall become immediately due and
payable without notice and with interest thereon from the date of the advance
until paid at the rate of interest payable after default under the terms of the
Credit Agreement.  This Mortgage shall be a lien for all Protective Advances as
to subsequent purchasers and judgment creditors from the time this Mortgage is
recorded pursuant to Subsection (b)(5) of Section 5/15-1302 of the Act;





 

 

 

 

H-22

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

(d)  In addition to any provision of this Mortgage authorizing Mortgagee to take
or be placed in possession of the Mortgaged Property, or for the appointment of
a receiver, Mortgagee shall have the right, in accordance with Sections
5/15-1701 and 5/15-1702 of the Act, to be placed in possession of the Mortgaged
Property or at its request to have a receiver appointed, and such receiver, or
Mortgagee, if and when placed in possession, shall have, in addition to any
other powers provided in this Mortgage, all rights, powers, immunities, and
duties as provided for in Sections 5/15-1701, 5/15-1703 and 5/15-1704 of the
Act; and

(e)  Mortgagor acknowledges that the Mortgaged Property does not constitute
agricultural real estate, as said term is defined in Section 5/15-1201 of the
Act or residential real estate as defined in Section 5/15-1219 of the
Act.  Pursuant to Section 5/15-1601(b) of the Act, Mortgagor hereby waives any
and all right of redemption.

[The remainder of this page has been intentionally left blank]

 





 

 

 

 

H-23

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

 

 

 

MORTGAGOR:

 

 

 

[_____________________], a __________

 

limited liability company

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Employer Identification No.: 

Organizational Identification No.:

 

 

 

 

 

[_____________________], a __________

limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Employer Identification No.: 

Organizational Identification No.:

 

 

 

 

 

[_____________________], a __________

limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Employer Identification No.: 

Organizational Identification No.:

 

[insert additional Mortgagors as needed]

 





 

 

 

 

H-24

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

STATE OF ________            )

                                                ) ss.:

COUNTY OF ________        )

I,                                                       , a Notary Public in
and for said County, in the State aforesaid, DO HEREBY CERTIFY, that
                                    , personally known to me to be the
                                      of                                      ,
a                                       limited liability company, whose name is
subscribed to the within instrument, appeared before me this day in person and
severally acknowledged that as such                         he/she signed and
delivered the said instrument as                           of said company as
his/her free and voluntary act and as the free and voluntary act and deed of
said company, for the uses and purposes therein set forth.

GIVEN under my hand and Notarial Seal, this           day of
                       , 2020.

                                      

Notary Public

My Commission Expires:

STATE OF ________            )

                                                ) ss.:

COUNTY OF ________        )

I,                                                       , a Notary Public in
and for said County, in the State aforesaid, DO HEREBY CERTIFY, that
                                    , personally known to me to be the
                                      of                                      ,
a                                       limited liability company, whose name is
subscribed to the within instrument, appeared before me this day in person and
severally acknowledged that as such                         he/she signed and
delivered the said instrument as                           of said company as
his/her free and voluntary act and as the free and voluntary act and deed of
said company, for the uses and purposes therein set forth.

GIVEN under my hand and Notarial Seal, this           day of
                       , 2020.

                                    

Notary Public

My Commission Expires:

STATE OF ________            )

                                                ) ss.:

COUNTY OF ________        )





 

 

 

 

H-25

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

I,                                                       , a Notary Public in
and for said County, in the State aforesaid, DO HEREBY CERTIFY, that
                                    , personally known to me to be the
                                      of                                      ,
a                                       limited liability company, whose name is
subscribed to the within instrument, appeared before me this day in person and
severally acknowledged that as such                         he/she signed and
delivered the said instrument as                           of said company as
his/her free and voluntary act and as the free and voluntary act and deed of
said company, for the uses and purposes therein set forth.

GIVEN under my hand and Notarial Seal, this           day of
                       , 2020.

                                      

Notary Public

My Commission Expires:

[insert additional Notary Blocks as needed]





 

 

 

 

H-26

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

EXHIBIT A

LEGAL DESCRIPTION

The permanent tax index number for the Land is __________________.

Legal Description of premises located at [_______________]:





 

 

 

 

H-27

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

EXHIBIT B-1

[SUBJECT LEASE

The term “Subject Lease” shall mean the agreement of lease described in this
Exhibit B-1.

1.   That certain [Title of Lease] dated [Date of Lease], [as amended by
__________,] pursuant to which Mortgagor leases all or a portion of the Land
from [Full Name of Lessor], a memorandum of which was recorded with the County
Clerk of [County] County, [Illinois], [contemporaneously herewith] [in
[Book/Liber/Reel] [_____], Page [____]].

2.   That certain [Title of Lease] dated [Date of Lease], [as amended by
__________,] pursuant to which Mortgagor leases all or a portion of the Land
from [Full Name of Lessor], a memorandum of which was recorded with the County
Clerk of [County] County, [Illinois], [contemporaneously herewith] [in
[Book/Liber/Reel] [_____], Page [____]].

3.   That certain [Title of Lease] dated [Date of Lease], [as amended by
__________,] pursuant to which Mortgagor leases all or a portion of the Land
from [Full Name of Lessor], a memorandum of which was recorded with the County
Clerk of [County] County, [Illinois], [contemporaneously herewith] [in
[Book/Liber/Reel] [_____], Page [____]].

[List additional Leases as necessary]]41

--------------------------------------------------------------------------------

41        Exhibit B-1 only applies if one or more leasehold interests are
mortgaged.





 

 

 

 

H-28

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

EXHIBIT B-2

EASEMENT AGREEMENTS

1.   That certain [Title of Easement Agreement] dated [Date of Agreement], [as
amended by __________,] from [Full Name of Grantor] to [Full Name of Grantee]
recorded with the County Clerk of [County] County, [Illinois],
[contemporaneously herewith] [in [Book/Liber/Reel] [_____], Page [____].

2.   That certain [Title of Easement Agreement] dated [Date of Agreement], [as
amended by __________,] from [Full Name of Grantor] to [Full Name of Grantee]
recorded with the County Clerk of [County] County, [Illinois],
[contemporaneously herewith] [in [Book/Liber/Reel] [_____], Page [____].

3.   That certain [Title of Easement Agreement] dated [Date of Agreement], [as
amended by __________,] from [Full Name of Grantor] to [Full Name of Grantee]
recorded with the County Clerk of [County] County, [Illinois],
[contemporaneously herewith] [in [Book/Liber/Reel] [_____], Page [____].

[List additional Easements as necessary.]





 

 

 

 

H-29

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

EXHIBIT C

PERMITTED ENCUMBRANCES

Those exceptions set forth in Schedule B of that certain policy of title
insurance issued to Mortgagee by [insert title company] on or about the date
hereof pursuant to commitment number ________________.





 

 

 

 

H-30

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

[EXHIBIT D

EXCLUDED BUILDINGS

Hilltop Road, Morganfield, KY 42437 (a/k/a 6660 State Route 360, Morganfield, KY
42437):

Picture 4 [ex-10d1g001.jpg]

 





 

 

 

 

H-31

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

434 Short Creek Road, Wheeling WV 26003:

 

Below is an image with “Building 3” and “Building 6”.

 

Picture 5 [ex-10d1g002.jpg]

 





 

 

 

 

H-32

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

434 Short Creek Road, Wheeling, WV 26003:

Picture 1 [ex-10d1g003.jpg]]42

--------------------------------------------------------------------------------

42  Exhibit D only to be included for Mortgaged Properties containing
building(s) which have been excluded from the collateral package, and should
contain a sufficiently descriptive image of the excluded buildings (with respect
to the above bracketed images, each should be included with the applicable
respective Mortgage).

 

 



 

 

 

 

H-33

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 



 

 

Exhibit I
to Fifth Amended and Restated Credit Agreement

[Reserved]

 

 

 

 

 

 

 

 

Alliance Resource

 

 

Fifth Amended and Restated Credit Agreement

 

